Exhibit 10.13

Published CUSIP Number: 397530AA4

Term Loan CUSIP Number: 397530AB2

 

 

$100,000,000

CREDIT AGREEMENT

dated as of July 25, 2007,

by and among

GREGG APPLIANCES, INC.,

as Borrower,

the Lenders referred to herein,

and

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Administrative Agent

WACHOVIA CAPITAL MARKETS, LLC

as Sole Lead Arranger and Sole Book Manager

 

 



--------------------------------------------------------------------------------

Table of Contents

 

               Page   ARTICLE I DEFINITIONS      1       SECTION 1.1   
Definitions      1       SECTION 1.2    Other Definitions and Provisions      21
      SECTION 1.3    Accounting Terms      22       SECTION 1.4    UCC Terms   
  22       SECTION 1.5    Rounding      22       SECTION 1.6    References to
Agreement and Laws      22       SECTION 1.7    Times of Day      22    ARTICLE
II CREDIT FACILITY      23       SECTION 2.1    Initial Loan      23      
SECTION 2.2    Procedure for Advance of Initial Loan      23       SECTION 2.3
   Repayment of Initial Loan      23       SECTION 2.4    Prepayments of Loans
     24       SECTION 2.5    Incremental Loans      26    ARTICLE III GENERAL
LOAN PROVISIONS      28       SECTION 3.1    Interest      28       SECTION 3.2
   Notice and Manner of Conversion or Continuation of Loans      29      
SECTION 3.3    Fees      30       SECTION 3.4    Manner of Payment      30      
SECTION 3.5    Evidence of Indebtedness      30       SECTION 3.6    Adjustments
     31       SECTION 3.7    Obligations of Lenders      31       SECTION 3.8   
Changed Circumstances      32       SECTION 3.9    Indemnity      33      
SECTION 3.10        Increased Costs      33       SECTION 3.11    Taxes      34
      SECTION 3.12    Mitigation Obligations; Replacement of Lenders      36   
   SECTION 3.13    Security      37    ARTICLE IV CLOSING; CONDITIONS OF CLOSING
AND BORROWING      37       SECTION 4.1    Closing      37       SECTION 4.2   
Conditions to Closing and Initial Loan      37    ARTICLE V REPRESENTATIONS AND
WARRANTIES      41       SECTION 5.1    Representations and Warranties      41
   ARTICLE VI COVENANTS      47       SECTION 6.1    Maintenance of Existence   
  47   

 

i



--------------------------------------------------------------------------------

   SECTION 6.2    Compliance with Laws, Regulations, Etc.      47      
SECTION 6.3    Payment of Taxes and Claims      49       SECTION 6.4   
Insurance      49       SECTION 6.5    Financial Statements and Other
Information      50       SECTION 6.6    Sale of Assets, Consolidation, Merger,
Dissolution, Etc.      52       SECTION 6.7    Liens      55       SECTION 6.8
   Indebtedness; Amendments to Certain Indebtedness and Repayments of Certain
Indebtedness      57       SECTION 6.9    Loans, Investments, Acquisitions, Etc.
     61       SECTION 6.10    Dividends and Redemptions      67      
SECTION 6.11    Transactions with Affiliates      68       SECTION 6.12   
Compliance with ERISA      69       SECTION 6.13    End of Fiscal Years; Fiscal
Quarters      69       SECTION 6.14    Change in Business      69      
SECTION 6.15    Limitation of Restrictions Affecting Subsidiaries      70      
SECTION 6.16    After Acquired Real Property      70       SECTION 6.17   
Closing Expenses      71       SECTION 6.18    Amendments to Revolving Loan
Documents      71       SECTION 6.19    Use of Proceeds      71      
SECTION 6.20        Interest Rate Hedging      71       SECTION 6.21    Other
Financing Arrangements      71       SECTION 6.22    Access to Premises      72
      SECTION 6.23    Leverage Ratio      72       SECTION 6.24    Further
Assurances      72    ARTICLE VII DEFAULT AND REMEDIES      73       SECTION 7.1
   Events of Default      73       SECTION 7.2    Remedies      75      
SECTION 7.3    Rights and Remedies Cumulative; Non-Waiver; Etc.      75      
SECTION 7.4    Crediting of Payments and Proceeds      75       SECTION 7.5   
Administrative Agent May File Proofs of Claim      76    ARTICLE VIII THE
ADMINISTRATIVE AGENT      77       SECTION 8.1    Appointment and Authority     
77       SECTION 8.2    Rights as a Lender      77       SECTION 8.3   
Exculpatory Provisions      77       SECTION 8.4    Reliance by the
Administrative Agent      78       SECTION 8.5    Delegation of Duties      78
      SECTION 8.6    Resignation of Administrative Agent      79      
SECTION 8.7    Non-Reliance on Administrative Agent and Other Lenders      79   
   SECTION 8.8    No Other Duties, Etc.      79       SECTION 8.9    Collateral
and Guaranty Matters      80    ARTICLE IX MISCELLANEOUS      80      
SECTION 9.1    Notices      80       SECTION 9.2    Amendments, Waivers and
Consents      82   

 

ii



--------------------------------------------------------------------------------

   SECTION 9.3    Expenses; Indemnity      84       SECTION 9.4    Right of
Set-off      85       SECTION 9.5    Governing Law; Jurisdiction, Etc.      86
      SECTION 9.6    Waiver of Jury Trial      86       SECTION 9.7    Reversal
of Payments      87       SECTION 9.8    Injunctive Relief      87      
SECTION 9.9    Accounting Matters      87       SECTION 9.10        Successors
and Assigns; Participations      87       SECTION 9.11    Confidentiality     
90       SECTION 9.12    Performance of Duties      91       SECTION 9.13    All
Powers Coupled with Interest      91       SECTION 9.14    Survival of
Indemnities      91       SECTION 9.15    Titles and Captions      91      
SECTION 9.16    Severability of Provisions      91       SECTION 9.17   
Counterparts; Integration; Effectiveness; Electronic Execution      91      
SECTION 9.18    Term of Agreement      92       SECTION 9.19    Advice of
Counsel, No Strict Construction, Intercreditor Agreement      92      
SECTION 9.20    USA Patriot Act      92       SECTION 9.21    Independent Effect
of Covenants      93       SECTION 9.22    Delivery of Lender Addenda      93   
   SECTION 9.23    Intercreditor Agreement      93   

 

iii



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A   -      Form of Note Exhibit B   -      Form of Notice of Borrowing
Exhibit C   -      Form of Notice of Account Designation Exhibit D   -      Form
of Notice of Prepayment Exhibit E   -      Form of Notice of
Conversion/Continuation Exhibit F   -      Form of Officer’s Compliance
Certificate Exhibit G   -      Form of Assignment and Assumption Exhibit H   -
     Form of Guaranty Agreement Exhibit I   -      Form of Collateral Agreement
Exhibit J   -      Form of Intercreditor Agreement Exhibit K   -      Form of
Lender Addendum SCHEDULES Schedule 1(a)   -      Frigidaire Consignment
Collateral Schedule 1(b)   -      Permitted Holders Schedule 5.1(e)   -     
Litigation Schedule 5.1(g)   -      Environmental Matters Schedule 5.1(j)   -
     Joint Ventures/Partnerships and Capitalization Schedule 5.1(k)   -     
Employment Matters Schedule 5.1(m)   -      Material Contracts Schedule 6.4   -
     Insured Locations Schedule 6.7   -      Existing Liens Schedule 6.8   -
     Existing Indebtedness Schedule 6.9   -      Existing Loans and Investments
Schedule 6.11   -      Transactions with Affiliates

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT, dated as of July 25, 2007 by and among GREGG APPLIANCES, INC.,
an Indiana corporation (the “Borrower”), the lenders who are party to this
Agreement pursuant to a Lender Addendum and the lenders who may become party to
this Agreement (collectively, the “Lenders”) and WACHOVIA BANK, NATIONAL
ASSOCIATION, a national banking association, as Administrative Agent for the
Lenders.

STATEMENT OF PURPOSE

The Borrower has requested, and the Lenders have agreed, to extend certain
credit facilities to the Borrower on the terms and conditions of this Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.1 Definitions. The following terms when used in this Agreement shall
have the meanings assigned to them below:

“ACH Transactions” means the automatic clearing house transfer of funds by the
Administrative Agent, any Lender or any of their respective Affiliates for the
account of the Borrower or any of its Subsidiaries, in each case pursuant to
agreements entered into with the Borrower or any of its Subsidiaries.

“Administrative Agent” means Wachovia, in its capacity as Administrative Agent
hereunder, and any successor thereto appointed pursuant to Section 8.6.

“ Administrative Agent’s Office” means the office of the Administrative Agent
specified in or determined in accordance with the provisions of Section 9.1(c).

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, any other Person which
directly or indirectly, through one or more intermediaries, controls or is
controlled by or is under common control with such Person, and without limiting
the generality of the foregoing, includes (a) any Person which beneficially owns
or holds ten percent (10%) or more of any class of Voting Stock of such Person
or other equity interests in such Person, (b) any Person of which such Person
beneficially owns or holds ten percent (10%) or more of any class of Voting
Stock or in which such Person beneficially owns or holds ten percent (10%) or
more of the equity interests, and (c) any director or executive officer of such
Person. For the purposes of this definition, the term “control” (including with
correlative meanings, the terms “controlled by” and “under common control
with”), as used with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of Voting Stock, by
agreement or otherwise.

 

1



--------------------------------------------------------------------------------

“Agreement” means this Credit Agreement, as amended, restated, supplemented or
otherwise modified from time to time.

“All-in-Yield” has the meaning assigned thereto in Section 2.5(g).

“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities and
all orders and decrees of all courts and arbitrators.

“Applicable Margin” means (a) 2.25% with respect to LIBOR Rate Loans and
(b) 1.25% with respect to Base Rate Loans; provided that the Applicable Margin
shall be decreased to (x) 2.00% with respect to LIBOR Rate Loans and (y) 1.00%
with respect to Base Rate Loans on and after the date that (i) the Borrower
receives a corporate family rating of B1 or better from Moody’s and (ii) the
Initial Loan receives a rating of B1 or better from Moody’s.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arranger” means Wachovia Capital Markets, LLC, in its capacity as sole lead
arranger and sole book manager, and its successors.

“Asset Disposition” means the disposition of any or all of the assets
(including, without limitation, the Capital Stock of a Subsidiary or any
ownership interest in a joint venture) of any Credit Party or any Subsidiary
thereof whether by sale, lease, assignment, license, abandonment, transfer or
otherwise. The term “Asset Disposition” shall not include any Equity Issuance.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 9.10), and accepted by the Administrative Agent, in
substantially the form of Exhibit G or any other form approved by the
Administrative Agent.

“Bank Products” means any one or more of the following types of services or
facilities extended to the Borrower or its Subsidiaries by a Bank Product
Provider: (a) credit cards, (b) ACH Transactions, (c) any overdrafts, cash
management or related services, and (d) Hedging Obligations, if and to the
extent permitted hereunder.

“Bank Product Providers” means the Administrative Agent, any Lender and any of
their respective Affiliates that may, from time to time, provide any Bank
Products to the Borrower or any of its Subsidiaries.

“Base Rate” means, at any time, the higher of (a) the Prime Rate and (b) the
Federal Funds Rate plus  1/2 of 1%; each change in the Base Rate shall take
effect simultaneously with the corresponding change or changes in the Prime Rate
or the Federal Funds Rate.

“Base Rate Loan” means any Loan bearing interest at a rate based upon the Base
Rate as provided in Section 3.1(a).

“Borrower” has the meaning assigned thereto in the introductory paragraph
hereto.

 

2



--------------------------------------------------------------------------------

“Business Day” means (a) for all purposes other than as set forth in clause
(b) below, any day other than a Saturday, Sunday or legal holiday on which banks
in Charlotte, North Carolina, Indianapolis, Indiana and New York, New York, are
open for the conduct of their commercial banking business, and (b) with respect
to all notices and determinations in connection with, and payments of principal
and interest on, any LIBOR Rate Loan, any day that is a Business Day described
in clause (a) and that is also a day for trading by and between banks in Dollar
deposits in the London interbank market.

“Capital Asset” means, with respect to the Borrower and its Subsidiaries, any
asset that should, in accordance with GAAP, be classified and accounted for as a
capital asset on a Consolidated balance sheet of the Borrower and its
Subsidiaries.

“Capital Expenditures” means, with respect to the Borrower and its Subsidiaries
for any period, the aggregate cost of all Capital Assets acquired by the
Borrower and its Subsidiaries during such period, as determined in accordance
with GAAP, net of any Net Cash Proceeds received from all Asset Dispositions
during such period (to the extent permitted hereunder).

“Capital Lease” means as applied to any Person, any lease of (or any agreement
conveying the right to use) any property (whether real, personal or mixed) by
such Person as lessee which in accordance with GAAP, is required to be
capitalized on the balance sheet of such Person.

“Capital Stock” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests and (e) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.

“Cash Equivalents” means, collectively, at any time, (a) any evidence of
Indebtedness with a maturity date of one (1) year or less issued or directly and
fully guaranteed or insured by the United States or any agency or
instrumentality thereof; provided, that, the full faith and credit of the United
States is pledged in support thereof, (b) certificates of deposit or bankers’
acceptances with a maturity of ninety (90) days or less of any financial
institution that is a member of the Federal Reserve System having combined
capital and surplus and undivided profits of not less than $250,000,000,
(c) commercial paper (including variable rate demand notes) with a maturity of
ninety (90) days or less issued by a corporation (except an Affiliate of any
Credit Party) organized under the laws of any State of the United States or the
District of Columbia and rated at least A-1 by S&P or at least P-1 by Moody’s,
(d) repurchase obligations with a term of not more than thirty (30) days for
underlying securities of the types described in clause (a) above entered into
with any financial institution having combined capital and surplus and undivided
profits of not less than $1,000,000,000, (e) repurchase agreements and reverse
repurchase agreements relating to marketable direct obligations issued or
unconditionally guaranteed by the United States or issued by any governmental
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within ninety (90) days or less from the date of acquisition;
provided, that, the terms of such agreements comply with the guidelines set
forth in the Federal Financial Agreements of Depository Institutions with
Securities Dealers and Others, as adopted by the Comptroller of the Currency on
October 31, 1985, and (f) investments in money market funds and mutual funds
which invest substantially all of their assets in securities of the types
described in clauses (a) through (e) above.

 

3



--------------------------------------------------------------------------------

“Change of Control” means (a) during any period of two (2) consecutive years,
individuals who at the beginning of such period constituted the Board of
Directors of the Parent (together with any new directors who have been appointed
by any Permitted Holder, or whose nomination for election by the stockholders of
the Parent, was approved by a vote of at least a majority of the directors then
still in office who were either directors at the beginning of such period or
whose election or nomination for election was previously so approved) cease for
any reason to constitute a majority of the Board of Directors of the Parent,
then still in office, (b) any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Exchange Act) other than a Permitted Holder
becomes the ultimate legal or beneficial owner, directly or indirectly, of
thirty-five percent (35%) or more of the voting power of the total outstanding
Voting Stock of the Parent, and the Permitted Holders beneficially own a lesser
percentage of such voting power of the Voting Stock than such Person and
Permitted Holders do not have the right or ability by voting power, contract or
otherwise to elect or designate for election a majority of the Parent’s Board of
Directors, (c) the Parent shall cease to own one hundred percent (100%) of the
Capital Stock of the Borrower or (d) there shall have occurred under any
indenture or other instrument evidencing any Indebtedness in excess of
$10,000,000 or any Capital Stock, any “change of control” or similar or
equivalent event (as set forth in such indenture, agreement or other evidence of
Indebtedness) obligating the Borrower or any of its Subsidiaries to repurchase,
redeem or repay all or any portion of the Indebtedness or Capital Stock provided
for therein.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

“Closing Date” means the date of this Agreement or such later Business Day upon
which each condition described in Section 4.2 shall be satisfied or waived in
all respects in a manner acceptable to the Administrative Agent, in its sole
discretion.

“Code” means the Internal Revenue Code of 1986, as the same now exists or may
from time to time hereafter be amended, modified, recodified or supplemented,
together with all rules, regulations and interpretations thereunder or related
thereto.

“Collateral” means the collateral security for the Obligations pledged or
granted pursuant to the Security Documents.

“Collateral Access Agreement” means an agreement in writing, in form and
substance satisfactory to the Administrative Agent, from any lessor of premises
to any Credit Party, or any other person to whom any Collateral (including
Inventory, Equipment, bills of lading or other documents of title) is consigned
or who has custody, control or possession of any such Collateral or is otherwise
the owner or operator of any premises on which any of such Collateral is
located, in favor of the Administrative Agent with respect to the Collateral at
such premises or otherwise in the custody, control or possession of such lessor,
consignee or other person.

 

4



--------------------------------------------------------------------------------

“Collateral Agreement” means the collateral agreement of even date herewith
executed by the Credit Parties in favor of the Administrative Agent for the
benefit of itself and the Lenders, substantially in the form of Exhibit I , as
amended, restated, supplemented or otherwise modified from time to time.

“Committed Capital Expenditure Amounts” means, in respect of any fiscal year for
which Excess Cash Flow is required to be calculated under this Agreement, an
amount equal to any written commitments for Capital Expenditures entered into
prior to the end of such fiscal year, but only to the extent that such
commitments are paid in cash prior to the last day of the first fiscal quarter
of the immediately succeeding fiscal year; provided that (a) to the extent such
amounts are paid in cash by the end of such fiscal quarter they shall not be
deducted from EBITDA for the purposes of calculating Excess Cash Flow for the
fiscal year in which they are paid, but shall be deducted from EBITDA for the
purposes of calculating Excess Cash Flow for the fiscal year in which such
written commitment is entered into, and (b) to the extent such amounts are not
paid in cash by the end of such fiscal quarter they shall not be deducted from
EBITDA for the purposes of calculating Excess Cash Flow for the year in which
such written commitments are entered into and shall be deducted from EBITDA for
the purposes of calculating Excess Cash Flow for the fiscal year in which they
are paid.

“Commitment” means (a) as to any Lender, the obligation of such Lender to make a
portion of the Loans to the account of the Borrower hereunder in an aggregate
principal amount not to exceed the amount set forth opposite such Lender’s name
on the Register, as such amount may be reduced or otherwise modified at any time
or from time to time pursuant to the terms hereof, and (b) as to all Lenders,
the aggregate commitment of all Lenders to make the Loans hereunder. The
Commitment of all Lenders on the Closing Date shall be $100,000,000.

“Commitment Percentage” means, as to any Lender, the ratio of (a) the
outstanding principal balance of the Loans held by such Lender to (b) the
aggregate outstanding principal balance of the Loans held by all Lenders.

“Consolidated” means, when used with reference to financial statements or
financial statement items of any Person, such statements or items on a
consolidated basis in accordance with applicable principles of consolidation
under GAAP.

“Consolidated Net Income” means, with respect to the Borrower and its
Subsidiaries, for any period of determination, the net income (or loss) of the
Borrower and its Subsidiaries for such period, determined on a Consolidated
basis in accordance with GAAP; provided that there shall be excluded from
Consolidated Net Income: (a) the net income (or loss) of any Person (other than
a Subsidiary which shall be subject to clause (c) below), in which the Borrower
or any of its Subsidiaries has a joint interest with a third party, except to
the extent such net income is actually paid in cash to the Borrower or any of
its Subsidiaries by dividend or other distribution during such period, (b) the
net income (or loss) of any Person accrued prior to the date it becomes a
Subsidiary of such Person or is merged into or consolidated with such Person or
any of its Subsidiaries or that Person’s assets are acquired by such Person or
any of its Subsidiaries except to the extent included pursuant to the foregoing
clause (a), (c) the net income (if positive) of any Subsidiary to the extent
that the declaration or payment of dividends or similar distributions by such
Subsidiary to the Borrower or any of its Subsidiaries of such net income is not
at the time permitted by operation of the terms of its charter or any agreement,

 

5



--------------------------------------------------------------------------------

instrument, judgment, decree, order, statute, rule or governmental regulation
applicable to such Subsidiary, (d) extraordinary and/or one time or unusual and
non-recurring gains or losses, and (e) gain or loss, together with any related
provision for taxes in respect of such gain or loss, realized upon the sale or
other disposition of any assets that are not sold in the ordinary course of
business (including, without limitation, dispositions pursuant to Permitted Sale
Leasebacks) or of any Capital Stock and any net income realized or loss incurred
as a result of changes in accounting principles or the application thereof (to
the extent such changes are permitted herein).

“Credit Card Agreements” means all agreements now or hereafter entered into by
the Borrower and its Subsidiaries with any Credit Card Issuer or any Credit Card
Processor, as the same now exist or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced, sometimes being referred
to herein individually as a “Credit Card Agreement”.

“Credit Card Issuer” means any person (other than the Borrower and its
Subsidiaries) who issues or whose members issue credit cards, including, without
limitation, MasterCard or VISA bank credit or debit cards or other bank credit
or debit cards issued through MasterCard International, Inc., Visa, U.S.A., Inc.
or Visa International and American Express, Discover, Diners Club, Carte Blanche
and other non-bank credit or debit cards, including, without limitation, credit
or debit cards issued by or through American Express Travel Related Services
Company, Inc. and Discover Financial Services, Inc.

“Credit Card Processor” means any servicing or processing agent or any factor or
financial intermediary who facilitates, services, processes or manages the
credit authorization, billing transfer and/or payment procedures with respect to
any of the Borrower’s or any of its Subsidiaries’ sales transactions involving
credit card or debit card purchases by customers using credit cards or debit
cards issued by any Credit Card Issuer.

“Credit Facility” means the term loan facility established pursuant to Article
II.

“Credit Parties” means, collectively, the Borrower and the Guarantors.

“Current Assets” means, at any time, the Consolidated current assets (other than
cash and cash equivalents, taxes and deferred taxes) of the Borrower and its
Subsidiaries calculated in accordance with GAAP.

“Current Liabilities” means, at any time, the Consolidated current liabilities
of the Borrower and its Subsidiaries calculated in accordance with GAAP, but
excluding, without duplication, (a) the current portion of any long term
Indebtedness, (b) outstanding loans under the Revolving Credit Facility, (c) the
current portion of current taxes and deferred income taxes and (d) the current
portion of accrued Interest Expense.

“Debt Issuance” means the issuance of any Indebtedness for borrowed money by the
Borrower or any of its Subsidiaries.

“Default” means any of the events specified in Section 7.1 which with the
passage of time, the giving of notice or any other condition, would constitute
an Event of Default.

 

6



--------------------------------------------------------------------------------

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Loans required to be funded by it hereunder within one (1) Business Day of
the date required to be funded by it hereunder, (b) has otherwise failed to pay
over to the Administrative Agent or any other Lender any other amount required
to be paid by it hereunder within one (1) Business Day of the date when due,
unless such amount is the subject of a good faith dispute, or (c) has been
deemed insolvent or become the subject of a bankruptcy or insolvency proceeding.

“Dollars” or “$ ” means, unless otherwise qualified, dollars in lawful currency
of the United States.

“EBITDA” means, for any period, the sum of the following determined on a
Consolidated basis, without duplication, for the Borrower and its Subsidiaries
in accordance with GAAP: (a) Consolidated Net Income for such period plus
(b) the sum of the following to the extent deducted in determining Consolidated
Net Income: (i) taxes imposed on or measured by its overall income (however
denominated), and franchise or gross receipts taxes imposed on it (in lieu of
net income taxes), (ii) Interest Expense, (iii) amortization (including
amortization of goodwill and other intangibles, but excluding amortization of
prepaid cash expenses that were paid in a prior period), depreciation and other
non-cash charges (including non-cash asset impairment charges, but excluding any
such non-cash charge to the extent that it represents an accrual of or reserve
for cash expenses in any future period or amortization of a prepaid cash expense
that was paid in a prior period), (iv) Transaction Costs, (v) any losses related
to the early extinguishment of Indebtedness, (vi) restructuring charges,
(vii) non-cash stock option and stock based compensation expenses, and
(viii) expenses and charges resulting from equity offerings, investments,
mergers, recapitalizations, option buyouts, dispositions, acquisitions or
similar transactions (provided that, in the case of this clause (viii), any such
expenses and charges shall have been incurred no later than three (3) months
following the consummation of such transaction) less (c) to the extent included
in determining Consolidated Net Income, gains related to the early
extinguishment of Indebtedness and other non-cash gains.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, and (ii) unless an Event of Default has
occurred and is continuing, the Borrower (each such approval not to be
unreasonably withheld or delayed); provided that notwithstanding the foregoing,
“Eligible Assignee” shall not include the Borrower or any of the Borrower’s
Affiliates or Subsidiaries.

“Environmental Laws” means any and all foreign, Federal, State and local laws
(including common law), legislation, rules, codes, licenses, permits (including
any conditions imposed therein), authorizations, judicial or administrative
decisions, injunctions or agreements between the Borrower or any of its
Subsidiaries and any Governmental Authority, relating to (a) pollution and the
protection, preservation or restoration of the environment (including air, water
vapor, surface water, ground water, drinking water, drinking water supply,
surface land, subsurface land, plant and animal life or any other natural
resource), (b) the exposure to, or the use, storage, recycling, treatment,
generation, manufacture, processing, distribution, transportation, handling,
labeling, production, release or disposal, or threatened release, of Hazardous
Materials, or (c) all laws with regard to recordkeeping, notification,
disclosure and reporting requirements respecting Hazardous Materials. The term
“Environmental Laws” includes (i) the Federal Comprehensive Environmental
Response, Compensation and Liability Act of 1980, the Federal Superfund
Amendments and Reauthorization Act, the Federal Water Pollution Control Act of
1972, the Federal Clean Water Act, the Federal Clean Air Act, the

 

7



--------------------------------------------------------------------------------

Federal Resource Conservation and Recovery Act of 1976 (including the Hazardous
and Solid Waste Amendments thereto), the Federal Solid Waste Disposal and the
Federal Toxic Substances Control Act, the Federal Insecticide, Fungicide and
Rodenticide Act, and the Federal Safe Drinking Water Act of 1974,
(ii) applicable state counterparts to such laws and (iii) any common law or
equitable doctrine that may impose liability or obligations for injuries or
damages due to, or threatened as a result of, the presence of or exposure to any
Hazardous Materials.

“Equity Issuance” means any issuance by the Borrower or any Subsidiary to any
Person which is not a Credit Party of (a) shares of its Capital Stock, (b) any
shares of its Capital Stock pursuant to the exercise of options or warrants or
(c) any shares of its Capital Stock pursuant to the conversion of any debt
securities to equity. The term “Equity Issuance” shall not include (i) any Asset
Disposition or (ii) any Debt Issuance.

“ERISA” means the Employee Retirement Income Security Act of 1974, together with
all rules, regulations and interpretations thereunder or related thereto each as
amended or modified from time to time.

“ERISA Affiliate” means any person required to be aggregated with any Credit
Party or any of its Subsidiaries under Sections 414(b), 414(c), 414(m) or 414(o)
of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043(c) of
ERISA or the regulations issued thereunder, with respect to a Plan as to which
the requirement of notice has not been waived, (b) the adoption of any amendment
to a Plan that would require the provision of security pursuant to
Section 401(a)(29) of the Code or Section 307 of ERISA, (c) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived, (d) the
filing pursuant to Section 412 of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan, (e) a complete or partial withdrawal by any Credit Party or any ERISA
Affiliate from a Multiemployer Plan or a cessation of operations which is
treated as such a withdrawal or notification that a Multiemployer Plan is in
reorganization, (f) the filing of a notice of intent to terminate, the treatment
of a Plan amendment as a termination under Section 4041 or 4041A of ERISA, or
the commencement of proceedings by the PBGC to terminate a Plan, (g) an event or
condition which would reasonably be expected to constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Plan, or (h) the imposition of any liability under Title IV of
ERISA, other than the PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon any Credit Party or any ERISA Affiliate in excess of $1,000,000.

“Eurodollar Reserve Percentage” means, for any day, the percentage (expressed as
a decimal and rounded upwards, if necessary, to the next higher  1/100th of 1%)
which is in effect for such day as prescribed by the Board of Governors of the
Federal Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any basic, supplemental or emergency
reserves) in respect of eurocurrency liabilities or any similar category of
liabilities for a member bank of the Federal Reserve System in New York City.

“Event of Default” means any of the events specified in Section 7.1; provided
that any requirement for passage of time, giving of notice, or any other
condition, has been satisfied.

 

8



--------------------------------------------------------------------------------

“Excess Cash Flow” means, for any period of determination, the sum of the
following determined on a Consolidated basis, without duplication, for the
Borrower and its Subsidiaries in accordance with GAAP: (a) EBITDA for such
period minus (b) the sum of the following: (i) cash taxes and Interest Expense
paid in cash for such period, (ii) all scheduled principal payments made in
respect of Indebtedness (other than mandatory prepayments) during such period,
but only to the extent that such prepayments by their terms cannot be reborrowed
or redrawn and do not occur in connection with a refinancing of all or any
portion of such Indebtedness, (iii) (A) Committed Capital Expenditure Amounts
and (B) amounts paid in connection with (1) Capital Expenditures, (2) loans and
investments permitted pursuant to Section 6.9(d), (g), (h) and (j) and
(3) dividends and distributions permitted pursuant to Section 6.10(b), (d), (e)
and (f), in each case except to the extent financed with the proceeds of
Indebtedness, any Equity Issuance, any Asset Disposition, casualty proceeds,
condemnation proceeds or other proceeds that would not be included in EBITDA,
(iv) prepayments or repayments of any Indebtedness under revolving credit
facilities (including, without limitation, the Revolving Loan Facility) to the
extent that the commitments thereunder are permanently reduced by an equal
amount at the time of such payment and are not financed with the proceeds of
Indebtedness, any Equity Issuance, any Asset Disposition, casualty proceeds,
condemnation proceeds or other proceeds that would not be included in EBITDA,
(v) any increases in Working Capital for such period, (vi) Transaction Costs
during such period and (vii) expenses and charges during such period resulting
from equity offerings, investments, mergers, recapitalizations, option buyouts,
dispositions, acquisitions or similar transactions (provided that, in the case
of this clause (vii), any such expenses and charges shall have been incurred no
later than three (3) months following the consummation of such transaction) plus
(c) any decreases in Working Capital for such period.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) taxes imposed on or measured by its overall net
income (however denominated), and franchise taxes imposed on it (in lieu of net
income taxes), by the jurisdiction (or any political subdivision thereof) under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable Lending Office
is located, (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which the Borrower is located
and (c) in the case of a Foreign Lender (other than an assignee pursuant to a
request by the Borrower under Section 3.12(b)), any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party hereto (or designates a new Lending Office) or is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with Section 3.11(e), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section 3.11(a).

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day (or, if such day is not a Business Day, for the immediately preceding
Business Day), as published by the Federal Reserve Bank of New York on the
Business Day next succeeding such day, provided that if such rate is not so
published for any day which is a Business Day, the average of the quotation for
such day on such transactions received by the Administrative Agent from three
(3) Federal Funds brokers of recognized standing selected by the Administrative
Agent.

 

9



--------------------------------------------------------------------------------

“Fee Letter” means the separate fee letter agreement dated May 4, 2007 among the
Borrower, the Administrative Agent, the Revolving Loan Administrative Agent and
the Arranger.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Frigidaire” means Electrolux Home Products, Inc., as successor in interest to
White Consolidated Industries, Inc., and its successors and assigns.

“Frigidaire Consignment Agreement” means the Consignment Agreement, dated
September 24, 2003, by and between Frigidaire and the Borrower with respect to
certain inventory manufactured by Frigidaire and sold by the Borrower, as the
same now exists or may hereafter be amended, modified, supplemented, extended,
renewed, restated or replaced.

“Frigidaire Consignment Collateral” means the items and types of property
described on Schedule 1(a).

“Frigidaire Intercreditor Agreement” means the Intercreditor Agreement, dated as
of February 3, 2005, by and between the Revolving Loan Administrative Agent and
Frigidaire, as acknowledged and agreed to by the Borrower, as the same now
exists or may hereafter be amended, modified, supplemented, extended, renewed,
restated or replaced.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles, as recognized by the
American Institute of Certified Public Accountants and the Financial Accounting
Standards Board, consistently applied and maintained on a consistent basis for
the Borrower and its Subsidiaries throughout the period indicated and (subject
to Section 9.9) consistent with the prior financial practice of the Borrower and
its Subsidiaries.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantors” means each direct or indirect Subsidiary of the Borrower in
existence on the Closing Date or which becomes a party to the Guaranty
Agreement.

 

10



--------------------------------------------------------------------------------

“Guaranty Agreement” means the unconditional guaranty agreement of even date
executed by the Guarantors in favor of the Administrative Agent for the ratable
benefit of itself and the Lenders, substantially in the form of Exhibit H , as
amended, restated, supplemented or otherwise modified from time to time.

“Hazardous Materials” means any hazardous, toxic or dangerous substances,
materials and wastes, including hydrocarbons (including naturally occurring or
man-made petroleum and hydrocarbons), flammable explosives, asbestos, urea
formaldehyde insulation, radioactive materials, biological substances,
polychlorinated biphenyls, pesticides, herbicides and any other kind and/or type
of pollutants or contaminants (including materials which include hazardous
constituents), sewage, sludge, industrial slag, solvents and/or any other
similar substances, materials, or wastes and including any other substances,
materials or wastes that are or become regulated under any Environmental Law
(including any that are or become classified as hazardous or toxic under any
Environmental Law).

“Hedging Agreement” means any agreement with respect to any Interest Rate
Contract, forward rate agreement, commodity swap, forward foreign exchange
agreement, currency swap agreement, cross-currency rate swap agreement, currency
option agreement or other agreement or arrangement designed to alter the risks
of any Person arising from fluctuations in interest rates, currency values or
commodity prices, all as amended, restated, supplemented or otherwise modified
from time to time.

“Hedging Obligations” means all existing or future payment and other obligations
owing by the Borrower under any Hedging Agreement (which such Hedging Agreement
is permitted hereunder) with any Person that is a Lender or an Affiliate of a
Lender at the time such Hedging Agreement is executed (other than any such
Person that is also a Revolving Loan Lender or an Affiliate of a Revolving Loan
Lender to the extent that the obligations under the applicable Hedging Agreement
that are owed to such Person are secured in accordance with the Revolving Loan
Documents).

“Incremental Lenders” has the meaning assigned thereto in Section 2.5(b).

“Incremental Loan Effective Date” means the date, which shall be a Business Day,
on or before the Maturity Date, but no earlier than thirty (30) days after any
Incremental Notification Date, on which each of the Incremental Lenders make
Incremental Loans to the Borrower pursuant to Section 2.5.

“Incremental Loans” means any term loans made to the Borrower by the Incremental
Lenders pursuant to Section 2.5.

“Incremental Maturity Date” means, with respect to each Incremental Loan, the
applicable maturity date of such Incremental Loan.

“Incremental Notification” means the written notice by the Borrower of its
desire to incur Incremental Loans pursuant to Section 2.5.

“Incremental Notification Date” means the date on which the Incremental
Notification is received by the Administrative Agent.

 

11



--------------------------------------------------------------------------------

“Indebtedness” means, with respect to any Person, without duplication, any
liability, whether or not contingent, in each case as determined in accordance
with GAAP (a) in respect of borrowed money (whether or not the recourse of the
lender is to the whole of the assets of such Person or only to a portion
thereof) or evidenced by bonds, notes, debentures or similar instruments,
(b) representing the balance deferred and unpaid of the purchase price of any
property or services (except any such balance that constitutes (i) an account
payable to a trade creditor (whether or not an Affiliate) created, incurred,
assumed or guaranteed by such Person in the ordinary course of business of such
Person in connection with obtaining goods, materials or services that is not
overdue by more than ninety (90) days, unless the trade payable is being
contested in good faith and (ii) any unearned portion of contingent purchase
price or earnout obligations to the extent that the liability on account of any
such contingent purchase price or earnout is not fixed), (c) all obligations as
lessee under Capital Leases which have been, or should be capitalized on the
balance sheet of such Person in accordance with GAAP, (d) any contractual
obligation, contingent or otherwise, of such Person to pay or be liable for the
payment of any indebtedness described in this definition of another Person,
including, without limitation, any such indebtedness, directly or indirectly
guaranteed, or any agreement to purchase, repurchase, or otherwise acquire such
indebtedness, obligation or liability or any security therefor, or to provide
funds for the payment or discharge thereof, or to maintain solvency, assets,
level of income, or other financial condition, (e) all obligations with respect
to redeemable stock and redemption or repurchase obligations under any Capital
Stock or other equity securities issued by such Person, (f) all reimbursement
obligations and other liabilities of such Person with respect to surety bonds
(whether bid, performance or otherwise), letters of credit, banker’s
acceptances, drafts or similar documents or instruments issued for such Person’s
account, (g) indebtedness of another Person otherwise described in this
definition which is secured by any consensual Lien, security interest,
collateral assignment, conditional sale, mortgage, deed of trust, or other
encumbrance on any assets of such Person, whether or not such obligations,
liabilities or indebtedness are assumed by or are a personal liability of such
Person, all as of such time; provided, that, for the purposes hereof, to the
extent such Indebtedness referred to in this clause (g) is non-recourse to such
Person, the amount of such Indebtedness shall not be deemed to exceed the lesser
of (i) the principal amount of such Indebtedness or (ii) the value of the
asset(s) securing such Indebtedness, (h) all obligations, liabilities and
indebtedness of such Person (marked to market) arising under Hedging Agreements,
(i) all obligations owed by such Person under license agreements with respect to
non-refundable, advance or minimum guarantee royalty payments, and (j) the
principal portion of all rental obligations of such Person under any synthetic
lease or similar off-balance sheet financing where such transaction is
considered to be borrowed money for tax purposes but is classified as an
operating lease in accordance with GAAP; provided, that, amounts in respect of
landlord improvement allowances that in accordance with GAAP are included on the
Borrower’s balance sheet as liabilities shall not be deemed “Indebtedness”.

“Indemnified Taxes” means Taxes and Other Taxes other than Excluded Taxes.

“Indemnitee” means, collectively, the Administrative Agent and each Lender, and
its partners, officers, directors, agents, employees, advisors and counsel and
their respective Affiliates.

 

12



--------------------------------------------------------------------------------

“Initial Loan” means the term loan to be made to the Borrower by the Lenders
pursuant to Section 2.1.

“Insurance and Condemnation Event” means the receipt by the Borrower or any of
its Subsidiaries of any cash insurance proceeds or condemnation award payable by
reason of theft, loss, physical destruction or damage, taking or similar event
with respect to any of their respective property or assets.

“Intellectual Property” means, as to the Borrower or any of its Subsidiaries,
the Borrower’s and such Subsidiary’s now owned and hereafter arising or
acquired: patents, patent rights, patent applications, copyrights, works which
are the subject matter of copyrights, copyright applications, copyright
registrations, trademarks, servicemarks, trade names, trade styles, trademark
and service mark applications, and licenses and rights to use any of the
foregoing and all applications, registrations and recordings relating to any of
the foregoing as may be filed in the United States Copyright Office, the United
States Patent and Trademark Office or in any similar office or agency of the
United States, any State thereof, any political subdivision thereof or in any
other country or jurisdiction, together with all rights and privileges arising
under Applicable Law with respect to the Borrower’s or such Subsidiary’s use of
any of the foregoing; all extensions, renewals, reissues, divisions,
continuations, and continuations-in-part of any of the foregoing; all rights to
sue for past, present and future infringement of any of the foregoing;
inventions, trade secrets, formulae, processes, compounds, drawings, designs,
blueprints, surveys, reports, manuals, and operating standards; goodwill
(including any goodwill associated with any trademark or servicemark, or the
license of any trademark or servicemark); customer and other lists in whatever
form maintained; trade secret rights, copyright rights, rights in works of
authorship, domain names and domain name registration; source codes, object
code, executable codes, data, databases and other physical manifestations or
embodiments of any of the foregoing; software and contract rights relating to
computer software programs, in whatever form created or maintained.

“Intercreditor Agreement” means that certain Intercreditor Agreement of even
date herewith by and among the Administrative Agent, the Revolving Loan
Administrative Agent and each of the Credit Parties substantially in the form of
Exhibit J , as amended, restated, supplemented or otherwise modified from time
to time.

“Interest Expense” means, for any period, with respect to the Borrower and its
Subsidiaries on a Consolidated basis, without duplication, in accordance with
GAAP, (a) the total interest expense, whether paid or accrued during such period
(including the interest component of Capital Leases for such period), including,
without limitation, discounts in connection with the sale of any Accounts and
bank fees, commissions, discounts and other fees and charges owed with respect
to letters of credit, banker’s acceptances or similar instruments, and
amortization of debt issuance and deferred financing costs, commissions and fees
minus (b) interest income for such period.

“Interest Period” has the meaning assigned thereto in Section 3.1(b).

“Interest Rate Contract” means any interest rate swap agreement, interest rate
cap agreement, interest rate floor agreement, interest rate collar agreement,
interest rate option or any other agreement regarding the hedging of interest
rate risk exposure executed in connection with hedging the interest rate
exposure of any Person and any confirming letter executed pursuant to such
agreement, all as amended, restated, supplemented or otherwise modified from
time to time.

 

13



--------------------------------------------------------------------------------

“IPO” means the initial public offering of the Capital Stock of the Parent
registered with the SEC under the Securities Act of 1933, as amended.

“Lender” means each Person executing this Agreement as a Lender set forth on the
signature pages hereto or executing this Agreement pursuant to a Lender Addendum
and each Person that hereafter becomes a party to this Agreement as a Lender
pursuant to Section 2.5 or Section 9.10.

“Lender Addendum” means with respect to any initial Lender, a Lender Addendum
substantially in the form of Exhibit L , to be executed and delivered by such
Lender on the Closing Date as provided in Section 9.22.

“Lender Addition and Acknowledgement Agreement” has the meaning assigned thereto
in Section 2.5(c).

“Lending Office” means, with respect to any Lender, the office of such Lender
maintaining such Lender’s Loans.

“Leverage Ratio” means, as of any date of determination, the ratio of (a) all
Indebtedness of the Borrower and its Subsidiaries on a Consolidated basis on
such date to (b) EBITDA for the period of four (4) consecutive fiscal quarters
ending on or immediately prior to such date for which financial statements are
available.

Solely for purposes of calculating the Leverage Ratio, (x) Indebtedness shall be
calculated (A) using the average principal amount of borrowings under the
Revolving Loan Facility for the twelve (12) month period ending on or
immediately prior to the applicable date of determination and (B) to exclude any
contingent reimbursement obligations of the type specified in clause (f) of the
definition of Indebtedness (other than unreimbursed draws in respect of letters
of credit, banker’s acceptances, drafts or similar documents or instruments),
and (y) EBITDA shall be calculated on a pro forma basis, in a manner reasonably
acceptable to the Administrative Agent, (i) to include the EBITDA of any Person,
business or assets acquired pursuant to Section 6.9(h) or otherwise approved
pursuant to the terms hereof during such period and (ii) to exclude the EBITDA
of any Person, business or assets sold or otherwise disposed of pursuant to any
Asset Dispositions during such period, in each case assuming such transaction
occurred on the first day of the applicable period.

“LIBOR” means the rate of interest per annum determined on the basis of the rate
for deposits in Dollars in minimum amounts of at least $5,000,000 for a period
equal to the applicable Interest Period which appears on the Reuters Screen
LIBOR01 Page (or any successor page) at approximately 11:00 a.m. (London time)
two (2) Business Days prior to the first day of the applicable Interest Period
(rounded upward, if necessary, to the nearest  1/100 th of 1%). If, for any
reason, such rate does not appear on Reuters Screen LIBOR01 Page (or any
successor page), then “LIBOR” shall be determined by the Administrative Agent to
be the arithmetic average of the rate per annum at which deposits in Dollars in
minimum amounts of at least $5,000,000 would be offered by first class banks in
the London interbank market to the

 

14



--------------------------------------------------------------------------------

Administrative Agent at approximately 11:00 a.m. (London time) two (2) Business
Days prior to the first day of the applicable Interest Period for a period equal
to such Interest Period. Each calculation by the Administrative Agent of LIBOR
shall be conclusive and binding for all purposes, absent manifest error.

“LIBOR Rate” means a rate per annum (rounded upwards, if necessary, to the next
higher  1/100th of 1%) determined by the Administrative Agent pursuant to the
following formula:

 

LIBOR Rate =   

LIBOR

      1.00-Eurodollar Reserve Percentage   

“LIBOR Rate Loan” means any Loan bearing interest at a rate based upon the LIBOR
Rate as provided in Section 3.1(a).

“Lien” means, with respect to any asset, any mortgage, leasehold mortgage, lien,
pledge, charge, security interest, hypothecation or encumbrance of any kind in
respect of such asset. For the purposes of this Agreement, a Person shall be
deemed to own subject to a Lien any asset which it has acquired or holds subject
to the interest of a vendor or lessor under any conditional sale agreement,
Capital Lease or other title retention agreement relating to such asset.

“Loan Documents” means, collectively, this Agreement, each Note, the Guaranty
Agreement, the Security Documents, and each other document, instrument,
certificate and agreement executed and delivered by the Borrower or any
Subsidiary thereof in connection with this Agreement or otherwise referred to
herein or contemplated hereby (excluding any Hedging Agreement), all as may be
amended, restated, supplemented or otherwise modified from time to time.

“Loans” means the collective reference to means the Initial Loan and the
Incremental Loans and “Loan” means any of such Loans.

“Material Adverse Effect” means, with respect to the Borrower or any of its
Subsidiaries, a material adverse effect on (a) the properties, business,
operations or condition (financial or otherwise) of such Persons, taken as a
whole, (b) the ability of the Borrower or any Significant Subsidiary to perform
its obligations under the Loan Documents to which it is a party, (c) the
legality, validity, enforceability, perfection or priority of the security
interests and liens of the Administrative Agent upon the Collateral (taken as a
whole), or (d) the legality, validity or enforceability of this Agreement or any
of the other Loan Documents or any of the terms and provisions hereunder or
thereunder.

“Material Contract” means any contract or other agreement (other than the Loan
Documents), whether written or oral, to which any Credit Party is a party as to
which the breach, nonperformance, cancellation or failure to renew by any party
thereto would reasonably be expected to have a Material Adverse Effect.

“Maturity Date” means the first to occur of (a) July 25, 2013, or (b) the date
of termination by the Administrative Agent on behalf of the Lenders pursuant to
Section 7.2(a).

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

15



--------------------------------------------------------------------------------

“Multiemployer Plan” means a “multi-employer plan” as defined in
Section 4001(a)(3) of ERISA which is or was at any time during the current year
or the immediately preceding six (6) years contributed to by any Credit Party or
any ERISA Affiliate.

“Net Cash Proceeds” means, as applicable, (a) with respect to any Asset
Disposition, the gross cash proceeds received by the Borrower or any of its
Subsidiaries therefrom less the sum of (i) taxes assessed by a Governmental
Authority as a result of such sale and any other fees and expenses incurred in
connection therewith, (ii) the principal amount of, premium, if any, and
interest on any Indebtedness secured by a Lien on the asset (or a portion
thereof) sold, which Indebtedness is required to be repaid in connection with
such sale, (iii) all amounts applied to the Revolving Loan Obligations in
accordance with the terms of the Revolving Loan Agreement and the Intercreditor
Agreement, (iv) all distributions and other payments required to be made to any
other Person owning a beneficial interest in the assets subject to the Asset
Disposition (including minority interest holders in Subsidiaries or joint
venture partners), (v) any reserve, established in accordance with GAAP against
liabilities associated with the assets disposed of in such Asset Disposition,
until such amounts are released (other than in connection with the payment of
such liability), and (vi) any reserves established in accordance with GAAP with
respect to purchase price adjustments, indemnification obligations or
post-employment severance obligations relating to such Asset Disposition or
otherwise arising in connection with such Asset Disposition, until such amounts
are released (other than in connection with the payment of such liability),
(b) with respect to any Equity Issuance or Debt Issuance, the gross cash
proceeds received by the Borrower or any of its Subsidiaries therefrom less the
sum of all legal, underwriting and other fees and expenses incurred in
connection therewith and (c) with respect to any Insurance and Condemnation
Event, the gross cash proceeds received by the Borrower or any of its
Subsidiaries therefrom less the sum of (i) all fees and expenses in connection
therewith, (ii) the principal amount of, premium, if any, and interest on any
Indebtedness secured by a Lien on the asset (or a portion thereof) subject to
such Insurance and Condemnation Event, which Indebtedness is required to be
repaid in connection therewith and (iii) all amounts applied to the Revolving
Loan Obligations in accordance with the terms of the Revolving Loan Agreement
and the Intercreditor Agreement.

“New Lender” has the meaning assigned thereto in Section 2.5(b).

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing the portion of the Loan made by such Lender, substantially in the
form of Exhibit A , and any amendments, supplements and modifications thereto,
any substitutes therefor, and any replacements, restatements, renewals or
extension thereof, in whole or in part.

“Notice of Account Designation” has the meaning assigned thereto in Section 2.2.

“Notice of Borrowing” has the meaning assigned thereto in Section 2.2.

“Notice of Conversion/Continuation” has the meaning assigned thereto in
Section 3.2.

“Notice of Prepayment” has the meaning assigned thereto in Section 2.4(a).

 

16



--------------------------------------------------------------------------------

“Obligations” means, in each case, whether now in existence or hereafter
arising: (a) the principal of and interest on (including interest accruing after
the filing of any bankruptcy or similar petition) the Loans, (b) all Hedging
Obligations, (c) all obligations (other than Hedging Obligations), liabilities
and indebtedness of every kind, nature and description owing by any Credit Party
to the Administrative Agent or any Bank Product Provider arising under or
pursuant to any Bank Products, whether now existing or hereafter arising to the
extent such obligations, liabilities and indebtedness would not cause the total
amount of the Obligations and the Revolving Loan Obligations to exceed the value
of the Collateral, and (d) all other fees and commissions (including attorneys’
fees), charges, indebtedness, loans, liabilities, financial accommodations,
obligations, covenants and duties owing by the Borrower or any of its
Subsidiaries to the Lenders or the Administrative Agent, in each case arising
under any Loan Document of every kind, nature and description, direct or
indirect, absolute or contingent, due or to become due, contractual or tortious,
liquidated or unliquidated, and whether or not evidenced by any note.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Officer’s Compliance Certificate” means a certificate of the chief financial
officer or the treasurer of the Borrower substantially in the form of Exhibit F
.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Parent” means hhgregg, Inc., a Delaware corporation and its successors and
assigns.

“Parent Overhead Expenses” means (a) accounting and auditing costs and expenses
incurred by the Parent in the ordinary course of its business in connection with
preparing financial reports and tax filings, (b) customary fees and expenses
payable to the SEC and other reasonable and customary costs and expenses payable
in connection with the Parent being a publicly traded company (including,
without limitation, reasonable and customary fees and expenses required to be
paid for professional fees and expenses, listing expenses and regulatory
compliance), (c) reasonable and customary legal fees and expenses required for
the corporate maintenance of the Parent and its Subsidiaries, (d) reasonable and
customary director fees and reimbursements, (e) reasonable and customary costs
and expenses payable for director and officer insurance, (f) transfer agent fees
payable in connection with Capital Stock of the Parent, (g) franchise taxes and
other fees payable to the jurisdiction of incorporation or qualification of the
Parent incurred in the ordinary course of conducting its business, (h) taxes
attributable to the Consolidated operations of the Borrower and its
Subsidiaries, and (i) salaries and bonuses and other customary payroll and
benefit expenses of employees of the Parent who are principally engaged in the
Consolidated operations of the Borrower and its Subsidiaries.

“Participant” has the meaning assigned thereto in Section 9.10(d).

“PBGC” means the Pension Benefit Guaranty Corporation or any successor agency.

“Permits” has the meaning assigned thereto in Section 5.1(f).

 

17



--------------------------------------------------------------------------------

“Permitted Holders” means the persons listed on Schedule 1(b) and their
respective successors and assigns.

“Permitted Liens” means the Liens permitted pursuant to Section 6.7.

“Permitted Sale Leasebacks” means any sale and leaseback transaction with any
Person (other than the Borrower or its Subsidiaries) providing for the leasing
by the Borrower or any of its Subsidiaries of Real Property (including any
improvements thereon) consisting of built to suit retail store, warehouse or
distribution center properties; provided that:

(a) such sale and leaseback transaction is consummated within eighteen
(18) months of the date of completion of the construction of such improvements,

(b) as of each fiscal quarter end, any Permitted Sale Leaseback transaction that
has been initiated and not completed as of such date shall be disclosed in the
Officer’s Compliance Certificate delivered in respect of such fiscal quarter
pursuant to Section 6.5(a) (such disclosure to include, without limitation,
(i) the date of completion of the construction of such improvements, (ii) a
description of the Real Property involved in the sale and leaseback transaction
and (iii) the aggregate fair market value of the property and related Real
Property sold or to be sold in such sale and leaseback transaction), and

(c) in each case the property is sold by the Borrower or such Subsidiary for
fair value and cash consideration only.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental authority
or other entity.

“Plan” means an employee benefit plan (as defined in Section 3(3) of ERISA)
which any Credit Party sponsors, maintains, or to which it makes, is making, or
is obligated to make contributions other than any Multiemployer Plan.

“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by Wachovia as its prime rate. Each change in the
Prime Rate shall be effective as of the opening of business on the day such
change in such prime rate occurs. The parties hereto acknowledge that the rate
announced publicly by Wachovia as its prime rate is an index or base rate and
shall not necessarily be its lowest or best rate charged to its customers or
other banks.

“Real Property” means all now owned and hereafter acquired real property of the
Borrower and its Subsidiaries, including leasehold interests, together with all
of the Borrower’s or any Subsidiary’s right, title and interest in and to all
buildings, structures, and other improvements located thereon and all of the
Borrower’s or any Subsidiary’s right, title and interest in and to all licenses,
easements and appurtenances relating thereto, wherever located.

“Register” has the meaning assigned thereto in Section 9.10(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

18



--------------------------------------------------------------------------------

“Required Lenders” means, at any date, any combination of Lenders having more
than fifty percent (50%) of aggregate amount of Loans; provided that the Loans
held or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders.

“Responsible Officer” means, as to any Person, the chief executive officer,
president, chief financial officer, controller, treasurer or assistant treasurer
of such Person or any other officer of such Person reasonably acceptable to the
Administrative Agent. Any document delivered hereunder that is signed by a
Responsible Officer of a Person shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Person and such Responsible Officer shall be conclusively presumed
to have acted on behalf of such Person.

“Revolving Loan Administrative Agent” means WCF, in its capacity as the
administrative agent under the Revolving Loan Agreement, and its successor in
such capacity.

“Revolving Loan Agreement” means that certain Amended and Restated Loan and
Security Agreement dated as of the date hereof by and among the Borrower, the
lenders from time to time party thereto and the Revolving Loan Administrative
Agent.

“Revolving Loan Documents” means the “Financing Agreements” as defined in the
Revolving Loan Agreement.

“Revolving Loan Facility” means that certain revolving credit facility
established pursuant to the Revolving Loan Agreement.

“Revolving Loan Lenders” means the lenders from time to time party to the
Revolving Loan Agreement.

“Revolving Loan Obligations” means the “Revolving Loan Obligations” as defined
in the Intercreditor Agreement.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

“Sanctioned Entity” means (a) an agency of the government of, (b) an
organization directly or indirectly controlled by, or (c) a person resident in a
country that is subject to a sanctions program identified on the list maintained
by OFAC and available at http://www.treas.gov/offices/enforcement/ofac/programs,
or as otherwise published from time to time as such program may be applicable to
such agency, organization or person.

“Sanctioned Person” means a person named on the list of Specially Designated
Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/offices/ enforcement/ofac/sdn/index.html, or as otherwise
published from time to time.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

19



--------------------------------------------------------------------------------

“Security Documents” means the collective reference to the Collateral Agreement,
the Intercreditor Agreement, the Collateral Access Agreements and each other
agreement or writing pursuant to which any Credit Party purports to pledge or
grant a security interest in any property or assets securing the Obligations or
any such Person purports to guaranty the payment and/or performance of the
Obligations, in each case, as amended, restated, supplemented or otherwise
modified from time to time.

“Seller Notes” means, collectively, the existing 6% Junior Subordinated Notes of
the Borrower in favor of the former shareholders of the Borrower, each dated as
of February 3, 2005 in the aggregate principal amount of $25,000,000 and all
agreements, documents and instruments at any time executed and/or delivered by
the Borrower or any other person in connection therewith or related thereto.

“Senior Note Indenture” means that certain Indenture dated as of February 3,
2005 by and among the Borrower, as Issuer, HHG Distributing, LLC, as subsidiary
guarantor, and Wells Fargo Bank, National Association, as trustee, as amended,
restated, supplemented or otherwise modified.

“Senior Notes” means the Borrower’s outstanding 9% senior notes due 2013 (CUSIP
Number 39752AB6) issued pursuant to the Senior Note Indenture.

“Senior Notes Amendment” means an amendment or supplement to the Senior Note
Indenture, to remove certain of the current covenants, including those
restricting the Borrower’s ability to incur indebtedness or grant liens, as more
particularly described in that certain Offer to Purchase and Consent
Solicitation Statement dated as of June 26, 2007 (including any amendments to
the Offer to Purchase and Consent Solicitation Statement from time to time).

“Significant Credit Party” or “Significant Subsidiary” means, as applicable, a
Guarantor or Subsidiary which represented at least 5% of the EBITDA or
Consolidated total assets of the Borrower and its Subsidiaries for the most
recent completed fiscal year.

“Solvent” means, as to any Person on a particular date, that such Person (a) has
capital sufficient to carry on its business and transactions and all business
and transactions in which it is about to engage and is able to pay its debts as
they mature, (b) has assets having a value, both at fair valuation and at
present fair saleable value, greater than the amount required to pay its
probable liabilities (including contingencies), and (c) does not believe that it
will incur debts or liabilities beyond its ability to pay such debts or
liabilities as they mature.

“Subsidiary” means as to any Person, any corporation, partnership, limited
liability company or other entity of which more than fifty percent (50%) of the
outstanding Capital Stock having ordinary voting power to elect a majority of
the board of directors or other managers of such corporation, partnership,
limited liability company or other entity is at the time owned by or the
management is otherwise controlled by such Person (irrespective of whether, at
the time, Capital Stock of any other class or classes of such corporation,
partnership, limited liability company or other entity shall have or might have
voting power by reason of the happening of any contingency). Unless otherwise
qualified, references to “Subsidiary” or “Subsidiaries” herein shall refer to
those of the Borrower.

 

20



--------------------------------------------------------------------------------

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Tender Offer” means that certain tender offer from the Borrower to the holders
of the Borrower’s Senior Notes to purchase the outstanding Senior Notes pursuant
to the Offer to Purchase and Consent Solicitation Statement dated as of June 26,
2007 (including any amendments to the Offer to Purchase and Consent Solicitation
Statement that are filed with the SEC from time to time).

“Transaction Costs” means all transaction fees, expenses, charges and other
amounts related to the Transactions (including, without limitation, any
financing fees, rating agency fees, legal fees and expenses, due diligence fees
or any other fees and expenses in connection therewith).

“Transactions” means, collectively, the Credit Facility, the Revolving Loan
Facility, the IPO, the repayment of all existing Indebtedness of the Borrower
and its Subsidiaries (other than the Revolving Loan Facility and the other
Indebtedness permitted hereunder) and the corporate reorganization in connection
with the formation of the Parent.

“UCC” means the Uniform Commercial Code as in effect in the State of New York,
as amended or modified from time to time.

“United States” means the United States of America.

“Voting Stock” means with respect to any Person, (a) one (1) or more classes of
Capital Stock of such Person having general voting powers to elect at least a
majority of the board of directors, managers or trustees of such Person,
irrespective of whether at the time Capital Stock of any other class or classes
have or might have voting power by reason of the happening of any contingency,
and (b) any Capital Stock of such Person convertible or exchangeable without
restriction at the option of the holder thereof into Capital Stock of such
Person described in clause (a) of this definition.

“Wachovia” means Wachovia Bank, National Association, a national banking
association, and its successors.

“WCF” means Wachovia Capital Finance Corporation (Central), and its successors.

“Working Capital” means, as of any date of determination, the excess of
(a) Current Assets minus (b) Current Liabilities.

SECTION 1.2 Other Definitions and Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document: (a) the definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined, (b) whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms, (c) the words “include”, “includes” and “including” shall be
deemed to be followed by the phrase “without limitation”, (d) the word “will”
shall be construed to have the same meaning and effect as the word “shall”,
(e) any

 

21



--------------------------------------------------------------------------------

definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(f) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (g) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (h) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (i) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights,
(j) the term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form, (k) in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including;” the words “to” and “until” each mean
“to but excluding;” and the word “through” means “to and including”, and
(l) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

SECTION 1.3 Accounting Terms. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with GAAP as in effect from time to time, applied on a consistent
basis and in a manner consistent with that used in preparing the audited
financial statements required by Section 6.5(a), except as otherwise
specifically prescribed herein.

SECTION 1.4 UCC Terms. Terms defined in the UCC in effect on the Closing Date
and not otherwise defined herein shall, unless the context otherwise indicates,
have the meanings provided by those definitions. Subject to the foregoing, the
term “UCC” refers, as of any date of determination, to the UCC then in effect.

SECTION 1.5 Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

SECTION 1.6 References to Agreement and Laws. Unless otherwise expressly
provided herein, (a) references to formation documents, governing documents,
agreements (including the Loan Documents) and other contractual instruments
shall be deemed to include all subsequent amendments, restatements, extensions,
supplements and other modifications thereto, but only to the extent that such
amendments, restatements, extensions, supplements and other modifications are
not prohibited by any Loan Document, and (b) references to any Applicable Law
shall include all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such Applicable Law.

SECTION 1.7 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

 

22



--------------------------------------------------------------------------------

ARTICLE II

CREDIT FACILITY

SECTION 2.1 Initial Loan. Subject to the terms and conditions of this Agreement,
each Lender with a Commitment on the Closing Date severally agrees to make a
portion of the Initial Loan to the Borrower on the Closing Date in a principal
amount equal to such Lender’s Commitment as of the Closing Date.

SECTION 2.2 Procedure for Advance of Initial Loan. The Borrower shall give the
Administrative Agent irrevocable prior written notice substantially in the form
of Exhibit B (a “Notice of Borrowing”) not later than 11:00 a.m. on the Closing
Date requesting that the Lenders make the Initial Loan as a Base Rate Loan on
such date ( provided that the Borrower may request, no later than three
(3) Business Days prior to the Closing Date, that the Lenders make the Initial
Loan as a LIBOR Rate Loan if the Borrower has delivered to the Administrative
Agent a letter in form and substance satisfactory to the Administrative Agent
indemnifying the Lenders in the manner set forth in Section 3.9). Upon receipt
of such Notice of Borrowing from the Borrower, the Administrative Agent shall
promptly notify each Lender thereof. Not later than 1:00 p.m. on the Closing
Date, each Lender will make available to the Administrative Agent for the
account of the Borrower, at the Administrative Agent’s Office in immediately
available funds, the amount of the Initial Loan to be made by such Lender on
such borrowing date. The Borrower hereby irrevocably authorizes the
Administrative Agent to disburse the proceeds of the Loan requested pursuant to
this Section in immediately available funds by crediting or wiring such proceeds
to the deposit account of the Borrower identified in the most recent notice
substantially in the form of Exhibit C (a “Notice of Account Designation”)
delivered by the Borrower to the Administrative Agent or as may be otherwise
agreed upon by the Borrower and the Administrative Agent from time to time.

SECTION 2.3 Repayment of Initial Loan. The Borrower shall repay the aggregate
outstanding principal amount of the Initial Loan in consecutive quarterly
installments on the last Business Day of each of March, June, September and
December commencing September 30, 2007 as set forth below, except as the amounts
of individual installments may be adjusted pursuant to Section 2.4:

 

YEAR

   PAYMENT DATE    PRINCIPAL
INSTALLMENT
($)      INITIAL  LOAN
BALANCE
($)   2007    September 30      250,000         99,750,000       December 31   
  250,000         99,500,000    2008    March 31      250,000         99,250,000
      June 30      250,000         99,000,000       September 30      250,000   
     98,750,000       December 31      250,000         98,500,000    2009   
March 31      250,000         98,250,000       June 30      250,000        
98,000,000       September 30      250,000         97,750,000       December 31
     250,000         97,500,000    2010    March 31      250,000        
97,250,000       June 30      250,000         97,000,000       September 30     
250,000         96,750,000       December 31      250,000         96,500,000   

 

23



--------------------------------------------------------------------------------

YEAR

   PAYMENT DATE    PRINCIPAL
INSTALLMENT
($)      INITIAL  LOAN
BALANCE
($)   2011    March 31      250,000         96,250,000       June 30     
250,000         96,000,000       September 30      250,000         95,750,000   
   December 31      250,000         95,500,000    2012    March 31      250,000
        95,250,000       June 30      250,000         95,000,000      
September 30      250,000         94,750,000       December 31      250,000   
     94,500,000    2013    March 31      250,000         94,250,000      
June 30      250,000         94,000,000       Maturity Date      94,000,000   
     0   

If not sooner paid, the Initial Loan shall be paid in full, together with
accrued interest thereon, on the Maturity Date.

SECTION 2.4 Prepayments of Loans.

(a) Optional Prepayments. The Borrower shall have the right at any time and from
time to time, without premium or penalty, to prepay the Loans, in whole or in
part, upon delivery to the Administrative Agent of irrevocable prior written
notice to the Administrative Agent substantially in the form of Exhibit D (a
“Notice of Prepayment”) not later than 11:00 a.m. (i) on the same Business Day
as each Base Rate Loan and (ii) at least three (3) Business Days before each
LIBOR Rate Loan, specifying the date and amount of repayment, whether the
repayment is of the Initial Loan, Incremental Loans or a combination thereof and
whether the repayment is of LIBOR Rate Loans or Base Rate Loans or a combination
thereof, and, if of a combination thereof, the amount allocable to each. Each
optional prepayment of the Loans hereunder shall be in an aggregate principal
amount of at least $2,000,000 or any whole multiple of $1,000,000 in excess
thereof. Each optional prepayment of the Loans hereunder shall be applied to the
outstanding scheduled principal installments of the Initial Loan or the
applicable Incremental Loan, as determined by the Borrower, as follows: first,
to reduce the next four (4) scheduled principal installments of the Loans in
direct order of maturity and second, to reduce on a pro rata basis the remaining
scheduled principal installments of the Loans. Each repayment shall be
accompanied by any amount required to be paid pursuant to Section 3.9. A Notice
of Prepayment received after 11:00 a.m. shall be deemed received on the next
Business Day. The Administrative Agent shall promptly notify the Lenders of each
Notice of Prepayment.

(b) Mandatory Prepayments. Subject to the provisions of the Intercreditor
Agreement, the Borrower shall prepay the Loans pursuant to, and in accordance
with, clauses (i) through (vi) below.

(i) Debt Issuances. The Borrower shall prepay the Loans in the manner set forth
in clause (v) below in amounts equal to one hundred percent (100%) of the
aggregate Net Cash Proceeds from any Debt Issuance not permitted pursuant to
this Agreement. Such prepayment shall be made within three (3) Business Days
after the date of receipt of the Net Cash Proceeds of any such transaction.

 

24



--------------------------------------------------------------------------------

(ii) Asset Dispositions. The Borrower shall prepay the Loans in the manner set
forth in clause (v) below in amounts equal to one hundred percent (100%) of the
aggregate Net Cash Proceeds from any Asset Disposition by the Borrower or any of
its Subsidiaries. Such prepayments shall be made within three (3) Business Days
after receipt of the Net Cash Proceeds of any such transaction by the Borrower
or any of its Subsidiaries; provided that, so long as no Event of Default has
occurred and is continuing, no prepayments shall be required hereunder (A) in
connection with Asset Dispositions by the Borrower or any of its Subsidiaries
the proceeds of which are reinvested within two hundred seventy (270) days after
receipt of such Net Cash Proceeds by the Borrower or any of its Subsidiaries in
assets useful in the business of the Borrower and its Subsidiaries, (B) in
connection with Asset Dispositions permitted pursuant to Section 6.6(b) (other
than Asset Dispositions permitted pursuant to Sections 6.6(b)(iv) and
6.6(b)(vi)) or (C) in connection with any Asset Disposition to the extent that
(I) the Net Cash Proceeds received from such Asset Disposition are equal to or
less than $500,000 and (II) the aggregate amount of the Net Cash Proceeds of all
Asset Dispositions that are excluded from the prepayment requirements pursuant
to this clause (C) are equal to or less than $2,500,000 during the term of this
Agreement (it being understood that with respect to any Asset Disposition, if
the Net Cash Proceeds received from such Asset Disposition would exceed the
thresholds specified in this clause (C), then the amount of the Net Cash
Proceeds received from such Asset Disposition in excess thereof shall be applied
in accordance with this clause (ii)).

(iii) Insurance and Condemnation Events. The Borrower shall prepay the Loans in
the manner set forth in clause (v) below in amounts equal to one hundred percent
(100%) of the aggregate Net Cash Proceeds from any Insurance and Condemnation
Event by the Borrower or any of its Subsidiaries. Such prepayments shall be made
within three (3) Business Days after receipt of Net Cash Proceeds of any such
transaction by the Borrower or any of its Subsidiaries; provided that, so long
as no Event of Default has occurred and is continuing, no prepayments shall be
required hereunder in connection with Insurance and Condemnation Events by the
Borrower or any of its Subsidiaries the proceeds of which are reinvested (or
committed by contract to be applied to the construction or repair of the asset
that was the subject of such Insurance and Condemnation Event) within two
hundred seventy (270) days after receipt of such Net Cash Proceeds by the
Borrower or any of its Subsidiaries in assets useful in the business of the
Borrower and its Subsidiaries.

(iv) Excess Cash Flow. No later than one hundred twenty (120) days after the end
of any fiscal year (commencing with the fiscal year ending March 31, 2009), the
Borrower shall make mandatory principal prepayments of the Loans in the manner
set forth in clause (v) below in an amount equal to the sum of (A) fifty percent
(50%) of Excess Cash Flow, if any, for such fiscal year minus (B) the aggregate
amount of all optional prepayments of the Loans during such fiscal year except
to the extent any such prepayment is funded with the proceeds of Indebtedness,
any Equity Issuance, any Asset Disposition, casualty proceeds, condemnation
proceeds or other proceeds that would not be included in EBITDA; provided that
such prepayment percentage shall be reduced to (1) twenty-five percent (25%) for
any fiscal year if the ratio of (x) all Indebtedness of the Borrower and its
Subsidiaries on a Consolidated basis as of the last day of such fiscal year to
(y) EBITDA for the twelve (12) fiscal month period ended on the last day of such
fiscal year, is less than 1.50 to 1.00 but greater than or equal to 1.25 to 1.00
and (2) zero percent (0%) for any fiscal year if such ratio is less than 1.25 to
1.00.

 

25



--------------------------------------------------------------------------------

(v) Notice; Manner of Payment. Upon the occurrence of any event triggering the
prepayment requirement under clauses (i) through and including (iv) above, the
Borrower shall promptly deliver a Notice of Prepayment to the Administrative
Agent and upon receipt of such notice, the Administrative Agent shall promptly
so notify the Lenders. Each mandatory prepayment of the Loans hereunder shall be
applied on a pro rata basis, to the outstanding scheduled principal installments
of the Initial Loan and each Incremental Loan as follows: first, to reduce the
next four (4) scheduled principal installments of the Loans in direct order of
maturity and second, to reduce on a pro rata basis the remaining scheduled
principal installments of the Loans.

Amounts prepaid under the Loans pursuant to this Section may not be reborrowed.
Each prepayment shall be accompanied by any amount required to be paid pursuant
to Section 3.9.

SECTION 2.5 Incremental Loans.

(a) Subject to the terms of the Intercreditor Agreement and the conditions set
forth below, the Borrower shall have the option, exercisable on no more than
three (3) occasions following the Closing Date until the Maturity Date to incur
additional indebtedness under this Agreement in the form of Incremental Loans in
an aggregate principal amount of up to (i) $50,000,000 less (ii) the aggregate
principal amount of any prior Incremental Loans made pursuant to this
Section 2.5. In the event the Borrower desires to exercise the above-described
option, the Borrower shall deliver to the Administrative Agent an Incremental
Notification pursuant to which the Borrower may request that additional Loans be
made on the Incremental Loan Effective Date.

(b) Each Incremental Loan shall be obtained from existing Lenders or from other
banks, financial institutions or investment funds that qualify as Eligible
Assignees, in each case in accordance with this Section 2.5. No Lender shall
have any obligation to provide any portion of such Incremental Loans. The
Borrower may invite other banks, financial institutions and investment funds
which meet the requirements of an Eligible Assignee to join this Agreement as
Lenders to provide all or a portion of such Incremental Loans (each such other
bank, financial institution or investment fund, a “New Lender” and collectively
with the existing Lenders providing Incremental Loans, the “ Incremental
Lenders”). The Administrative Agent is authorized to enter into, on behalf of
the Lenders, any amendment to this Agreement or any other Loan Document as may
be necessary to incorporate the terms of any Incremental Loan herein or therein;
provided that such amendment shall not modify this Agreement or any other Loan
Document in any manner materially adverse to any Lender and shall otherwise be
in accordance with Section 9.2.

(c) The following terms and conditions shall apply to each Incremental Loan:
(i) the Incremental Loans made under this Section 2.5 shall constitute
Obligations of the Borrower and shall be secured and guaranteed with the other
Loans on a pari passu basis, (ii) any New Lender making Incremental Loans shall
be entitled to the same voting rights as the existing Lenders and the
Incremental Loans shall receive proceeds of prepayments on the same basis as the
Initial Loans, (iii) the Borrower shall, upon the request of any Incremental
Lender, execute such Notes as are necessary to reflect such Incremental Lender’s
Incremental Loans, (iv) the Administrative Agent and the Lenders shall have
received from the Borrower a certificate executed by a Responsible Officer of
the Borrower, demonstrating in reasonable detail that, after giving effect

 

26



--------------------------------------------------------------------------------

to any such Incremental Loan, the Borrower will be in pro forma compliance with
the Leverage Ratio set forth in Section 6.23, (v) no Default or Event of Default
shall have occurred and be continuing hereunder as of the Incremental Loan
Effective Date or after giving effect to the making of any such Incremental
Loans, (vi) the representations and warranties contained in Article V and in the
other Loan Documents shall be true and correct on and as of the Incremental Loan
Effective Date with the same effect as if made on and as of such date (other
than those representations and warranties that by their terms speak as of a
particular date, which representations and warranties shall be true and correct
as of such particular date), (vii) the amount of such Incremental Loan shall not
be less than a minimum principal amount of $10,000,000, or any whole multiple of
$5,000,000 in excess thereof, or if less, the maximum amount permitted pursuant
to clause (a) above, (viii) the Borrower and each Incremental Lender shall
execute and deliver to the Administrative Agent, for its acceptance and
recording in the Register, a written agreement acknowledged by the
Administrative Agent and each other Credit Party, in form and substance
satisfactory to the Administrative Agent (a “Lender Addition and Acknowledgement
Agreement”), and (ix) the Administrative Agent shall have received any documents
or information, including any joinder agreements, in connection with such
Incremental Loans as it may reasonably request.

(d) Upon the execution, delivery, acceptance and recording of the applicable
Lender Addition and Acknowledgement Agreement, from and after the applicable
Incremental Loan Effective Date, each Incremental Lender shall have a Commitment
as set forth in the Register and all the rights and obligations of a Lender with
such a Commitment hereunder. The Incremental Lenders shall make the Incremental
Loans to the Borrower on the Incremental Loan Effective Date in an amount equal
to each such Incremental Lender’s commitment in respect of Incremental Loans as
agreed upon pursuant to clause (b) above.

(e) The Administrative Agent shall maintain a copy of each Lender Addition and
Acknowledgment Agreement delivered to it in accordance with Section 9.10(c).

(f) Within five (5) Business Days after receipt of notice, the Borrower shall
execute and deliver to the Administrative Agent, in exchange for any surrendered
Note or Notes of any existing Lender or with respect to any New Lender, a new
Note or Notes to the order of the applicable Lenders in amounts equal to the
Commitment of such Lenders as set forth in the Register. Such new Note or Notes
shall be in an aggregate principal amount equal to the aggregate principal
amount of such Commitments, shall be dated as of the Incremental Loan Effective
Date and shall otherwise be in substantially the form of the existing Notes.
Each surrendered Note and/or Notes shall be canceled and returned to the
Borrower.

(g) The Incremental Maturity Date, Applicable Margin, amortization and pricing
grid, if applicable, for each Incremental Loans shall be determined on the
applicable Incremental Loan Effective Date; provided that (i) no Incremental
Maturity Date shall be prior to the Maturity Date or any other Incremental
Maturity Date, (ii) the applicable Incremental Loan shall not have a weighted
average life that is shorter than the weighted average life of the longer of
(A) the Initial Loan, or (B) any other Incremental Loan, as applicable, and
(iii) if the all-in-yield, after giving effect to any offering of the applicable
Incremental Loan at a discount from par or any fees paid to the Incremental
Lenders in connection with such Incremental Loans (the “All-in-Yield”) with
respect to the applicable Incremental Loan, exceeds the All-in-Yield with
respect to the Initial

 

27



--------------------------------------------------------------------------------

Loan or any prior Incremental Loan by more than 0.50%, then the fees payable by
the Borrower with respect to the Initial Loan and/or any prior Incremental Loan
shall be increased to the extent necessary to cause the All-in-Yield with
respect to the Incremental Loans to be no more than 0.50% higher than the
All-in-Yield with respect to the Initial Loan and/or any prior Incremental Loan
(the amount of any increase shall be determined as of the Incremental Loan
Effective Date).

ARTICLE III

GENERAL LOAN PROVISIONS

SECTION 3.1 Interest.

(a) Interest Rate Options. Subject to the provisions of this Section, at the
election of the Borrower, the Loans shall bear interest at (i) the Base Rate
plus the Applicable Margin or (ii) the LIBOR Rate plus the Applicable Margin
(provided that the LIBOR Rate shall not be available until three (3) Business
Days after the Closing Date unless the Borrower has delivered to the
Administrative Agent a letter in form and substance satisfactory to the
Administrative Agent indemnifying the Lenders in the manner set forth in
Section 3.9 of this Agreement). The Borrower shall select the rate of interest
and Interest Period, if any, applicable to any Loan at the time a Notice of
Borrowing is given or at the time a Notice of Conversion/Continuation is given
pursuant to Section 3.2. Any Loan or any portion thereof as to which the
Borrower has not duly specified an interest rate as provided herein shall be
deemed a Base Rate Loan.

(b) Interest Periods. In connection with each LIBOR Rate Loan, the Borrower, by
giving notice at the times described in Section 2.2 or 3.2, as applicable, shall
elect an interest period (each, an “Interest Period”) to be applicable to such
Loan, which Interest Period shall be a period of one (1), two (2), three (3), or
six (6) months (or, if available to all the Lenders making the applicable Loan,
nine (9) or twelve (12) months); provided that:

(i) the Interest Period shall commence on the date of advance of or conversion
to any LIBOR Rate Loan and, in the case of immediately successive Interest
Periods, each successive Interest Period shall commence on the date on which the
immediately preceding Interest Period expires,

(ii) if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided, that if any Interest Period with respect to a LIBOR Rate Loan
would otherwise expire on a day that is not a Business Day but is a day of the
month after which no further Business Day occurs in such month, such Interest
Period shall expire on the immediately preceding Business Day,

(iii) any Interest Period with respect to a LIBOR Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the relevant calendar month at the
end of such Interest Period,

(iv) no Interest Period shall extend beyond the Maturity Date, and

 

28



--------------------------------------------------------------------------------

(v) there shall be no more than eight (8) Interest Periods in effect at any
time.

(c) Default Rate. Subject to Section 7.3, (i) immediately upon the occurrence
and during the continuance of an Event of Default under Section 7.1(a)(i),
(g) or (h), or (ii) at the election of the Required Lenders, upon the occurrence
and during the continuance of any other Event of Default, (A) the Borrower shall
no longer have the option to request LIBOR Rate Loans, (B) all outstanding LIBOR
Rate Loans shall bear interest at a rate per annum of two percent (2%) in excess
of the rate then applicable to LIBOR Rate Loans until the end of the applicable
Interest Period and thereafter at a rate equal to two percent (2%) in excess of
the rate then applicable to Base Rate Loans, and (C) all outstanding Base Rate
Loans and other Obligations arising hereunder or under any other Loan Document
shall bear interest at a rate per annum equal to two percent (2%) in excess of
the rate then applicable to Base Rate Loans or such other Obligations arising
hereunder or under any other Loan Document. Interest shall continue to accrue on
the Obligations after the filing by or against the Borrower of any petition
seeking any relief in bankruptcy or under any act or law pertaining to
insolvency or debtor relief, whether state, federal or foreign.

(d) Interest Payment and Computation. Interest on each Base Rate Loan shall be
due and payable in arrears on the last Business Day of each calendar quarter
commencing September 30, 2007; and interest on each LIBOR Rate Loan shall be due
and payable on the last day of each Interest Period applicable thereto, and if
such Interest Period extends over three (3) months, at the end of each three
(3) month interval during such Interest Period. All computations of interest for
Base Rate Loans when the Base Rate is determined by the Prime Rate shall be made
on the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed. All other computations of fees and interest provided hereunder shall be
made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365-day year).

(e) Maximum Rate. In no contingency or event whatsoever shall the aggregate of
all amounts deemed interest under this Agreement charged or collected pursuant
to the terms of this Agreement exceed the highest rate permissible under any
Applicable Law which a court of competent jurisdiction shall, in a final
determination, deem applicable hereto. In the event that such a court determines
that the Lenders have charged or received interest hereunder in excess of the
highest applicable rate, the rate in effect hereunder shall automatically be
reduced to the maximum rate permitted by Applicable Law and the Lenders shall at
the Administrative Agent’s option (i) promptly refund to the Borrower any
interest received by the Lenders in excess of the maximum lawful rate or
(ii) apply such excess to the principal balance of the Obligations on a pro rata
basis. It is the intent hereof that the Borrower not pay or contract to pay, and
that neither the Administrative Agent nor any Lender receive or contract to
receive, directly or indirectly in any manner whatsoever, interest in excess of
that which may be paid by the Borrower under Applicable Law.

SECTION 3.2 Notice and Manner of Conversion or Continuation of Loans. Provided
that no Default or Event of Default has occurred and is then continuing, the
Borrower shall have the option to (a) convert at any time all or any portion of
any outstanding Base Rate Loans in a principal amount equal to $3,000,000 or any
whole multiple of $1,000,000 in excess thereof into one or more LIBOR Rate Loans
and (b) upon the expiration of any Interest Period, (i) convert all or any part
of its outstanding LIBOR Rate Loans in a principal amount equal to $3,000,000 or
a

 

29



--------------------------------------------------------------------------------

whole multiple of $1,000,000 in excess thereof into Base Rate Loans or
(ii) continue such LIBOR Rate Loans as LIBOR Rate Loans. Whenever the Borrower
desires to convert or continue Loans as provided above, the Borrower shall give
the Administrative Agent irrevocable prior written notice in the form attached
as Exhibit E (a “Notice of Conversion/Continuation”) not later than 11:00 a.m.
three (3) Business Days before the day on which a proposed conversion or
continuation of such Loan is to be effective specifying (A) the Loans to be
converted or continued, and, in the case of any LIBOR Rate Loan to be converted
or continued, the last day of the Interest Period therefor, (B) the effective
date of such conversion or continuation (which shall be a Business Day), (C) the
principal amount of such Loans to be converted or continued, and (D) the
Interest Period to be applicable to such converted or continued LIBOR Rate Loan.
The Administrative Agent shall promptly notify the Lenders of such Notice of
Conversion/Continuation.

SECTION 3.3 Fees. The Borrower shall pay to the Arranger and the Administrative
Agent for their own respective accounts fees in the amounts and at the times
specified in the Fee Letter. The Borrower shall pay to the Lenders such fees as
shall have been separately agreed upon in writing in the amounts and at the
times so specified.

SECTION 3.4 Manner of Payment. Each payment by the Borrower on account of the
principal of or interest on the Loans or of any fee, commission or other amounts
payable to the Lenders under this Agreement shall be made not later than 1:00
p.m. on the date specified for payment under this Agreement to the
Administrative Agent at the Administrative Agent’s Office for the account of the
Lenders (other than as set forth below), in Dollars, in immediately available
funds and shall be made without any set-off, counterclaim or deduction
whatsoever. Any payment received after such time but before 2:00 p.m. on such
day shall be deemed a payment on such date for the purposes of Section 7.1, but
for all other purposes shall be deemed to have been made on the next succeeding
Business Day. Any payment received after 2:00 p.m. shall be deemed to have been
made on the next succeeding Business Day for all purposes. Upon receipt by the
Administrative Agent of each such payment, the Administrative Agent shall
distribute to each Lender at its address for notices set forth herein its pro
rata share of such payment in accordance with such Lender’s Commitment
Percentage, (except as specified below) and shall wire advice of the amount of
such credit to each Lender. Each payment to the Administrative Agent of
Administrative Agent’s fees or expenses shall be made for the account of the
Administrative Agent and any amount payable to any Lender under Sections 3.9,
3.10, 3.11 or 9.3 shall be paid to the Administrative Agent for the account of
the applicable Lender. Subject to Section 3.1(b)(ii), if any payment under this
Agreement shall be specified to be made upon a day which is not a Business Day,
it shall be made on the next succeeding day which is a Business Day and such
extension of time shall in such case be included in computing any interest if
payable along with such payment.

SECTION 3.5 Evidence of Indebtedness. The Loans made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Loans made by the Lenders
to the Borrower and the interest and payments thereon. Any failure to so record
or any error in doing so shall not, however, limit or otherwise affect the
obligation of the Borrower hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any

 

30



--------------------------------------------------------------------------------

Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans, in addition to such accounts or records. Each Lender may attach schedules
to its Notes and endorse thereon the date, amount and maturity of its Loans and
payments with respect thereto.

SECTION 3.6 Adjustments. If any Lender shall, by exercising any right of setoff
or counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or other obligations hereunder resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of its Loans
and accrued interest thereon or other such obligations (other than pursuant to
Sections 3.9, 3.10, 3.11 or 9.3) greater than its pro rata share thereof as
provided herein, then the Lender receiving such greater proportion shall
(a) notify the Administrative Agent of such fact, and (b) purchase (for cash at
face value) participations in the Loans and such other obligations of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them; provided that

(a) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and

(b) the provisions of this paragraph shall not be construed to apply to (x) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or (y) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Loans to any
assignee or participant, other than to the Borrower or any Subsidiary thereof
(as to which the provisions of this paragraph shall apply).

Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Credit
Party in the amount of such participation.

SECTION 3.7 Obligations of Lenders.

(a) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.2 and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of

 

31



--------------------------------------------------------------------------------

payment to the Administrative Agent, at (i) in the case of a payment to be made
by such Lender, the greater of the daily average Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation and (ii) in the case of a payment to be made by the
Borrower, the interest rate applicable to Base Rate Loans. If the Borrower and
such Lender shall pay such interest to the Administrative Agent for the same or
an overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

(b) Nature of Obligations of Lenders Regarding Loans. The obligations of the
Lenders under this Agreement to make the Loans are several and are not joint or
joint and several. The failure of any Lender to make available its Commitment
Percentage of any Loan requested by the Borrower shall not relieve it or any
other Lender of its obligation, if any, hereunder to make its Commitment
Percentage of such Loan available on the borrowing date, but no Lender shall be
responsible for the failure of any other Lender to make its Commitment
Percentage of such Loan available on the borrowing date.

SECTION 3.8 Changed Circumstances.

(a) Circumstances Affecting LIBOR Rate Availability. If with respect to any
Interest Period the Administrative Agent or any Lender (after consultation with
the Administrative Agent) shall determine that, by reason of circumstances
affecting the foreign exchange and interbank markets generally, deposits in
eurodollars, in the applicable amounts are not being quoted via the Telerate
Page 3750 or offered to the Administrative Agent or such Lender for such
Interest Period, then the Administrative Agent shall forthwith give notice
thereof to the Borrower. Thereafter, until the Administrative Agent notifies the
Borrower that such circumstances no longer exist, the obligation of the Lenders
to make LIBOR Rate Loans and the right of the Borrower to convert any Loan to or
continue any Loan as a LIBOR Rate Loan shall be suspended, and the Borrower
shall repay in full (or cause to be repaid in full) the then outstanding
principal amount of each such LIBOR Rate Loan together with accrued interest
thereon, on the last day of the then current Interest Period applicable to such
LIBOR Rate Loan or convert the then outstanding principal amount of each such
LIBOR Rate Loan to a Base Rate Loan as of the last day of such Interest Period.

(b) Laws Affecting LIBOR Rate Availability. If, after the date hereof, the
introduction of, or any change in, any Applicable Law or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any of the Lenders (or any of their respective Lending
Offices) with any request or directive (whether or not having the force of law)
of any such Governmental Authority, central bank or comparable agency, shall
make it unlawful or impossible for any of the Lenders (or any of their
respective Lending Offices) to honor its obligations hereunder to make or
maintain any LIBOR Rate Loan, such Lender shall promptly give notice thereof to
the Administrative Agent and the Administrative Agent shall promptly give notice
to the Borrower and the other Lenders. Thereafter, until the Administrative
Agent notifies the Borrower that such circumstances no longer exist, (i) the

 

32



--------------------------------------------------------------------------------

obligations of the Lenders to make LIBOR Rate Loans and the right of the
Borrower to convert any Loan or continue any Loan as a LIBOR Rate Loan shall be
suspended and thereafter the Borrower may select only Base Rate Loans hereunder,
and (ii) if any of the Lenders may not lawfully continue to maintain a LIBOR
Rate Loan to the end of the then current Interest Period applicable thereto as a
LIBOR Rate Loan, the applicable LIBOR Rate Loan shall immediately be converted
to a Base Rate Loan for the remainder of such Interest Period.

SECTION 3.9 Indemnity. The Borrower hereby indemnifies each of the Lenders
against any loss or expense which may arise or be attributable to each Lender’s
obtaining, liquidating or employing deposits or other funds acquired to effect,
fund or maintain any Loan (a) as a consequence of any failure by the Borrower to
make any payment when due of any amount due hereunder in connection with a LIBOR
Rate Loan, (b) due to any failure of the Borrower to borrow, continue or convert
on a date specified therefor in a Notice of Borrowing or Notice of
Conversion/Continuation or (c) due to any payment, prepayment or conversion of
any LIBOR Rate Loan on a date other than the last day of the Interest Period
therefor. The amount of such loss or expense shall be determined, in the
applicable Lender’s sole discretion, based upon the assumption that such Lender
funded its Commitment Percentage of the LIBOR Rate Loans in the London interbank
market and using any reasonable attribution or averaging methods which such
Lender deems appropriate and practical. A certificate of such Lender setting
forth the basis for determining such amount or amounts necessary to compensate
such Lender shall be forwarded to the Borrower through the Administrative Agent
and shall be conclusively presumed to be correct save for manifest error.

SECTION 3.10 Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or advances, loans or other credit extended or
participated in by, any Lender (except any reserve requirement reflected in the
LIBOR Rate);

(ii) subject any Lender to any tax of any kind whatsoever with respect to this
Agreement or any LIBOR Rate Loan made by it, or change the basis of taxation of
payments to such Lender in respect thereof (except for Indemnified Taxes or
Other Taxes covered by Section 3.11 and the imposition of, or any change in the
rate of any Excluded Tax payable by such Lender); or

(iii) impose on any Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or LIBOR Rate Loans made by such
Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting into or maintaining any LIBOR Rate Loan (or of
maintaining its obligation to make any such Loan), or to reduce the amount of
any sum received or receivable by such Lender hereunder (whether of principal,
interest or any other amount) then, upon written request of such Lender
accompanied by a certificate as specified in Section 3.10(c), the Borrower shall
promptly pay to any such Lender such additional amount or amounts as will
compensate such Lender, for such additional costs incurred or reduction
suffered.

 

33



--------------------------------------------------------------------------------

(b) Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s capital or on the capital
of such Lender’s holding company, if any, as a consequence of this Agreement or
the Loans made by such Lender, to a level below that which such Lender or such
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s policies and the policies of such Lender’s
holding company with respect to capital adequacy), then from time to time upon
written request of such Lender accompanied by a certificate as specified in
Section 3.10(c), the Borrower shall promptly pay to such Lender, such additional
amount or amounts as will compensate such Lender or such Lender’s holding
company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in paragraph (a) or (b) of this Section setting
forth the basis of the determination of such amount or amounts and delivered to
the Borrower shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within ten (10) days
after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that the Borrower shall not
be required to compensate a Lender pursuant to this Section for any increased
costs incurred or reductions suffered more than nine (9) months prior to the
date that such Lender notifies the Borrower of the Change in Law giving rise to
such increased costs or reductions and of such Lender’s intention to claim
compensation therefor (except that if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

SECTION 3.11 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes; provided that if the Borrower shall be required by
Applicable Law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent or Lender,
as the case may be, receives an amount equal to the sum it would have received
had no such deductions been made, (ii) the Borrower shall make such deductions
and (iii) the Borrower shall timely pay the full amount deducted to the relevant
Governmental Authority in accordance with Applicable Law.

 

34



--------------------------------------------------------------------------------

(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
paragraph (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with Applicable Law.

(c) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent and each Lender, within ten (10) days after demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) paid by the Administrative Agent or such
Lender, as the case may be, and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender shall be conclusive absent manifest error.

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(e) Status of Lenders. Any Foreign Lender that is entitled to an exemption from
or reduction of withholding tax under the law of the jurisdiction in which the
Borrower is resident for tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments hereunder or under any other Loan Document
shall deliver to the Borrower (with a copy to the Administrative Agent), at the
time or times prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent, such properly completed and executed
documentation prescribed by Applicable Law as will permit such payments to be
made without withholding or at a reduced rate of withholding. In addition, any
Lender, if requested by the Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by Applicable Law or reasonably requested by
the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Without limiting the
generality of the foregoing, in the event that the Borrower is a resident for
tax purposes in the United States, any Foreign Lender shall deliver to the
Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of the Borrower or the Administrative Agent, but only if such Foreign
Lender is legally entitled to do so), whichever of the following is applicable:

(i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

(ii) duly completed copies of Internal Revenue Service Form W-8ECI,

 

35



--------------------------------------------------------------------------------

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (y) duly
completed copies of Internal Revenue Service Form W-8BEN, or

(iv) any other form prescribed by Applicable Law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
Applicable Law to permit the Borrower to determine the withholding or deduction
required to be made.

(f) Treatment of Certain Refunds. If the Administrative Agent, or a Lender
determines, in its sole discretion, that it has received a refund of any Taxes
or Other Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section, it shall pay to the Borrower an amount equal to such refund (but only
to the extent of indemnity payments made, or additional amounts paid, by the
Borrower under this Section with respect to the Taxes or Other Taxes giving rise
to such refund), net of all out-of-pocket expenses of the Administrative Agent
or such Lender, as the case may be, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided that the Borrower, upon the request of the Administrative
Agent or such Lender, agrees to repay the amount paid over to the Borrower (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This paragraph shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrower or any other Person.

(g) Survival. Without prejudice to the survival of any other agreement of the
Borrower hereunder, the agreements and obligations of the Borrower contained in
this Section shall survive the payment in full of the Obligations.

SECTION 3.12 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.10, or requires the Borrower to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.11, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 3.10 or Section 3.11, as the case may be, in the future and (ii) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.

 

36



--------------------------------------------------------------------------------

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.10, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.11, or if any Lender defaults in its obligation to fund Loans
hereunder, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 9.10), all of its interests,
rights and obligations under this Agreement and the related Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that

(i) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 9.10,

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.9) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts),

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 3.10 or payments required to be made pursuant to Section 3.11,
such assignment will result in a reduction in such compensation or payments
thereafter, and

(iv) such assignment does not conflict with Applicable Law.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

SECTION 3.13 Security. The Obligations of the Borrower shall be secured as
provided in the Security Documents.

ARTICLE IV

CLOSING; CONDITIONS OF CLOSING AND BORROWING

SECTION 4.1 Closing. The closing shall take place at the offices of Kennedy
Covington Lobdell & Hickman, L.L.P. at 10:00 a.m. on July 25, 2007, or at such
other place, date and time as the parties hereto shall mutually agree.

SECTION 4.2 Conditions to Closing and Initial Loan. The obligation of the
Lenders to close this Agreement and to make the initial Loan is subject to the
satisfaction of each of the following conditions:

(a) Executed Loan Documents. This Agreement, a Note in favor of each Lender
requesting a Note, and the Security Documents, together with any other
applicable Loan Documents, shall have been duly authorized, executed and
delivered to the Administrative Agent by the parties thereto, shall be in full
force and effect and no Default or Event of Default shall exist hereunder or
thereunder.

 

37



--------------------------------------------------------------------------------

(b) Closing Certificates; Etc. The Administrative Agent shall have received each
of the following in form and substance reasonably satisfactory to the
Administrative Agent:

(i) Officer’s Certificate of the Borrower. A certificate from a Responsible
Officer of the Borrower to the effect that all representations and warranties
contained in this Agreement and the other Loan Documents are true, correct and
complete; that none of the Credit Parties is in violation of any of the
covenants contained in this Agreement and the other Loan Documents; that, after
giving effect to the transactions contemplated by this Agreement, no Default or
Event of Default has occurred and is continuing; and that each of the Credit
Parties, as applicable, has satisfied each of the conditions set forth in
Section 4.2.

(ii) Certificate of Secretary of each Credit Party. A certificate of a
Responsible Officer of each Credit Party certifying as to the incumbency and
genuineness of the signature of each officer of such Credit Party executing Loan
Documents to which it is a party and certifying that attached thereto is a true,
correct and complete copy of (A) the articles or certificate of incorporation or
formation of such Credit Party and all amendments thereto, certified as of a
recent date by the appropriate Governmental Authority in its jurisdiction of
incorporation or formation, (B) the bylaws or other governing document of such
Credit Party as in effect on the Closing Date, (C) resolutions duly adopted by
the board of directors or other governing body of such Credit Party authorizing
the transactions contemplated hereunder and the execution, delivery and
performance of this Agreement and the other Loan Documents to which it is a
party, and (D) each certificate required to be delivered pursuant to
Section 4.2(b)(iii).

(iii) Certificates of Good Standing. Certificates as of a recent date of the
good standing of each Credit Party under the laws of its jurisdiction of
organization and, to the extent requested by the Administrative Agent, each
other jurisdiction where such Credit Party is qualified to do business and, to
the extent available, a certificate of the relevant taxing authorities of such
Credit Party’s jurisdiction of incorporation, organization or formation
certifying that such Credit Party has filed required tax returns and owes no
delinquent taxes.

(iv) Opinions of Counsel. Opinions of counsel to the Credit Parties addressed to
the Administrative Agent and the Lenders with respect to the Credit Parties, the
Loan Documents and such other matters as the Lenders shall request.

(c) Personal Property Collateral.

(i) Filings and Recordings. The Administrative Agent shall have received all
filings and recordations that are necessary to perfect the security interests of
the Administrative Agent, on behalf of itself and the Lenders, in the Collateral
and the Administrative Agent shall have received evidence reasonably
satisfactory to the Administrative Agent that upon such filings and recordations
such security interests will constitute valid and perfected first priority Liens
thereon subject only to Permitted Liens.

 

38



--------------------------------------------------------------------------------

(ii) Pledged Collateral. Subject to the terms of the Intercreditor Agreement,
the Administrative Agent (or the Revolving Loan Administrative Agent, as
applicable) shall have received (A) original stock certificates or other
certificates evidencing the Capital Stock pledged pursuant to the Security
Documents, together with an undated stock power for each such certificate duly
executed in blank by the registered owner thereof and (B) each original
promissory note pledged pursuant to the Security Documents.

(iii) Lien Search. The Administrative Agent shall have received the results of a
Lien search (including a search as to judgments, pending litigation and tax
matters), in form and substance reasonably satisfactory thereto, made against
the Credit Parties under the Uniform Commercial Code (or applicable judicial
docket) as in effect in any state in which any of the assets of such Credit
Party are located, indicating among other things that its assets are free and
clear of any Lien except for Permitted Liens.

(iv) Hazard and Liability Insurance. The Administrative Agent shall have
received certificates of property hazard, business interruption and liability
insurance, evidence of payment of all insurance premiums for the current policy
year of each (naming the Administrative Agent as an additional loss payee (and
mortgagee, as applicable) on all certificates for property hazard insurance and
as additional insured on all certificates for liability insurance), and, if
requested by the Administrative Agent, copies (certified by a Responsible
Officer of the Borrower) of insurance policies in the form required under the
Security Documents and otherwise in form and substance reasonably satisfactory
to the Administrative Agent.

(d) Consents; Defaults.

(i) Governmental and Third Party Approvals. The Credit Parties shall have
received all material governmental, shareholder and third party consents and
approvals necessary in connection with the transactions contemplated by this
Agreement and the other Loan Documents and the other transactions contemplated
hereby (including, without limitation, the Tender Offer) and all applicable
waiting periods shall have expired without any action being taken by any Person
that would reasonably be expected to restrain, prevent or impose any material
adverse conditions on any of the Credit Parties or such other transactions or
that could seek or threaten any of the foregoing, and no law or regulation shall
be applicable that would reasonably be expected to have such effect.

(ii) No Injunction, Etc. No action or proceeding shall have been instituted,
threatened or proposed before any Governmental Authority to enjoin, restrain, or
prohibit, or to obtain substantial damages in respect of, or which is related to
or arises out of this Agreement or the other Loan Documents or the consummation
of the transactions contemplated hereby or thereby (including, without
limitation, the Tender Offer).

(e) Financial Matters.

(i) Financial Statements. The Administrative Agent shall have received (A) the
audited Consolidated balance sheet of the Borrower and its Subsidiaries as of
March 31, 2007 and the related audited statements of income and retained
earnings and cash

 

39



--------------------------------------------------------------------------------

flows for the fiscal year then ended and (B) a pro forma unaudited Consolidated
balance sheet of the Borrower and its Subsidiaries as of the most recent fiscal
month ended prior to the Closing Date for which financial statements are
available (giving pro forma effect to the Transactions and the other
transactions contemplated hereby).

(ii) Financial Projections. The Administrative Agent shall have received pro
forma Consolidated financial statements for the Borrower and its Subsidiaries,
and projections prepared by management of the Borrower, of balance sheets,
income statements and cash flow statements on a fiscal quarter basis for the
fiscal year ending March 31, 2008 and on an annual basis for each fiscal year
thereafter during the term of the Credit Facility.

(iii) Financial Condition Certificate. The Borrower shall have delivered to the
Administrative Agent a certificate, in form and substance satisfactory to the
Administrative Agent, and certified as accurate by a Responsible Officer of the
Borrower that (A) the Credit Parties, on a Consolidated basis, are Solvent, and
(B) attached thereto are calculations evidencing that on a pro forma basis the
ratio of (x) all Indebtedness as of the Closing Date of the Borrower and its
Subsidiaries on a Consolidated basis to (y) EBITDA for the most recently ended
twelve (12) fiscal month period ended prior to the Closing Date for which
financial statements are available is less than or equal to 2.25 to 1.00.

(iv) Payment at Closing; Fee Letters. The Borrower shall have paid (A) to the
Administrative Agent, the Arranger and the Lenders the fees set forth or
referenced in Section 3.3 any other accrued and unpaid fees or commissions due
hereunder, and (B) to any other Person (other than counsel to the Administrative
Agent which such fees shall be paid in accordance with Section 6.17) such amount
as may be due thereto in connection with the transactions contemplated hereby,
including all taxes, fees and other charges in connection with the execution,
delivery, recording, filing and registration of any of the Loan Documents.

(f) Miscellaneous.

(i) Notice of Borrowing. The Administrative Agent shall have received a Notice
of Borrowing from the Borrower in accordance with Section 2.2, and a Notice of
Account Designation specifying the account or accounts to which the proceeds of
any Loans are to be disbursed.

(ii) Repayment of Indebtedness. All existing Indebtedness of the Borrower and
its Subsidiaries (including, without limitation, the Seller Notes, but excluding
the Revolving Loan Facility and other Indebtedness permitted hereunder) shall be
repaid in full and terminated and all collateral security therefor shall be
released, and the Administrative Agent shall have received confirmation in form
and substance satisfactory to it evidencing such repayment, termination and
release.

(iii) Rating of the Credit Facility. The Credit Facility shall have received a
recent debt rating from S&P and Moody’s.

 

40



--------------------------------------------------------------------------------

(iv) Receipt of IPO Proceeds. The Borrower shall have received primary Net Cash
Proceeds from the IPO.

(v) Tender Offer.

(A) Tender Documents. The Administrative Agent shall have received copies of all
of the documentation in connection with the Tender Offer (including, without
limitation, if applicable, the Senior Notes Amendment) and such documentation
shall be in form and substance reasonably satisfactory to the Administrative
Agent.

(B) Minimum Tender. The Administrative Agent shall have received evidence in
form and substance reasonably satisfactory to the Administrative Agent that
(x) the Tender Offer and the Senior Notes Amendment were approved and consented
to by holders of at least a majority of the principal amount of the outstanding
Senior Notes as of the Closing Date and (y) the Borrower has deposited with the
trustee under the Senior Notes Indenture, an amount sufficient to pay in full
all of the principal, interest and other amounts due and outstanding with
respect to all of the Senior Notes that are tendered pursuant to the Tender
Offer in compliance with all Applicable Laws.

(vi) Revolving Loan Facility. The Administrative Agent shall have received
(A) copies of all documentation in connection with the Revolving Loan Facility
(including, without limitation, the Revolving Loan Agreement), and (B) evidence
in form and substance satisfactory to the Administrative Agent that the
Revolving Loan Facility has closed or will close concurrently with the Credit
Facility.

(vii) Representations and Warranties/No Default. The representations and
warranties contained in Article V shall be true and correct and no Default or
Event of Default shall have occurred and be continuing.

(viii) Other Documents. All opinions, certificates and other instruments and all
proceedings in connection with the transactions contemplated by this Agreement
shall be satisfactory in form and substance to the Administrative Agent. The
Administrative Agent shall have received copies of all other documents,
certificates and instruments reasonably requested thereby, with respect to the
transactions contemplated by this Agreement.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

SECTION 5.1 Representations and Warranties. To induce the Administrative Agent
and Lenders to enter into this Agreement and to induce the Lenders to make the
Loans hereunder, the Borrower hereby represents and warrants to the
Administrative Agent and Lenders both before and after giving effect to the
transactions contemplated hereunder that:

(a) Corporate Existence, Power and Authority. The Borrower and each of its
Subsidiaries is a corporation, limited liability company or partnership, duly
organized and in good standing under the laws of its state of incorporation,
organization or formation, and duly qualified as a foreign corporation, limited
liability company or partnership and in good standing

 

41



--------------------------------------------------------------------------------

in all states or other jurisdictions where the nature and extent of the business
transacted by it or the ownership of assets makes such qualification necessary,
except for those jurisdictions in which the failure to so qualify would not
reasonably be expected to have a Material Adverse Effect. The execution,
delivery and performance of this Agreement, the other Loan Documents and the
transactions contemplated hereunder and thereunder (i) are all within the
Borrower’s and each Subsidiary’s corporate, limited liability company or
partnership powers, as applicable, (ii) have been duly authorized, (iii) are not
in contravention of law or the terms of the Borrower’s or such Subsidiary’s
organizational documentation, or any indenture, agreement or undertaking to
which the Borrower or any Subsidiary is a party or by which the Borrower or any
Subsidiary or its property are bound and (iv) will not result in the creation or
imposition of, or require or give rise to any obligation to grant, any Lien upon
any property of the Borrower or any of its Subsidiaries. This Agreement and the
other Loan Documents to which the Borrower or any of its Subsidiaries is a party
constitute legal, valid and binding obligations of the Borrower or such
Subsidiary, enforceable in accordance with their respective terms except as such
enforceability may be limited by bankruptcy, insolvency, moratorium or similar
laws limiting creditors’ rights generally and by general equitable principles.

(b) Financial Statements; No Material Adverse Effect. All financial statements
relating to the Borrower and its Subsidiaries which have been or may hereafter
be delivered by the Borrower or any of its Subsidiaries to the Administrative
Agent and the Lenders have been prepared in accordance with GAAP (except as to
any interim financial statements, to the extent such statements are subject to
normal year-end adjustments and do not include any notes) and fairly present in
all material respects the financial condition and the results of operations of
the Borrower and its Subsidiaries as at the dates and for the periods set forth
therein. Except as disclosed in any interim financial statements furnished by
the Borrower or any of its Subsidiaries to the Administrative Agent prior to the
date of this Agreement, there has been no act, condition or event which has had
or would reasonably be expected to have a Material Adverse Effect since the date
of the most recent audited financial statements of the Borrower and its
Subsidiaries furnished by the Borrower or any of its Subsidiaries to the
Administrative Agent prior to the date of this Agreement.

(c) Priority of Liens; Title to Properties. The security interests and Liens
granted to Administrative Agent under the Collateral Agreement and the other
Loan Documents constitute valid and perfected first or second priority Liens and
security interests in and upon the Collateral subject only to Permitted Liens.
Each of the Borrower and its Subsidiaries has good and marketable fee simple
title to or valid leasehold interests in all of its Real Property and good,
valid and merchantable title to all of its other properties and assets subject
to no Liens of any kind, except those granted to the Administrative Agent and
Permitted Liens.

(d) Tax Returns. Each of the Borrower and its Subsidiaries has filed, or caused
to be filed, in a timely manner all tax returns, reports and declarations which
are required to be filed by it. All information in such tax returns, reports and
declarations is complete and accurate in all material respects. Each Credit
Party has paid or caused to be paid all taxes due and payable or claimed due and
payable in any assessment received by it, except taxes the validity of which are
being contested in good faith by appropriate proceedings diligently pursued and
available to such Credit Party and with respect to which adequate reserves have
been set aside on its books. Adequate provision has been made for the payment of
all accrued and unpaid Federal, State, county, local, foreign and other taxes
whether or not yet due and payable and whether or not disputed.

 

42



--------------------------------------------------------------------------------

(e) Litigation. Except as set forth on Schedule 5.1(e), there is no
investigation by any Governmental Authority pending, or to the best of the
Borrower’s or any of its Subsidiaries’ knowledge threatened, against or
affecting the Borrower or any Subsidiary, its or their assets or business and
there is no action, suit, proceeding or claim by any Person pending, or to the
best of the Borrower’s or any of its Subsidiaries’ knowledge threatened, against
the Borrower or any of its Subsidiaries or its or their assets or goodwill, or
against or affecting any transactions contemplated by this Agreement, the other
Loan Documents, the Senior Note Indenture or the Revolving Loan Agreement, in
each case, which if adversely determined against the Borrower or any of its
Subsidiaries has or would reasonably be expected to have a Material Adverse
Effect.

(f) Compliance with Other Agreements and Applicable Laws.

(i) The Borrower and its Subsidiaries are not in default in any respect under,
or in violation in any respect of the terms of, any material agreement,
contract, instrument, lease or other commitment to which it is a party or by
which it or any of its assets are bound, except for defaults or violations which
would not be reasonably expected to result in a Material Adverse Effect. The
Borrower and its Subsidiaries are in compliance with the requirements of all
applicable laws, rules, regulations and orders of any Governmental Authority
relating to their respective businesses, including, without limitation, those
set forth in or promulgated pursuant to the Occupational Safety and Health Act
of 1970, as amended, the Fair Labor Standards Act of 1938, as amended, ERISA,
the Code, as amended, and the rules and regulations thereunder, and all
Environmental Laws, except for instances of non-compliance which would not be
reasonably expected to result in a Material Adverse Effect.

(ii) The Borrower and its Subsidiaries have obtained all material permits,
licenses, approvals, consents, certificates, orders or authorizations of any
Governmental Authority required for the lawful conduct of its business (the
“Permits”). All of the Permits are valid and subsisting and in full force and
effect. There are no actions, claims or proceedings pending or to the best of
the Borrower’s or any of its Subsidiaries’ knowledge, threatened that seek the
revocation, cancellation, suspension or modification of any of the Permits to
the extent the same would be reasonably expected to have a Material Adverse
Effect.

(g) Environmental Compliance.

(i) Except as set forth on Schedule 5.1(g), neither the Borrower nor any of its
Subsidiaries has generated, used, stored, treated, transported, manufactured,
handled, produced or disposed of any Hazardous Materials, on or off its premises
(whether or not owned by it) in any manner which at any time violates any
applicable Environmental Law or Permit, and the operations of the Borrower and
each of its Subsidiaries complies with all Environmental Laws and all Permits
except for any violation or non-compliance which would not reasonably be
expected to have a Material Adverse Effect.

 

43



--------------------------------------------------------------------------------

(ii) Except as set forth on Schedule 5.1(g), there is no outstanding
investigation by any Governmental Authority or any outstanding proceeding,
complaint, order, directive, claim, citation or notice by any Governmental
Authority or any other person nor is any pending or to the best of the
Borrower’s or any of its Subsidiaries’ knowledge threatened, with respect to any
non-compliance with or violation of the requirements of any Environmental Law by
the Borrower or any of its Subsidiaries or the release, spill or discharge,
threatened or actual, of any Hazardous Material or the generation, use, storage,
treatment, transportation, manufacture, handling, production or disposal of any
Hazardous Materials or any other environmental, health or safety matter, in each
case, which if adversely determined against the Borrower or any of its
Subsidiaries would reasonably be expected to have a Material Adverse Effect.

(iii) Except as set forth on Schedule 5.1(g), the Borrower and each of its
Subsidiaries have no liability (contingent or otherwise) in connection with a
release, spill or discharge, threatened or actual, of any Hazardous Materials or
the generation, use, storage, treatment, transportation, manufacture, handling,
production or disposal of any Hazardous Materials, except for any liability
which would not reasonably be expected to have a Material Adverse Effect.

(iv) The Borrower and each of its Subsidiaries have all Permits required to be
obtained or filed in connection with the operations of the Borrower and its
Subsidiaries under any Environmental Law and all of such licenses, certificates,
approvals or similar authorizations and other Permits are valid and in full
force and effect.

(h) Employee Benefits.

(i) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or State law. Each Plan which is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the Internal Revenue Service and to the best of the
Borrower’s or any of its Subsidiaries’ knowledge, nothing has occurred which
would cause the loss of such qualification. The Borrower and its ERISA
Affiliates have made all required contributions to any Plan subject to
Section 412 of the Code, and no application for a funding waiver or an extension
of any amortization period pursuant to Section 412 of the Code has been made
with respect to any Plan.

(ii) There are no pending, or to the best of the Borrower’s or any of its
Subsidiaries’ knowledge, threatened claims, actions or lawsuits, or action by
any Governmental Authority, with respect to any Plan. There has been no
prohibited transaction or violation of the fiduciary responsibility rules with
respect to any Plan except where such prohibited transaction or violation would
not reasonably be expected to have a Material Adverse Effect.

(iii) (A) No ERISA Event has occurred or is reasonably expected to occur,
(B) the current value of each Plan’s assets (determined in accordance with the
assumptions used for funding such Plan pursuant to Section 412 of the Code) are
not less than such Plan’s liabilities under Section 4001(a)(16) of ERISA,
(C) the Borrower and its Subsidiaries have not incurred and do not reasonably
expect to incur, any liability under

 

44



--------------------------------------------------------------------------------

Title IV of ERISA with respect to any Plan (other than premiums due and not
delinquent under Section 4007 of ERISA), (D) the Borrower and its Subsidiaries
have not incurred and do not reasonably expect to incur, any liability (and no
event has occurred which, with the giving of notice under Section 4219 of ERISA,
would result in such liability) under Section 4201 or 4243 of ERISA with respect
to a Multiemployer Plan, and (E) each Credit Party and its ERISA Affiliates,
have not engaged in a transaction that would be subject to Section 4069(a) or
4212(c) of ERISA.

(i) Intellectual Property. The Borrower and each of its Subsidiaries owns or
licenses or otherwise has the right to use all Intellectual Property necessary
for the operation of its business as presently conducted or proposed to be
conducted. No event has occurred which permits or would permit after notice or
passage of time or both, the revocation, suspension or termination of such
rights. To the best of the Borrower’s and each of its Subsidiaries’ knowledge,
no slogan or other advertising device, product, process, method, substance or
other Intellectual Property or goods bearing or using any Intellectual Property
presently contemplated to be sold by or employed by the Borrower or any of its
Subsidiaries infringes any patent, trademark, servicemark, tradename, copyright,
license or other Intellectual Property owned by any other Person presently and
no claim or litigation is pending or threatened against or affecting the
Borrower or any of its Subsidiaries contesting its right to sell or use any such
Intellectual Property.

(j) Subsidiaries; Affiliates; Capitalization; Solvency.

(i) No Credit Party has any direct or indirect Subsidiaries or is engaged in any
joint venture or partnership except as set forth in Schedule 5.1(j).

(ii) The Credit Parties are the record and beneficial owners of all of the
issued and outstanding shares of Capital Stock of each of the Subsidiaries
listed on Schedule 5.1(j) as being owned by a Credit Party and there are no
proxies, irrevocable or otherwise, with respect to such shares and no equity
securities of any of the Subsidiaries are or may become required to be issued by
reason of any options, warrants, rights to subscribe to, calls or commitments of
any kind or nature and there are no contracts, commitments, understandings or
arrangements by which any Subsidiary is or may become bound to issue additional
shares of its Capital Stock or securities convertible into or exchangeable for
such shares.

(iii) The issued and outstanding shares of Capital Stock of the Borrower and its
Subsidiaries are directly and beneficially owned and held by the persons
indicated on Schedule 5.1(j) and in each case all of such shares have been duly
authorized and in the case of the Capital Stock of the Borrower are fully paid
and non-assessable, free and clear of all Liens of any kind, except as disclosed
in writing to the Administrative Agent prior to the date hereof.

(iv) The Credit Parties, on a Consolidated basis, are Solvent and will continue
to be Solvent after the creation of the Obligations, the security interests of
Administrative Agent and the consummation of the other Transactions.

 

45



--------------------------------------------------------------------------------

(k) Labor Disputes.

(i) Set forth on Schedule 5.1(k) is a list (including dates of termination) of
all collective bargaining or similar agreements between or applicable to the
Borrower and any of its Subsidiaries and any union, labor organization or other
bargaining agent in respect of the employees of the Borrower or any of its
Subsidiaries on the date hereof.

(ii) There is (A) no significant unfair labor practice complaint pending against
the Borrower or any of its Subsidiaries or, to the best of the Borrower’s or
each of its Subsidiaries’ knowledge, threatened against it, before the National
Labor Relations Board, and no significant grievance or significant arbitration
proceeding arising out of or under any collective bargaining agreement is
pending on the date hereof against the Borrower or any of its Subsidiaries or,
to best of the Borrower’s or each of its Subsidiaries’ knowledge, threatened
against it, and (B) no significant strike, labor dispute, slowdown or stoppage
is pending against the Borrower or any of its Subsidiaries or, to the best of
the Borrower’s or each of its Subsidiaries’ knowledge, threatened against the
Borrower or any of its Subsidiaries.

(l) Restrictions on Subsidiaries. Except for restrictions contained in this
Agreement or any other agreement with respect to Indebtedness of the Borrower or
any of its Subsidiaries permitted hereunder as in effect on the date hereof,
there are no contractual or consensual restrictions on the Borrower or any of
its Subsidiaries which prohibit or otherwise restrict (i) the transfer of cash
or other assets between any Subsidiaries and any Credit Party or (ii) the
ability of the Borrower or any of its Subsidiaries to incur Indebtedness or
grant security interests to the Administrative Agent or any Lender in the
Collateral, other than such restrictions as are permitted by Section 6.16.

(m) Material Contracts. Schedule 5.1(m) sets forth all Material Contracts to
which the Borrower or any of its Subsidiaries is a party or is bound as of the
date hereof. The Borrower and each of its Subsidiaries are not in breach or in
default in any material respect of or under any Material Contract and have not
received any notice of the intention of any other party thereto to terminate any
Material Contract.

(n) OFAC. None of the Borrower, any Subsidiary of the Borrower or any Affiliate
of the Borrower or any Guarantor: (i) is a Sanctioned Person, (ii) has more than
10% of its assets in Sanctioned Entities, or (iii) derives more than 10% of its
operating income from investments in, or transactions with Sanctioned Persons or
Sanctioned Entities. The proceeds of any Loan will not be used and have not been
used to fund any operations in, finance any investments or activities in, or
make any payments to, a Sanctioned Person or a Sanctioned Entity.

(o) Margin Stock. Neither the Borrower nor any Subsidiary thereof is engaged
principally or as one of its activities in the business of extending credit for
the purpose of “purchasing” or “carrying” any “margin stock” (as each such term
is defined or used, directly or indirectly, in Regulation U of the Board of
Governors of the Federal Reserve System). No part of the proceeds of any of the
Loans will be used for purchasing or carrying margin stock or for any purpose
which violates, or which would be inconsistent with, the provisions of
Regulation T, U or X of such Board of Governors.

(p) Government Regulation. Neither the Borrower nor any Subsidiary thereof is an
“investment company” or a company “controlled” by an “investment company” (as
each such term is defined or used in the Investment Company Act of 1940, as
amended) and neither the

 

46



--------------------------------------------------------------------------------

Borrower nor any Subsidiary thereof is, or after giving effect to any Loan will
be, subject to regulation under the Interstate Commerce Act, as amended, or any
other Applicable Law which limits its ability to incur or consummate the
transactions contemplated hereby.

(q) Accuracy and Completeness of Information. All information furnished
(excluding financial projections) by or on behalf of the Borrower or any of its
Subsidiaries in writing to the Administrative Agent or any Lender in connection
with this Agreement or any of the other Loan Documents or any transaction
contemplated hereby or thereby is true and correct in all material respects on
the date as of which such information is dated or certified and does not omit
any material fact necessary in order to make such information not misleading.
All financial projections furnished by the Borrower to the Administrative Agent
or any Lender have been prepared in good faith on the basis of assumptions
believed in good faith to be reasonable. No event or circumstance has occurred
which has had or would reasonably be expected to have a Material Adverse Effect,
which has not been fully and accurately disclosed.

(r) Survival of Warranties; Cumulative. All representations and warranties
contained in this Agreement or any of the other Loan Documents shall survive the
execution and delivery of this Agreement and shall be deemed to have been made
again to the Administrative Agent and the Lenders on the date of each additional
borrowing or other credit accommodation hereunder and shall be conclusively
presumed to have been relied on by the Administrative Agent and the Lenders
regardless of any investigation made or information possessed by the
Administrative Agent or any Lender. The representations and warranties set forth
herein shall be cumulative and in addition to any other representations or
warranties which the Borrower or any of its Subsidiaries shall now or hereafter
give, or cause to be given, to the Administrative Agent or any Lender.

ARTICLE VI

COVENANTS

SECTION 6.1 Maintenance of Existence. The Borrower and its Subsidiaries shall at
all times preserve, renew and keep in full force and effect its corporate,
limited liability or partnership (as the case may be) existence and rights and
franchises with respect thereto and maintain in full force and effect all
licenses, trademarks, tradenames, approvals, authorizations, leases, contracts
and Permits, in each case, necessary to carry on the business as presently or
proposed to be conducted, except as permitted in Section 6.6(a).

SECTION 6.2 Compliance with Laws, Regulations, Etc.

(a) The Borrower and its Subsidiaries shall, at all times, comply in all
material respects with all laws, rules, regulations, licenses, approvals, orders
and other Permits applicable to it and duly observe all requirements of any
foreign, Federal, State or local Governmental Authority, the failure to comply
with or observe would reasonably be expected to have a Material Adverse Effect.

(b) The Borrower shall give written notice to the Administrative Agent promptly
upon the Borrower’s or any of its Subsidiaries’ receipt of any notice of, or the
Borrower’s or such Subsidiary’s otherwise obtaining knowledge of:

(i) the occurrence of any material event involving the release, spill or
discharge, threatened or actual, of any Hazardous Material, or

 

47



--------------------------------------------------------------------------------

(ii) any investigation, proceeding, complaint, order, directive, claims,
citation or notice with respect to:

(A) any material non-compliance with or violation of any Environmental Law by
the Borrower or any of its Subsidiaries, or

(B) the material release, spill or discharge, threatened or actual, of any
Hazardous Material other than in the ordinary course of business and other than
as permitted under any applicable Environmental Law.

(c) Copies of all environmental surveys, audits, assessments, feasibility
studies and results of remedial investigations shall be promptly furnished, or
caused to be furnished, by the Borrower or such Subsidiary to the Administrative
Agent.

(d) The Borrower and its Subsidiaries shall take prompt action to respond to any
material non-compliance with any of the Environmental Laws and shall regularly
report to the Administrative Agent on such response.

(e) Without limiting the generality of the foregoing, whenever the
Administrative Agent reasonably determines that there is non-compliance by the
Borrower or its Subsidiaries, or any condition which requires any action by or
on behalf of the Borrower or its Subsidiaries in order to avoid any
non-compliance by the Borrower or its Subsidiaries, with any Environmental Law,
the Borrower shall, at the Administrative Agent’s request and the Borrower’s
expense: (i) cause an independent environmental engineer reasonably acceptable
to the Administrative Agent to conduct such tests of the site where
non-compliance or alleged non-compliance with such Environmental Laws has
occurred as to such non-compliance and prepare and deliver to the Administrative
Agent a report as to such non-compliance setting forth the results of such
tests, a proposed plan for responding to any environmental problems described
therein, and an estimate of the costs thereof and (ii) provide to the
Administrative Agent a supplemental report of such engineer whenever the scope
of such non-compliance, or the Borrower’s or such Subsidiary’s response thereto
or the estimated costs thereof, shall change in any material respect.

(f) The Borrower and its Subsidiaries shall each indemnify and hold harmless the
Administrative Agent and the Lenders and their respective directors, officers,
employees, agents, invitees, representatives, successors and assigns, from and
against any and all losses, claims, damages, liabilities, costs, and expenses
(including reasonable attorneys’ fees and expenses) directly or indirectly
arising out of or attributable to the use, generation, manufacture,
reproduction, storage, release, threatened release, spill, discharge, disposal
or presence of a Hazardous Material, including the costs of any required or
necessary repair, cleanup or other remedial work with respect to any property of
the Borrower or its Subsidiaries and the preparation and implementation of any
closure, remedial or other required plans (“Losses”) unless it is determined
pursuant to a final non-appealable order of a court of competent jurisdiction
that the Losses were the result of acts or omissions constituting gross
negligence or willful misconduct of the Administrative Agent or any Lender (but
without limiting the obligations of the Borrower or its Subsidiaries as to any
other Indemnitee (other than any officers, directors, agents or employees of the
Indemnitee whose gross negligence or willful misconduct resulted in such losses,
claims, damages, liabilities, costs or expenses)).

 

48



--------------------------------------------------------------------------------

All representations, warranties, covenants and indemnifications in this
Section 6.2 shall survive the payment of the Obligations and the termination of
this Agreement.

SECTION 6.3 Payment of Taxes and Claims. The Borrower and its Subsidiaries shall
duly pay and discharge all taxes, assessments, contributions and governmental
charges upon or against it or its properties or assets, except for taxes the
validity of which are being contested in good faith by appropriate proceedings
diligently pursued and available to the Borrower or any of its Subsidiaries, as
the case may be, and with respect to which adequate reserves have been set aside
on its books.

SECTION 6.4 Insurance.

(a) The Borrower and its Subsidiaries shall, at all times, maintain with
financially sound and reputable insurers insurance with respect to the
Collateral against loss or damage and all other insurance of the kinds and in
the amounts customarily insured against or carried by corporations of
established reputation engaged in the same or similar businesses and similarly
situated. The Borrower and its Subsidiaries shall furnish certificates, policies
or endorsements to the Administrative Agent as the Administrative Agent shall
reasonably require as proof of such insurance, and, if the Borrower and its
Subsidiaries fail to do so, the Administrative Agent is authorized, but not
required, to obtain such insurance at the expense of the Borrower. All policies
shall provide for at least thirty (30) days prior written notice to the
Administrative Agent of any cancellation or reduction of coverage and that the
Administrative Agent may act as attorney for the Borrower and its Subsidiaries
at any time an Event of Default exists or has occurred and is continuing, in
adjusting, settling, amending and canceling such insurance. The Borrower and its
Subsidiaries shall cause the Administrative Agent to be named as a loss payee
and an additional insured (but without any liability for any premiums) under
such insurance policies and the Borrower and its Subsidiaries shall obtain
non-contributory lender’s loss payable endorsements to all insurance policies in
form and substance satisfactory to the Administrative Agent. Subject to the
terms of the Intercreditor Agreement, such lender’s loss payable endorsements
shall specify that the proceeds of such insurance shall be payable to the
Administrative Agent as its interests may appear and further specify that the
Administrative Agent and the Lenders shall be paid regardless of any act or
omission by the Borrower, any of its Subsidiaries or any of its or their
Affiliates.

(b) Notwithstanding anything to the contrary set forth in this Section 6.4, the
Administrative Agent acknowledges that with respect to certain retail store
location leases identified on Schedule 6.4, the Borrower has obtained separate
property insurance policies covering:

(i) the improvements and fixtures owned by the lessor of such retail store
location, under which such lessor is named as the “loss payee” thereunder,
provided, that, the Borrower represents and warrants that none of such lessors
have any interest in the Borrower’s business interruption insurance or the
Collateral, and

 

49



--------------------------------------------------------------------------------

(ii) the Collateral constituting tangible personal property located at the
premises demised under such leases, under which the Administrative Agent and the
Lenders are named as the “loss payee” thereunder.

(c) In no event shall any such lessor be named as a “loss payee” or “additional
insured” under the insurance policies described in clause (b)(ii) above.

SECTION 6.5 Financial Statements and Other Information.

(a) The Borrower and its Subsidiaries shall keep proper books and records in
which true and complete entries shall be made of all dealings or transactions of
or in relation to the Collateral and the business of the Borrower and its
Subsidiaries in accordance with sound business practices sufficient to permit
the preparation of financial statements in accordance with GAAP. The Borrower
and its Subsidiaries shall promptly furnish to the Administrative Agent and the
Lenders all such financial and other information as the Administrative Agent
shall reasonably request relating to the Collateral and the assets, business and
operations of the Borrower and its Subsidiaries, and the Borrower shall notify
the auditors and accountants of the Borrower that the Administrative Agent is
authorized to obtain such information directly from them. Without limiting the
foregoing, the Borrower and its Subsidiaries shall furnish or cause to be
furnished to the Administrative Agent, the following: (i) within thirty
(30) days (or earlier if required by Applicable Law) after the end of each
fiscal month (except for fiscal months which are the end of fiscal quarters,
then within forty-five (45) days (or earlier if required by Applicable Law)
after the end of the first three fiscal quarters and within ninety (90) days (or
earlier if required by Applicable Law) after the end of the fourth fiscal
quarter), monthly, and with respect to any fiscal quarter end, quarterly
unaudited consolidated financial statements, (including in each case balance
sheets, statements of income and loss, statements of cash flow, and statements
of shareholders’ equity), all in reasonable detail, fairly presenting in all
material respects the financial position and the results of the operations of
the Borrower and its Subsidiaries as of the end of and through such fiscal month
(together with a comparison to the applicable prior year period), certified to
be correct by the chief financial officer of the Borrower, subject to normal
year-end adjustments and no footnotes and, in the case of financial statements
as of the end of a fiscal quarter of the Borrower, accompanied by an Officer’s
Compliance Certificate and (ii) within ninety (90) days (or earlier if required
by Applicable Law) after the end of each fiscal year, audited consolidated
financial statements and unaudited consolidating financial statements of the
Borrower and its Subsidiaries (including in each case balance sheets, statements
of income and loss, statements of cash flow, and statements of shareholders’
equity), and the accompanying notes thereto, all in reasonable detail, fairly
presenting in all material respects the financial position and the results of
the operations of the Borrower and its Subsidiaries as of the end of and for
such fiscal year, together with the unqualified opinion of independent certified
public accountants with respect to the audited consolidated financial
statements, which accountants shall be KPMG LLP or another independent
accounting firm of nationally recognized reputation selected by the Borrower,
that such audited consolidated financial statements have been prepared in
accordance with GAAP, and present fairly in all material respects the results of
operations and financial condition of the Borrower and its Subsidiaries as of
the end of and for the fiscal year then ended.

 

50



--------------------------------------------------------------------------------

(b) The Borrower shall promptly notify the Administrative Agent in writing of
the details of (i) any loss, damage, investigation, action, suit, proceeding or
claim relating to the Collateral having a value of more than $2,000,000 or which
if adversely determined would reasonably be expected to result in a Material
Adverse Effect, (ii) any Material Contract being terminated or amended or any
new Material Contract entered into (in which event the Borrower shall, upon the
reasonable request of the Administrative Agent, provide the Administrative Agent
with a copy of such Material Contract), (iii) any order, judgment or decree in
excess of $2,000,000 shall have been entered against the Borrower, any of its
Subsidiaries, any of its or their properties or assets, (iv) any notification of
a material violation of laws or regulations received by the Borrower and its
Subsidiaries, (v) any ERISA Event, and (vi) the occurrence of any Default or
Event of Default. The Borrower shall also disclose in each Officer’s Compliance
Certificate delivered with the financial statements for each fiscal quarter, any
Permitted Sale Leasebacks that were initiated and not completed as of such
fiscal quarter end.

(c) The Borrower and its Subsidiaries shall promptly after the sending or filing
thereof furnish or cause to be furnished to the Administrative Agent copies of
all reports and registration statements which the Parent, the Borrower or any of
their Subsidiaries files with the SEC, any national securities exchange or the
National Association of Securities Dealers, Inc.

(d) The Borrower and its Subsidiaries shall furnish or cause to be furnished to
the Administrative Agent as soon as the same are complete, but in no event more
than forty-five (45) days after the commencement of each fiscal year, a
consolidated budget presented on a quarterly basis for such fiscal year
(including a projected consolidated balance sheet and related statements of
projected operations and cash flow as of the end of and for such fiscal year)
and, furnish or cause to be furnished to the Administrative Agent, at the time
the same is furnished to the Revolving Loan Administrative Agent under the
Revolving Loan Agreement, any significant revisions of such budget.

(e) The Administrative Agent is hereby authorized to deliver a copy of any
financial statement or any other information relating to the business of the
Borrower and its Subsidiaries to any court or other Governmental Authority or to
any Lender or Participant or prospective Lender or Participant or any Affiliate
of any Lender or Participant or prospective Lender or Participant or any
Affiliate or Participant subject to Section 9.11. The Borrower and its
Subsidiaries each hereby irrevocably authorize and direct all accountants or
auditors to deliver to the Administrative Agent, at the Borrower’s expense,
copies of the financial statements of the Borrower and its Subsidiaries and any
reports or management letters prepared by such accountants or auditors on behalf
of the Borrower and its Subsidiaries and to disclose to the Administrative Agent
and the Lenders, subject to Section 9.11, such information as they may have
regarding the business of the Borrower and its Subsidiaries. Any documents,
schedules, invoices or other papers delivered to the Administrative Agent or any
Lender may be destroyed or otherwise disposed of by the Administrative Agent or
such Lender one (1) year after the same are delivered to the Administrative
Agent or such Lender, except as otherwise designated by the Borrower to
Administrative Agent or such Lender in writing.

(f) The Borrower and its Subsidiaries shall furnish or cause to be furnished to
the Administrative Agent copies of all reports, certificates, documents and
other information that is furnished to the Revolving Loan Administrative Agent
and the other Revolving Loan Lenders.

(g) Documents required to be delivered pursuant to Section 6.5(a) or (c) (to the
extent any such documents are included in materials otherwise filed with the
SEC) may be delivered

 

51



--------------------------------------------------------------------------------

electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the Borrower posts such documents, or provides a link
thereto on the Borrower’s website on the Internet at the website address listed
in Section 9.1, or (ii) on which such documents are posted on the Borrower’s
behalf on an internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that: (A) the Borrower
shall deliver paper copies of such documents to the Administrative Agent or any
Lender that requests the Borrower to deliver such paper copies until a written
request to cease delivering paper copies is given by the Administrative Agent or
such Lender and (B) the Borrower shall notify the Administrative Agent and each
Lender (by telecopier or electronic mail) of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions (
i.e., soft copies) of such documents. Notwithstanding anything contained herein,
in every instance the Borrower shall be required to provide paper copies of the
Officer’s Compliance Certificate required by Section 6.5(a) to the
Administrative Agent. Except for such Officer’s Compliance Certificates, the
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Borrower with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

(h) The Borrower hereby acknowledges that (i) the Administrative Agent and/or
the Arranger will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on SyndTrak Online or another
similar electronic system (the “Platform”) and (ii) certain of the Lenders may
be “public-side” Lenders ( i.e., Lenders that do not wish to receive material
non-public information with respect to the Parent or its subsidiaries or
securities) (each, a “Public Lender”). The Borrower hereby agrees it will use
commercially reasonable efforts to identify that portion of the Borrower
Materials that may be distributed to the Public Lenders and that (w) all such
Borrower Materials shall be clearly and conspicuously marked “PUBLIC” which, at
a minimum, shall mean that the word “PUBLIC” shall appear prominently on the
first page thereof, (x) by marking Borrower Materials “PUBLIC,” the Borrower
shall be deemed to have authorized the Administrative Agent, the Arranger and
the Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to the Parent or its subsidiaries or securities for purposes of United
States Federal and state securities laws (provided, however, that to the extent
such Borrower Materials constitute Information, they shall be treated as set
forth in Section 9.11), (y) all Borrower Materials marked “PUBLIC” are permitted
to be made available through a portion of the Platform designated “Public
Investor,” and (z) the Administrative Agent and the Arranger shall be entitled
to treat any Borrower Materials that are not marked “PUBLIC” as being suitable
only for posting on a portion of the Platform not designated “Public Investor.”

SECTION 6.6 Sale of Assets, Consolidation, Merger, Dissolution, Etc. The
Borrower and its Subsidiaries shall not, directly or indirectly take any of the
following actions or agree to do any of the following unless the consummation of
the applicable agreement is contingent upon the Borrower’s obtaining the
Administrative Agent’s and the requisite Lenders’ consent to such transaction or
would otherwise be permitted by this Section 6.6.

 

52



--------------------------------------------------------------------------------

(a) Mergers and Consolidations. Merge into or with or consolidate with any other
Person or permit any other Person to merge into or with or consolidate with it,
except, that, any wholly owned Subsidiary may merge with and into or consolidate
with the Borrower or any other wholly owned Subsidiary of the Borrower,
provided, that, each of the following conditions is satisfied as determined by
the Administrative Agent:

(i) the Administrative Agent shall have received not less than five (5) days’
prior written notice of the consummation of any merger or consolidation of any
Credit Party to so merge or consolidate and such information with respect
thereto as the Administrative Agent may reasonably request,

(ii) as of the effective date of the merger or consolidation and after giving
effect thereto, no Default or Event of Default, shall exist or have occurred,

(iii) the Administrative Agent shall have received, true, correct and complete
copies of all agreements, documents and instruments relating to such merger,
including, but not limited to, the certificate or certificates of merger as
filed with each appropriate Secretary of State,

(iv) the surviving entity of a merger between the Borrower and any Guarantor or
a merger between the Borrower and any other Subsidiary of the Borrower or any
Guarantor shall be the Borrower, and

(v) the surviving entity of a merger between any Guarantor and any other
Subsidiary of the Borrower or any Guarantor shall be a Guarantor.

(b) Asset Dispositions and Equity Issuances. Sell, issue, assign, lease,
license, transfer, abandon or otherwise dispose of any Capital Stock to any
other Person or make any Asset Disposition, except for:

(i) sales of Inventory in the ordinary course of business,

(ii) the sale or other disposition (other than in connection with the closing or
sale of a retail store location) of worn-out or obsolete Equipment or Equipment
no longer used or useful in the business of the Borrower and its Subsidiaries,

(iii) the issuance and sale by the Borrower and its Subsidiaries of Capital
Stock of the Borrower or any of its Subsidiaries after the date hereof;
provided, that,

(A) the Borrower and its Subsidiaries shall not be required to pay any cash
dividends or repurchase or redeem such Capital Stock or make any other payments
in respect thereof, except as otherwise permitted in Section 6.10, and

(B) in no event shall the Borrower and its Subsidiaries issue or sell Capital
Stock which would result in a Change of Control or would result in any
Subsidiary ceasing to be wholly owned (directly or indirectly) by the Borrower,

(iv) sales or other dispositions of assets in connection with the closing or
sale of a retail store location, warehouse or distribution center in the
ordinary course of business which consist of leasehold interests in the premises
of such facility, the Equipment and fixtures located at such premises and the
books and records relating exclusively and directly to the operations of such
facility; provided, that, as to each and all such sales:

(A) on the date of, and after giving effect to, any such sale of a retail store,
in any calendar year, the Borrower and its Subsidiaries shall not have closed or
sold retail store locations (excluding any retail store locations closed or sold
pursuant to “in-market” relocations so long as the Borrower or its Subsidiaries
have opened another retail store location in such market within the nine
(9) month period following such closure or sale) accounting for more than five
percent (5%) of all sales in the immediately preceding twelve (12) month period,

 

53



--------------------------------------------------------------------------------

(B) the Administrative Agent shall have received not less than three
(3) Business Days’ prior written notice of such sale, which notice shall set
forth in reasonable detail satisfactory to the Administrative Agent, the parties
to such sale or other disposition, the assets to be sold or otherwise disposed
of, the purchase price and the manner of payment thereof and such other
information with respect thereto as the Administrative Agent may request,

(C) as of the date of such sale or other disposition and after giving effect
thereto, no Default or Event of Default shall exist or have occurred and be
continuing, and

(D) such sale shall be on commercially reasonable prices and terms in a bona
fide arm’s length transaction,

(v) Permitted Sale Leasebacks, and

(vi) additional sales or other dispositions of assets by the Borrower and its
Subsidiaries not otherwise permitted pursuant to this Section 6.6(b) in an
amount not to exceed $5,000,000 in any fiscal year and $15,000,000 during the
term of this Agreement; provided that any Net Cash Proceeds received from such
asset sales or dispositions shall be applied in accordance with
Section 2.4(b)(ii).

(c) Wind ups; Liquidations and Dissolutions. Wind up, liquidate or dissolve,
except that any Subsidiary may wind up, liquidate and dissolve; provided, that
each of the following conditions is satisfied:

(i) the winding up, liquidation and dissolution of such Subsidiary shall not
violate any law or any order or decree of any court or other Governmental
Authority in any material respect and shall not conflict with or result in the
breach of, or constitute a default under, any indenture, mortgage, deed of
trust, or any other agreement or instrument to which the Borrower or any of its
Subsidiaries is a party or may be bound,

(ii) such winding up, liquidation or dissolution shall be done in accordance
with the requirements of all applicable laws and regulations,

 

54



--------------------------------------------------------------------------------

(iii) effective upon such winding up, liquidation or dissolution, all of the
assets and properties of such Subsidiary shall be duly and validly transferred
and assigned to a Credit Party, free and clear of any Liens other than the
security interest and Liens of the Administrative Agent and Permitted Liens (and
the Administrative Agent shall have received such evidence thereof as the
Administrative Agent may require) and the Administrative Agent shall have
received such deeds, assignments or other agreements as the Administrative Agent
may request to evidence and confirm the transfer of such assets of such
Subsidiary to the applicable Credit Party,

(iv) the Administrative Agent shall have received all documents and agreements
that the Borrower or such Subsidiary has filed with any Governmental Authority
or as are otherwise required to effectuate such winding up, liquidation or
dissolution,

(v) neither the Borrower nor any Guarantor shall assume any Indebtedness,
obligations or liabilities as a result of such winding up, liquidation or
dissolution, or otherwise become liable in respect of any obligations or
liabilities of the entity that is winding up, liquidating or dissolving, unless
such Indebtedness is otherwise expressly permitted hereunder,

(vi) the Administrative Agent shall have received not less than five
(5) Business Days prior written notice of the intention of such Subsidiary to
wind up, liquidate or dissolve, and

(vii) as of the date of such winding up, liquidation or dissolution and after
giving effect thereto, no Default or Event of Default shall exist or have
occurred.

SECTION 6.7 Liens. The Borrower and its Subsidiaries shall not create, incur,
assume or suffer to exist any Lien of any nature whatsoever on any of its assets
or properties, including the Collateral, or file or permit the filing of, or
permit to remain in effect, any financing statement or other similar notice of
any security interest or Lien with respect to any such assets or properties,
except:

(a) the security interests and Liens of the Administrative Agent for itself and
the benefit of the Lenders and the Bank Product Providers (but only to the
extent provided for herein and in the other Loan Documents),

(b) Liens securing the payment of taxes, assessments or other governmental
charges or levies either not yet delinquent or the validity of which are being
contested in good faith by appropriate proceedings and available to the Borrower
or any of its Subsidiaries, as the case may be, and with respect to which
adequate reserves have been set aside on its books,

(c) non-consensual statutory or common law Liens (other than Liens securing the
payment of taxes) arising in the ordinary course of the Borrower’s or any of its
Subsidiaries’ business to the extent: (i) such Liens secure Indebtedness which
is not overdue or (ii) such Liens secure Indebtedness relating to claims or
liabilities which are fully insured and being defended at the sole cost and
expense and at the sole risk of the insurer or are being contested in good faith
by appropriate proceedings diligently pursued and available to the Borrower or
such Subsidiary, in each case prior to the commencement of foreclosure or other
similar proceedings and with respect to which adequate reserves have been set
aside on its books,

 

55



--------------------------------------------------------------------------------

(d) zoning restrictions, easements, licenses, covenants and other restrictions
affecting the use of Real Property which do not interfere in any material
respect with the use of such Real Property or ordinary conduct of the business
of the Borrower and its Subsidiaries as presently conducted thereon or
materially impair the value of the Real Property which may be subject thereto,

(e) Liens to secure Indebtedness permitted under Section 6.8(b) so long as such
security interests and mortgages do not apply to any property of the Borrower
and its Subsidiaries other than the Equipment or Real Property so acquired (and
the proceeds thereof), and such security interests are granted within two
hundred seventy (270) days of the date of such acquisition or completion of
construction, remodeling or improvement of such Equipment or Real Property, as
the case may be,

(f) pledges and deposits of cash by the Borrower and its Subsidiaries after the
date hereof in the ordinary course of business in connection with workers’
compensation, unemployment insurance and other types of social security
benefits,

(g) pledges and deposits of cash by the Borrower and its Subsidiaries after the
date hereof to secure the performance of tenders, bids, leases, contracts (other
than for the repayment of Indebtedness), statutory obligations and other similar
obligations in each case in the ordinary course of business of the Borrower and
its Subsidiaries; provided, that, in connection with any performance bonds
issued by a surety or other person, the issuer of such bond shall have waived in
writing any rights in or to, or other interest in, any of the Collateral in an
agreement, in form and substance satisfactory to the Administrative Agent,

(h) Liens and the precautionary UCC financing statement filings in respect
thereof arising from (i) operating leases and (ii) equipment or other materials
which are not owned by the Borrower and its Subsidiaries but are located on the
premises of the Borrower and its Subsidiaries (but not in connection with, or as
part of, the financing thereof) from time to time in the ordinary course of
business and consistent with current practices of the Borrower and its
Subsidiaries,

(i) Liens or rights of setoff against credit balances of the Borrower and its
Subsidiaries with Credit Card Issuers or Credit Card Processors or amounts owing
by such Credit Card Issuers or Credit Card Processors to the Borrower and its
Subsidiaries in the ordinary course of business, but not Liens on or rights of
setoff against any other property or assets of the Borrower and its
Subsidiaries, pursuant to the Credit Card Agreements (as in effect on the date
hereof) to secure the obligations of the Borrower and its Subsidiaries to the
Credit Card Issuers or Credit Card Processors as a result of fees and
chargebacks,

(j) statutory or common law Liens or rights of setoff of depository banks with
respect to funds of the Borrower and its Subsidiaries at such banks to secure
fees and charges in connection with returned items or the standard fees and
charges of such banks in connection with the deposit accounts maintained by the
Borrower and its Subsidiaries at such banks (but not any other Indebtedness or
obligations),

(k) deposits of cash with the owner or lessor of premises leased and operated by
the Borrower and its Subsidiaries in the ordinary course of the business of the
Borrower and its Subsidiaries to secure the performance by the Borrower and its
Subsidiaries of their respective obligations under the terms of the lease for
such premises,

 

56



--------------------------------------------------------------------------------

(l) judgments and other similar Liens arising in connection with court
proceedings that do not constitute an Event of Default; provided, that, (i) such
Liens are being contested in good faith and by appropriate proceedings
diligently pursued, (ii) adequate reserves or other appropriate provision, if
any, as are required by GAAP have been made therefor, and (iii) a stay of
enforcement of any such Lien is imposed within the period specified in
Section 7.1(d),

(m) the security interests and Liens upon the Frigidaire Consignment Collateral
in favor of Frigidaire to secure Indebtedness owing to Frigidaire under the
Frigidaire Consignment Agreement as permitted in Section 6.8(i); provided, that,
such security interests and Liens shall at all times be subject to the terms of
the Frigidaire Intercreditor Agreement,

(n) the Liens of customs brokers on Inventory of the Borrower and its
Subsidiaries incurred in the ordinary course of business in connection with the
importation of Inventory,

(o) the security interests and Liens of the Revolving Loan Administrative Agent
for itself and the benefit of the Revolving Loan Lenders and bank product
providers pursuant to the Revolving Loan Agreement (but only to the extent
provided for in the Revolving Loan Agreement and subject to the terms of the
Intercreditor Agreement),

(p) the security interests and Liens upon the portion of Collateral that secures
any Indebtedness and other liabilities owing in connection with any floor plan
financing arrangements to the extent permitted under Section 6.21; provided,
that, such security interests and Liens shall at all times be subject to the
terms of the intercreditor agreement referred to in Section 6.21,

(q) the security interests and Liens set forth on Schedule 6.7,

(r) unperfected Liens of vendors in inventory sold by them, and

(s) other Liens securing obligations in an aggregate amount not to exceed
$5,000,000 at any time.

SECTION 6.8 Indebtedness; Amendments to Certain Indebtedness and Repayments of
Certain Indebtedness.

The Borrower and its Subsidiaries shall not, incur, create, assume, become or be
liable in any manner with respect to, or permit to exist, any Indebtedness, or
guarantee, assume, endorse, or otherwise become responsible for (directly or
indirectly), the Indebtedness, performance, obligations or dividends of any
other Person, except:

(a) the Obligations,

(b) Indebtedness (including Capital Leases) arising after the date hereof to the
extent secured by security interests in Equipment (including Capital Leases) and
mortgages on Real Property to finance the acquisition, construction, remodeling
or improvement thereof not to exceed $25,000,000 in the aggregate at any time
outstanding so long as the Indebtedness secured thereby does not exceed the cost
of the Equipment or Real Property so acquired, constructed, remodeled or
improved, as the case may be,

 

57



--------------------------------------------------------------------------------

(c) guarantees by any Guarantor of the Obligations of the Borrower or any other
Guarantor in favor of the Administrative Agent for the benefit of the Lenders,

(d) the Indebtedness of the Borrower and its Subsidiaries arising after the date
hereof pursuant to intercompany loans between Credit Parties permitted under
Section 6.9(f),

(e) Indebtedness of the Borrower evidenced by the Senior Notes that are not
tendered pursuant to the Tender Offer, as in effect on the date hereof or as
permitted to be amended pursuant to the terms hereof, provided, that:

(i) the Borrower and its Subsidiaries shall not, directly or indirectly, amend,
modify, alter or change in any material respect any terms of such Indebtedness
or any of the Senior Notes, the Senior Note Indenture or any related agreements,
documents and instruments, except that the Borrower and its Subsidiaries may,
(A) enter into the Senior Notes Amendment and (B) after prior written notice to
the Administrative Agent, amend, modify, alter or change the terms thereof after
the date hereof so as to extend the maturity thereof or defer the timing of any
payments in respect thereof, or to forgive or cancel any portion of such
Indebtedness other than pursuant to payments thereof, or to reduce the interest
rate or any fees in connection therewith or to make any other change that does
not adversely effect the Obligations or the rights or interests of the
Administrative Agent or any Lender,

(ii) the Borrower and its Subsidiaries shall not, directly or indirectly, make
any payments in respect of such Indebtedness, redeem, retire, defease, purchase
or otherwise acquire all or any part of such Indebtedness other than at maturity
(as set forth in the Senior Note Indenture as in effect on the date hereof after
giving effect to the Senior Notes Amendment or any amendment permitted pursuant
to clause (i) above), or set aside or otherwise deposit or invest any sums for
such purpose, except that the Borrower or its Subsidiaries may (A) make
regularly scheduled payments of interest, in respect of such Indebtedness when
due in accordance with the terms of the Senior Notes and the Senior Note
Indenture, in each case as in effect on the date hereof after giving effect to
the Senior Notes Amendment or any amendment permitted pursuant to clause
(i) above and (B) purchase or redeem such Indebtedness from the holders of the
Senior Notes or make any other payments in respect of such Indebtedness with the
proceeds of the loans under the Revolving Loan Facility, the proceeds of other
Indebtedness permitted hereunder or with cash on hand in one or a series of
arm’s length transactions; provided, that (x) the Borrower shall provide the
Administrative Agent with written notice immediately following such purchase or
payment, and in any event within one (1) Business Day following the date of such
purchase or payment, which notice shall include, among other things, the dollar
amount of Senior Notes so purchased or paid and (y) as of the date of any such
purchase or payment in respect thereof and after giving effect thereto, no
Default, Event of Default shall exist or have occurred and be continuing,

(iii) such Indebtedness shall be unsecured,

 

58



--------------------------------------------------------------------------------

(iv) the Borrower and its Subsidiaries shall furnish to the Administrative Agent
all material written notices or demands in connection with such Indebtedness
either received by the Borrower and its Subsidiaries or on its behalf, promptly
after the receipt thereof, or sent by the Borrower and its Subsidiaries or on
its behalf, concurrently with the sending thereof, as the case may be, and

(v) neither the Senior Notes nor the Senior Note Indenture shall contain any
restrictions or limitations on the Obligations of the Credit Parties to the
Administrative Agent and the Lenders.

(f) unsecured subordinated Indebtedness of the Borrower and its Subsidiaries
arising after the date hereof to any third person (but not to any Credit Party),
provided, that, each of the following conditions is satisfied as determined by
the Administrative Agent:

(i) such Indebtedness shall be on terms and conditions acceptable to the
Administrative Agent and shall be subject and subordinate in right of payment to
the right of the Administrative Agent and the Lenders to receive the prior
indefeasible payment and satisfaction in full payment of all of the Obligations
pursuant to the terms of an intercreditor agreement between the Administrative
Agent and such third party, in form and substance satisfactory to Administrative
Agent,

(ii) the Administrative Agent shall have received not less than ten (10) days
prior written notice of the intention of the Borrower and its Subsidiaries to
incur such Indebtedness, which notice shall set forth in reasonable detail
satisfactory to the Administrative Agent the amount of such Indebtedness, the
person or persons to whom such Indebtedness will be owed, the interest rate, the
schedule of repayments and maturity date with respect thereto and such other
information as the Administrative Agent may request with respect thereto,

(iii) the Administrative Agent shall have received true, correct and complete
copies of all agreements, documents and instruments evidencing or otherwise
related to such Indebtedness,

(iv) in no event shall the aggregate outstanding principal amount of such
Indebtedness exceed $30,000,000 at any time,

(v) as of the date of incurring such Indebtedness and after giving effect
thereto, no Default or Event of Default shall exist or have occurred,

(vi) the Borrower and its Subsidiaries shall not, directly or indirectly,
(A) amend, modify, alter or change the terms of such Indebtedness or any
agreement, document or instrument related thereto, except, that the Borrower and
its Subsidiaries may, after prior written notice to the Administrative Agent,
amend, modify, alter or change the terms thereof so as to extend the maturity
thereof, or defer the timing of any payments in respect thereof, or to forgive
or cancel any portion of such Indebtedness (other than pursuant to payments
thereof), or to reduce the interest rate or any fees in connection therewith, or
(B) redeem, retire, defease, purchase or otherwise acquire such Indebtedness
(except for regularly scheduled payments permitted pursuant to the intercreditor
agreement referred to in clause (f)(i) of this Section 6.8), or set aside or
otherwise deposit or invest any sums for such purpose, and

 

59



--------------------------------------------------------------------------------

(vii) the Borrower and its Subsidiaries shall furnish to the Administrative
Agent all notices or demands in connection with such Indebtedness either
received by the Borrower or any of its Subsidiaries or on its behalf promptly
after the receipt thereof, or sent by the Borrower or any of its Subsidiaries or
on its behalf concurrently with the sending thereof, as the case may be;

(g) Indebtedness of the Borrower and its Subsidiaries entered into in the
ordinary course of business pursuant to a Hedging Agreement not otherwise
permitted hereunder; provided, that,

(i) such arrangements are either with a Bank Product Provider or other financial
institutions acceptable to the Administrative Agent,

(ii) such arrangements are not for speculative purposes, and

(iii) such Indebtedness shall be unsecured, except as to Hedging Obligations,

(h) Indebtedness of the Borrower and its Subsidiaries entered into in the
ordinary course of business pursuant to a Hedging Transaction (as defined in the
Revolving Loan Agreement) to the extent such Indebtedness is permitted under the
Revolving Loan Agreement (as in effect on the date hereof or as permitted to be
amended under the terms of the Intercreditor Agreement); provided, that,

(i) such arrangements are not for speculative purposes, and

(ii) such Indebtedness shall be unsecured, except as to obligations under
Hedging Transactions (as defined in the Revolving Loan Agreement) with the Bank
Product Providers (as defined in the Revolving Loan Agreement), but only to the
extent of the security interest of the Revolving Loan Administrative Agent in
the Collateral as provided in the Revolving Loan Agreement (as in effect on the
date hereof or as permitted to be amended under the terms of the Intercreditor
Agreement);

(i) the Indebtedness set forth on Schedule 6.8; provided, that,

(i) the Borrower and its Subsidiaries may only make regularly scheduled payments
of principal and interest in respect of such Indebtedness in accordance with the
terms of the agreement or instrument evidencing or giving rise to such
Indebtedness as in effect on the date hereof,

(ii) the Borrower and its Subsidiaries shall not, directly or indirectly,
(1) amend, modify, alter or change the terms of such Indebtedness or any
agreement, document or instrument related thereto as in effect on the date
hereof except, that, the Borrower and its Subsidiaries may, after prior written
notice to the Administrative Agent, amend, modify, alter or change the terms
thereof so as to extend the maturity thereof, or defer the timing of any
payments in respect thereof, or to forgive or cancel any portion of such
Indebtedness (other than pursuant to payments thereof), or to reduce the
interest rate or any fees in connection therewith, or (2) redeem, retire,
defease, purchase or otherwise acquire such Indebtedness, or set aside or
otherwise deposit or invest any sums for such purpose except as permitted in
clause (A) above, and

 

60



--------------------------------------------------------------------------------

(iii) the Borrower and its Subsidiaries shall furnish to the Administrative
Agent all notices or demands in connection with such Indebtedness either
received by the Borrower or any of its Subsidiaries or on its behalf, promptly
after the receipt thereof, or sent by the Borrower or any of its Subsidiaries or
on its behalf, concurrently with the sending thereof, as the case may be,

(j) unsecured Indebtedness of the Borrower and its Subsidiaries arising after
the date hereof to any third person (but not to any other Credit Party) that is
not otherwise permitted pursuant to this Section 6.8, provided, that, each of
the following conditions is satisfied as determined by the Administrative Agent:

(i) in no event shall the aggregate principal amount of such Indebtedness exceed
$15,000,000 at any time outstanding,

(ii) as of the date of incurring such Indebtedness and after giving effect
thereto, no Default or Event of Default shall exist or have occurred, and

(iii) the Borrower and its Subsidiaries shall furnish to the Administrative
Agent all material notices or demands in connection with such Indebtedness
either received by the Borrower or any of its Subsidiaries or on its behalf
promptly after the receipt thereof, or sent by the Borrower or any of its
Subsidiaries or on its behalf concurrently with the sending thereof, as the case
may be,

(k) unsecured guarantees by the Borrower and its Subsidiaries in respect of
(i) leases and Capital Leases permitted hereunder that are entered into in the
ordinary course of business or (ii) obligations of the Borrowers’ Subsidiaries
(other than for Indebtedness for borrowed money) otherwise permitted hereunder
and incurred in the ordinary course of business,

(l) subject to the terms of the Intercreditor Agreement, the Indebtedness of the
Borrower and the Guarantors to the Revolving Loan Administrative Agent and the
Revolving Loan Lenders evidenced by or arising under the Revolving Loan
Agreement and the renewal, refinancing, extension or replacement thereof,

(m) the guarantees by the Guarantors of the Indebtedness permitted by
Section 6.8(l), and

(n) Indebtedness arising under any floor plan financing arrangements to the
extent permitted under Section 6.21.

SECTION 6.9 Loans, Investments, Acquisitions, Etc. The Borrower and its
Subsidiaries shall not directly or indirectly, make any loans or advance money
or property to any person, or invest in (by capital contribution, dividend or
otherwise) or purchase or repurchase the Capital Stock or Indebtedness or all or
a substantial part of the assets or property of any other person, or form or
acquire any Subsidiaries, or agree to do any of the foregoing, except:

(a) the endorsement of instruments for collection or deposit in the ordinary
course of business,

 

61



--------------------------------------------------------------------------------

(b) investments in cash or Cash Equivalents,

(c) the existing equity investments of the Borrower and its Subsidiaries as of
the date hereof in its Subsidiaries, and so long as no Default or Event of
Default has occurred and is continuing or would result therefrom, additional
investments not otherwise permitted under this Section, in any Guarantor,

(d) loans and advances by the Borrower and its Subsidiaries to employees of the
Borrower and its Subsidiaries in the ordinary course of business:

(i) not to exceed the principal amount of $2,000,000 in the aggregate at any
time outstanding with respect to employees who are not senior executives of the
Borrower,

(ii) not to exceed the principal amount of $4,000,000 in the aggregate at any
time outstanding with respect to employees who are senior executives of the
Borrower, and

(iii) not to exceed the principal amount of $5,000,000 in the aggregate at any
time outstanding in connection with the acquisition by employees of Capital
Stock of the Parent,

(e) stock or obligations issued to the Borrower and its Subsidiaries by any
Person (or the representative of such Person) in respect of Indebtedness of such
Person owing to the Borrower and its Subsidiaries in connection with the
insolvency, bankruptcy, receivership or reorganization of such Person or a
composition or readjustment of the debts of such Person; provided, that, subject
to the terms of the Intercreditor Agreement, the original of any such stock or
instrument evidencing such obligations shall be promptly delivered to the
Administrative Agent (or, subject to the terms of the Intercreditor Agreement,
the Revolving Loan Administrative Agent, as applicable), upon the Administrative
Agent’s request, together with such stock power, assignment or endorsement by
the Borrower or a Subsidiary as the Administrative Agent may request,

(f) intercompany loans between Credit Parties after the date hereof, provided,
that,

(i) as to all of such loans,

(A) the Indebtedness arising pursuant to any such loan shall not be evidenced by
a promissory note or other instrument, unless the single original of such note
or other instrument is promptly delivered to the Administrative Agent (or,
subject to the terms of the Intercreditor Agreement, the Revolving Loan
Administrative Agent, as applicable) upon its request to hold, subject to the
Intercreditor Agreement, as part of the Collateral, with such endorsement and/or
assignment by the payee of such note or other instrument as the Administrative
Agent may require, and

 

62



--------------------------------------------------------------------------------

(B) as of the date of any such loan and after giving effect thereto, no Default
or Event of Default shall exist or have occurred and be continuing, and

(ii) as to loans by any Guarantor to the Borrower:

(A) the Indebtedness arising pursuant to such loan shall be subject to, and
subordinate in right of payment to, the right of the Administrative Agent and
the Lenders to receive the prior final payment and satisfaction in full of all
of the Obligations on terms and conditions acceptable to the Administrative
Agent,

(B) promptly upon the Administrative Agent’s request, the Administrative Agent
shall have received a subordination agreement, in form and substance
satisfactory to the Administrative Agent, providing for the terms of the
subordination in right of payment of such Indebtedness of the Borrower to the
prior final payment and satisfaction in full of all of the Obligations, duly
authorized, executed and delivered by such Credit Parties, and

(C) the Borrower shall not, directly or indirectly make, or be required to make,
any payments in respect of such Indebtedness prior to the end of the then
current term of this Agreement,

(g) so long as no Default or Event of Default has occurred and is continuing as
of the date of such loan or investment or would result after giving effect
thereto, loans of money or property (other than Collateral) after the date
hereof by the Borrower and its Subsidiaries to any Person (other than to the
Borrower and its Subsidiaries) or investments after the date hereof by the
Borrower and its Subsidiaries by capital contribution in any Person not
otherwise permitted pursuant to this Section 6.9 in an aggregate amount for all
such loans or investments not to exceed $10,000,000 at any time outstanding;
provided that:

(i) subject to the terms of the Intercreditor Agreement, in the case of an
investment by capital contribution, at the Administrative Agent’s option, the
original stock certificate or other instrument evidencing such capital
contribution (or such other evidence as may be issued in the case of a limited
liability company) shall be promptly delivered to the Administrative Agent (or,
subject to the terms of the Intercreditor Agreement, the Revolving Loan
Administrative Agent, as applicable), together with such stock power, assignment
or endorsement as the Administrative Agent may request, and promptly upon the
Administrative Agent’s reasonable request, the Borrower or such Subsidiary
making such investment shall execute and deliver to the Administrative Agent a
pledge and security agreement, (in form and substance substantially similar to
the same types of agreements executed in connection with this Agreement on the
date hereof) reasonably satisfactory to the Administrative Agent, granting to
the Administrative Agent a first priority pledge of, security interest in and
Lien upon all of the issued and outstanding shares of such stock or other
instrument or interest (and in the case of a limited liability company take such
other actions as the Administrative Agent shall reasonably require with respect
to the Administrative Agent’s security interests therein),

 

63



--------------------------------------------------------------------------------

(ii) in the case of loans of money or property, the original of any promissory
note or other instrument evidencing the Indebtedness arising pursuant to such
loans shall be delivered, or caused to be delivered, to the Administrative Agent
(or, subject to the terms of the Intercreditor Agreement, the Revolving Loan
Administrative Agent, as applicable), together with an appropriate endorsement,
in form and substance reasonably satisfactory to the Administrative Agent (or
the Revolving Loan Administrative Agent, as applicable), and

(iii) the requirements (other than dollar limitations) of any applicable clause
of this Section shall apply to such additional investment,

(h) the formation or acquisition after the date hereof by the Borrower and its
Subsidiaries of any direct wholly-owned Subsidiary of the Borrower or any of its
Subsidiaries after the date hereof organized under the laws of a jurisdiction in
the United States or the purchase by the Borrower and its Subsidiaries of all or
a substantial part of the assets or properties (other than Capital Stock) of any
third Person located in the United States; provided, that, as to the formation
or acquisition of any such Subsidiary, or the purchase of the assets of any
third Person, each of the following conditions is satisfied or waived as
determined, in good faith, by the Administrative Agent:

(i) as of the date of the formation or acquisition of such Subsidiary or any
payments in connection with the formation or acquisition of such Subsidiary, or
the purchase of the assets of any third Person and in each case after giving
effect thereto, no Default or Event of Default shall exist or have occurred and
be continuing,

(ii) the aggregate amount of all investments and payments made in connection
with the acquisition or formation of Subsidiaries (or series of related
acquisitions) plus the aggregate amount of the purchase price in respect of all
acquisitions (or series of related acquisitions) of the assets of any third
Person, including in each case any and all payments made after the closing
thereof shall not exceed $10,000,000 in any fiscal year and shall not exceed
$40,000,000 in the aggregate during the term of this Agreement,

(iii) in the case of the formation or acquisition of any Subsidiary, the
Subsidiary formed or acquired shall be engaged in a business related, ancillary
or complementary to the business of the Borrower and its Subsidiaries or (B) in
the case of the purchase of the assets or properties of any third Person by the
Borrower or any of its Subsidiaries, the assets or properties being acquired
shall be related, ancillary or complementary to the business of the Borrower and
its Subsidiaries,

(iv) in the case of the formation or acquisition of any Subsidiary, as to any
such Subsidiary,

(A) the Borrower shall and shall cause the Person forming or acquiring such
Subsidiary (if such Person is not the Borrower) and such Subsidiary to execute
and deliver to the Administrative Agent, a supplement or joinder agreement,
which will evidence that such Subsidiary shall be a Guarantor under this
Agreement and the other Loan Documents and will grant to the Administrative
Agent a pledge of and Lien on all of the assets, including, without limitation,
the issued and outstanding shares of Capital Stock of any such Subsidiary and
such other agreements, documents and instruments as the

 

64



--------------------------------------------------------------------------------

Administrative Agent may require (including, but not limited to, documents and
certificates of the type referred to in Section 4.2(b), updated Schedules to the
Loan Documents with respect to such Subsidiary and legal opinions, Collateral
Access Agreements and UCC financing statements) each in form and substance
satisfactory to the Administrative Agent, and

(B) the Person forming or acquiring such Subsidiary shall deliver to the
Administrative Agent (or, subject to the terms of the Intercreditor Agreement,
the Revolving Loan Administrative Agent, as applicable) the original stock
certificates evidencing such shares of Capital Stock of such Subsidiary (or such
other evidence as may be issued in the case of a limited liability company),
together with stock powers with respect thereto duly executed in blank (or the
equivalent thereof in the case of a limited liability company in which such
interests are certificated, or otherwise take such actions as the Administrative
Agent shall reasonably require with respect to Administrative Agent’s security
interests therein),

(v) the assets of any Subsidiary formed or acquired or the assets purchased by
the Borrower and its Subsidiaries, as applicable, shall in each case be free and
clear of any Liens (other than Permitted Liens) and, if requested, the
Administrative Agent shall have received evidence satisfactory to it of the
same,

(vi) the Administrative Agent shall have received:

(A) not less than five (5) Business Days’ prior written notice thereof setting
forth in reasonable detail the nature and terms thereof in form and substance
reasonably satisfactory to the Administrative Agent,

(B) true, correct and complete copies of all material agreements, documents and
instruments relating thereto,

(C) in the case of any acquisition of a Subsidiary, evidence reasonably
satisfactory to the Administrative Agent that such acquisition has been approved
by the board of directors (or equivalent governing body) of the Subsidiary to be
acquired,

(D) evidence that the Borrower shall be in pro forma compliance with the
Leverage Ratio set forth in Section 6.23 after giving effect to such formation
or acquisition and any Indebtedness incurred in connection therewith, and

(E) such other information with respect thereto as the Administrative Agent may
reasonably request,

(vii) the formation or acquisition of such Subsidiary or the purchase of such
assets shall not violate any law or regulation or any order or decree of any
court or Governmental Authority in any material respect and shall not and will
not conflict with or result in the breach of, or constitute a material default
in any respect under, any Material Contract, document or instrument to which the
Borrower or any of its Subsidiaries

 

65



--------------------------------------------------------------------------------

(including the Subsidiary formed or acquired) is a party or may be bound, or
result in the creation or imposition of, or the obligation to grant, any Lien
upon any of the property of the Borrower or any of its Subsidiaries (including
the Subsidiary formed or acquired or the assets being purchased), other than
Liens securing the Obligations and the Revolving Loan Obligations or violate any
provision of the certificate of incorporation, by-laws, certificate of
formation, operating agreement or other organizational documentation of the
Borrower or any of its Subsidiaries (including the Subsidiary being formed or
acquired), and

(viii) neither the Borrower nor any Guarantor shall become obligated with
respect to any Indebtedness, nor any of its property become subject to any Lien,
pursuant to such formation, acquisition or purchase unless the Borrower or such
Guarantor could incur such Indebtedness or create such Lien hereunder or under
the other Loan Documents other than as set forth in clause (v) above.

(i) the loans and advances set forth on Schedule 6.9; provided, that, as to such
loans and advances, the Borrower and its Subsidiaries shall not, directly or
indirectly, amend, modify, alter or change the terms of such loans and advances
or any agreement, document or instrument related thereto and the Borrower and
its Subsidiaries shall furnish to the Administrative Agent all material notices
or demands in connection with such loans and advances either received by the
Borrower and its Subsidiaries or on their behalf, promptly after the receipt
thereof, or sent by the Borrower and its Subsidiaries or on its behalf,
concurrently with the sending thereof, as the case may be,

(j) loans and advances to the Parent, the proceeds of which shall be used to
make repurchases of Capital Stock of the Parent issued to employees of the
Parent, the Borrower, or any of their respective Subsidiaries; provided, that,
as to any such loan, each of the following conditions is satisfied in the
determination of the Administrative Agent:

(i) as of the date of any such loan and after giving effect thereto, no Default
or Event of Default shall exist or have occurred and be continuing,

(ii) such repurchase by the Parent shall be paid with funds legally available
therefor,

(iii) such repurchase shall not violate any law or regulation or the terms of
any indenture, agreement or undertaking to which the Parent, the Borrower or any
Subsidiary is a party or by which the Borrower and its Subsidiaries or their
properties are bound, and

(iv) the aggregate amount of all payments for such repurchases in any fiscal
year, when taken together with dividends and distributions for repurchases
permitted under Section 6.10(d) shall not exceed $2,000,000 (net of cash
proceeds of any sales of Capital Stock to other employees and excluding the
cancellation of stock purchase notes), and

(k) so long as no Default or Event of Default has occurred and is continuing or
would result therefrom, additional investments in an aggregate amount not to
exceed the amount permitted at such time for dividends and distributions under
Section 6.10(e) not previously used

 

66



--------------------------------------------------------------------------------

for such dividends and distributions; provided that, for any investments made
pursuant to this clause (k), the limitations (other than the dollar limitations)
and requirements of the applicable clauses of this Section shall apply to such
additional investment; provided further that for purposes of determining the
amount of investments made pursuant to this Section 6.9(k), such amount shall be
deemed to be the amount of such investment when made, purchased or acquired less
any amount realized in cash in respect of such investment upon the sale,
collection or return of capital (not to exceed the original amount invested).

SECTION 6.10 Dividends and Redemptions. The Borrower and its Subsidiaries shall
not, directly or indirectly, declare or pay any dividends on account of any
shares of any class of any Capital Stock of the Borrower or any of its
Subsidiaries now or hereafter outstanding, or set aside or otherwise deposit or
invest any sums for such purpose, or redeem, retire, defease, purchase or
otherwise acquire any shares of any class of Capital Stock (or set aside or
otherwise deposit or invest any sums for such purpose) for any consideration or
apply or set apart any sum, or make any other distribution (by reduction of
capital or otherwise) in respect of any such shares or agree to do any of the
foregoing, except that:

(a) the Borrower and its Subsidiaries may declare and pay such dividends or
redeem, retire, defease, purchase or otherwise acquire any shares of any class
of Capital Stock for consideration in the form of shares of common stock (so
long as after giving effect thereto no Change of Control or other Event of
Default shall exist or occur),

(b) the Borrower and its Subsidiaries may pay dividends to the extent permitted
in Section 6.11(b) below,

(c) any Subsidiary of the Borrower may pay dividends to the Borrower or any
wholly-owned Subsidiary, and

(d) the Borrower may pay dividends or make distributions to the Parent to
repurchase Capital Stock of the Parent issued to employees of the Parent, the
Borrower or any of their respective Subsidiaries; provided, that, as to any such
dividend or distribution, each of the following conditions is satisfied:

(i) as of the date of such dividend or distribution and after giving effect
thereto, no Default or Event of Default shall exist or have occurred and be
continuing,

(ii) such dividend or distribution and the proposed repurchase shall not violate
any law or regulation or the terms of any indenture, agreement or undertaking to
which the Borrower or any of its Subsidiaries is a party or by which the
Borrower or any of its Subsidiaries or their properties are bound, and

(iii) the aggregate amount of all such dividends or distributions in any fiscal
year (when taken together with the aggregate amount of loans made by the
Borrower to the Parent in accordance with Section 6.9(j)) shall not exceed
$2,000,000 (net of cash proceeds of any sales of Capital Stock to other
employees and excluding the cancellation of stock purchase notes),

 

67



--------------------------------------------------------------------------------

(e) the Borrower may pay dividends and make distributions to the Parent to allow
the Parent to repurchase the Capital Stock of the Parent or to pay dividends
thereon; provided that, (i) on the date of the payment of such dividends or the
making of such distributions, no Default or Event of Default has occurred and is
continuing or would result after giving effect to such dividends or
distributions, (ii) the Borrower is in pro forma compliance with the Leverage
Ratio set forth in Section 6.23 after giving effect to such dividend or
distribution and any Indebtedness incurred in connection therewith, and
(iii) the aggregate amount of all such dividends and distributions shall not
exceed $10,000,000 less the aggregate amount of investments made pursuant to
Section 6.9(k) during the term of this Agreement; provided that notwithstanding
the foregoing to the contrary, the aggregate amount of dividends and
distributions permitted under this clause (e) shall be increased to $50,000,000
less the aggregate amount of investments made pursuant to Section 6.9(k) during
the term of this Agreement, if at the time such dividend or distribution is made
(and after giving pro forma effect to such dividend or distribution and any
Indebtedness incurred in connection therewith) the Leverage Ratio as of the date
that such dividend or distribution is made is less than or equal to 1.50 to
1.00, and

(f) the Borrower may make dividends and distributions to the Parent to pay
Parent Overhead Expenses.

SECTION 6.11 Transactions with Affiliates. The Borrower and its Subsidiaries
shall not, directly or indirectly:

(a) except for the existing arrangements described on Schedule 6.11, purchase,
acquire or lease any property from, or sell, transfer or lease any property to
(other than Capital Stock of the Parent, as permitted herein), any officer,
director or other Affiliate of the Borrower or any of its Subsidiaries, except
in the ordinary course of and pursuant to the reasonable requirements of the
Borrower’s or any of its Subsidiaries’ business (as the case may be) and upon
fair and reasonable terms no less favorable to the Borrower or such Subsidiary
than the Borrower or such Subsidiary would obtain in a comparable arm’s length
transaction with an unaffiliated person, or

(b) make any payments (whether by dividend, loan or otherwise) of management,
consulting or other fees for management or similar services, or of any
Indebtedness owing to any officer, employee, shareholder, director or any other
Affiliate of the Borrower or any its Subsidiaries, except

(i) reasonable compensation to officers, employees and directors for services
rendered to the Borrower and its Subsidiaries in the ordinary course of
business,

(ii) payment of fees by the Borrower to Freeman Spogli & Co. LLC (or by the
Borrower to the Parent to pay Freeman Spogli & Co. LLC) for any financial or M&A
advisory, financing, underwriting or placement services (whether structured as a
fee or an underwriting discount) in connection with financings, acquisitions or
divestitures, provided, that, (A) the fees for any such transaction shall not
exceed the greater of 2% of the transaction value and 5% of the amount of any
new equity invested by Freeman Spogli & Co. LLC in connection with such
transaction, (B) each such payment shall be approved by a majority of the
disinterested members of the Board of Directors of the Parent, and (C) as of the
date of any such fee payment and after giving effect thereto, no Default or
Event of Default shall exist or have occurred and be continuing,

 

68



--------------------------------------------------------------------------------

(iii) loans and advances to employees permitted under Section 6.9(d), and

(iv) payments to Affiliates permitted under Section 6.9(j) and Section 6.10(d),
(e) and (f).

SECTION 6.12 Compliance with ERISA. The Borrower and its Subsidiaries shall:

(a) maintain each Plan in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Federal and State law,

(b) cause each Plan which is qualified under Section 401(a) of the Code to
maintain such qualification,

(c) not terminate any of such Plans so as to incur any material liability to the
PBGC,

(d) not allow or suffer to exist any prohibited transaction involving any of
such Plans or any trust created thereunder which would subject the Borrower and
its Subsidiaries to a material tax or penalty or other material liability on
prohibited transactions imposed under Section 4975 of the Code or ERISA,

(e) make all required contributions to any Plan which it is obligated to pay
under Section 302 of ERISA or Section 412 of the Code,

(f) not allow or suffer to exist any accumulated funding deficiency, whether or
not waived, with respect to any such Plan, or

(g) not allow nor suffer to exist any occurrence of a reportable event or any
other event or condition which presents a material risk of termination by the
PBGC of any such Plan that is a single employer plan, which termination would
result in any material liability of the Borrower and its Subsidiaries to the
PBGC.

SECTION 6.13 End of Fiscal Years; Fiscal Quarters. The Borrower and each of its
Subsidiaries shall, for financial reporting purposes, cause its (a) fiscal year
to end on March 31 st of each year and (b) fiscal quarters to end on
June 30 th, September 30 th, December 31 st, and March 31 st of each year;
provided that the Borrower and each of its Subsidiaries may, upon no less than
five (5) Business Day’s prior written notice to the Administrative Agent, change
its fiscal year end and fiscal quarter ends as necessary to provide for a 52 or
53 week fiscal year that ends on the Saturday closest to the end of January of
each year.

SECTION 6.14 Change in Business. The Borrower and its Subsidiaries shall not
engage in any business other than the business of the Borrower and its
Subsidiaries on the date hereof and any business reasonably related, ancillary
or complementary to the business in which the Borrower and its Subsidiaries are
engaged on the date hereof.

 

69



--------------------------------------------------------------------------------

SECTION 6.15 Limitation of Restrictions Affecting Subsidiaries. Other than the
encumbrances and restrictions in the Revolving Loan Agreement, the Borrower and
its Subsidiaries shall not, directly, or indirectly, create or otherwise cause
or suffer to exist any encumbrance or restriction which prohibits or limits the
ability of any Subsidiary to (a) pay dividends or make other distributions or
pay any Indebtedness owed to the Borrower or any other Subsidiary, (b) make
loans or advances to the Borrower or any other Subsidiary, (c) transfer any of
its properties or assets to the Borrower or any other Subsidiary, or (d) create,
incur, assume or suffer to exist any Lien upon any of its property, assets or
revenues, whether now owned or hereafter acquired, other than encumbrances and
restrictions arising under:

(i) Applicable Law,

(ii) this Agreement,

(iii) customary provisions restricting subletting or assignment of any
agreement, lease or license of the Borrower and its Subsidiaries,

(iv) customary restrictions on dispositions of real property interests found in
reciprocal easement agreements of the Borrower and its Subsidiaries,

(v) any agreement relating to permitted Indebtedness incurred by a Subsidiary
prior to the date on which such Subsidiary was acquired by the Borrower and its
Subsidiaries and outstanding on such acquisition date,

(vi) any agreement restricting Liens on property securing Indebtedness permitted
to be incurred under Section 6.8(b), and

(vii) the extension or continuation of contractual obligations in existence on
the date hereof; provided, that, any such encumbrances or restrictions contained
in such extension or continuation are no less favorable to the Administrative
Agent and the Lenders than those encumbrances and restrictions under or pursuant
to the contractual obligations so extended or continued.

SECTION 6.16 After Acquired Real Property.

If any Credit Party hereafter acquires any fee interest in Real Property, and if
such Real Property, has a fair market value in an amount equal to or greater
than $1,000,000 (or if a Default or Event of Default exists, then regardless of
the fair market value of such assets), without limiting any other rights of the
Administrative Agent or any Lender, or duties or obligations of such Credit
Party, promptly upon the Administrative Agent’s request, such Credit Party shall
execute and deliver to the Administrative Agent a mortgage, deed of trust or
deed to secure debt, as the Administrative Agent may determine, in form and
substance reasonably satisfactory to the Administrative Agent and in form
appropriate for recording in the real estate records of the jurisdiction in
which such Real Property or other property is located granting to the
Administrative Agent a first priority Lien and mortgage on and security interest
in such Real Property and related fixtures or other property (except for
Permitted Liens or as otherwise consented to in writing by the Administrative
Agent) and such other agreements, documents and instruments as the
Administrative Agent may require in connection therewith; provided that the
Borrower and its Subsidiaries shall not be required to take the foregoing
actions with respect to any Real Property that is or will be the subject of a
Permitted Sale Leaseback.

 

70



--------------------------------------------------------------------------------

SECTION 6.17 Closing Expenses. Within thirty (30) days of the invoice date, the
Borrower shall have paid all reasonable and invoiced fees, charges and
disbursements of counsel to the Administrative Agent (directly to such counsel
if requested by the Administrative Agent) incurred by it in connection with the
preparation, negotiation, execution and delivery of this Agreement and the other
Loan Documents and the transactions contemplated hereby or thereby.

SECTION 6.18 Amendments to Revolving Loan Documents. The Borrower shall not
permit any Revolving Loan Document to be amended, supplemented or otherwise
modified, except pursuant to the terms of the Intercreditor Agreement.

SECTION 6.19 Use of Proceeds. The Borrower shall use the proceeds of the Loans
to (a) refinance certain existing Indebtedness of the Borrower, (b) finance the
Tender Offer and purchase the Senior Notes tendered pursuant to the Tender
Offer, and (c) pay fees, commissions and expenses in connection with the
Transactions.

SECTION 6.20 Interest Rate Hedging. Not later than ninety (90) days after the
Closing Date, execute Hedging Agreements with respect to interest rate exposure
under this Agreement with durations of at least two (2) years and an aggregate
notional principal amount thereunder equal to at least fifty percent (50%) of
the Initial Loan with a Bank Product Provider or other counterparty reasonably
satisfactory to the Administrative Agent and otherwise in form and substance and
on terms and conditions reasonably satisfactory to the Administrative Agent.

SECTION 6.21 Other Financing Arrangements. The Borrower and its Subsidiaries
shall not incur, create, assume, become or be liable (whether or not such
liabilities constitute Indebtedness) in any manner with respect to, or permit to
exist, any amounts to be owed to any other Person in connection with any floor
plan financing arrangements unless:

(a) the Administrative Agent and the Revolving Loan Administrative Agent shall
have received true, correct and complete copies of all of the documentation, as
duly authorized, executed and delivered by the parties thereto in connection
with such transaction, which such documentation shall be in form and substance
reasonably satisfactory to the Administrative Agent and the Revolving Loan
Administrative Agent,

(b) the outstanding principal amount of all liabilities, obligations and amounts
at anytime owing to any other Person in connection with such transaction shall
not, at any time, exceed $35,000,000, plus, commencing with the fiscal year
ending March 31, 2009 and thereafter, an additional $500,000 for each newly
opened retail store location, plus interest or any late fees thereon at the
rates which are reasonable and customary for similar transactions,

(c) no Default or Event of Default shall have occurred and be continuing at the
time such floor planning arrangement is originally entered into,

(d) the Administrative Agent shall have received an interceditor agreement in
form and substance reasonably satisfactory to the Administrative Agent executed
by the Administrative Agent, the Revolving Loan Administrative Agent and the
provider of the floor plan financing arrangement which shall set forth the
respective rights and priorities of the parties thereto with respect to that
portion of the Collateral that shall secure the applicable floor plan financing
arrangement,

 

71



--------------------------------------------------------------------------------

(e) the Borrower and its Subsidiaries shall not, directly or indirectly, amend,
modify, alter or change the terms of any documentation executed in connection
with such transaction (including without limitation any expansion of the list of
vendors and their products subject thereto) or any agreement, document or
instrument executed and delivered in connection therewith or related thereto,
except, that, the Borrower may, after prior written notice to the Administrative
Agent, amend, modify, alter or change the payment terms thereof so as to extend
the maturity thereof, or defer the timing of any payments in respect thereof, or
to forgive or cancel any portion of such amounts owing with respect thereto
(other than pursuant to payments thereof), or to reduce the interest rate, late
charge or any fees in connection therewith or to make any other change that does
not adversely effect the Obligations or the rights or interests of the
Administrative Agent or any Lender, and

(f) the Borrower shall furnish to the Administrative Agent all material notices
or demands in connection with such transaction either received by Borrower or
any Subsidiary on its behalf promptly after the receipt thereof, or sent by
Borrower or any Subsidiary on its behalf concurrently with the sending thereof,
as the case may be.

SECTION 6.22 Access to Premises. From time to time as requested by the
Administrative Agent, at the cost and expense of the Borrower, (a) the
Administrative Agent or its designee shall have complete access to all of the
Borrower’s and its Subsidiaries’ premises during normal business hours and after
notice to the Borrower, or at any time and without notice to the Borrower if an
Event of Default exists or has occurred and is continuing, for the purposes of
inspecting, verifying and auditing the Collateral and all of the Borrower’s and
its Subsidiaries’ books and records, and (b) the Borrower and its Subsidiaries
shall promptly furnish to the Administrative Agent such copies of such books and
records or extracts therefrom as the Administrative Agent may request, and the
Administrative Agent or any Lender or the Administrative Agent’s designee may
use, during normal business hours, the Borrower’s and such Subsidiaries’
personnel, equipment, supplies and premises as may be reasonably necessary for
the foregoing.

SECTION 6.23 Leverage Ratio. As of any fiscal quarter end, permit the Leverage
Ratio to be greater than 3.00 to 1.00.

SECTION 6.24 Further Assurances. At the request of the Administrative Agent at
any time and from time to time, the Borrower and its Subsidiaries shall, at
their expense, duly execute and deliver, or cause to be duly executed and
delivered, such further agreements, documents and instruments (including,
without limitation, consents, waivers, acknowledgments and other agreements from
third persons), and do or cause to be done such further acts as may be necessary
or proper to evidence, perfect, maintain, permit, protect and enforce the
security interests of the Administrative Agent and the priority thereof in the
Collateral and to otherwise effectuate the provisions or purposes of this
Agreement or any of the other Loan Documents.

 

72



--------------------------------------------------------------------------------

ARTICLE VII

DEFAULT AND REMEDIES

SECTION 7.1 Events of Default. Each of the following shall constitute an Event
of Default, whatever the reason for such event and whether it shall be voluntary
or involuntary or be effected by operation of law or pursuant to any judgment or
order of any court or any order, rule or regulation of any Governmental
Authority or otherwise:

(a) any Credit Party fails to (i) pay any of the Obligations within two (2) days
of when due (other than payments of principal in respect of the Loans which
shall be paid when due) or (ii) perform any of the covenants contained in
Sections 6.2, 6.3, 6.12, 6.13, 6.14, and 6.15 of this Agreement and such failure
shall continue for fifteen (15) days; provided, that, such fifteen (15) day
period shall not apply in the case of: (A) any failure to observe any such
covenant which is not capable of being cured at all or within such fifteen
(15) day period or which has been the subject of a prior failure within a six
(6) month period or (B) an intentional breach by any Credit Party of any such
covenant or (iii) perform any of the terms, covenants, conditions or provisions
contained in this Agreement or any of the other Loan Documents other than those
described in Sections 7.1(a)(i) and 7.1(a)(ii) above,

(b) any representation, warranty or statement of fact made by the Borrower or
any other Credit Party to the Administrative Agent in this Agreement, the other
Loan Documents or any other written agreement, schedule, confirmatory assignment
or otherwise shall when made or deemed made be false or misleading in any
material respect,

(c) any Credit Party revokes or terminates or purports to revoke or terminate or
fails to perform any of the terms, covenants, conditions or provisions of any
guarantee, endorsement or other agreement of such party in favor of the
Administrative Agent or any Lender,

(d) (i) any judgment for the payment of money is rendered against the Borrower
or any other Credit Party in excess of $5,000,000 in any one case or in excess
of $10,000,000 in the aggregate (to the extent not covered by insurance where
the insurer has assumed responsibility in writing for such judgment) and shall
remain undischarged or unvacated for a period in excess of thirty (30) days or
execution shall at any time not be effectively stayed, or (ii) any judgment
(other than for the payment of money), or injunction, attachment, garnishment or
execution is rendered against the Borrower or any other Credit Party or any of
the Collateral having a value in excess of $1,000,000 and shall remain
undischarged, unvacated or unstayed pending appeal for a period in excess of
twenty (20) days,

(e) the Borrower or, except as permitted by Section 6.6, any other Significant
Credit Party, which is a partnership, limited liability company, limited
liability partnership or a corporation, dissolves or suspends or discontinues
doing business,

(f) the Borrower or any other Significant Credit Party makes an assignment for
the benefit of creditors, makes or sends notice of a bulk transfer or calls a
meeting of its creditors or principal creditors in connection with a moratorium
or adjustment of the Indebtedness due to them,

(g) a case or proceeding under the bankruptcy laws of the United States now or
hereafter in effect or under any insolvency, reorganization, receivership,
readjustment of debt, dissolution or liquidation law or statute of any
jurisdiction now or hereafter in effect (whether at law or in equity) is filed
against the Borrower or any other Significant Credit Party or all or any part of
its properties and such petition or application is not dismissed within sixty
(60) days after the date of its filing or the Borrower or any other Significant
Credit Party shall file any answer admitting or not contesting such petition or
application or indicates its consent to, acquiescence in or approval of, any
such action or proceeding or the relief requested is granted sooner,

 

73



--------------------------------------------------------------------------------

(h) a case or proceeding under the bankruptcy laws of the United States now or
hereafter in effect or under any insolvency, reorganization, receivership,
readjustment of debt, dissolution or liquidation law or statute of any
jurisdiction now or hereafter in effect (whether at a law or equity) is filed by
the Borrower or any other Significant Credit Party or for all or any part of its
property,

(i) any default in respect of any Indebtedness of the Borrower or any other
Credit Party (other than Indebtedness owing to the Administrative Agent and the
Lenders hereunder), in any case in an amount in excess of $10,000,000, which
default continues for more than the applicable cure period, if any, with respect
thereto or any default by the Borrower or any other Credit Party under any
Material Contract (including, without limitation, any of the Credit Card
Agreements or the Frigidaire Consignment Agreement), which default continues for
more than the applicable cure period, if any, with respect thereto and/or is not
waived in writing by the other parties thereto,

(j) any material provision hereof or of any of the other Loan Documents shall
for any reason cease to be valid, binding and enforceable with respect to any
party hereto or thereto (other than the Administrative Agent) in accordance with
its terms, or any such party shall challenge the enforceability hereof or
thereof, or shall assert in writing, or take any action or fail to take any
action based on the assertion that any provision hereof or of any of the other
Loan Documents has ceased to be or is otherwise not valid, binding or
enforceable in accordance with its terms, or any security interest provided for
herein or in any of the other Loan Documents shall cease to be a valid and
perfected first priority (or second priority, as applicable) security interest
in any of the Collateral purported to be subject thereto (except as otherwise
permitted herein or therein),

(k) an ERISA Event shall occur which results in or would reasonably be expected
to result in liability of the Borrower in an aggregate amount in excess of
$5,000,000,

(l) any Change of Control,

(m) the indictment by any Governmental Authority, or the threatened indictment
by any Governmental Authority of the Borrower or any other Credit Party of which
the Borrower, any other Credit Party or the Administrative Agent receives
notice, in either case, as to which there is a reasonable possibility of an
adverse determination, in the good faith determination of the Administrative
Agent, under any criminal statute, or commencement or threatened commencement of
criminal or civil proceedings against the Borrower or any other Credit Party,
pursuant to which statute or proceedings the penalties or remedies sought or
available include forfeiture of (a) any of the Collateral having a value in
excess of $500,000 or (b) any other property of the Borrower or any other Credit
Party which is necessary or material to the conduct of its business, or

(n) there shall occur an event of default under the Revolving Loan Facility.

 

74



--------------------------------------------------------------------------------

SECTION 7.2 Remedies. Subject to the terms of the Intercreditor Agreement, upon
the occurrence and during the continuance of an Event of Default, with the
consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
the Borrower:

(a) Acceleration; Termination of Facilities. Terminate the Credit Facility and
declare the principal of and interest on the Loans at the time outstanding, and
all other amounts owed to the Lenders and to the Administrative Agent under this
Agreement or any of the other Loan Documents and all other Obligations (other
than Bank Products), to be forthwith due and payable, whereupon the same shall
immediately become due and payable without presentment, demand, protest or other
notice of any kind, all of which are expressly waived by each Credit Party,
anything in this Agreement or the other Loan Documents to the contrary
notwithstanding, and terminate the Credit Facility and any right of the Borrower
to request Incremental Loans thereunder; provided, that upon the occurrence of
an Event of Default specified in Section 7.1(g) or (h), the Credit Facility
shall be automatically terminated and all Obligations (other than Bank Products)
shall automatically become due and payable without presentment, demand, protest
or other notice of any kind, all of which are expressly waived by each Credit
Party, anything in this Agreement or in any other Loan Document to the contrary
notwithstanding.

(b) Rights of Collection. Exercise on behalf of the Lenders all of its other
rights and remedies under this Agreement, the other Loan Documents and
Applicable Law, in order to satisfy all of the Borrower’s Obligations.

SECTION 7.3 Rights and Remedies Cumulative; Non-Waiver; Etc. The enumeration of
the rights and remedies of the Administrative Agent and the Lenders set forth in
this Agreement is not intended to be exhaustive and the exercise by the
Administrative Agent and the Lenders of any right or remedy shall not preclude
the exercise of any other rights or remedies, all of which shall be cumulative,
and shall be in addition to any other right or remedy given hereunder or under
the other Loan Documents or that may now or hereafter exist at law or in equity
or by suit or otherwise. No delay or failure to take action on the part of the
Administrative Agent or any Lender in exercising any right, power or privilege
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right, power or privilege preclude any other or further exercise
thereof or the exercise of any other right, power or privilege or shall be
construed to be a waiver of any Event of Default. No course of dealing between
the Borrower, the Administrative Agent and the Lenders or their respective
agents or employees shall be effective to change, modify or discharge any
provision of this Agreement or any of the other Loan Documents or to constitute
a waiver of any Event of Default.

SECTION 7.4 Crediting of Payments and Proceeds. Subject to the terms of the
Intercreditor Agreement, in the event that the Borrower shall fail to pay any of
the Obligations when due and the Obligations have been accelerated pursuant to
Section 7.2, all payments received by the Lenders upon the Obligations and all
net proceeds from the enforcement of the Obligations shall be applied:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such,

 

75



--------------------------------------------------------------------------------

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders, including attorney fees (ratably among the Lenders in proportion to the
respective amounts described in this clause Second payable to them),

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and any Hedging Obligations (including any
termination payments and any accrued and unpaid interest thereon) (ratably among
the Lenders in proportion to the respective amounts described in this clause
Third payable to them),

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans (ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them),

Fifth, to pay or prepay any Obligations arising under or pursuant to any Bank
Products (other than to the extent provided for above) on a pro rata basis, and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Applicable Law.

SECTION 7.5 Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Credit Party, the Administrative Agent (irrespective
of whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 3.3 and 9.3) allowed in such judicial
proceeding, and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same, and any custodian, receiver,
assignee, trustee, liquidator, sequestrator or other similar official in any
such judicial proceeding is hereby authorized by each Lender to make such
payments to the Administrative Agent and, in the event that the Administrative
Agent shall consent to the making of such payments directly to the Lenders, to
pay to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
3.3 and 9.3.

 

76



--------------------------------------------------------------------------------

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

ARTICLE VIII

THE ADMINISTRATIVE AGENT

SECTION 8.1 Appointment and Authority. Each of the Lenders hereby irrevocably
appoints Wachovia to act on its behalf as the Administrative Agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. Except for Section 8.6, the
provisions of this Article are solely for the benefit of the Administrative
Agent and the Lenders, and neither the Borrower nor any Subsidiary thereof shall
have rights as a third party beneficiary of any of such provisions.

SECTION 8.2 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

SECTION 8.3 Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing,

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or Applicable Law, and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

 

77



--------------------------------------------------------------------------------

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 9.2 and Section 7.2 ) or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final nonappealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given to the Administrative Agent by
the Borrower or a Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

SECTION 8.4 Reliance by the Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan that by its terms must be fulfilled to the
satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Loan. The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

SECTION 8.5 Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

78



--------------------------------------------------------------------------------

SECTION 8.6 Resignation of Administrative Agent. The Administrative Agent may at
any time give notice of its resignation to the Lenders and the Borrower. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, in consultation with the Borrower, to appoint a successor, which shall be
a bank with an office in the United States, or an Affiliate of any such bank
with an office in the United States. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above; provided that if the Administrative Agent shall notify the Borrower
and the Lenders that no qualifying Person has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice and (i) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents (except that
in the case of any collateral security held by the Administrative Agent on
behalf of the Lenders under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (ii) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this paragraph. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this paragraph). The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
retiring Administrative Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article and Section 9.3 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

SECTION 8.7 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

SECTION 8.8 No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the syndication agents, documentation agents,
co-agents, book manager, lead manager, Arranger, or co-arranger listed on the
cover page or signature pages hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent or a Lender
hereunder.

 

79



--------------------------------------------------------------------------------

SECTION 8.9 Collateral and Guaranty Matters. The Lenders irrevocably authorize
the Administrative Agent, subject to the terms of the Intercreditor Agreement,
at its option and in its discretion,

(a) to release any Lien on any Collateral granted to or held by the
Administrative Agent, for the ratable benefit of itself and the Lenders, under
any Loan Document (i) upon repayment of the outstanding principal of and all
accrued interest on the Loans and payment of all outstanding fees and expenses
hereunder, (ii) that is sold or to be sold as part of or in connection with any
sale permitted hereunder or under any other Loan Document, or (iii) subject to
Section 9.2, if approved, authorized or ratified in writing by the Required
Lenders,

(b) to subordinate or release any Lien on any Collateral granted to or held by
the Administrative Agent under any Loan Document to the holder of any Permitted
Lien, and

(c) to release any Guarantor from its obligations under the Guaranty Agreement,
the Collateral Agreement and any other Loan Documents if such Person ceases to
be a Subsidiary as a result of a transaction permitted hereunder.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty Agreement pursuant to this
Section.

ARTICLE IX

MISCELLANEOUS

SECTION 9.1 Notices.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier or email as
provided below as follows:

 

If to the Borrower:    Gregg Appliances, Inc.    4151 East 96 th Street   
Indianapolis, Indiana 46240    Attention of: Donald J.B. Van der Wiel,   

  Chief Financial Officer

   Telephone No.: 317- 569-7505    Telecopy No.: 317-848-8788    E-mail:
Don.VanderWiel@hhgregg.com    Webpage: www.hhgregg.com

 

80



--------------------------------------------------------------------------------

With copies to:    Bingham McCutchen LLP    355 S. Grand Avenue, Suite 4400   
Los Angeles, CA 90071-3106    Attention of: Roger H. Lustberg, Esq.    Telephone
No.: 231-680-6400    Telecopy No.: 231-680-6499    E-mail:
roger.lustberg@bingham.com If to Wachovia as    Wachovia Bank, National
Association Administrative Agent:    Charlotte Plaza, CP-8    201 South College
Street    Charlotte, North Carolina 28288-0680    Attention: Syndication Agency
Services    Telephone No.: (704) 374-2698    Telecopy No.: (704) 383-0288 With
copies to:    One South Broad Street    MC: PA4843,    Philadelphia, PA 19107   
Attention: Mark Supple    Telephone No.: 267-321-6634    Telecopy No.:
267-321-6700 If to any Lender:    To the address set forth on the Register

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or

 

81



--------------------------------------------------------------------------------

intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(i) of notification that such notice or communication is available and
identifying the website address therefor.

(c) Administrative Agent’s Office. The Administrative Agent hereby designates
its office located at the address set forth above, or any subsequent office
which shall have been specified for such purpose by written notice to the
Borrower and Lenders, as the Administrative Agent’s Office referred to herein,
to which payments due are to be made and at which Loans will be disbursed.

(d) Change of Address, Etc. Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
the other parties hereto.

SECTION 9.2 Amendments, Waivers and Consents. Except as set forth below or as
specifically provided in any Loan Document, any term, covenant, agreement or
condition of this Agreement or any of the other Loan Documents may be amended or
waived by the Lenders, and any consent given by the Lenders, if, but only if,
such amendment, waiver or consent is in writing signed by the Required Lenders
(or by the Administrative Agent with the consent of the Required Lenders) and
delivered to the Administrative Agent and, in the case of an amendment, signed
by the Borrower; provided, that no amendment, waiver or consent shall:

(a) waive any condition set forth in Section 4.2 without the written consent of
each Lender directly affected thereby,

(b) extend or increase the amount of Loans of any Lender without the written
consent of such Lender,

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding mandatory prepayments) of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby,

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan, or (subject to clause (ii) of the second proviso to this Section) any fees
or other amounts payable hereunder or under any other Loan Document without the
written consent of each Lender directly affected thereby; provided that only the
consent of the Required Lenders shall be necessary to waive any obligation of
the Borrower to pay interest at the rate set forth in Section 3.1(c) during the
continuance of an Event of Default,

(e) change Section 3.4 or Section 7.4 in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender
directly affected thereby (it being understood that if Incremental Loans
pursuant to Section 2.5 are made, such new Incremental Loans being included on a
pro rata basis within Section 3.4 or Section 7.4 shall not be considered an
alteration thereof),

(f) change Section 2.4(b)(v) in a manner that would alter the order of
application of amounts prepaid pursuant thereto without the written consent of
each Lender directly affected thereby (it being understood that if Incremental
Loans pursuant to Section 2.5 are made, such new Incremental Loans being
included on a pro rata basis within Section 2.4(b)(v) shall not be considered an
alteration thereof),

 

82



--------------------------------------------------------------------------------

(g) change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender directly affected thereby,

(h) release all of the Guarantors or release Guarantors comprising substantially
all of the credit support for the Obligations, in either case, from the Guaranty
Agreement (other than as authorized in Section 8.9), without the written consent
of each Lender, or

(i) release all or a material portion of the Collateral or release any Security
Document (other than as authorized in Section 8.9 or as otherwise specifically
permitted or contemplated in this Agreement or the applicable Security Document)
without the written consent of each Lender;

provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document, and (ii) the Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder.

The Borrower shall be permitted to replace with a financial institution any
Lender that has refused to consent to any waiver or amendment with respect to
any Loan Document that requires such Lender’s consent and has been consented to
by the Required Lenders; provided that (a) such replacement does not conflict
with any Applicable Law, (b) the replacement entity shall purchase, at par, all
Loans and other amounts owing to such replaced Lender on or prior to the date of
replacement, (c) the Borrower shall be liable to such replaced Lender under
Section 3.9 (as though Section 3.9 were applicable) if any LIBOR Rate Loan owing
to such replaced Lender shall be purchased other than on the last day of the
Interest Period relating thereto, (d) the replacement entity, if not already a
Lender, shall be reasonably satisfactory to the Administrative Agent to the
extent that an assignment to such replacement entity of the rights and
obligations being acquired by it would otherwise require the consent of the
Administrative Agent pursuant to Section 9.10(b), (e) the replaced Lender shall
be obligated to make such replacement in accordance with the provisions of
Section 9.10, (f) the Borrower shall pay all additional amounts (if any)
required pursuant to Section 3.10 or Section 3.11, as the case may be, in
respect of any period prior to the date on which such replacement shall be
consummated, (g) if applicable, the replacement entity shall consent to such
amendment or waiver and (h) any such replacement shall not be deemed to be a
waiver of any rights that the Borrower, the Administrative Agent or any other
Lender shall have against the replaced Lender. In connection with any such
replacement, if the replaced Lender does not execute and deliver to the
Administrative Agent a duly completed Assignment and Assumption and/or any other
documentation necessary to reflect such replacement within a period of time
deemed reasonable by the Administrative Agent as of the date on which the
replacement entity executes such Assignment and Assumption and/or such other
documentation, then such replaced Lender shall be deemed to have executed and
delivered such Assignment and Assumption and/or such other documentation as of
such date and the Administrative Agent shall be entitled (but not obligated) to
execute and deliver such Assignment and Assumption and/or such documentation on
behalf of such replaced Lender.

 

83



--------------------------------------------------------------------------------

SECTION 9.3 Expenses; Indemnity.

(a) Costs and Expenses. The Borrower and any other Credit Party, jointly and
severally, shall pay (i) all reasonable out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates (including, subject to Section 6.18, the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent), in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), and (ii) all out-of-pocket
expenses incurred by the Administrative Agent or any Lender (including the fees,
charges and disbursements of any counsel for the Administrative Agent or any
Lender), in connection with the enforcement or protection of its rights (A) in
connection with this Agreement and the other Loan Documents, including its
rights under this Section, or (B) in connection with the Loans made hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans.

(b) Indemnification by the Borrower. The Borrower shall indemnify each
Indemnitee against, and hold each Indemnitee harmless from, and shall pay or
reimburse any such Indemnitee for, any and all losses, claims (including,
without limitation, civil penalties or fines assessed by OFAC), damages,
liabilities and related expenses (including the fees, charges and disbursements
of any counsel for any Indemnitee), incurred by any Indemnitee or asserted
against any Indemnitee by any third party or by the Borrower or any other Credit
Party arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, (ii) any Loan or the use or
proposed use of the proceeds therefrom, (iii) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Credit Party, and regardless of whether
any Indemnitee is a party thereto, or (v) any claim (or civil penalties or fines
assessed by OFAC) investigation, litigation or other proceeding (whether or not
the Administrative Agent or any Lender is a party thereto) and the prosecution
and defense thereof, arising out of or in any way connected with the Loans, this
Agreement, any other Loan Document, or any documents contemplated by or referred
to herein or therein or the transactions contemplated hereby or thereby,
including without limitation, reasonable attorneys and consultant’s fees,
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by the Borrower
or any other Credit Party against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if the
Borrower or such Credit Party has obtained a final and nonappealable judgment in
its favor on such claim as determined by a court of competent jurisdiction.

 

84



--------------------------------------------------------------------------------

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under clause (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof)
or any Related Party of any of the foregoing, each Lender severally agrees to
pay to the Administrative Agent (or any such sub-agent) or such Related Party,
as the case may be, such Lender’s pro rata share (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent) or against
any Related Party of any of the foregoing acting for the Administrative Agent
(or any such sub-agent) in connection with such capacity. The obligations of the
Lenders under this clause (c) are subject to the provisions of Section 3.7.

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
Applicable Law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof. No Indemnitee referred to in clause (b) above shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.

(e) Payments. All amounts due under this Section shall be payable promptly after
demand therefor.

SECTION 9.4 Right of Set-off. If an Event of Default shall have occurred and be
continuing, subject to the terms of the Intercreditor Agreement, each Lender and
each of their respective Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by Applicable Law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final, in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender or any such Affiliate to or for the
credit or the account of the Borrower or any other Credit Party against any and
all of the obligations of the Borrower or such Credit Party now or hereafter
existing under this Agreement or any other Loan Document to such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement or any other Loan Document and although such obligations of the
Borrower or such Credit Party may be contingent or unmatured or are owed to a
branch or office of such Lender different from the branch or office holding such
deposit or obligated on such indebtedness. The rights of each Lender and its
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender or its Affiliates may have.
Each Lender agrees to notify the Borrower and the Administrative Agent promptly
after any such setoff and application; provided that the failure to give such
notice shall not affect the validity of such setoff and application.

 

85



--------------------------------------------------------------------------------

SECTION 9.5 Governing Law; Jurisdiction, Etc.

(a) Governing Law. This Agreement and the other Loan Documents, unless expressly
set forth therein, shall be governed by, and construed in accordance with, the
law of the State of New York.

(b) Submission to Jurisdiction. The Borrower and each other Credit Party
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of the courts of the State of New York sitting in the
Borough of Manhattan, New York and of the United States District Court of the
Borough of Manhattan, New York, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement or any other
Loan Document, or for recognition or enforcement of any judgment, and each of
the parties hereto irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York state court or, to the fullest extent permitted by Applicable Law, in such
Federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or in any other Loan Document shall affect any right
that the Administrative Agent or any Lender may otherwise have to bring any
action or proceeding relating to this Agreement or any other Loan Document
against the Borrower or any other Credit Party or its properties in the courts
of any jurisdiction.

(c) Waiver of Venue. The Borrower and each other Credit Party irrevocably and
unconditionally waives, to the fullest extent permitted by Applicable Law, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
Applicable Law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.

(d) Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 9.1. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by Applicable Law.

SECTION 9.6 Waiver of Jury Trial.

(a) EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

86



--------------------------------------------------------------------------------

SECTION 9.7 Reversal of Payments. To the extent the Borrower makes a payment or
payments to the Administrative Agent for the ratable benefit of the Lenders or
the Administrative Agent receives any payment or proceeds of the Collateral
which payments or proceeds or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver or any other party under any bankruptcy law, state
or federal law, common law or equitable cause, then, to the extent of such
payment or proceeds repaid, the Obligations or part thereof intended to be
satisfied shall be revived and continued in full force and effect as if such
payment or proceeds had not been received by the Administrative Agent.

SECTION 9.8 Injunctive Relief. The Borrower recognizes that, in the event the
Borrower fails to perform, observe or discharge any of its obligations or
liabilities under this Agreement, any remedy of law may prove to be inadequate
relief to the Lenders. Therefore, the Borrower agrees that the Lenders, at the
Lenders’ option, shall be entitled to temporary and permanent injunctive relief
in any such case without the necessity of proving actual damages.

SECTION 9.9 Accounting Matters. If at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.

SECTION 9.10 Successors and Assigns; Participations.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any other Credit Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of paragraph (b) of this Section, (ii) by way of participation in
accordance with the provisions of paragraph (d) of this Section or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
paragraph (f) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void). Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

 

87



--------------------------------------------------------------------------------

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of the Loans at the time owing to it); provided that
any such assignment shall be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Loans at the time owing to it or in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned; and

(B) in any case not described in paragraph (b)(i)(A) of this Section, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $1,000,000, unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed);

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan assigned;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by paragraph (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; and

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments to a Person who is not a
Lender, an Affiliate of a Lender or an Approved Fund.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500 for each assignment, and the
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.

(v) No Assignment to the Borrower. No such assignment shall be made to the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

 

88



--------------------------------------------------------------------------------

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 3.8, 3.9, 3.10, 3.11 and 9.3 with respect to facts and
circumstances occurring prior to the effective date of such assignment. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in Charlotte, North
Carolina, a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and
principal amounts of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Borrower
and any Lender (but only to the extent of entries in the Register that are
applicable to such Lender), at any reasonable time and from time to time upon
reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of the Loans owing to it); provided that (i) such Lender’s obligations
under this Agreement shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations and (iii) the Borrower, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver or modification described in
Section 9.2 that directly affects such Participant and could not be effected by
a vote of the Required Lenders. Subject to paragraph (e) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.8, 3.9, 3.10 and 3.11 to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to paragraph (b) of this
Section. To the extent permitted by law, each Participant also shall be entitled
to the benefits of Section 9.4 as though it were a Lender, provided such
Participant agrees to be subject to Section 3.6 as though it were a Lender.

 

89



--------------------------------------------------------------------------------

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Sections 3.10 and 3.11 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.11 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 3.11(e) as though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

SECTION 9.11 Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its Affiliates and to its and
its Affiliates’ respective partners, directors, officers, employees, agents,
advisors and other representatives (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
Applicable Laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document (or any Hedging Agreement
with a Lender or the Administrative Agent) or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement, Participant or proposed Participant,
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (iii) to an
investor or prospective investor in an Approved Fund that also agrees that
Information shall be used solely for the purpose of evaluating an investment in
such Approved Fund, (iv) to a trustee, collateral manager, servicer, backup
servicer, noteholder or secured party in an Approved Fund in connection with the
administration, servicing and reporting on the assets serving as collateral for
an Approved Fund, or (v) to a nationally recognized rating agency that requires
access to information regarding the Borrower and its Subsidiaries, the Loans and
Loan Documents in connection with ratings issued with respect to an Approved
Fund, (g) with the consent of the Borrower, (h) to Gold Sheets and other similar
bank trade publications, such information to consist of deal terms and other
information customarily found in such publications, or (i) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Administrative Agent, any Lender or
any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrower. For purposes of this Section, “Information” means all
information received from the Borrower or any of its Subsidiaries relating to
the Borrower or any of its Subsidiaries or any

 

90



--------------------------------------------------------------------------------

of their respective businesses, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by the Borrower or any of its Subsidiaries; provided that,
in the case of information received from the Borrower or any of its Subsidiaries
after the date hereof, such information is clearly identified at the time of
delivery as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

SECTION 9.12 Performance of Duties. Each of the Credit Party’s obligations under
this Agreement and each of the other Loan Documents shall be performed by such
Credit Party at its sole cost and expense.

SECTION 9.13 All Powers Coupled with Interest. All powers of attorney and other
authorizations granted to the Lenders, the Administrative Agent and any Persons
designated by the Administrative Agent or any Lender pursuant to any provisions
of this Agreement or any of the other Loan Documents shall be deemed coupled
with an interest and shall be irrevocable so long as any of the Obligations
remain unpaid or unsatisfied or the Credit Facility has not been terminated.

SECTION 9.14 Survival of Indemnities. Notwithstanding any termination of this
Agreement, the indemnities to which the Administrative Agent and the Lenders are
entitled under the provisions of this Article IX and any other provision of this
Agreement and the other Loan Documents shall continue in full force and effect
and shall protect the Administrative Agent and the Lenders against events
arising after such termination as well as before.

SECTION 9.15 Titles and Captions. Titles and captions of Articles, Sections and
subsections in, and the table of contents of, this Agreement are for convenience
only, and neither limit nor amplify the provisions of this Agreement.

SECTION 9.16 Severability of Provisions. Any provision of this Agreement or any
other Loan Document which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective only to the extent of such
prohibition or unenforceability without invalidating the remainder of such
provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.

SECTION 9.17 Counterparts; Integration; Effectiveness; Electronic Execution.

(a) Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts, including by virtue of Lender Addenda (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement and the other Loan Documents, and any separate letter agreements with
respect to fees payable to the Administrative Agent, constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. In the event of any conflict between the provisions
of this Agreement and those of any other Loan Document, the provisions of this
Agreement shall control; provided that the inclusion of supplemental rights or
remedies in favor of the Administrative Agent or the Lenders in any other

 

91



--------------------------------------------------------------------------------

Loan Document shall not be deemed a conflict with this Agreement. Each Loan
Document was drafted with the joint participation of the respective parties
thereto and shall be construed neither against nor in favor of any party, but
rather in accordance with the fair meaning thereof. Except as provided in
Section 4.2, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof (or a Lender Addendum) that, when taken
together, bear the signatures of each of the other parties hereto. Delivery of
an executed counterpart of a signature page of this agreement or a Lender
Addendum by telecopy shall be effective as delivery of a manually executed
counterpart of this Agreement.

(b) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

SECTION 9.18 Term of Agreement. This Agreement shall remain in effect from the
Closing Date through and including the date upon which all Obligations arising
hereunder or under any other Loan Document (other than contingent
indemnification and expense reimbursement obligations not then due) shall have
been indefeasibly and irrevocably paid and satisfied in full. No termination of
this Agreement shall affect the rights and obligations of the parties hereto
arising prior to such termination or in respect of any provision of this
Agreement which is expressly provided herein to survive such termination.

SECTION 9.19 Advice of Counsel, No Strict Construction, Intercreditor Agreement.

(a) Each of the parties represents to each other party hereto that it has
discussed this Agreement with its counsel. The parties hereto have participated
jointly in the negotiation and drafting of this Agreement. In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement.

(b) Each of the Lenders hereby acknowledges that it has received and reviewed
the Intercreditor Agreement and agrees to be bound by the terms thereof. Each
Lender (and each person that becomes a Lender hereunder pursuant to
Section 9.10) hereby authorizes and directs Wachovia to enter into the
Intercreditor Agreement on behalf of such Lender and agrees that Wachovia may
take such actions on its behalf as is contemplated by the terms of the
Intercreditor Agreement.

SECTION 9.20 USA Patriot Act. The Administrative Agent and each Lender that is
subject to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”) or any similar Applicable Law
hereby notifies the Borrower that pursuant to the requirements of the Act or
such similar Applicable Law, it is required to obtain,

 

92



--------------------------------------------------------------------------------

verify and record information that identifies the Borrower and the other Credit
Parties, which information includes the name and address of the Borrower and
each other Credit Party and other information that will allow such Lender to
identify such Borrower or Credit Party in accordance with the Act or such
similar Applicable Law.

SECTION 9.21 Independent Effect of Covenants. In the event there is a conflict
or inconsistency between this Agreement and any other Loan Document, the terms
of this Agreement shall control; provided that any provision of the Security
Documents which imposes additional burdens on the Borrower or its Subsidiaries
or further restricts the rights of the Borrower or its Subsidiaries or gives the
Administrative Agent or Lenders additional rights shall not be deemed to be in
conflict or inconsistent with this Agreement and shall be given full force and
effect.

SECTION 9.22 Delivery of Lender Addenda. Each initial Lender (other than any
Lender whose name appears on the signature pages to this Agreement) shall become
a party to this Agreement by delivering to the Administrative Agent a Lender
Addendum duly executed by such Lender.

SECTION 9.23 Intercreditor Agreement. REFERENCE IS MADE TO THE INTERCREDITOR
AGREEMENT. EACH LENDER HEREUNDER (A) CONSENTS TO THE SUBORDINATION OF LIENS
PROVIDED FOR IN THE INTERCREDITOR AGREEMENT, (B) AGREES THAT IT WILL BE BOUND BY
AND WILL TAKE NO ACTIONS CONTRARY TO THE PROVISIONS OF THE INTERCREDITOR
AGREEMENT AND (C) AUTHORIZES AND INSTRUCTS THE ADMINISTRATIVE AGENT TO ENTER
INTO THE INTERCREDITOR AGREEMENT AS TERM LOAN AGENT AND ON BEHALF OF SUCH
LENDER. THE FOREGOING PROVISIONS ARE INTENDED AS AN INDUCEMENT TO THE REVOLVING
LOAN LENDERS TO EXTEND CREDIT AND SUCH REVOLVING LOAN LENDERS ARE INTENDED THIRD
PARTY BENEFICIARIES OF SUCH PROVISIONS AND THE PROVISIONS OF THE INTERCREDITOR
AGREEMENT.

[Signature pages to follow]

 

93



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal by their duly authorized officers, all as of the day and year first
written above.

 

BORROWER: GREGG APPLIANCES, INC., as Borrower By:  

/s/ Donald J.B. Van der Wiel

  Name:  

Donald J.B. Van der Wiel

  Title:  

Chief Executive Officer



--------------------------------------------------------------------------------

AGENTS AND LENDERS:

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Administrative Agent and Lender

By:  

/s/ Bill Cvetkovski

  Name:  

Bill Cvetkovski

  Title:  

Vice President



--------------------------------------------------------------------------------

EXHIBIT A

to

Credit Agreement

dated as of July 25, 2007

by and among

Gregg Appliances, Inc,

as Borrower,

the Lenders party thereto,

as Lenders,

and

Wachovia Bank, National Association,

as Administrative Agent

FORM OF NOTE



--------------------------------------------------------------------------------

NOTE

 

$                    

               , 20    

FOR VALUE RECEIVED, the undersigned, GREGG APPLIANCES, INC., an Indiana
corporation (the “Borrower”), promises to pay to the order of
                             (the “Lender”), at the place and times provided in
the Credit Agreement referred to below, the principal sum of
                             DOLLARS ($                ) or, if less, the unpaid
principal amount of all Loans made by the Lender from time to time pursuant to
that certain Credit Agreement, dated as of July 25, 2007 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”) by
and among the Borrower, the Lenders who are or may become a party thereto, and
Wachovia Bank, National Association, as Administrative Agent. Capitalized terms
used herein and not defined herein shall have the meanings assigned thereto in
the Credit Agreement.

The unpaid principal amount of this Note from time to time outstanding is
subject to mandatory repayment from time to time as provided in the Credit
Agreement and shall bear interest as provided in Section 3.1 of the Credit
Agreement. All payments of principal and interest on this Note shall be payable
in lawful currency of the United States in immediately available funds at the
Administrative Agent’s Office.

This Note is entitled to the benefits of, and evidences Obligations incurred
under, the Credit Agreement, to which reference is made for a description of the
security for this Note and for a statement of the terms and conditions on which
the Borrower is permitted and required to make prepayments and repayments of
principal of the Obligations evidenced by this Note and on which such
Obligations may be declared to be immediately due and payable.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE
STATE OF NEW YORK.

The Borrower hereby waives all requirements as to diligence, presentment, demand
of payment, protest and (except as required by the Credit Agreement) notice of
any kind with respect to this Note.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Note under seal as of the
day and year first above written.

 

GREGG APPLIANCES, INC.

By:

      Name:       Title:    

 

2



--------------------------------------------------------------------------------

EXHIBIT B

to

Credit Agreement

dated as of July 25, 2007

by and among

Gregg Appliances, Inc.,

as Borrower,

the Lenders party thereto,

as Lenders,

and

Wachovia Bank, National Association,

as Administrative Agent

FORM OF NOTICE OF BORROWING



--------------------------------------------------------------------------------

NOTICE OF BORROWING

Dated as of:                    

Wachovia Bank, National Association,

  as Administrative Agent

Charlotte Plaza, CP-8

201 South College Street

Charlotte, North Carolina 28288-0680

Attention: Syndication Agency Services

Ladies and Gentlemen:

This irrevocable Notice of Borrowing is delivered to you pursuant to Section 2.2
of the Credit Agreement dated as of July 25, 2007 (as amended, restated,
supplemented or otherwise modified, the “Credit Agreement”), by and among Gregg
Appliances, Inc., an Indiana corporation (the “Borrower”), the lenders who are
or may become party thereto, as Lenders, and Wachovia Bank, National
Association, as Administrative Agent.

1 The Borrower hereby requests that the Lenders make a Loan to the Borrower in
the aggregate principal amount of $100,000,000.

2. The Borrower hereby requests that such Loan be made on the following Business
Day:                                             . (Complete with the Closing
Date).

3. The Borrower hereby requests that such Loan bear interest at the following
interest rate set forth below, plus the Applicable Margin:

 

Component

of Loan

   Interest Rate   Interest Period
(LIBOR
Rate only)      Termination Date for
Interest Period
(if applicable)      [Base Rate or LIBOR


Rate]1

    

4. The principal amount of all Loans outstanding as of the date hereof
(including the Loan requested herein) does not exceed the maximum amount
permitted to be outstanding pursuant to the terms of the Credit Agreement.

 

 

1 

Complete with the Base Rate or the LIBOR Rate (provided that the LIBOR Rate
shall not be available unless requested three (3) Business Days prior to the
Closing Date) and such request is accompanied by a letter indemnifying the
Lenders in the manner set forth in Section 3.9 of the Credit Agreement.



--------------------------------------------------------------------------------

5. All of the conditions applicable to the Loan requested herein as set forth in
the Credit Agreement have been satisfied as of the date hereof and will remain
satisfied to the date of such Loan.

6. Capitalized terms used herein and not defined herein shall have the meanings
assigned thereto in the Credit Agreement.

[Signature Page Follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Notice of Borrowing as of
the day and year first written above.

 

GREGG APPLIANCES, INC.

By:

      Name:       Title:    

 

3



--------------------------------------------------------------------------------

EXHIBIT C

to

Credit Agreement

dated as of July 25, 2007

by and among

Gregg Appliances, Inc.,

as Borrower,

the Lenders party thereto,

as Lenders,

and

Wachovia Bank, National Association,

as Administrative Agent

FORM OF NOTICE OF ACCOUNT DESIGNATION



--------------------------------------------------------------------------------

NOTICE OF ACCOUNT DESIGNATION

Dated as of:                    

Wachovia Bank, National Association,

  as Administrative Agent

Charlotte Plaza, CP-8

201 South College Street

Charlotte, North Carolina 28288-0680

Attention: Syndication Agency Services

Ladies and Gentlemen:

This Notice of Account Designation is delivered to you pursuant to Section 2.2
of the Credit Agreement dated as of July 25, 2007 (as amended, restated,
supplemented or otherwise modified, the “Credit Agreement”), by and among Gregg
Appliances, Inc., an Indiana corporation (the “Borrower”), the lenders who are
or may become party thereto, and Wachovia Bank, National Association, as
Administrative Agent.

1. The Administrative Agent is hereby authorized to disburse all Loan proceeds
into the following account(s):

____________________________

ABA Routing Number: _________

Account Number: _____________

2. This authorization shall remain in effect until revoked or until a subsequent
Notice of Account Designation is provided to the Administrative Agent.

3. Capitalized terms used herein and not defined herein shall have the meanings
assigned thereto in the Credit Agreement.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Notice of Account
Designation as of the day and year first written above.

 

GREGG APPLIANCES, INC.

By:

      Name:       Title:    



--------------------------------------------------------------------------------

EXHIBIT D

to

Credit Agreement

dated as of July 25, 2007

by and among

Gregg Appliances, Inc., as Borrower,

the Lenders party thereto,

as Lenders,

and

Wachovia Bank, National Association,

as Administrative Agent

FORM OF NOTICE OF PREPAYMENT



--------------------------------------------------------------------------------

NOTICE OF PREPAYMENT

Dated as of:                    

Wachovia Bank, National Association,

  as Administrative Agent

Charlotte Plaza, CP-8

201 South College Street

Charlotte, North Carolina 28288-0680

Attention: Syndication Agency Services

Ladies and Gentlemen:

This irrevocable Notice of Prepayment is delivered to you pursuant to
Section 2.4(a) of the Credit Agreement dated as of July 25, 2007 (as amended;
restated, supplemented or otherwise modified, the “Credit Agreement”), by and
among Gregg Appliances, Inc, an Indiana corporation (the “Borrower”), the
lenders who are or may become party thereto, and Wachovia Bank, National
Association, as Administrative Agent.

1. The Borrower hereby provides notice to the Administrative Agent that it shall
repay the following [Base Rate Loans] and/or [LIBOR Rate Loans]:
                            . (Complete with an amount in accordance with
Section 2.4 of the Credit Agreement)

2. The Loan to be prepaid is an [check each applicable box]

 

  ¨ Initial Loan

 

  ¨ Incremental Loan

3. The Borrower shall repay the above-referenced Loans on the following Business
Day:                             . (Complete with a Business Day no earlier than
the same Business Day as of the date of this Notice of Prepayment with respect
to any Base Rate Loan and three (3) Business Days subsequent to date of this
Notice of Prepayment with respect to any LIBOR Rate.)

4. Capitalized terms used herein and not defined herein shall have the meanings
assigned thereto in the Credit Agreement.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Notice of Prepayment as of
the day and year first written above.

 

GREGG APPLIANCES, INC.

By:

      Name:       Title:    



--------------------------------------------------------------------------------

EXHIBIT E

to

Credit Agreement

dated as of July 25, 2007

by and among

Gregg Appliances, Inc.,

as Borrower,

the Lenders party thereto,

as Lenders,

and

Wachovia Bank, National Association,

as Administrative Agent

FORM OF NOTICE OF CONVERSION/CONTINUATION



--------------------------------------------------------------------------------

NOTICE OF CONVERSION/CONTINUATION

Dated as of:                     

Wachovia Bank, National Association,

  as Administrative Agent

Charlotte Plaza, CP-8

201 South College Street

Charlotte, North Carolina 28288-0680

Attention: Syndication Agency Services

Ladies and Gentlemen:

This irrevocable Notice of Conversion/Continuation (this “Notice”) is delivered
to you pursuant to Section 3.2 of the Credit Agreement dated as of July 25, 2007
(as amended, restated, supplemented or otherwise modified, the “Credit
Agreement”), by and among Gregg Appliances, Inc., an Indiana corporation (the
“Borrower”), the lenders who are or may become party thereto, and Wachovia Bank,
National Association, as Administrative Agent.

1. This Notice is submitted for the purpose of: (Check one and complete
applicable information in accordance with the Credit Agreement)

 

  ¨ Converting all or a portion of a Base Rate Loan into a LIBOR Rate Loan

 

  (a) The aggregate outstanding principal balance of such Loan is
$                    .

 

  (b) The principal amount of such Loan to be converted is
$                    .

 

  (c) The requested effective date of the conversion of such Loan is
                    .

 

  (d) The requested Interest Period applicable to the converted Loan is
                    .

 

  ¨ Converting a portion of LIBOR Rate Loan into a Base Rate Loan

 

  (a) The aggregate outstanding principal balance of such Loan is
$                    .

 

  (b) The last day of the current Interest Period for such Loan is
                    .

 

  (c) The principal amount of such Loan to be converted is
$                    .



--------------------------------------------------------------------------------

  (d) The requested effective date of the conversion of such Loan is
                    .

 

  ¨ Continuing all or a portion of a LIBOR Rate Loan as a LIBOR Rate Loan

 

  (a) The aggregate outstanding principal balance of such Loan is
$                    .

 

  (b) The last day of the current Interest Period for such Loan is
                    .

 

  (c) The principal amount of such Loan to be continued is
$                    .

 

  (d) The requested effective date of the continuation of such Loan
is                    .

 

  (e) The requested Interest Period applicable to the continued Loan
is                    .

2. The principal amount of all Loans outstanding as of the date hereof does not
exceed the maximum amount permitted to be outstanding pursuant to the terms of
the Credit Agreement.

3. All of the conditions applicable to the conversion or continuation of the
Loan requested herein as set forth in the. Credit Agreement have been satisfied
or waived as of the date hereof and will remain satisfied or waived to the date
of such Loan.

4. Capitalized terms used herein and not defined herein shall have the meanings
assigned thereto in the Credit Agreement.

[Signature Page Follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Notice of
Conversion/Continuation as of the day and year first written above.

 

GREGG APPLIANCES, INC.

By:

     

Name:

     

Title:

   

 

3



--------------------------------------------------------------------------------

EXHIBIT F

to

Credit Agreement

dated as of July 25, 2007

by and among

Gregg Appliances, Inc.,

as Borrower,

the Lenders party thereto,

as Lenders,

and

Wachovia Bank, National Association,

as Administrative Agent

FORM OF OFFICER’S COMPLIANCE CERTIFICATE



--------------------------------------------------------------------------------

OFFICER’S COMPLIANCE CERTIFICATE

The undersigned, on behalf of Gregg Appliances, Inc., a corporation organized
under the laws of Indiana (the “Borrower”), hereby certifies to the
Administrative Agent and the Lenders, each as defined in the Credit Agreement
referred to below, as follows:

1. This certificate is delivered to you pursuant to Section 6.5 of the Credit
Agreement dated as of July 25, 2007 (as amended, restated, supplemented or
otherwise modified, the “Credit Agreement”), by and among the Borrower, the
Lenders who are or may become party thereto, and Wachovia Bank, National
Association, as Administrative Agent. Capitalized terms used herein and not
defined herein shall have the meanings assigned thereto in the Credit Agreement.

2. I have reviewed the financial statements of the Borrower and its Subsidiaries
dated as of                      and for the                     period[s] then
ended and such statements fairly present in all material respects the financial
condition of the Borrower and its Subsidiaries as of the dates indicated and the
results of their operations and cash flows for the period[s] indicated.

3. 1 have reviewed the terms of the Credit Agreement, and the related Loan
Documents and have made, Or caused to be made under my supervision, a review in
reasonable detail of the transactions and the condition of the Borrower and its
Subsidiaries during the accounting period covered by the financial statements
referred to in Paragraph 2 above. Such review has not disclosed the existence
during or at the end of such accounting period of any condition or event that
constitutes a Default or an Event of Default, nor do I have any knowledge of the
existence of any such condition or event as at the date of this certificate
[except, if such condition or event existed or exists, describe the nature and
period of existence thereof and what action the Borrower has taken, is taking
and proposes to take with respect thereto].

4. The Borrower and its Subsidiaries are in compliance with the covenants and
restrictions contained in the Credit Agreement.

5. Attached hereto as Schedule 1 is a calculation of the Leverage Ratio for the
four (4) consecutive fiscal quarter period ended as of the last day of the
period covered by the financial statements referred to in Paragraph 2 above.

6. Attached hereto as Schedule 2 is a list of all Permitted Sale Leasebacks, if
any, initiated and not completed as of the last day of the period covered by the
financial statements referred to in Paragraph 2 above.

[Signature Page Follows]



--------------------------------------------------------------------------------

WITNESS the following signature as of the day and year first written above.

 

GREGG APPLIANCES, INC.

By:

      Name:      

Title:

   

 

2



--------------------------------------------------------------------------------

Schedule 1

to

Officer’s Compliance Certificate

[To be provided in a form acceptable to the Administrative Agent]



--------------------------------------------------------------------------------

Schedule 2

to

Officer’s Compliance Certificate

[To be provided in a form acceptable to the Administrative Agent, including, for
each Permitted Sale Leaseback, the following:

(a) the date of completion of the construction of such improvements;

(b) a description of the Real Property involved in the sale and leaseback
transaction; and

(c) the aggregate fair market value of the property and related Real Property
sold or to be sold in such sale and leaseback transaction.]



--------------------------------------------------------------------------------

EXHIBIT G

to

Credit Agreement

dated as of July 25, 2007

by and among

Gregg Appliances, Inc.,

as Borrower,

the Lenders party thereto,.

as Lenders,

and

Wachovia Bank, National Association,

as Administrative Agent

FORM OF ASSIGNMENT AND ASSUMPTION



--------------------------------------------------------------------------------

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [the]
[each]1 Assignor identified on the signature page hereto as “Assignor” or
“Assignors” (collectively, the “Assignors” and each an “Assignor”) and [the]
[each]2 Assignee identified on Schedule I hereto as “Assignee” or “Assignees”
(collectively, the “Assignees” and each an “Assignee”). [It is understood and
agreed that the rights and obligations of [the Assignors] [and] [the Assignees]3
hereunder are several and not joint]4 Capitalized terms used but not defined
herein shall have the meanings given to them in the Credit Agreement identified
below (the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by ‘Ethel [each] Assignee. The Standard Terms and Conditions set
forth in Annex 1 attached hereto are ‘hereby agreed to and incorporated herein
by reference and made a part of this Assignment and Assumption as if set forth
herein, in full.

For an agreed consideration, [the] [each] Assignor hereby irrevocably sells and
assigns to [the Assignee] [the respective Assignees, and Ethel [each] Assignee
hereby irrevocably purchases and assumes from [the Assignor [the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement., as of the Effective Date inserted by the
Administrative Agent as contemplated below (a) all of [the Assignor’s] [the
respective Assignors’ J rights and obligations ‘in [its capacity as a Lender]
[their respective capacities as Lenders] under the Credit Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor] [the respective Assignors]
under the respective facilities identified below (including without limitation
any guarantees included in such facilities) and (b) to the extent permitted to
be assigned under Applicable Law, all, claims, suits, causes of action and any
other right of [the Assignor (in its capacity as a Lender)1 [the respective
Assignors (in their respective capacities as Lenders)] against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(a) above (the rights and obligations sold and assigned by Ethel [any] Assignor
to Ethel [any] Assignee pursuant to clauses (a) and (b) above being referred to
herein collectively as, the “Assigned Interest”). Each such, sale and assignment
is without recourse to [the] [any] Assignor and, except as expressly provided in
this Assignment and Assumption, without representation or warranty by [the]
[any] Assignor.

 

1 

For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2 

For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3 

Select as appropriate.

4 

Include bracketed language if there are either multiple Assignors or multiple
Assignees.



--------------------------------------------------------------------------------

1.    Assignor:    See Signature Page attached hereto 2.    Assignee:    See
Schedule I attached hereto 3.    Borrower:    Gregg Appliances, Inc., an Indiana
corporation 4.    Administrative Agent:    Wachovia Bank, National Association,
as the administrative agent under the Credit Agreement 5.    Credit Agreement:
   The Credit Agreement dated as of July 25, 2007 by and among Gregg Appliances,
Inc., as Borrower, the Lenders parties thereto and Wachovia Bank, National
Association, as Administrative Agent (as amended, restated, supplemented or
otherwise modified) 6.    Assigned Interest:    See Schedule I attached hereto
[7    Trade Date:                        ]5

[Remainder of Page Intentionally Left Blank]

 

5

To be completed if the Assignors) and the Assignee(s) intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

2



--------------------------------------------------------------------------------

Effective Date:                     , 20     [TO BE INSERTED BY THE
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR[S]

[NAME OF ASSIGNOR(S)]6

By:

     

Title:

ASSIGNEE[S]

See Schedule 1 attached hereto

  

 

6 

Add additional signature blocks, as needed

 

3



--------------------------------------------------------------------------------

[Consented to and]7 Accepted: WACHOVIA BANK, NATIONAL ASSOCIATION, as
Administrative Agent By      

Title:

[Consented to:]8 GREGG APPLIANCES, INC.

By

     

Title:

 

7 

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement. May also use a Master Consent.

8 

To be added only if the consent of the Borrower is required by the terms of the
Credit Agreement. May also use a Master Consent.

 

4



--------------------------------------------------------------------------------

SCHEDULE 1

To Assignment and Assumption

By its execution of this Schedule, [the] [each] Assignee agrees to the terms set
forth in the attached Assignment and Assumption.

Assigned Interests:

 

Facility
Assigned9

   Aggregate
Amount of
Commitment/
Loans for all
Lenders10      Amount of
Commitment/
Loans Assigne11      Percentage
Assigned of
Commitment/
Loans12      CUSIP Number      $         $           %          $         $     
     %          $         $           %      

 

[NAME OF ASSIGNEE]13 [and is, a Lender/an Affiliate/ Approved Fund of [identify
Lender]14] By:     Name:   Title:  

 

9 

Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment and Assumption (e.g.
“Initial Loan,” “Incremental Loan,” etc.)

10 

Amount to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.

11 

Amount to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.

12 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

13 

Add additional signature blocks, as needed.

14 

Select as applicable.

 

5



--------------------------------------------------------------------------------

ANNEX 1

to Assignment and Assumption

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal arid beneficial owner of [the] [the relevant] Assigned Interest,
(ii) [the] [such] Assigned Interest is free and clear of any Lien, encumbrance
or other adverse claim and (iii) it has full power and authority, and has taken
all action necessary, to execute and deliver this Assignment and Assumption and
to consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any Collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2. Assignees. [The] [Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement; (ii) it
meets all the requirements to be an assignee under Section 9.10(b)(iii), (v) and
(vi) of the Credit Agreement (subject to receipt of such consents, if any, as
may be required under Section 9.10(b)(iii) of the Credit Agreement), (iii) from
and after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the] [the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the] [the relevant] Assigned Interest and either it, or the
person exercising discretion in making its decision to acquire [the] [the
relevant] Assigned Interest, is experienced in acquiring assets of such type,
(v) it has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 6.5 thereof, as applicable, and such
other documents and information as it deems appropriate to make its own
individual credit analysis and decision to enter into this Assignment and
Assumption and to purchase [the] [the relevant] Assigned Interest, (vi) it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase [the] [the relevant] Assigned Interest, and (vii) if
it is a Foreign Lender, attached to the Assignment and Assumption is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by [the] [such] Assignee; and (b) agrees
that (i) it will, independently and without reliance on the Administrative
Agent, [the] [any] Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action



--------------------------------------------------------------------------------

under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of[ the] [the relevant] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the]
[each] Assignor for amounts which have accrued to but excluding the Effective
Date and to [the] [each] Assignee for amounts which have accrued from and after
the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption, This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

2



--------------------------------------------------------------------------------

EXHIBIT H

to

Credit Agreement

dated as of July 25, 2007

by and among

Gregg Appliances, Inc.,

as Borrower,

the Lenders party thereto,

as Lenders,

and

Wachovia Bank, National Association,

as Administrative Agent

FORM OF GUARANTY AGREEMENT



--------------------------------------------------------------------------------

EXECUTION VERSION

 

 

 

GUARANTY AGREEMENT

dated as of July 25, 2007

by and among

CERTAIN SUBSIDIARIES OF GREGG APPLIANCES, INC.,

as Guarantors,

in favor of

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Administrative Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I DEFINED TERMS

     1   

SECTION 1.1

 

Definitions

     1   

SECTION 1.2

 

Other Definitional Provisions

     2   

ARTICLE II GUARANTY

     2   

SECTION 2.1

 

Guaranty

     2   

SECTION 2.2

 

Bankruptcy Limitations on Guarantors

     2   

SECTION 2.3

 

Agreements for Contribution

     3   

SECTION 2.4

 

Nature of Guaranty

     4   

SECTION 2.5

 

Waivers

     5   

SECTION 2.6

 

Modification of Loan Documents, etc.

     6   

SECTION 2.7

 

Demand by the Administrative Agent

     7   

SECTION 2.8

 

Remedies

     7   

SECTION 2.9

 

Benefits of Guaranty

     7   

SECTION 2.10

 

Termination; Reinstatement

     8   

SECTION 2.11

 

Payments

     8   

ARTICLE III REPRESENTATIONS AND WARRANTIES

     9   

SECTION 3.1

 

Corporate Existence, Power and Authority

     9   

SECTION 3.2

 

Compliance with Other Agreements and Applicable Laws

     9   

SECTION 3.3

 

Litigation

     10   

ARTICLE IV MISCELLANEOUS

     10   

SECTION 4.1

 

Notices

     10   

SECTION 4.2

 

Amendments in Writing

     10   

SECTION 4.3

 

Expenses; Indemnification; Waiver of Consequential Damages, etc.

     10   

SECTION 4.4

 

Right of Set-off

     11   

SECTION 4.5

 

Governing Law; Jurisdiction; Venue; Service of Process

     11   

SECTION 4.6

 

Waiver of Jury Trial

     12   

SECTION 4.7

 

No Waiver by Course of Conduct, Cumulative Remedies

     12   

SECTION 4.8

 

Successors and Assigns

     13   

SECTION 4.9

 

Survival of Indemnities

     13   

SECTION 4.10

 

Titles and Captions

     13   

SECTION 4.11

 

Severability of Provisions

     13   

SECTION 4.12

 

Counterparts; Integration; Effectiveness; Electronic Execution

     13   

SECTION 4.13

 

Advice of Counsel, No Strict Construction

     14   

SECTION 4.14

 

Acknowledgements

     14   

SECTION 4.15

 

Releases

     14   

SECTION 4.16

 

Additional Guarantors

     14   

 

i



--------------------------------------------------------------------------------

GUARANTY AGREEMENT (as amended, restated, supplemented or otherwise modified,
this “Guaranty” or this “Agreement”), dated as of July 25, 2007, is made by
certain Subsidiaries of GREGG APPLIANCES, INC., an Indiana corporation (such
Subsidiaries, collectively, the “Guarantors”, each, a “Guarantor”), in favor of
WACHOVIA BANK, NATIONAL ASSOCIATION, as administrative agent (in such capacity,
the “Administrative Agent”) for the ratable benefit of itself and the other
Secured Parties (as defined below).

STATEMENT OF PURPOSE

Pursuant to the terms of the Credit Agreement dated as of even date herewith (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) by and among Gregg Appliances, Inc., an Indiana corporation,
as borrower (the “Borrower”), the financial institutions who are or may become
party thereto (the “Lenders”) and the Administrative Agent, the Lenders have
agreed to make extensions of credit to the Borrower upon the terms and subject
to the conditions set forth therein.

The Borrower and the Guarantors, though separate legal entities, comprise one
integrated financial enterprise, and all extensions of credit to the Borrower
will inure, directly or indirectly to the benefit of each of the Guarantors.

It is a condition precedent to the obligation of the Lenders to make their
respective extensions of credit to the Borrower under the Credit Agreement that
the Guarantors shall have executed and delivered this Guaranty to the
Administrative Agent, for the ratable benefit of itself and the other Secured
Parties.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective extensions of credit to the Borrower
thereunder, the Guarantors hereby agree with the Administrative Agent, for the
ratable benefit of itself and the other Secured Parties, as follows:

ARTICLE I

DEFINED TERMS

SECTION 1.1 Definitions. The following terms when used in this Guaranty shall
have the meanings assigned to them below:

“Additional Guarantor” means each Subsidiary of the Borrower which hereafter
becomes a Guarantor in accordance with Section 4.16 hereof and Section 6.9(h) of
the Credit Agreement.

“Applicable Insolvency Laws” means all Applicable Laws governing bankruptcy,
reorganization, arrangement, adjustment of debts, relief of debtors,
dissolution, insolvency, fraudulent transfers or conveyances or other similar
laws (including, without limitation, 11 U.S.C. Sections 544, 547, 548 and 550
and other “avoidance” provisions of Title 11 of the United States Code, as
amended or supplemented).

“Guaranteed Obligations” has the meaning set forth in Section 2.1.



--------------------------------------------------------------------------------

“Guaranty” has the meaning set forth in the introductory paragraph hereof.

“Secured Parties” means the Administrative Agent, each Lender, each Bank Product
Provider (including, without limitation, any counterparty to a Hedging Agreement
that is a Lender or an Affiliate of a Lender at the time such Hedging Agreement
is executed).

SECTION 1.2 Other Definitional Provisions. Capitalized terms used and not
otherwise defined in this Guaranty including the preambles and recitals hereof
shall have the meanings ascribed to them in the Credit Agreement. In the event
of a conflict between capitalized terms defined herein and in the Credit
Agreement, the Credit Agreement shall control. The words “hereof,” “herein”,
“hereto” and “hereunder” and words of similar import when used in this Guaranty
shall refer to this Guaranty as a whole and not to any particular provision of
this Guaranty, and Section references are to this Guaranty unless otherwise
specified. The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms. Where the
context requires, terms relating to the Collateral or any part thereof, when
used in relation to a Guarantor, shall refer to such Guarantor’s Collateral or
the relevant part thereof.

ARTICLE II

GUARANTY

SECTION 2.1 Guaranty. Each Guarantor hereby, jointly and severally with the
other Guarantors, unconditionally guarantees to the Administrative Agent for the
ratable benefit of itself and the other Secured Parties, and their respective
permitted successors, endorsees, transferees and assigns, the prompt payment and
performance of all Obligations, whether primary or secondary (whether by way of
endorsement or otherwise), whether now existing or hereafter arising, whether or
not from time to time reduced or extinguished (except by payment thereof) or
hereafter increased or incurred, whether enforceable or unenforceable as against
the Borrower or any other Person, whether or not discharged, stayed or otherwise
affected by any Applicable Insolvency Law or proceeding thereunder, whether
created directly with the Administrative Agent or any other Secured Party or
acquired by the Administrative Agent or any other Secured Party through
assignment or endorsement or otherwise, whether matured or unmatured, whether
joint or several, as and when the same become due and payable (whether at
maturity or earlier, by reason of acceleration, mandatory repayment or
otherwise), in accordance with the terms of any such instruments evidencing any
such obligations, including all renewals, extensions or modifications thereof
(all Obligations, including all of the foregoing being hereafter collectively
referred to as the “Guaranteed Obligations”).

SECTION 2.2 Bankruptcy Limitations on Guarantors. Notwithstanding anything to
the contrary contained in Section 2.1, it is the intention of each Guarantor and
the Secured Parties that, in any proceeding involving the bankruptcy,
reorganization, arrangement, adjustment of debts, relief of debtors, dissolution
or insolvency or any similar proceeding with respect to any Guarantor or its
assets, the amount of such Guarantor’s obligations with respect to the
Guaranteed Obligations shall be equal to, but not in excess of, the maximum
amount thereof not subject to avoidance or recovery by operation of Applicable
Insolvency Laws after giving effect to Section 2.3(a). To that end, but only in
the event and to the extent that after giving

 

2



--------------------------------------------------------------------------------

effect to Section 2.3(a) such Guarantor’s obligations with respect to the
Guaranteed Obligations or any payment made pursuant to such Guaranteed
Obligations would, but for the operation of the first sentence of this
Section 2.2, be subject to avoidance or recovery in any such proceeding under
Applicable Insolvency Laws after giving effect to Section 2.3(a), the amount of
such Guarantor’s obligations with respect to the Guaranteed Obligations shall be
limited to the largest amount which, after giving effect thereto, would not,
under Applicable Insolvency Laws, render such Guarantor’s obligations with
respect to the Guaranteed Obligations unenforceable or avoidable or otherwise
subject to recovery under Applicable Insolvency Laws. To the extent any payment
actually made pursuant to the Guaranteed Obligations exceeds the limitation of
the first sentence of this Section 2.2 and is otherwise subject to avoidance and
recovery in any such proceeding under Applicable Insolvency Laws, the amount
subject to avoidance shall in all events be limited to the amount by which such
actual payment exceeds such limitation and the Guaranteed Obligations as limited
by the first sentence of this Section 2.2 shall in all events remain in full
force and effect and be fully enforceable against such Guarantor. The first
sentence of this Section 2.2 is intended solely to preserve the rights of the
Administrative Agent hereunder against such Guarantor in such proceeding to the
maximum extent permitted by Applicable Insolvency Laws and neither such
Guarantor, the Borrower, any other guarantor of the Guaranteed Obligations nor
any other Person shall have any right or claim under such sentence that would
not otherwise be available under Applicable Insolvency Laws in such proceeding.

SECTION 2.3 Agreements for Contribution.

(a) The Guarantors hereby agree among themselves that, if any Guarantor shall
make an Excess Payment (as defined below), such Guarantor shall have a right of
contribution from each other Guarantor in an amount equal to such other
Guarantor’s Contribution Share (as defined below) of such Excess Payment. The
payment obligations of any Guarantor under this Section 2.3(a) shall be
subordinate and subject in right of payment to the Guaranteed Obligations until
such time as the Guaranteed Obligations have been paid in full, and none of the
Guarantors shall exercise any right or remedy under this Section 2.3(a) against
any other Guarantor until such Guaranteed Obligations have been paid in full.
For purposes of this Section 2.3(a), (i) “Excess Payment” shall mean the amount
paid by any Guarantor in excess of its Ratable Share of any Guaranteed
Obligations; (ii) “Ratable Share” shall mean, for any Guarantor in respect of
any payment of the Guaranteed Obligations, the ratio (expressed as a percentage)
as of the date of such payment of the Guaranteed Obligations of (A) the amount
by which the aggregate present fair salable value of all of its assets and
properties exceeds the amount of all debts and liabilities of such Guarantor
(including probable contingent; subordinated, unmatured, and unliquidated
liabilities, but excluding the obligations of such Guarantor hereuhder) to
(B) the amount by which the aggregate present fair salable value of all assets
and other properties of all of the Guarantors exceeds the amount of all of the
debts and liabilities (including probable contingent, subordinated, unmatured,
and unliquidated liabilities, but excluding the obligations of the Guarantors
hereunder) of the Guarantors; provided, however, that, for purposes of
calculating the Ratable Shares of the Guarantors in respect of any payment of
Guaranteed Obligations, any Guarantor that became a Guarantor subsequent to the
date of any such payment shall be deemed to have been a Guarantor on the date of
such payment and the financial information Guarantor as of the date such
Guarantor became a Guarantor shall be utilized for such Guarantor in connection
with such payment; and (iii) “Contribution Share” shall mean, for any Guarantor
in

 

3



--------------------------------------------------------------------------------

respect of any Excess Payment made by any other Guarantor, the ratio (expressed
as a percentage) as of the date of such Excess Payment of (A) the amount by
which the aggregate present fair salable value of all of its assets and
properties exceeds the amount of all debts and liabilities of such Guarantor
(including probable contingent, subordinated, unmatured, and unliquidated
liabilities, but excluding the obligations of such Guarantor hereunder) to
(B) the amount by which the aggregate present fair salable value of all assets
and other properties of the Guarantors, other than the maker of such Excess
Payment, exceeds the amount of all of the debts and liabilities (including
probable contingent, subordinated, unmatured, and unliquidated liabilities, but
excluding the obligations of the Guarantors) of the Guarantors other than the
maker of such Excess Payment; provided, however, that, for purposes of
calculating the Contribution Shares of the Guarantors in respect of any Excess
Payment, any Guarantor that became a Guarantor subsequent to the date of any
such Excess Payment shall be deemed to have been a Guarantor on the date of such
Excess Payment and the financial information for such. Guarantor as of the date
such Guarantor became a Guarantor shall be utilized for such Guarantor in
connection with such Excess Payment. Each of the Guarantors recognizes and
acknowledges that the rights to contribution arising hereunder shall constitute
an asset in favor of the party entitled to such contribution. This Section 2.3
shall not be deemed to affect any right of subrogation, indemnity, reimbursement
or contribution that any Guarantor may have under Applicable Law against the
Borrower in respect of any payment of Guaranteed Obligations.

(b) No Subrogation. Notwithstanding any payment or payments by any of the
Guarantors hereunder, or any set-off or application of funds of any of the
Guarantors by the Administrative Agent or any other Secured Party, or the
receipt of any amounts by the Administrative Agent or any other Secured Party
with respect to any of the Guaranteed Obligations, none of the Guarantors shall
be entitled to be subrogated to any of the rights of the Administrative Agent or
any other Secured Party against the Borrower or the other Guarantors or against
any collateral security held by the Administrative Agent or any other Secured
Party for the payment of the Guaranteed Obligations nor shall any of the
Guarantors seek any reimbursement from the Borrower or any of the other
Guarantors in respect of payments made by such Guarantor in connection with the
Guaranteed Obligations until all amounts owing to the Administrative Agent and
the other Secured Parties on account of the Guaranteed Obligations are paid in
full and the Commitment is terminated. If any amount shall be paid to any
Guarantor on account of such subrogation rights at any time when all of the
Guaranteed Obligations shall not have been paid in full, such amount shall be
held by such Guarantor in trust for the Administrative Agent, segregated from
other funds of such Guarantor, and shall, forthwith upon receipt by such
Guarantor, be turned over to the Administrative Agent in the exact form received
by such Guarantor (duly endorsed by such Guarantor to the Administrative Agent,
if required) to be applied against the Guaranteed Obligations, whether matured
or unmatured, in such order as set forth in the Credit Agreement.

SECTION 2.4 Nature of Guaranty.

(a) Each Guarantor agrees that this Guaranty is a continuing, unconditional
guaranty of payment and performance and not of collection, and that its
obligations under this Guaranty shall be primary, absolute and unconditional,
irrespective of, and unaffected by:

 

4



--------------------------------------------------------------------------------

(i) the genuineness, validity, regularity, enforceability or any future
amendment of, or change in, the Credit Agreement, any other Loan Document or any
agreement governing Bank Products (including, without limitation, any Hedging
Agreement) or any other agreement, document or instrument to which the Borrower
or any Guarantor is or may become a party;

(ii) the absence of any action to enforce this Guaranty, the Credit Agreement,
any other Loan Document or any agreement governing Bank Products (including,
without limitation, any Hedging Agreement) or the waiver or consent by the
Administrative Agent or any other Secured Party with respect to any of the
provisions of this Guaranty, the Credit Agreement, any other Loan Document or
any agreement governing Bank Products (including, without limitation, any
Hedging Agreement);

(iii) the existence, value or condition of, or failure to perfect its Lien
against, any security for or other guaranty of the Guaranteed Obligations or any
action, or the absence of any action, by the Administrative Agent or any other
Secured Party in respect of such security or guaranty (including, without
limitation, the release of any such security or guaranty); or

(iv) any other action or circumstances which might otherwise constitute a legal
or equitable discharge or defense of a surety or guarantor.

(b) Each Guarantor represents, warrants and agrees that its obligations under
this Guaranty are not and shall not be subject to any counterclaims, offsets or
defenses of any kind (other than the defense of payment) against the
Administrative Agent, any Secured Party or the Borrower whether now existing or
which may arise in the future.

(c) Each Guarantor hereby agrees and acknowledges that the Guaranteed
Obligations, and any of them, shall conclusively be deemed to have been created,
contracted or incurred, or renewed, extended, amended or waived, in reliance
upon this Guaranty, and all dealings between the Borrower and any of the
Guarantors, on the one hand, and the Administrative Agent and the other Secured
Parties, on the other hand, likewise shall be conclusively presumed to have been
had or consummated in reliance upon this Guaranty.

SECTION 2.5 Waivers. To the extent permitted by Applicable Law, each Guarantor
expressly waives all of the following rights and defenses (and agrees not to
take advantage of or assert any such right or defense):

(a) any rights it may now or in the future have under any statute, or at law or
in equity, or otherwise, to compel the Administrative Agent or any other Secured
Party to proceed in respect of the Guaranteed Obligations against the Borrower,
any other guarantor of the Guaranteed Obligations or any other Person or against
any security for or other guaranty of the payment and performance of the
Guaranteed Obligations before proceeding against, or as a condition to
proceeding against, such Guarantor;

(b) any defense based upon the failure of the Administrative Agent or any other
Secured Party to commence an action in respect of the Guaranteed Obligations
against the

 

5



--------------------------------------------------------------------------------

Borrower, such Guarantor, any other guarantor of the Guaranteed Obligations or
any other Person or any security for the payment and performance of the
Guaranteed Obligations;

(c) any right to insist upon, plead or in any manner whatever claim or take the
benefit or advantage of, any appraisal, valuation, stay, extension, marshalling
of assets or redemption laws, or exemption, whether now or at any time hereafter
in force, which may delay, prevent or otherwise affect the performance by such
Guarantor of its obligations under, or the enforcement by the Administrative
Agent or the other Secured Parties of this Guaranty;

(d) any right of diligence, presentment, demand, protest and notice (except as
specifically required herein) of whatever kind or nature with respect to any of
the Guaranteed Obligations and waives, to the extent permitted by Applicable
Law, the benefit of all provisions of Applicable Law which are in conflict with
the terms of this Guaranty; and

(e) any and all rights to notice of the creation, renewal, extension or accrual
of any of the Guaranteed Obligations and notice of or proof of reliance by the
Administrative Agent or any other Secured Party upon, or acceptance of, this
Guaranty.

Each Guarantor agrees that any notice or directive given at any time to the
Administrative Agent or any other Secured Party which is inconsistent with any
of the foregoing waivers shall be null and void and may be ignored by the
Administrative Agent or such other Secured Party, and, in addition, may not be
pleaded or introduced as evidence in any litigation relating to this Guaranty
for the reason that such pleading or introduction would be at variance with the
written terms of this Guaranty, unless the Administrative Agent and the Required
Lenders have specifically agreed otherwise in writing. The foregoing waivers are
of the essence of the transaction contemplated by the Credit Agreement, the
other Loan Documents and any agreement governing Bank Products (including,
without limitation, any Hedging Agreement) and, but for this Guaranty and such
waivers, the Administrative Agent and the applicable Secured Parties would
decline to enter into the Credit Agreement, the other Loan Documents and any
agreement governing Bank Products (including, without limitation, any Hedging
Agreement).

SECTION 2.6 Modification of Loan Documents, etc. Neither the Administrative
Agent nor any other Secured Party shall incur any liability to any Guarantor as
a result of any of the following, and none of the following shall impair or
release this Guaranty or any of the obligations of any Guarantor under this
Guaranty:

(a) any change or extension of the manner, place or terms of payment of, or
renewal or alteration of all or any portion of, the Guaranteed Obligations;

(b) any action under or in respect of the Credit Agreement, the other Loan
Documents or any agreement governing Bank Products (including, without
limitation, any Hedging Agreement) in the exercise of any remedy, power or
privilege contained therein or available to any of them at law, in equity or
otherwise, or waiver or refraining from exercising any such remedies, powers or
privileges;

 

6



--------------------------------------------------------------------------------

(c) any amendment to, or modification of, in any manner whatsoever, the Loan
Documents or any agreement governing Bank Products (including, without
limitation, any Hedging Agreement);

(d) any extension or waiver of the time for performance by any Guarantor, any
other guarantor of the Guaranteed Obligations, the Borrower or any other Person
of, or compliance with, any term, covenant or agreement on its part to be
performed or observed under a Loan Document or any agreement governing Bank
Products (including, without limitation, any Hedging Agreement), or waiver of
such performance or compliance or consent to a failure of, or departure from,
such performance or compliance;

(e) the taking and holding security or collateral for the payment of the
Guaranteed Obligations or the sale, exchange, release, disposal of, or other
dealing with, any property pledged, mortgaged or conveyed, or in which the
Administrative Agent or the other Secured Parties have been granted a Lien, to
secure any Indebtedness of any Guarantor, any other guarantor of the Guaranteed
Obligations, the Borrower or any other Person to the Administrative Agent or the
other Secured Parties;

(f) the release of anyone who may be liable in any manner for the payment of any
amounts owed by any Guarantor, any other guarantor of the Guaranteed Obligations
or the Borrower to the Administrative Agent or any other Secured Party;

(g) any modification or termination of the terms of any intercreditor or
subordination agreement pursuant to which claims of other creditors of any
Guarantor, any other guarantor of the Guaranteed Obligations or the Borrower are
subordinated to the claims of the Administrative Agent or any other Secured
Party; or

(h) any application of any sums by whomever paid or however realized to any
Obligations owing by any Guarantor, any other guarantor of the Guaranteed
Obligations or the Borrower to the Administrative Agent or any other Secured
Party in such manner as the Administrative Agent or any other Secured Party
shall determine in its reasonable discretion.

SECTION 2.7 Demand by the Administrative Agent. In addition to the terms set
forth in this Article II and in no manner imposing any limitation on such terms,
if all or any portion of the then outstanding Guaranteed Obligations are
declared to be immediately due and payable, then the Guarantors shall, upon
demand in writing therefor by the Administrative Agent to the Guarantors, pay
all or such portion of the outstanding Guaranteed Obligations due hereunder then
declared due and payable.

SECTION 2.8 Remedies. Upon the occurrence and during the continuance of any
Event of Default, with the consent of the Required Lenders, the Administrative
Agent may, or upon the request of the Required Lenders, the Administrative Agent
shall, enforce against the Guarantors their obligations and liabilities
hereunder and exercise such other rights and remedies as may be available to the
Administrative Agent hereunder, under the Credit Agreement or the other Loan
Documents or otherwise.

SECTION 2.9 Benefits of Guaranty. The provisions of this Guaranty are for the
benefit of the Administrative Agent and the other Secured Parties and their
respective permitted

 

7



--------------------------------------------------------------------------------

successors, transferees, endorsees and assigns, and nothing herein contained
shall impair, as between the Borrower, the Administrative Agent and the other
Secured Parties, the obligations of the Borrower under the Loan Documents. In
the event all or any part of the Obligations are transferred, endorsed or
assigned by the Administrative Agent or any other Secured Party to any Person or
Persons as permitted under the Credit Agreement, any reference to an
“Administrative Agent”, or a “Secured Party” herein shall be deemed to refer
equally to such Person or Persons.

SECTION 2.10 Termination; Reinstatement.

(a) No payment made by the Borrower, any Guarantor, or any other Person received
or collected by the Administrative Agent or any other Secured Party from the
Borrower, any Guarantor, or any other Person by virtue of any action or
proceeding or any set-off or appropriation or application at any time or from
time to time in reduction of or in payment of the Guaranteed Obligations shall
be deemed to modify, reduce, release or otherwise affect the liability of any
Guarantor hereunder; which shall, notwithstanding any such payment (other than
any payment made by such Guarantor in respect of the obligations of the
Guarantors or any payment received or collected from such Guarantor in respect
of the obligations of the Guarantors), remain liable for the obligations of the
Guarantors up to the maximum liability of such Guarantor hereunder until the
Guaranteed Obligations and all the obligations of the Guarantors shall have been
paid in full and the Commitment is terminated.

(b) Each Guarantor agrees that, if any payment made by the Borrower or any other
Person applied to the Obligations is at any time annulled, set aside, rescinded,
invalidated, declared to be fraudulent or preferential or otherwise required to
be refunded or repaid, or is repaid in whole or in part pursuant to a good faith
settlement of a pending or threatened claim, or the proceeds of any Collateral
are required to be refunded by the Administrative Agent or any other Secured
Party to the Borrower, its estate, trustee, receiver or any other Person,
including, without limitation, any Guarantor, under any Applicable Law or
equitable cause, then, to the extent of such payment or repayment, each
Guarantor’s liability hereunder (and any Lien or Collateral securing such
liability) shall be and remain in full force and effect, as fully as if such
payment had never been made, and, if prior thereto, this Guaranty shall have
been canceled or surrendered (and if any Lien or Collateral securing such
Guarantor’s liability hereunder shall have been released or terminated by virtue
of such cancellation or surrender), this Guaranty (and such Lien or Collateral)
shall be reinstated in full force and effect, and such prior cancellation or
surrender shall not diminish, release, discharge, impair or otherwise affect the
obligations of such Guarantor in respect of the amount of such payment (or any
Lien or Collateral securing such obligation).

SECTION 2.11 Payments. Payments by the Guarantors shall be made to the
Administrative Agent, to be credited and applied to the Guaranteed Obligations
in accordance with the terms of the Credit Agreement, in immediately available
Dollars to an account designated by the Administrative Agent or at the
Administrative Agent’s Office or at any other address that may be specified in
writing from time to time by the Administrative Agent.

 

8



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to make any extensions of
credit, each Guarantor hereby represents and warrants that:

SECTION 3.1 Corporate Existence, Power and Authority. Such Guarantor is a
corporation, limited liability company or partnership, duly organized arid in
good standing under the laws of its state of incorporation, organization or
formation, and duly qualified as a foreign corporation, limited liability
company or partnership and in good standing in all states or other jurisdictions
where the nature and extent of the business transacted by it or the ownership of
assets makes such qualification necessary, except for those jurisdictions in
which the failure to so qualify would not reasonably be expected to have a
Material Adverse Effect. The execution, delivery and performance of this
Guaranty, the other Loan Documents to which such Guarantor is a party and the
transactions contemplated hereunder and thereunder (a) are all within such
Guarantor’s corporate, limited liability company or partnership powers, as
applicable, (b) have been duly authorized, (c) are not in contravention of law
or the terms of such Guarantor’s organizational documentation, or any indenture,
agreement or undertaking to which such Guarantor is a party or by which such
Guarantor or its property are bound and (d) will not result in the creation or
imposition of, or require or give rise to any obligation to grant, any Lien upon
any property of such Guarantor. This Guaranty and the other Loan Documents to
which such Guarantor is a party constitute legal, valid and binding obligations
of such Guarantor, enforceable in accordance with their respective terms except
as such enforceability may be limited by bankruptcy, insolvency, moratorium or
similar laws limiting creditors’ rights generally and by general equitable
principles.

SECTION 3.2 Compliance with Other Agreements and Applicable Laws.

(a) Such Guarantor is not in default in any respect under, or in violation in
any respect of the terms of, any material agreement, contract, instrument, lease
or other commitment to which it is a party or by which it or any of its assets
are bound, except for defaults or violations which would riot be reasonably
expected to result in a Material Adverse Effect. Such Guarantor is in compliance
with the requirements of all applicable laws, rules, regulations arid orders of
any Governmental Authority relating to its business, including, without
limitation, those set forth in or promulgated pursuant to the Occupational
Safety and Health Act of 1970, as amended, the Fair Labor Standards Act of 1938,
as amended, ERISA, the Code, as amended, and the rules and regulations
thereunder, and all Environmental Laws, except for instances of non-compliance
which would not be reasonably expected to result in a Material Adverse Effect.

(b) Such Guarantor has obtained all material permits, licenses, approvals,
consents, certificates, orders or authorizations of any Governmental Authority
required for the lawful conduct of its business (the “Permits”). All of the
Permits are valid and subsisting and in full force and effect. There are no
actions, claims or proceedings pending or to the best of such Guarantor’s
knowledge, threatened that seek the revocation, cancellation, suspension or
modification of any of the Permits to the extent the same would be reasonably
expected to have a Material Adverse Effect.

 

9



--------------------------------------------------------------------------------

SECTION 3.3 Litigation. Except as set forth on Schedule 5.1(e) to the Credit
Agreement, there is no investigation by any Governmental Authority pending, or
to the best of such Guarantor’s knowledge threatened, against or affecting such
Guarantor, its assets or business and there is no action, suit, proceeding or
claim by any Person pending, or to the best of such Guarantor’s knowledge
threatened, against such Guarantor or its assets or goodwill, or against or
affecting any transactions contemplated by this Guaranty, the other Loan
Documents, the Senior Note Indenture or the Revolving Loan Agreement, in each
case, which if adversely determined against such Guarantor has or would
reasonably be expected to have a Material Adverse Effect.

ARTICLE IV

MISCELLANEOUS

SECTION 4.1 Notices. All notices and communications hereunder shall be given to
the addresses and otherwise made in accordance with Section 9.1 of the Credit
Agreement; provided that notices and communications to the Guarantors shall be
directed to the Guarantors, at the address of the Borrower set forth in
Section 9.1 of the Credit Agreement.

SECTION 4.2 Amendments in Writing. None of the terms or provisions of this
Guaranty may be waived, amended, supplemented or otherwise modified except in
accordance with Section 9.2 of the Credit Agreement.

SECTION 4.3 Expenses; Indemnification; Waiver of Consequential Damages, etc.

(a) Each Guarantor agrees to pay or reimburse each Lender and the Administrative
Agent for all its costs and expenses incurred in connection with enforcement or
protection of its rights in connection with this Guaranty and the other Loan
Documents to which such Guarantor is a party, including, without limitation, the
fees, charges and disbursements of counsel to each Lender and of counsel to the
Administrative Agent.

(b) Each Guarantor agrees to pay, and to save the Administrative Agent and the
other Secured Parties harmless from, any and all liabilities with respect to, or
resulting from any such Guarantor’s delay in paying, any and all stamp, excise,
sales or other taxes which may be payable or determined to be payable in
connection with any of the transactions contemplated by this Guaranty.

(c) Each Guarantor agrees to pay, and to save the Administrative Agent and the
other Secured Parties harmless from any and all losses, claims (including,
without limitation, civil penalties or fines assessed by OFAC), damages,
liabilities and related expenses in connection with actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever with respect
to the execution, delivery, enforcement, performance and administration of this
Guaranty to the extent the Borrower would be required to do so pursuant to
Section 9.3 of the Credit Agreement.

(d) To the fullest extent permitted by Applicable Law, each Guarantor shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages)

 

10



--------------------------------------------------------------------------------

arising out of, in connection with, or as a result of, this Guaranty, any other
Loan Document or any agreement or instrument contemplated hereby or the
transactions contemplated hereby or thereby. No indemnitee referred to in this
Section 4.3 shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Guaranty or the other Loan Documents or the transactions
contemplated hereby or thereby.

(e) All amounts due under this Section shall be payable promptly after demand
therefor.

SECTION 4.4 Right of Set-off. If an Event of Default shall have occurred and be
continuing, subject to the terms of the Intercreditor Agreement, each Secured
Party and each of their respective Affiliates is hereby authorized at any time
and from time to time, to the fullest extent permitted by Applicable Law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Secured Party or
any such Affiliate to or for the credit or the account of such Guarantor or any
other Credit Party against any and all of the obligations of such Guarantor or
such other Credit Party now or hereafter existing under this Guaranty or any
other Loan Document to such Secured Party, irrespective of whether or not such
Secured Party shall have made any demand under this Guaranty or any other Loan
Document and although such obligations of such Guarantor or such other Credit
Party may be contingent or unmatured or are owed to a branch or office of such
Secured Party different from the branch or office holding such deposit or
obligated on such indebtedness. The rights of each Secured Party and its
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Secured Party or its Affiliates may
have. Each Secured Party agrees to notify such Guarantor and the Administrative
Agent promptly after any such setoff and application; provided that the failure
to give such notice shall not affect the validity of such setoff and
application.

SECTION 4.5 Governing Law; Jurisdiction; Venue; Service of Process.

(a) Governing Law. This Guaranty shall be governed by, and construed in
accordance with, the law of the State of New York.

(b) Submission to Jurisdiction. Each Guarantor irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of the
courts of the State of New York sitting in the Borough of Manhattan, New York
and of the United States District Court of the Borough of Manhattan, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Guaranty or any other Loan Document, or for recognition or
enforcement of any judgment, and each of the parties hereto irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York state court or, to the
fullest extent permitted by Applicable Law, in such Federal court. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Guaranty or in
any other Loan Document shall affect any right that the Administrative Agent or
any other Secured Party

 

11



--------------------------------------------------------------------------------

may otherwise have to bring any action or proceeding relating to this Guaranty
or any other Loan Document against any Guarantor or its properties in the courts
of any jurisdiction.

(c) Waiver of Venue. Each Guarantor irrevocably and unconditionally waives, to
the fullest extent permitted by Applicable Law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Guaranty or any other Loan Document in any court referred to
in paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by Applicable Law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(d) Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 9.1 of the Credit
Agreement. Nothing in this Guaranty will affect the right of any party hereto to
serve process in any other manner permitted by Applicable Law.

SECTION 4.6 Waiver of Jury Trial.

(a) EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS GUARANTY OR
ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
GUARANTY AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

SECTION 4.7 No Waiver by Course of Conduct, Cumulative Remedies. Neither the
Administrative Agent nor any other Secured Party shall by any act (except by a
written instrument pursuant to Section 4.2), delay, indulgence, omission or
otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any Default or Event of Default. No delay or failure to take
action on the part of the Administrative Agent or any other Secured Party in
exercising any right, power or privilege shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right, power or privilege
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege or shall be construed as a waiver of an Event of
Default. A waiver by the Administrative Agent or any Lender of any right or
remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy which the Administrative Agent or such Lender would otherwise
have on any future occasion. The rights and remedies herein provided are
cumulative, may be exercised singly or concurrently and are not exclusive of any
other rights or remedies provided by law.

 

12



--------------------------------------------------------------------------------

SECTION 4.8 Successors and Assigns. This Guaranty shall be binding upon the
successors and assigns of each Guarantor and shall inure to the benefit of each
Guarantor (and shall bind all Persons who become bound as a Guarantor under this
Guaranty), the Administrative Agent and the other Secured Parties and their
successors and assigns; provided that no Guarantor may assign, transfer or
delegate any of its rights or obligations under this Guaranty without the prior
written consent of the Administrative Agent and the Lenders.

SECTION 4.9 Survival of Indemnities. Notwithstanding any termination of this
Guaranty, the indemnities to which the Administrative Agent and the other
Secured Parties are entitled under the provisions of Section 4.3 and any other
provision of this Guaranty and the other Loan Documents shall continue in full
force and effect and shall protect the Administrative Agent and the other
Secured Parties against events arising after such termination as well as before.

SECTION 4.10 Titles and Captions. Titles and captions of Articles, Sections and
subsections in, and the table of contents of, this Guaranty are for convenience
only, and neither limit nor amplify the provisions of this Guaranty.

SECTION 4.11 Severability of Provisions. Any provision of this Guaranty or any
other Loan Document which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective only to the extent of such
prohibition or unenforceability without invalidating the remainder of such
provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.

SECTION 4.12 Counterparts; Integration; Effectiveness; Electronic Execution.

(a) This Guaranty may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Guaranty and the other Loan Documents, and any separate letter agreements with
respect to fees payable to the Administrative Agent, constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. In the event of any conflict between the provisions
of this Guaranty and those of any other Loan Document, the provisions of the
Credit Agreement shall control; provided that the inclusion of supplemental
rights or remedies in favor of the Administrative Agent or the other Secured
Parties in any other Loan Document shall not be deemed a conflict with this
Guaranty. This Guaranty was drafted with the joint participation of the
respective parties thereto and shall be construed neither against nor in favor
of any party, but rather in accordance with the fair meaning thereof. Except as
provided in Section 4.2 of the Credit Agreement, this Guaranty shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Guaranty by
telecopy shall be effective as delivery of a manually executed counterpart of
this Guaranty.

(b) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to

 

13



--------------------------------------------------------------------------------

include electronic signatures or the keeping of records in electronic form, each
of which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

SECTION 4.13 Advice of Counsel, No Strict Construction. Each of the parties
represents to each other party hereto that it has discussed this Guaranty with
its counsel. The parties hereto have participated jointly in the negotiation and
drafting of this Guaranty. In the event an ambiguity or question of intent or
interpretation arises, this Guaranty shall be construed as if drafted jointly by
the parties hereto and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provisions of this
Guaranty.

SECTION 4.14 Acknowledgements. Each Guarantor hereby acknowledges that:

(a) neither the Administrative Agent nor any other Secured Party has any
fiduciary relationship with or duty to any Guarantor arising out of or in
connection with this Guaranty or any of the other Loan Documents, and the
relationship between the Guarantors, on the one hand, and the Administrative
Agent and the other Secured Parties, on the other hand, in connection herewith
or therewith is solely that of debtor and creditor; and

(b) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Guarantors and the Secured Parties.

SECTION 4.15 Releases. Subject to Section 2.10, at such time as the Guaranteed
Obligations shall have been paid in full (other than contingent indemnification
obligations not then due) and the Commitment has been terminated, this Guaranty
and all obligations (other than those expressly stated to survive such
termination) of the Administrative Agent and each Guarantor hereunder shall
terminate, all without delivery of any instrument or performance of any act by
any party.

SECTION 4.16 Additional Guarantors. Each Subsidiary of the Borrower that is
required to become a party to this Guaranty pursuant to Section 6.9(h) of the
Credit Agreement shall become a Guarantor for all purposes of this Guaranty upon
execution and delivery by such Subsidiary of a supplement in form and substance
satisfactory to the Administrative Agent.

[Signature Pages to Follow]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Guarantors has executed and delivered this
Guaranty under seal by their duly authorized officers, all as of the day and
year first above written.

 

HHG DISTRIBUTING, LLC, an Indiana limited liability company, as Guarantor

By: Gregg Appliances, Inc.,

its sole member

By:     Name:     Title:    

[Signature Pages Continue]

[Guaranty – Gregg Appliances]



--------------------------------------------------------------------------------

WACHOVIA BANK, NATIONAL ASSOCIATION as Administrative Agent By:     Name:    
Title:    

[Guaranty – Gregg Appliances]



--------------------------------------------------------------------------------

EXHIBIT I

to

Credit Agreement

dated as of July 25, 2007

by and among

Gregg Appliances, Inc.,

as Borrower,

the Lenders party thereto,

as Lenders,

and

Wachovia Bank, National Association,

as Administrative Agent

FORM OF COLLATERAL AGREEMENT



--------------------------------------------------------------------------------

EXECUTION VERSION

 

 

 

COLLATERAL AGREEMENT

dated as of July 25, 2007

by and among

GREGG APPLIANCES, INC.,

and certain of its Subsidiaries

as Grantors,

in favor of

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Administrative Agent

 

 

 



--------------------------------------------------------------------------------

Table of Contents

 

         Page  

ARTICLE I DEFINED TERMS

     1     

SECTION 1.1

  

Terms Defined in the Uniform Commercial Code

     1     

SECTION 1.2

  

Definitions

     2     

SECTION 1.3

  

Other Definitional Provisions

     5   

ARTICLE II SECURITY INTEREST

     6     

SECTION 2.1

  

Grant of Security Interest

     6     

SECTION 2.2

  

Grantors Remain Liable

     7   

ARTICLE III REPRESENTATIONS AND WARRANTIES

     8     

SECTION 3.1

  

Consents

     8     

SECTION 3.2

  

Perfected Liens

     8     

SECTION 3.3

  

Name; State of Organization; Location of Collateral; other Information

     8     

SECTION 3.4

  

Accounts

     9     

SECTION 3.5

  

Chattel Paper

     9     

SECTION 3.6

  

Commercial Tort Claims

     9     

SECTION 3.7

  

Deposit Accounts

     9     

SECTION 3.8

  

Intellectual Property

     9     

SECTION 3.9

  

Inventory

     10     

SECTION 3.10

  

Investment Property; Partnership/LLC Interests

     10     

SECTION 3.11

  

Instruments

     10     

SECTION 3.12

  

Government Contracts

     10   

ARTICLE IV COVENANTS

     11     

SECTION 4.1

  

Maintenance of Perfected Security Interest; Further Information

     11     

SECTION 4.2

  

Maintenance of Insurance

     11     

SECTION 4.3

  

Changes in Locations; Changes in Name or Structure

     11     

SECTION 4.4

  

Required Notifications

     12     

SECTION 4.5

  

Delivery Covenants

     12     

SECTION 4.6

  

Control Covenants

     13     

SECTION 4.7

  

Filing Covenants

     13     

SECTION 4.8

  

Accounts

     14     

SECTION 4.9

  

Intellectual Property

     14     

SECTION 4.10

  

Investment Property; Partnership/LLC Interests

     15     

SECTION 4 11

  

Inventory

     16     

SECTION 4.12

  

Equipment

     17     

SECTION 4.13

  

License Agreements

     17     

SECTION 4.14

  

Further Assurances

     18   

ARTICLE V REMEDIAL PROVISIONS

     18     

SECTION 5.1

  

General Remedies

     18     

SECTION 5.2

  

Specific Remedies

     19     

SECTION 5.3

  

Private Sales

     21   

 

i



--------------------------------------------------------------------------------

 

SECTION 5.4

  

Application of Proceeds

     22     

SECTION 5,5

  

Waiver, Deficiency

     22     

SECTION 5.6

  

Intercreditor Agreement

     22   

ARTICLE VI THE ADMINISTRATIVE AGENT

     22     

SECTION 6.1

  

Administrative Agent’s Appointment as Attorney-In-Fact

     22     

SECTION 6.2

  

Duty of Administrative Agent

     24     

SECTION 6.3

  

Authority of Administrative Agent

     24   

ARTICLE VII MISCELLANEOUS

     25     

SECTION 7.1

  

Amendments in Writing

     25     

SECTION 7.2

  

Notices

     25     

SECTION 7.3

  

No Waiver by Course of Conduct, Cumulative Remedies

     25     

SECTION 7.4

  

Enforcement Expenses, Indemnification

     25     

SECTION 7.5

  

Waiver of Jury Trial

     26     

SECTION 7.6

  

Successors and Assigns

     26     

SECTION 7.7

  

Set-Off

     26     

SECTION 7.8

  

Counterparts

     27     

SECTION 7.9

  

Severability

     27     

SECTION 7.10

  

Section Heading

     27     

SECTION 7.11

  

Integration

     27     

SECTION 7.12

  

Governing Law

     27     

SECTION 7.13

  

Consent to Jurisdiction

     27     

SECTION 7.14

  

Acknowledgements

     27     

SECTION 7.15

  

Additional Grantors

     28     

SECTION 7.16

  

Releases

     28   

 

ii



--------------------------------------------------------------------------------

SCHEDULES:

  

Schedule 3.3

  

Exact Legal Name; Jurisdiction of Organization; Taxpayer Identification Number;
Registered Organization Number; Mailing Address; Chief Executive Office and
other Locations

Schedule 3.6

  

Commercial Tort Claims

Schedule 3.7

  

Deposit Accounts

Schedule 3.8

  

Intellectual Property

Schedule 3.10

  

Investment Property and Partnership/LLC Interests

 

iii



--------------------------------------------------------------------------------

COLLATERAL AGREEMENT (this “Agreement”), dated as of July 25, 2007, by and among
GREGG APPLIANCES, INC., an Indiana corporation (the “Borrower”), certain of its
Subsidiaries as identified on the signature pages hereto and any Additional
Grantor (as defined below) who may become party to this Agreement (such
Subsidiaries and Additional Grantors, collectively, with the Borrower, the
“Grantors”), in favor of WACHOVIA BANK, NATIONAL ASSOCIATION, as Administrative
Agent (in such capacity, the “Administrative Agent”) for the ratable benefit of
the banks and other financial institutions (the “Lenders”) from time to time
parties to the Credit Agreement, dated as of the date hereof (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among the Borrower, the Lenders, and the Administrative
Agent, and the other Secured Parties (as defined below).

STATEMENT OF PURPOSE

Pursuant to the Credit Agreement, the Lenders have agreed to make extensions of
credit to the Borrower upon the terms and subject to the conditions set forth
therein.

Pursuant to the terms of a Guaranty Agreement of even date, certain Subsidiaries
of the Borrower who are parties hereto have guaranteed the payment and
performance of the Obligations.

It is a condition precedent to the obligation of the Lenders to make their
respective extensions of credit to the Borrower under the Credit Agreement that
the Grantors shall have executed and delivered this Agreement to the
Administrative Agent, for the ratable benefit of itself and the other Secured
Parties.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective extensions of credit to the Borrower
thereunder, each Grantor hereby agrees with the Administrative Agent, for the
ratable benefit of itself and the other Secured Parties, as follows:

ARTICLE I

DEFINED TERMS

SECTION 1.1 Terms Defined in the Uniform Commercial Code.

(a) The following terms when used in this Agreement shall have the meanings
assigned to them in the UCC (as defined in the Credit Agreement) as in effect
from time to time: “Account”, “Account Debtor”, “Authenticate”, “Certificated
Security”, “Chattel Paper”; “Commercial Tort Claim”, “Deposit Account”,
“Documents”, “Electronic Chattel Paper”, “Equipment”, “Farm Products” “Fixture”,
“General Intangible”, “Instrument”, “Inventory”, “Investment Company Security”,
“Investment Property”, “Letter of Credit Rights”, “Proceeds”, “Record”,
“Registered Organization”, “Security”, “Securities Entitlement”, “Securities
Intermediary”, “Securities Account”, “Supporting Obligation”, “Tangible Chattel
Paper”, and “Uncertificated Security”.



--------------------------------------------------------------------------------

(b) Terms defined in the UCC and not otherwise defined herein or in the Credit
Agreement shall have the meaning assigned in the UCC as in effect from time to
time.

SECTION 1.2 Definitions. The following terms when used in this Agreement shall
have the meanings assigned to them below:

“Additional Grantor” means each Subsidiary of the Borrower which hereafter
becomes a Grantor pursuant to Section 7.15.

“Agreement” means this Collateral Agreement, as amended, restated, supplemented
or otherwise modified from time to time.

“Applicable Insolvency Laws” means all Applicable Laws governing bankruptcy,
reorganization, arrangement, adjustment of debts, relief of debtors,
dissolution, insolvency, fraudulent transfers or conveyances or other similar
laws (including without limitation, 11 U.S.C. Sections 547, 548 and 550 and
other “avoidance” provisions of Title 11 of the United States Code).

“Collateral” has the meaning assigned thereto in Section 2.1.

“Collateral Account” means any collateral account established by the
Administrative Agent as provided in Section 5.2(b)(iii).

“Control” means the manner in which “control” is achieved under the UCC with
respect, with respect to any Collateral for which the UCC specifies a method of
achieving “control”.

“Controlled Depository” has the meaning assigned thereto in Section 4.6.

“Controlled Intermediary” has the meaning assigned thereto in Section 4.6.

“Copyrights” means collectively, all of the following of any Grantor: (a) all
copyrights, rights and interests in copyrights, works protectable by copyright,
copyright registrations and copyright applications anywhere in the world,
including, without limitation, those listed on Schedule 3.8 hereto, (b) all
reissues, extensions, continuations (in whole or in part) and renewals of any of
the foregoing, (c) all income, royalties, damages and payments now or hereafter
due and/or payable under any of the foregoing or with respect to any of the
foregoing, including, without limitation, damages or payments for past, present
or future infringements of any of the foregoing, (d) the right to sue for past,
present or future infringements of any of the foregoing and (e) all rights
corresponding to any of the foregoing throughout the world.

“Copyright Licenses” means any written agreement naming any Grantor as licensor
or licensee, including, without limitation, those listed in Schedule 3.8,
granting any right under any Copyright, including, without limitation, the grant
of rights to manufacture, distribute, exploit. and sell materials derived from
any Copyright.

“Effective Endorsement and Assignment” means, with respect to any specific type
of Collateral, all such endorsements, assignments and other instruments of
transfer reasonably

 

2



--------------------------------------------------------------------------------

requested by the Administrative Agent with respect to the Security Interest
granted in such Collateral, and in each case, in form and substance satisfactory
to the Administrative Agent.

“Excluded Deposit Account” means, collectively, (a) Deposit Accounts established
solely for the purpose of funding payroll, payroll taxes and other compensation
and benefits to employees, (b) the account of the Borrower identified on
Schedule 3.7 hereto under account number 7653510698 (or any successor account)
and maintained with Fifth Third Bank so long as all amounts on deposit in such
account are swept on a daily basis into a Deposit Account maintained with a
Controlled Depository and (c) Store Accounts with nominal amounts on deposit
that are required to be maintained in such Store Accounts under the terms of the
Borrower’s arrangements with the bank at which such Store Account is maintained,
which nominal amounts shall not exceed $5,000 at any time as to any individual
retail store location and shall not exceed $1,000,000 in the aggregate at any
time as to all retail store locations.

“Government Contract” means a contract between any Grantor and an agency,
department or instrumentality of the United States or any state, municipal or
local Governmental Authority located in the United States or all obligations of
any such Governmental Authority arising under any Account now or hereafter owing
by any such Governmental Authority, as account debtor, to any Grantor.

“Grantors” has the meaning set forth in the Preamble of this Agreement.

“Intellectual Property” means collectively, all of the following of any Grantor:
(a) all systems software, applications software and internet rights, including,
without limitation, screen displays and formats, internet domain names, web
sites (including web links), program structures, sequence and organization, all
documentation for such software, including, without limitation, user manuals,
flowcharts, programmer’s notes, functional specifications, and operations
manuals, all formulas, processes, ideas and know-how embodied in any of the
foregoing, and all program materials, flowcharts, notes and outlines created in
connection with any of the foregoing, whether or not patentable or
copyrightable, (b) concepts, discoveries, improvements and ideas, (c) any useful
information relating to the items described in clause (a) or (b), including
know-how, technology, engineering drawings, reports, design information, trade
secrets, practices, laboratory notebooks, specifications, test procedures,
maintenance manuals, research, development, manufacturing, marketing,
merchandising, selling, purchasing and accounting, (d) Patents and Patent
Licenses, Copyrights and Copyright Licenses, Trademarks and Trademark Licenses,
and (e) other licenses to use any of the items described in the foregoing
clauses (a), (b), (c) and (d) or any other similar items of such Grantor
necessary for the conduct of its business.

“Issuer” means any issuer of any Investment Property or Partnership/LLC
Interests (including, without limitation, any Issuer as defined in the UCC).

“Obligations” means (a) with respect to the Borrower, the meaning assigned
thereto in the Credit Agreement and (b) with respect to each Guarantor, the
obligations of such Guarantor under the Guaranty Agreement executed by such
Guarantor and with respect to all Grantors, all liabilities and obligations of
the Grantors hereunder.

 

3



--------------------------------------------------------------------------------

“Partnership/LLC Interests” means, with respect to any Grantor, the entire
partnership, membership interest or limited liability company interest, as
applicable, of such Grantor in each partnership, limited partnership or limited
liability company owned thereby, including, without limitation, such Grantor’s
capital account, its interest as a partner or member, as applicable, in the net
cash flow, net profit and net loss, and items of income, gain, loss, deduction
and credit of any such partnership, limited partnership or limited liability
company, as applicable, such Grantor’s interest in all distributions made or to
be made by any such partnership, limited partnership or limited liability
company, as applicable, to such Grantor and all of the other economic rights,
titles and interests of such Grantor as a partner or member, as applicable, of
any such partnership, limited partnership or limited liability company, as
applicable, whether set forth in the partnership agreement or membership
agreement, as applicable, of such partnership, limited partnership or limited
liability company, as applicable, by separate agreement or otherwise.

“Patents” means collectively, all of the following of any Grantor: (a) all
patents, rights and interests in patents, patentable inventions and patent
applications anywhere in the world, including, without limitation, those listed
on Schedule 3.8 hereto, (b) all reissues, extensions, continuations (in whole or
in part) and renewals of any of the foregoing, (c) all income, royalties,
damages or payments now or hereafter due and/or payable under any of the
foregoing or with respect to any of the foregoing, including, without
limitation, damages or payments for past, present or future infringements of any
of the foregoing, (d) the right to sue for past, present and future
infringements of any of the foregoing and (e) all rights corresponding to any of
the foregoing throughout the world.

“Patent License” means all agreements now or hereafter in existence, whether
written, implied or oral, providing for the grant by or to any Grantor of any
right to manufacture, use or sell any invention covered in whole or in part by a
Patent, including, without limitation, any of the foregoing referred to in
Schedule 3.8 hereto.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders and
the Bank Products Providers (other than any such Bank Product Provider that is
also a Revolving Loan Lender or an Affiliate of a Revolving Loan Lender to the
extent that the obligations under any Hedging Agreement to which such Person is
a counterparty are secured in accordance with the Revolving Loan Documents);
provided that no Bank Product Provider shall have any rights in connection with
the management or release of any Collateral or of the obligations of the
Grantors under this Agreement.

“Securities Act” means the Securities Act of 1933, including all amendments
thereto and regulations promulgated thereunder.

“Security Interests” means the security interests granted pursuant to Article
II, as well as all other security interests created or assigned as additional
security for the Obligations pursuant to the provisions of the Credit Agreement.

“Store Accounts” has the meaning set forth in the Revolving Loan Agreement.

 

4



--------------------------------------------------------------------------------

“Trademarks” means, collectively, all of the following of any Grantor: (a) all
trademarks, rights and interests in trademarks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, service
marks, logos, other business identifiers, prints and labels on which any of the
foregoing have appeared or appear, whether registered or unregistered, all
registrations and recordings thereof, and all applications in connection
therewith (other than each application to register any trademark or service mark
prior to the filing under Applicable Law of a verified statement of use for such
trademark or service mark) anywhere in the world, including, without limitation,
those listed on Schedule 3.8 hereto, (b) all reissues, extensions, continuations
(in whole or in part) and renewals of any of the foregoing, (c) all income,
royalties, damages and payments now or hereafter due and/or payable under any of
the foregoing or with respect to any of the foregoing, including, without
limitation, damages or payments for past, present or future infringements of any
of the foregoing, (d) the right to sue for past, present or future infringements
of any of the foregoing and (e) all rights corresponding to any of the foregoing
(including the goodwill) throughout the world.

“Trademark License” means any agreement now or hereafter in existence, whether
written or oral, providing for the grant by or to any Grantor of any right to
use any Trademark, including, without limitation, any of the foregoing referred
to in Schedule 3.8.

SECTION 1.3 Other Definitional Provisions. Terms defined in the Credit Agreement
and not otherwise defined herein shall have the meaning assigned thereto in the
Credit Agreement. With reference to this Agreement and each other Loan Document,
unless otherwise specified herein or in such other Loan Document: (a) the
definitions of terms herein shall apply equally to the singular and plural forms
of the terms defined, (b) whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms, (c) the words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”, (d) the word “will” shall be construed to have the
same meaning and effect as the word “shall”, (e) any definition of or reference
to any agreement, instrument or other document herein shall be construed as
referring to such agreement, instrument or other document, as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (f) any reference
herein to any Person shall be construed to include such Person’s permitted
successors and assigns, (g) the words “herein”, “hereof and “hereunder”, and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (h) all references herein
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement, (i) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights, (j) the
term “documents” includes any and all instruments, documents, agreements,
certificates, notices, reports, financial statements and other writings, however
evidenced, whether in physical or electronic form, (k) in the computation of
periods of time from a specified date to a later specified date, the word “from”
means “from and including;” the words “to” and “until” each mean “to but
excluding;” and the word “through” means “to and including”, (1) Section
headings herein and in the other Loan Documents are included for convenience of
reference only and shall not affect the interpretation of this Agreement or any
other Loan Document and (k) where me context requires, terms relating to the

 

5



--------------------------------------------------------------------------------

Collateral or any part thereof, when used in relation to a Grantor, shall refer
to such Grantor’s Collateral or the relevant part thereof.

ARTICLE II

SECURITY INTEREST

SECTION 2.1 Grant of Security Interest. To secure payment and performance of all
Obligations, each Grantor hereby grants to the Administrative Agent, for itself
and the benefit of the other Secured Parties, a continuing security interest in,
a lien upon, and a right of set off against, and hereby assigns to the
Administrative Agent, for itself and the benefit of the other Secured Parties,
as security, all personal and real property and fixtures, and interests in
property and fixtures, of such Grantor, whether now owned or hereafter acquired
or existing, and wherever located (together with all other collateral security
for the Obligations at any time granted to or held or acquired by the
Administrative Agent or any Lender (collectively, the “Collateral”), including:

(a) all Accounts;

(b) all General Intangibles, including, without limitation, all Intellectual
Property;

(c) all goods, including, without limitation, Inventory and Equipment;

(d) all Fixtures;

(e) all Chattel Paper, including, without limitation, all Tangible Chattel Paper
and Electronic Chattel Paper;

(f) all Instruments, including, without limitation, all promissory notes;

(g) all Documents and all credit card sales drafts, credit card sales slips or
charge slips or receipts and other forms of store receipts;

(h) all Deposit Accounts;

(i) all letters of credit, banker’s acceptances and similar instruments and
including all Letter of Credit Rights;

(j) all Supporting Obligations and all present and future liens, security
interests, rights, remedies, title and interest in, to and in respect of
Accounts and other Collateral, including (i) rights and remedies under or
relating to guaranties, contracts of suretyship, letters of credit and credit
and other insurance related to the Collateral, (ii) rights of stoppage in
transit, replevin, repossession, reclamation and other rights and remedies of an
unpaid vendor, lien on or secured party, (iii) goods described in invoices,
documents, contracts or instruments with respect to, or otherwise representing
or evidencing, Receivables or other Collateral, including returned, repossessed
and reclaimed goods, and (iv) deposits by and property of account debtors or
other persons securing the obligations of account debtors;

 

6



--------------------------------------------------------------------------------

(k) all (i) Investment Property (including Securities, whether Certificated
Securities or Uncertificated Securities, Securities Accounts, Security
Entitlements, commodity contracts or commodity accounts) and (ii) monies, credit
balances, deposits and other property of each Grantor now or hereafter held or
received by or in transit to the Administrative Agent, any Lender or its
Affiliates or at any other depository or other institution from or for the
account of any Grantor, whether for safekeeping, pledge, custody, transmission,
collection or otherwise;

(l) all Commercial Tort Claims, including, without limitation, those identified
in on Schedule 3.6:

(m) all Records; and

(n) all products and Proceeds of the foregoing, in any form, including insurance
proceeds and all claims against third parties for loss or damage to or
destruction of or other involuntary conversion of any kind or nature of any or
all of the other Collateral.

provided, that any Security Interest on any Capital Stock or other ownership
interests issued by any Foreign Subsidiary shall be limited to 66% of all issued
and outstanding voting shares of all classes of Capital Stock of such Foreign
Subsidiary and 100% of all issued and outstanding shares of non-voting Capital
Stock of such Foreign Subsidiary.

Notwithstanding anything to the contrary contained in this Section 2.1, (x) the
types or items of Collateral described above shall not include (a) any real or
personal property leasehold rights or interests, (b) any motor vehicles or
certificates of title relating thereto or (c) any rights or interest in any
lease, contract, license, permit or license agreement covering personal or real
property of any Grantor, so long as under the terms of such lease, permit,
contract, license, or license agreement, or applicable law with respect thereto,
the grant of a security interest or lien therein to Agent is prohibited and such
prohibition has not been or is not waived or the consent of the other party to
such contract, license or license agreement has not been or is not otherwise
obtained; provided that the foregoing exclusion in clause (c) above shall in no
way be construed (i) to apply if any such prohibition is unenforceable under the
UCC or other applicable law or (ii) so as to limit, impair or otherwise affect
the Administrative Agent’s unconditional continuing Security Interests in any
rights or interests of any Grantor in or to monies due or to become due under
any such lease, permit, contract, license or license agreement (including any
Accounts) and (y) the payment and performance of the Obligations shall not be
secured by any Hedging Agreement between any Grantor and the Administrative
Agent or any Lender or any Affiliate of the Administrative Agent or any Lender.

SECTION 2.2 Grantors Remain Liable. Anything herein to the contrary
notwithstanding: (a) each Grantor shall remain liable to perform all of its
duties and obligations under the contracts and agreements included in the
Collateral to the same extent as if this Agreement had not been executed,
(b) the exercise by Administrative Agent of any of the rights hereunder shall
not release any Grantor from any of its duties or obligations under the
contracts and agreements included in the Collateral, (c) neither the
Administrative Agent nor any Lender shall have any obligation or liability under
the contracts and agreements included in the Collateral by reason of this
Agreement, nor shall the Administrative Agent or any Lender be obligated to
perform any of the obligations or duties of any Grantor thereunder or to take
any

 

7



--------------------------------------------------------------------------------

action to collect or enforce any claim for payment assigned hereunder, and
(d) neither the Administrative Agent nor any Lender shall have any liability in
contract or tort for any Grantor’s acts or omissions.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and to induce the Lenders to make their respective extensions of
credit to the Borrower thereunder, each Grantor hereby represents and warrants
to the Administrative Agent and each Lender that:

SECTION 3.1 Consents. No approval, consent, exemption, authorization or other
action by, or notice to, or filing with, any Governmental Authority or any other
Person is necessary or required in connection with the execution, delivery or
performance by, or enforcement against any Grantor or any Issuer of this
Agreement, except (a) as may be required by laws affecting the offering and sale
of securities generally, (b) filings with the United States Copyright Office
and/or the United States Patent and Trademark Office and (c) filings under the
UCC.

SECTION 3.2 Perfected Liens. Each financing statement naming any Grantor as a
debtor is in appropriate form for filing in the appropriate filing offices of
the states specified on Schedule 3.3. The Security Interests granted pursuant to
this Agreement (a) constitute valid security interests in all of the Collateral
in favor of the Administrative Agent, for the ratable benefit of itself and the
other Secured Parties, as collateral security for the Obligations, and (b):
(1) when UCC financing statements containing an adequate description of the
Collateral shall have been filed in the offices specified in Schedule 3.3, the
Security Interests will constitute perfected security interests in all right,
title and interest of such Grantor in the Collateral to the extent that a
security interest therein may be perfected by filing pursuant to the UCC, prior
to all other Liens and rights of others therein except for Permitted Liens;
(2) when each Copyright security agreement has been filed with the United States
Copyright Office, the Security Interests will constitute perfected security
interests in all right, title and interest of such Grantor in the Intellectual
Property therein described, prior to all other Liens and rights of others
therein except for Permitted Liens; and (3) when each control agreement has been
duly executed by the applicable depository bank or Securities Intermediary (as
applicable) and delivered to the Administrative Agent, the Security Interests
will constitute perfected security interests in all right, title and interest of
the Grantors in the Deposit Accounts (other than the Excluded Deposit Accounts)
and Securities Accounts, as applicable, subject thereto, prior to all other
Liens and rights of others therein and subject to no adverse claims except for
Permitted Liens.

SECTION 3.3 Name; State of Organization; Location of Collateral: other
Information.

(a) The exact legal name of each Grantor on the Closing Date is as set forth on
Schedule 3.3. No Grantor has, during the five (5) years prior to the date of
this Agreement, been known by or used any other corporate or fictitious name or
been a party to any merger or

 

8



--------------------------------------------------------------------------------

consolidation, or acquired all or substantially all of the assets of any Person,
or acquired any of its property or assets out of the ordinary course of
business, except as set forth on Schedule 3.3.

(b) Each Grantor is a Registered Organization of the type and organized in the
jurisdiction set forth on Schedule 3.3. Schedule 3.3 accurately sets forth .the
organizational identification number of each Grantor (or accurately states that
such Grantor has none) and accurately sets forth the federal employer
identification number of each Grantor.

(c) On the Closing Date, the chief executive office and mailing address of each
Grantor and each Grantor’s books and records concerning the Accounts are located
only at the address identified as such in Schedule 3.3 and its only other places
of business and the only other locations of Collateral (other than “in transit”
Collateral), if any, are the addresses set forth in Schedule 3.3. Schedule 3.3
correctly identifies any of such locations which are not owned by each Grantor
and sets forth the owners and/or operators thereof.

SECTION 3.4 Accounts. None of the transactions giving rise to any Account
violate any applicable foreign, Federal, State or local laws or regulations, all
documentation relating thereto is legally sufficient under such laws and
regulations and all such documentation is legally enforceable in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, moratorium or similar laws limiting creditors’ rights generally and
by general equitable principles. The amount represented by each Grantor to the
Administrative Agent as owing by each Account Debtor is, or will be, the correct
amount actually and unconditionally owing, except for ordinary course cash
discounts and allowances where applicable. There are no setoffs, deductions,
contras, defenses, counterclaims or disputes existing or asserted with respect
to any Account, if in the aggregate with all other Accounts, the same exceed
$500,000. None of the Accounts is, nor will any hereafter arising Account be,
evidenced by a promissory note or other Instrument (other than a check) that has
not been pledged to the Administrative Agent in accordance with the terms
hereof.

SECTION 3.5 Chattel Paper. As of the date hereof, no Grantor holds any Chattel
Paper in the ordinary course of its business.

SECTION 3.6 Commercial Tort Claims. As of the date hereof, all Commercial Tort
Claims owned by any Grantor are listed on Schedule 3.6.

SECTION 3.7 Deposit Accounts. As of the date hereof, all Deposit Accounts
(including, without limitation, cash management accounts that are Deposit
Accounts), securities accounts, lockboxes and other accounts in the name of or
used by any Grantor maintained at any bank or other financial institution are
set forth on Schedule 3.7.

SECTION 3.8 Intellectual Property. As of the date hereof, no Grantor has any
Intellectual Property registered, or subject to pending applications, in the
United States Patent and Trademark Office or any similar office or agency in the
United States, any State thereof, any political subdivision thereof or in any
other country, other than those described in Schedule 3.8 and has not granted
any licenses with respect thereto other than as set forth in Schedule 3.8.
Schedule 3.8 sets forth all of the agreements or other arrangements of each
Grantor pursuant to which such Grantor has a license (other than commercially
available off-the-shelf software) or

 

9



--------------------------------------------------------------------------------

other right to use any trademarks, logos, designs, representations or other
Intellectual Property owned by another person as in effect on the date hereof
(other than such Intellectual Property as may be associated with Inventory any
Grantor is permitted to sell under Applicable Law (including the United States
Copyright Act of 1976)) and the dates of the expiration of such agreements or
other arrangements of any Grantor as in effect on the date hereof (collectively,
together with such agreements or other arrangements as may be entered into by
any Grantor after the date hereof, collectively, the “License Agreements” and
individually, a “License Agreement”).

SECTION 3.9 Inventory. Collateral consisting of Inventory is in good and
marketable condition (subject to normal reserves for damaged and defective
Inventory). Other than consents and approvals which have been previously
obtained, to the knowledge of each Grantor, none of such Inventory is subject to
any restriction on the applicable Grantor’s ability to manufacture and/or sell
such Inventory.

SECTION 3.10 Investment Property; Partnership/LLC Interests.

(a) As of the date hereof, all Investment Property (including, without
limitation, Securities Accounts and cash management accounts that are Investment
Property) and all Partnership/LLC Interests owned by any Grantor is listed on
Schedule 3.10 (as such schedule may be updated from time to time pursuant to
Section 4.3).

(b) All Investment Property and all Partnership/LLC Interests issued by any
Issuer to any Grantor (i) have been duly and validly issued and, if applicable,
are fully paid and nonassessable, (ii) are beneficially owned as of record by
such Grantor and (ii) constitute all the issued and outstanding shares of all
classes of the capital stock of such Issuer issued to such Grantor.

(c) None of the Partnership/LLC Interests (i) are traded on a Securities
exchange or in Securities markets, (ii) by their terms expressly provide that
they are Securities governed by Article 8 of the UCC, (iii) are Investment
Company Securities or (iv) are held in a Securities Account.

SECTION 3.11 Instruments.

As of the date hereof, no Grantor holds any Instruments or is named a payee of
any promissory note or other evidence of indebtedness.

SECTION 3.12 Government Contracts. As of the date hereof, (a) no Grantor is
party to any contract with a Governmental Authority under which such
Governmental Authority, as account debtor, owes a monetary obligation to any
Grantor under any account in excess of $500,000 and (b) the aggregate amount of
all monetary obligations owed to the Grantors under all contracts and accounts
with Governmental Authorities, as account debtors, does not exceed $1,000,000 in
the aggregate.

 

10



--------------------------------------------------------------------------------

ARTICLE IV

COVENANTS

Until the Obligations shall have been paid in full and the Commitments
terminated, unless consent has been obtained in the manner provided for in
Section 7.1, each Grantor covenants and agrees that:

SECTION 4.1 Maintenance of Perfected Security Interest; Further Information.

(a) Each Grantor shall maintain the Security Interest created by this Agreement
as a first priority (subject only to Permitted Liens) and perfected (other than
with respect to Excluded Deposit Accounts) Security Interest and shall defend
such Security Interest against the claims and demands of all Persons whomsoever
(other than Permitted Liens).

(b) Each Grantor will furnish to the Administrative Agent for the benefit of
itself and the other Secured Parties upon the Agent’s reasonable request
statements and schedules further identifying and describing the assets and
property of such Grantor and such other reports in connection therewith as the
Administrative Agent may reasonably request, all in reasonable detail.

SECTION 4.2 Maintenance of Insurance.

(a) Each Grantor shall, at all times, maintain, with financially sound and
reputable insurers, insurance with respect to the Collateral against loss or
damage and all other insurance of the kinds and in the amounts customarily
insured against or carried by the corporations of established reputation engaged
in the same or similar businesses and similarly situated. Said policies of
insurance shall be reasonably satisfactory to the Administrative Agent as to
form, amount and insurer. Grantors shall furnish certificates, policies or
endorsements to the Administrative Agent, for the benefit of itself and the
other Secured Parties, as the Administrative Agent shall reasonably require as
proof of such insurance.

(b) All insurance referred to in subsection (a) above shall (i) name the
Administrative Agent, for the ratable benefit of itself and the other Secured
Parties, as loss payee (to the extent covering risk of loss or damage to
tangible property) and as an additional insured as its interests may appear (to
the extent covering any other risk), (ii) provide that no cancellation, material
reduction in amount or material change in coverage thereof shall be effective
until at least thirty (30) days after receipt by the Administrative Agent of
written notice thereof and (iii) be reasonably satisfactory in all other
respects to the Administrative Agent.

SECTION 4.3 Changes in Locations; Changes in Name or Structure.

(a) No Grantor shall change its name unless each of the following conditions is
satisfied: (i) the Administrative Agent shall have received not less than thirty
(30) days prior written notice from the Borrower of such proposed change in its
name, which notice shall accurately set forth the new name; and (ii) the
Administrative Agent shall have received a copy of the amendment to the
Certificate of Incorporation (or Certificate of Formation or equivalent, as the
case may be), of such Grantor providing for the name change certified by the
Secretary of

 

11



--------------------------------------------------------------------------------

State of the jurisdiction of incorporation, organization or formation of such
Grantor as soon as it is available.

(b) No Grantor shall change its chief executive office or its mailing address or
organizational identification number (or if it does not have one, shall not
acquire one) unless the Administrative Agent shall have received not less than
thirty (30) days' prior written notice from Borrower of such proposed change,
which notice shall set forth such information with respect thereto as the
Administrative Agent may require and the Administrative Agent shall have
received such agreements as the Administrative Agent may reasonably require in
connection therewith. No Grantor shall change its type of organization,
jurisdiction of organization or other legal structure.

(c) Each Grantor may only open a new warehouse, distribution center of other new
location (other than a retail store location) within the continental United
States provided such Grantor (i) gives the Administrative Agent thirty (30) days
prior written notice of the intended opening of any such new location and
(ii) if requested by the Administrative Agent, executes and delivers, or causes
to be executed and delivered, to the Administrative Agent, in form and substance
reasonably satisfactory to the Administrative Agent, a Collateral Access
Agreement as the Administrative Agent may deem reasonably necessary or desirable
to protect its interests in the Collateral at such location; provided that
without limiting the obligations of the Grantors hereunder or as may otherwise
be provided herein, the Grantors shall not be required to give such notice or
cause to be executed or delivered any Collateral Access Agreement pursuant to
this Section 4.3 with respect to any retail store location opened after the
Closing Date.

SECTION 4.4 Required Notifications. Each Grantor shall promptly notify the
Administrative Agent, in writing, of: (a) any Lien (other than the Security
Interests or Permitted Liens) on any of the Collateral which would adversely
affect the ability of the Administrative Agent to exercise any of its remedies
hereunder, (b) the occurrence of any other event which would reasonably be
expected to have a Material Adverse Effect on the aggregate value of the
Collateral or on the Security Interests, (c) any Collateral which, to the
knowledge of such Grantor, constitutes a Government Contract under which the
Grantor is owed a monetary obligation in excess of $500,000 or which causes the
aggregate amount of monetary obligations owed to the Grantors to exceed
$1,000,000 in the aggregate for all Government Contracts, and (d) the
acquisition or ownership by such Grantor of (i) Commercial Tort Claims for an
amount in excess of $250,000, individually, and $500,000 in the aggregate,
(ii) any Deposit Account (other than Excluded Deposit Accounts), or (iii) any
Investment Property after the date hereof.

SECTION 4.5 Delivery Covenants. Each Grantor will deliver and pledge to the
Administrative Agent, for the ratable benefit of itself and the other Secured
Parties, (or, subject to the terms of the Intercreditor Agreement, the Revolving
Loan Administrative Agent, as applicable) all Certificated Securities,
Partnership/LLC Interests evidenced by a certificate, negotiable Documents,
Instruments, and Tangible Chattel Paper owned or held by such Grantor, in each
case, together with an Effective Endorsement and Assignment and all Supporting
Obligations, as applicable, unless such delivery and pledge has been waived in
writing by the Administrative Agent.

 

12



--------------------------------------------------------------------------------

SECTION 4.6 Control Covenants.

(a) Each Grantor shall instruct (and otherwise use its commercially reasonable
efforts) to cause (i) each depositary bank holding a Deposit Account (other than
Excluded Deposit Accounts) owned by such Grantor and (ii) each Securities
Intermediary holding any Investment Property owned by such Grantor, to execute
and deliver a control agreement, sufficient to provide the Administrative Agent
(or, subject to the terms of the Intercreditor Agreement, the Revolving Loan
Administrative Agent, as applicable) with Control of such Deposit Account and
otherwise in form and substance satisfactory to the Administrative Agent (or
Revolving Loan Administrative Agent, as applicable) (any such depositary bank
executing and delivering any such control agreement, a “Controlled Depositary”,
and any such Securities Intermediary executing and delivering any such control
agreement, a “Controlled Intermediary”). In the event any such depositary bank
or Securities Intermediary refuses to execute and deliver such control
agreement, the Administrative Agent (or Revolving Loan Administrative Agent, as
applicable), in its sole discretion, may require the applicable Deposit Account
and Investment Property to be transferred to the Administrative Agent (or,
subject to the terms of the Intercreditor Agreement, the Revolving Loan
Administrative Agent, as applicable) or a Controlled Depositary or Controlled
Intermediary, as applicable. After the date hereof, all Deposit Accounts (other
than Excluded Deposit Accounts) and all Investment Property will be maintained
with a Controlled Depository or a Controlled Intermediary, as applicable.

(b) Upon the request of the Administrative Agent, each Grantor will take such
actions and deliver all such agreements as are requested by the Administrative
Agent to provide the Administrative Agent (or, subject to the terms of the
Intercreditor Agreement, the Revolving Loan Administrative Agent, as applicable)
with Control of (i) all Letter of Credit Rights with a principal amount in
excess of $250,000, individually, and $500,000, in the aggregate and (ii) all
Electronic Chattel Paper owned or held by such Grantor, including, without
limitation, with respect to any such Electronic Chattel Paper with a value in
excess of $250,000, in the aggregate, in each case by having the Administrative
Agent (or Revolving Loan Administrative Agent, as applicable) identified as the
assignee of the Record(s) pertaining to the single authoritative copy thereof.

(c) If any Collateral (other than Collateral specifically subject to the
provisions of Section 4.6(a) and Section 4.6(b)) exceeding in value $250,000 in
the aggregate is at any time in the possession or control of any consignee,
warehouseman, bailee (other than a carrier transporting Inventory to a purchaser
in the ordinary course of business), processor, or any other third party, such
Grantor shall promptly notify the Administrative Agent in writing. Promptly upon
the Administrative Agent’s request, such Grantor shall deliver to the
Administrative Agent (or, subject to the terms of the Intercreditor Agreement,
the Revolving Loan Administrative Agent, as applicable) a Control Access
Agreement duly authorized, executed and delivered by such person and such
Grantor.

SECTION 4.7 Filing Covenants. Pursuant to Section 9-509 of the UCC and any other
Applicable Law, each Grantor authorizes the Administrative Agent to file or
record financing statements and other filing or recording documents or
instruments with respect to the Collateral without the signature of such Grantor
in such form and in such offices as the Administrative Agent determines
appropriate to perfect the Security Interests of the

 

13



--------------------------------------------------------------------------------

Administrative Agent under this Agreement. Such financing statements may
describe the Collateral in the same manner as described herein or may contain an
indication or description of Collateral that describes such property in any
other manner as the Administrative Agent may determine, in its sole discretion,
is necessary, advisable or prudent to ensure the perfection of the Security
Interest in the Collateral granted herein, including, without limitation,
describing such property as “all assets” or “all personal property.” Further, a
photographic or other reproduction of this Agreement shall be sufficient as a
financing statement or other filing or recording document or instrument for
filing or recording in any jurisdiction. Grantor hereby authorizes, ratifies and
confirms all financing statements and other filing or recording documents or
instruments filed by Administrative Agent prior to the date of this Agreement.

SECTION 4.8 Accounts.

(a) Other than in the ordinary course of business consistent with its current
practices as in effect on the date hereof, or as such practices may hereafter
change as a result of changes to the policies of Grantor applicable to its
similarly situated customers generally, no Grantor will (i) grant any extension
of the time of payment of any Account, (ii) compromise or settle any Account for
less than the full amount thereof, (iii) release, wholly or partially, any
Account Debtor, (iv) allow any credit or discount whatsoever on any Account or
(v) amend, supplement or modify any Account in any manner that would reasonably
be likely to adversely affect the value thereof.

(b) Each Grantor will deliver to the Administrative Agent a copy of each
material demand, notice or document received by it that questions or calls into
doubt the validity or enforceability of any material Account.

SECTION 4.9 Intellectual Property.

(a) Each of the Grantors shall take all reasonable actions that in the exercise
of their reasonable business judgment should be taken to protect their
Intellectual Property, including Intellectual Property that is confidential in
nature, except where the failure to do so would not reasonably be expected to
have a Material Adverse Effect.

(b) Each Grantor will notify the Administrative Agent and the Lenders promptly
if it knows, or has reason to know, that any application or registration
relating to any material Intellectual Property owned by such Grantor may become
forfeited, abandoned or dedicated to the public, or of any adverse determination
or development (including, without limitation, the institution of, or any such
determination or development in, any proceeding in the United States Patent and
Trademark Office, the United States Copyright Office or any court or tribunal in
any country) regarding such Grantor’s ownership of, or the validity of, any
material Intellectual Property owned by such Grantor or such Grantor’s right to
register the same or to own and maintain the same.

(c) Whenever such Grantor, either by itself or through any agent, employee,
licensee or designee, shall file an application for the registration of any
Intellectual Property with the United States Patent and Trademark Office, the
United States Copyright Office or any similar office or agency in any other
country or any political subdivision thereof, such Grantor shall

 

14



--------------------------------------------------------------------------------

report such filing to the Administrative Agent within five (5) Business Days
after the last day of the fiscal quarter in which such filing occurs. Upon
request of the Administrative Agent, such Grantor shall execute and deliver, and
have recorded any and all agreements, instruments, documents, and papers as the
Administrative Agent may reasonably request to evidence the Administrative
Agent’s and the Lenders’ security interest in any material Copyright, Patent or
Trademark and the goodwill and General Intangibles of such Grantor relating
thereto or represented thereby.

SECTION 4.10 Investment Property; Partnership/LLC Interests.

(a) Without the prior written consent of the Administrative Agent, no Grantor
will (i) vote to enable, or take any other action to permit, any applicable
Issuer to issue any Investment Property or Partnership/LLC Interests, except for
such those additional Investment Property or Partnership/LLC Interests that will
be subject to the Security Interest granted herein in favor of the
Administrative Agent, or (ii) enter into any agreement or undertaking
restricting the right or ability of such Grantor or the Administrative Agent to
sell, assign or transfer any Investment Property or Partnership/LLC Interests or
Proceeds thereof. The Grantors will defend the right, title and interest of the
Administrative Agent in and to any Investment Property and Partnership/LLC
Interests against the claims and demands of all Persons whomsoever.

(b) If any Grantor shall become entitled to receive or shall receive (i) any
Certificated Securities (including, without limitation, any certificate
representing a stock dividend or a distribution in connection with any
reclassification, increase or reduction of capital or any certificate issued in
connection with any reorganization), option or rights in respect of the
ownership interests of any Issuer, whether in addition to, in substitution of,
as a conversion of, or in exchange for, any Investment Property, or otherwise in
respect thereof, or (ii) any sums paid upon or in respect of any Investment
Property upon the liquidation or dissolution of any Issuer, such Grantor shall
accept the same as the agent of the Administrative Agent and the Lenders, hold
the same in trust for the Administrative Agent and the Lenders, segregated from
other funds of such Grantor, and promptly deliver the same to the Administrative
Agent (or, subject to the terms of the Intercreditor Agreement, the Revolving
Loan Administrative Agent, as applicable) in accordance with the terms hereof.

(c) Unless an Event of Default shall have occurred and be continuing and the
Administrative Agent shall have given notice to the relevant Grantor of the
Administrative Agent’s intent to exercise its corresponding rights pursuant to
Section 5.2(b), each Grantor shall be permitted to receive all cash dividends,
payments or other distributions made in respect of any Investment Property and
Partnership/LLC Interests, in each case paid in the normal course of business of
the relevant Issuer and consistent with past practice, to the extent permitted
in the Credit Agreement, and to exercise all voting and other corporate, company
and partnership rights with respect to any Investment Property and
Partnership/LLC Interests; provided that, no vote shall be cast or other
corporate, company and partnership right exercised or other action taken which
would reasonably be expected to impair the Collateral in any material respect or
which would result in a Default or Event of Default under any provision of the
Credit Agreement, this Agreement or any other Loan Document.

 

15



--------------------------------------------------------------------------------

SECTION 4.11 Inventory.

(a) Each Grantor shall at all times maintain Inventory records consistent with
past practices, keeping correct and accurate records itemizing and describing
the kind, type, quality and quantity of Inventory and the cost therefor.

(b) The Grantors shall conduct a physical count of the Inventory either through
periodic cycle counts or wall to wall counts, so that all Inventory is subject
to such counts at least once each year but at any time or times as the
Administrative Agent may request after an Event of Default has occurred and is
continuing, and promptly following such physical inventory (whether through
periodic cycle counts or wall to wall counts) shall supply the Administrative
Agent with a report in the form and with such specificity as may be satisfactory
to the Administrative Agent concerning such physical count.

(c) The Grantors shall not remove any Inventory from the locations set forth or
permitted herein, without the prior written consent of Agent, except for sales
of Inventory in the ordinary course of its business and except to move Inventory
directly from one location set forth or permitted herein to another such
location and except for Inventory shipped from the manufacturer thereof which is
in transit to the locations set forth or permitted herein.

(d) Upon the Administrative Agent’s request, the Grantors shall deliver or cause
to be delivered to the Administrative Agent written appraisals as to the
Inventory in form, scope and methodology reasonably acceptable to the
Administrative Agent and by an appraiser reasonably acceptable to the
Administrative Agent, addressed to the Administrative Agent and Lenders and upon
which the Administrative Agent and Lenders are expressly permitted to rely:
(i) at any time or times as the Administrative Agent may reasonably request at
the expense of the Administrative Agent and Lenders and (ii) at any time or
times as the Administrative Agent may request at the expense of the Grantors at
any time after an Event of Default exists or has occurred and is continuing;
provided that the Grantors may satisfy the requirements set forth in this clause
(d) by delivering to the Administrative Agent a copy of any appraisals delivered
to, and in form and substance satisfactory to, the Revolving Loan Administrative
Agent, so long as such appraisal (A) is dated as of recent date and
(B) expressly permits reliance by the Administrative Agent and the Lenders or is
accompanied by a letter, in form and substance reasonably satisfactory to the
Administrative Agent and signed by the appraiser, permitting the Administrative
Agent and the Lenders to rely thereon.

(e) The Grantors shall produce, use, store and maintain the Inventory with all
reasonable care and caution and in accordance with applicable standards of any
insurance and in conformity with applicable laws (including the requirements of
the Federal Fair Labor Standards Act of 1938, as amended and all rules,
regulations and orders related thereto).

(f) The Grantors shall not sell inventory to any customer on approval, or any
other basis which entitles the customer to return or may obligate the Grantors
to repurchase such Inventory; except for the right of return given to retail
customers of the Grantors in the ordinary course of the business of the Grantors
in accordance with the then current return policy of the Grantors.

 

16



--------------------------------------------------------------------------------

(g) The Grantors shall keep the Inventory in good and marketable condition
(subject to normal reserves for damaged and defective Inventory).

SECTION 4.12 Equipment. Each Grantor will maintain each item of Equipment used
or useful in Grantor’s business in good order, repair and running and marketable
condition (ordinary wear and tear excepted).

SECTION 4.13 License Agreements.

(a) Each Grantor shall (i) promptly and faithfully observe and perform all of
the material terms, covenants, conditions and provisions of the material License
Agreements to which it is a party to be observed and performed by it, at the
times set forth therein, if any, (ii) not do, permit, suffer or refrain from
doing anything that would reasonably be expected to result in a material default
under or material breach of any of the terms of any material License Agreement,
(iii) not cancel, surrender, modify, amend, waive or release any material
License Agreement in any material respect or any term, provision or right of the
licensee thereunder in any material respect, or consent to or permit to occur
any of the foregoing; except, that, subject to Section 4.13(b) below, each
Grantor may amend, modify, cancel, surrender or release any material License in
the ordinary course of the business of such Grantor; provided, that each Grantor
shall give the Administrative Agent not less than thirty (30) days prior written
notice of its intention to so amend, modify, cancel, surrender and release any
such material License Agreement, (iv) give the Administrative Agent prompt
written notice of any material License Agreement entered into by any Grantor
after the date hereof, together with a true, correct and complete copy thereof
and such other information with respect thereto as the Administrative Agent may
request, (v) give the Administrative Agent prompt written notice of any material
breach of any obligation, or any default, by any party under any material
License Agreement, and deliver to the Administrative Agent (promptly upon the
receipt thereof by any Grantor in the case of a notice to any Grantor and
concurrently with the sending thereof in the case of a notice from any Grantor)
a copy of each notice of default and every other notice and other communication
received or delivered by any Grantor in connection with any material License
Agreement which relates to the right of any Grantor to continue to use the
property subject to such License Agreement, and (vi) furnish to the
Administrative Agent, promptly upon the request of the Administrative Agent,
such information and evidence as the Administrative Agent may reasonably require
from time to time concerning the observance, performance and compliance by any
Grantor or the other party or parties thereto with the material terms, covenants
or provisions of any material License Agreement.

(b) Each Grantor will either exercise any option to renew or extend the term of
each material License Agreement to which it is a party in such manner as will
cause the term of such material License Agreement to be effectively renewed or
extended for the period provided by such option and give prompt written notice
thereof to the Administrative Agent or give the Administrative Agent prior
written notice that such Grantor does not intend to renew or extend the term of
any such material License Agreement or that the term thereof shall otherwise be
expiring, not less than sixty (60) days prior to the date of any such
non-renewal or expiration. In the event of the failure of such Grantor to extend
or renew any material License Agreement to which it is a party, the
Administrative Agent shall have, and is hereby granted, the irrevocable right
and authority, at its option, to renew or extend the term of such material
License

 

17



--------------------------------------------------------------------------------

Agreement, whether in its own name and behalf, or in the name and behalf of a
designee or nominee of the Administrative Agent or in the name and behalf of
such Grantor, as the Administrative Agent shall determine at any time that an
Event of Default shall exist or have occurred and be continuing. The
Administrative Agent may but shall not be required to, perform any or all of
such obligations of such Grantor under any of the License Agreements, including,
but not limited to, the payment of any or all sums due from such Grantor
thereunder. Any sums so paid by the Administrative Agent shall constitute part
of the Obligations.

SECTION 4.14 Further Assurances. Subject to the terms of the Intercreditor
Agreement, Permitted Liens and the exceptions to perfection set forth herein,
each Grantor shall take any other actions reasonably requested by the
Administrative Agent from time to time to cause the attachment, perfection and
first or second priority of, and the ability of the Administrative Agent to
enforce, the security interest of the Administrative Agent in any and all of the
Collateral, including, without limitation, (a) executing, delivering and, where
appropriate, filing financing statements and amendments relating thereto under
the UCC or other Applicable Law, to the extent, if any, that such Grantor’s
signature thereon is required therefor, (b) complying with any provision of any
statute, regulation or treaty of the United States as to any Collateral if
compliance with such provision is a condition to attachment, perfection or
priority of, or ability of the Administrative Agent to enforce, the security
interest of the Administrative Agent in such Collateral and (c) obtaining the
consents and approvals of any Governmental Authority or third party, including,
without limitation, any consent of any licensor, lessor or other person
obligated on Collateral, and taking all actions required by any earlier versions
of the UCC or by other law, as applicable in any relevant jurisdiction.

ARTICLE V

REMEDIAL PROVISIONS

SECTION 5.1 General Remedies. If an Event of Default shall occur and be
continuing, the Administrative Agent, on behalf of the Lenders, may exercise, in
addition to all other rights and remedies granted to them in this Agreement arid
in any other instrument or agreement securing, evidencing or relating to the
Obligations; all rights and remedies of a secured party under the UCC or any
other Applicable Law. Without limiting the generality of the foregoing, the
Administrative Agent, without demand of performance or other demand,
presentment, protest, advertisement or notice of any kind (except any notice
required by law referred to below) to or upon any Grantor or any other Person
(all and each of which demands, defenses, advertisements and notices are hereby
waived), may in such circumstances forthwith collect, receive, appropriate and
realize upon the Collateral, or any part thereof, and/or may forthwith sell,
lease, assign; give option or options to purchase, or otherwise dispose of and
deliver the Collateral or any part thereof (or contract to do any of the
foregoing), in one or more parcels at public or private sale or sales, at any
exchange, broker’s board or office of the Administrative Agent or any Lender or
elsewhere upon such terms and conditions as it may deem advisable and at such
prices as it may deem best, for cash or on credit or for future delivery without
assumption of any credit risk. The Administrative Agent may disclaim any
warranties in connection with any sale or other disposition of the Collateral
including, without limitation; any warranties of title, possession, quiet
enjoyment and the like. The Administrative Agent or any Lender shall have the
right upon any such public sale or sales, and, to the extent permitted by

 

18



--------------------------------------------------------------------------------

law, upon any such private sale or sales, to purchase the whole or any part of
the Collateral so sold, free of any right or equity of redemption in any
Grantor, which right or equity is hereby waived and released. Each Grantor
further agrees, at the Administrative Agent’s request, to assemble the
Collateral and make it available to the Administrative Agent at places which the
Administrative Agent shall reasonably select, whether at such Grantor’s premises
or elsewhere. To the extent permitted by Applicable Law, each Grantor waives all
claims, damages and demands it may acquire against the Administrative Agent or
any Lender arising out of the exercise by them of any rights hereunder except to
the extent any such claims, damages, or demands result solely from the gross
negligence or willful misconduct of the Administrative Agent or any Lender, in
each case against whom such claim is asserted. If any notice of a proposed sale
or other disposition of Collateral shall be required by law, such notice shall
be deemed reasonable and proper if given at least ten (10) days before such sale
or other disposition.

SECTION 5.2 Specific Remedies.

(a) The Administrative Agent hereby authorizes each Grantor to collect such
Grantor’s Accounts, under the Administrative Agent’s direction and control;
provided that, the Administrative Agent may curtail or terminate such authority
at any time after the occurrence and during the continuance of an Event of
Default.

(b) Upon the occurrence and during the continuance of an Event of Default:

(i) the Administrative Agent may communicate with Account Debtors of any Account
subject to a Security Interest and upon the request of the Administrative Agent,
each Grantor shall notify (such notice to be in form and substance satisfactory
to the Administrative Agent) its Account Debtors and parties to the Material
Contracts subject to a Security Interest that such Accounts and the Material
Contracts have been assigned to the Administrative Agent, for the ratable
benefit of itself and the other Secured Parties;

(ii) each Grantor shall forward to the Administrative Agent, on the last
Business Day of each week, deposit slips related to all cash, money, checks or
any other similar items of payment received by the Grantor during such week,
and, if requested by the Administrative Agent, copies of such checks or any
other similar items of payment, together with a statement showing the
application of all payments on the Collateral during such week and a collection
report with regard thereto, in form and substance satisfactory to the
Administrative Agent;

(iii) whenever any Grantor shall receive any cash, money, checks or any other
similar items of payment relating to any Collateral (including any Proceeds of
any Collateral), subject to the terms of the Revolving Loan Agreement (if
applicable) and any other Permitted Liens, such Grantor agrees that it will,
within one (1) Business Day of such receipt, deposit, or cause to be deposited,
all such items of payment into an account maintained under the sole dominion and
control of the Administrative Agent (the “Collateral Account”) or in a Deposit
Account (other than an Excluded Deposit Account) at a Controlled Depositary,
until such Grantor shall deposit such cash, money, checks or any other similar
items of payment in the Collateral Account or in a Deposit Account

 

19



--------------------------------------------------------------------------------

(other than an Excluded Deposit Account) at a Controlled Depositary, such
Grantor shall hold such cash, money, checks or any other similar items of
payment in trust for the Administrative Agent and Lenders and as property of the
Administrative Agent and Lenders, separate from the other funds of such Grantor,
and the Administrative Agent shall have the right in to transfer or direct the
transfer of the balance of each Deposit Account to the Collateral Account. All
such Collateral and Proceeds of Collateral received by the Administrative Agent
hereunder shall be held by the Administrative Agent in the Collateral Account as
collateral security for all the Obligations and shall not constitute payment
thereof until applied as provided in Section 5.4;

(iv) the Administrative Agent shall have the right to receive any and all cash
dividends, payments or distributions made in respect of any Investment Property,
or Partnership/LLC Interests or other Proceeds paid in respect of any Investment
Property, or Partnership/LLC Interests, and any or all of any Investment
Property, or Partnership/LLC Interests shall be registered in the name of the
Administrative Agent or its nominee, and the Administrative Agent or its nominee
may thereafter exercise (A) all voting, corporate and other rights pertaining to
such Investment Property, or Partnership/LLC Interests at any meeting of
shareholders, partners or members of the relevant Issuers and (B) any and all
rights of conversion, exchange and subscription and any other rights, privileges
or options pertaining to such Investment Property, or Partnership/LLC Interests
as if it were the absolute owner thereof (including, without limitation, the
right to exchange at its discretion any and all of the Investment Property, or
Partnership/LLC Interests upon the merger, consolidation, reorganization,
recapitalization or other fundamental change in the corporate, partnership or
company structure of any Issuer or upon the exercise by any Grantor or the
Administrative Agent of any right, privilege or option pertaining to such
Investment Property, or Partnership/LLC Interests, and in connection therewith,
the right to deposit and deliver any and all of the Investment Property, or
Partnership/LLC Interests with any committee, depositary, transfer agent,
registrar or other designated agency upon such terms and conditions as the
Administrative Agent may determine), all without liability except to account for
property actually received by it; but the Administrative Agent shall have no
duty to any Grantor to exercise any such right, privilege or option and the
Administrative Agent and the Lenders shall not be responsible for any failure to
do so or delay in so doing. In furtherance thereof, each Grantor hereby
authorizes and instructs each Issuer with respect to any Collateral consisting
of Investment Property and Partnership/LLC Interests to (i) comply with any
instruction received by it from the Administrative Agent in writing that
(A) states that an Event of Default has occurred and is continuing and (B) is
otherwise in accordance with the terms of this Agreement, without any other or
further instructions from such Grantor, and each Grantor agrees that each Issuer
shall be fully protected in so complying following receipt of such notice and
prior to notice that such Event of Default is no longer continuing, and
(ii) except as otherwise expressly permitted hereby, pay any dividends,
distributions or other payments with respect to any Investment Property, or
Partnership/LLC Interests directly to the Administrative Agent; and

(v) the Administrative Agent shall be entitled to (but shall not be required
to): (A) proceed to perform any and all obligations of the applicable Grantor
under any Material Contract and exercise all rights of such Grantor thereunder
as fully as such

 

20



--------------------------------------------------------------------------------

Grantor itself could, (B) do all other acts which the Administrative Agent may
deem necessary or proper to protect its Security Interest granted hereunder,
provided such acts are not inconsistent with or in violation of the terms of any
of the Credit Agreement, of the other Loan Documents or Applicable Law, and
(C) sell, assign or otherwise transfer any Material Contract in accordance with
the Credit Agreement, the other Loan Documents and Applicable Law, subject,
however, to the prior approval of each other party to such Material Contract, to
the extent required under the Material Contract.

SECTION 5.3 Private Sales.

(a) If the Administrative Agent shall determine that in order to exercise its
right to sell any or all of the Collateral it is necessary or advisable to have
such Collateral registered under the provisions of the Securities Act (any such
Collateral, the “Restricted Securities Collateral”), the relevant Grantor will
cause each applicable Issuer (and the officers and directors thereof) to
(i) execute and deliver all such instruments and documents, and do or cause to
be done all such other acts as may be, in the opinion of the Administrative
Agent, necessary or advisable to register such Restricted Securities Collateral,
or that portion thereof to be sold, under the provisions of the Securities Act,
(ii) use its commercially reasonable efforts to cause the registration statement
relating thereto to become effective and to remain effective for a period of one
year from the date of the first public offering of such Restricted Securities
Collateral, or that portion thereof to be sold, and (iii) make all amendments
thereto and/or to the related prospectus which, in the opinion of the
Administrative Agent, are necessary or advisable, all in conformity with the
requirements of the Securities Act and the rules and regulations of the
Securities and Exchange Commission applicable thereto. Each Grantor agrees to
use commercially reasonable efforts to cause each applicable Issuer (and the
officers and directors thereof) to comply with the provisions of the securities
or “Blue Sky” laws of any and all jurisdictions which the Administrative Agent
shall designate and to make available to its security holders, as soon as
practicable, an earnings statement (which need not be audited) which will
satisfy the provisions of Section II (a) of the Securities Act.

(b) Each Grantor recognizes that the Administrative Agent may be unable to
effect a public sale of any or all the Investment Property and Partnerships/LLC
Interests, by reason of certain prohibitions contained in the Securities Act and
applicable state securities laws or otherwise, and may be compelled to resort to
one or more private sales thereof to a restricted group of purchasers which will
be obliged to agree, among other things, to acquire such securities for their
own account for investment and not with a view to the distribution or resale
thereof. Each Grantor acknowledges and agrees that any such private sale may
result in prices and other terms less favorable than if such sale were a public
sale and, notwithstanding such circumstances, agrees that any such private sale
shall not be deemed to have been made in a non- commercially reasonable manner
because it is conducted as a private sale. The Administrative Agent shall be
under no obligation to delay a sale of any of the Investment Property and
Partnerships/LLC Interests for the period of time necessary to permit the Issuer
thereof to register such securities for public sale under the Securities Act, or
under applicable state securities laws, even if such Issuer would agree to do
so.

(c) Each Grantor agrees to use its commercially reasonable efforts to do or
cause to be done all such other acts as may be necessary to make such sale or
sales of all or any portion of

 

21



--------------------------------------------------------------------------------

the Investment Property and Partnerships/LLC Interests valid and binding and in
compliance with any and all other Applicable Laws. Each Grantor further agrees
that a breach of any of the covenants contained in this Section 5.3 will:cause
irreparable injury to the Administrative Agent and the Lenders, that the
Administrative Agent and the Lenders have no adequate remedy at law in respect
of such breach and, as a consequence, that each and every covenant contained in
this Section 5.3 shall be specifically enforceable against such Grantor, and
such Grantor hereby waives and agrees not to assert any defenses against an
action for specific performance of such covenants except for a defense that no
Event of Default has occurred under the Credit Agreement.

SECTION 5.4 Application of Proceeds. At such intervals as may be agreed upon by
the Borrower and the Administrative Agent, or, if an Event of Default shall have
occurred and be continuing, at any time at the Administrative Agent’s election,
the Administrative Agent may apply all or any part of the Collateral or any
Proceeds of the Collateral in payment in whole or in part of the Obligations
(after deducting all reasonable costs and expenses of every kind incurred in
connection therewith or incidental to the care or safekeeping of any of the
Collateral or in any way relating to the Collateral or the rights of the
Administrative Agent and the Lenders hereunder, including, without limitation,
reasonable attorneys’ fees and disbursements) in accordance with Section 14.4 of
the Credit Agreement. Only after (i) the payment by the Administrative Agent of
any other amount required by any provision of Applicable Law, including, without
limitation, Section 9-610 and Section 9-615 of the UCC and (ii) the payment in
full of the Obligations and the termination of the Commitments, shall the
Administrative Agent account for the surplus, if any, to any Grantor, or to
whomever may be lawfully entitled to receive the same (if such Person is not a
Grantor).

SECTION 5.5 Waiver, Deficiency. Each Grantor hereby waives, to the extent
permitted by Applicable Law, all rights of redemption, appraisement, valuation,
stay, extension or moratorium now or hereafter in force under any Applicable Law
in order to prevent or delay the enforcement of this Agreement or the absolute
sale of the Collateral or any portion thereof. Each Grantor shall remain liable
for any deficiency if the proceeds of any sale or other disposition of the
Collateral are insufficient to pay its Obligations and the fees and
disbursements of any attorneys employed by the Administrative Agent or any
Lender to collect such deficiency.

SECTION 5.6 Intercreditor Agreement. The rights and remedies of the
Administrative Agent set forth is this Article V are subject to the terms of the
Intercreditor Agreement.

ARTICLE VI

THE ADMINISTRATIVE AGENT

SECTION 6.1 Administrative Agent’s Appointment as Attorney-In-Fact.

(a) Each Grantor hereby irrevocably constitutes and appoints the Administrative
Agent and any officer or agent thereof, with full power of substitution, as its
true and lawful

 

22



--------------------------------------------------------------------------------

attorney-in-fact with full irrevocable power and authority in the place and
stead of such Grantor and in the name of such Grantor or in its own name, for
the purpose of carrying out the terms of this Agreement, to take any and all
appropriate action and to execute any and all documents and instruments which
may be necessary or desirable to accomplish the purposes of this Agreement, and,
without limiting the generality of the foregoing, each Grantor hereby gives the
Administrative Agent the power and right, on behalf of such Grantor, without
notice to or assent by such Grantor, to do any or all of the following upon the
occurrence and during the continuation of an Event of Default (subject to the
terms of the Intercreditor Agreement):

(i) in the name of such Grantor or its own name, or otherwise, take possession
of and indorse and collect any checks, drafts, notes, acceptances or other
instruments for the payment of moneys due under any Account or Material Contract
subject to a Security Interest or with respect to any other Collateral and file
any claim or take any other action or proceeding in any court of law or equity
or otherwise deemed appropriate by the Administrative Agent for the purpose of
collecting any and all such moneys due under any Account or Material Contract
subject to a Security Interest or with respect to any other Collateral whenever
payable;

(ii) in the case of any Intellectual Property, execute and deliver, and have
recorded, any and all agreements, instruments, documents and papers as the
Administrative Agent may request to evidence the Administrative Agent’s and the
Lenders’ security interest in such Intellectual Property and the goodwill and
General Intangibles of such Grantor relating thereto or represented thereby;

(iii) pay or discharge taxes and Liens levied or placed on or threatened against
the Collateral, effect any repairs or any insurance called for by the terms of
this Agreement and pay all or any part of the premiums therefor and the costs
thereof;

(iv) execute, in connection with any sale provided for in this Agreement, any
endorsements, assignments or other instruments of conveyance or transfer with
respect to the Collateral; and

(v) (A) direct any party liable for any payment under any of the Collateral to
make payment of any and all moneys due or to become due thereunder directly to
the Administrative Agent or as the Administrative Agent shall direct; (B) ask or
demand for, collect, and receive payment of and receipt for, any and all moneys,
claims and other amounts due or to become due at any time in respect of or
arising out of any Collateral; (C) sign and indorse any invoices, freight or
express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, notices and other documents in connection
with any of the Collateral; (D) commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral or any portion thereof and to enforce any other right in
respect of any Collateral; (E) defend any suit, action or proceeding brought
against such Grantor with respect to any Collateral; (F) settle, compromise or
adjust any such suit, action or proceeding and, in connection therewith, give
such discharges or releases as the Administrative Agent may deem appropriate;
(G) assign any Copyright, Patent or Trademark (along with the goodwill of the
business to which any such Copyright, Patent

 

23



--------------------------------------------------------------------------------

or Trademark pertains), for such term or terms, on such conditions, and in such
manner, as the Administrative Agent shall in its sole discretion determine; and
(H) generally, sell, transfer, pledge and make any agreement with respect to or
otherwise deal with any of the Collateral as fully and completely as though the
Administrative Agent were the absolute owner thereof for all purposes, and do,
at the Administrative Agent’s option and such Grantor’s expense, at any time, or
from time to time, all acts and things which the Administrative Agent deems
necessary to protect, preserve or realize upon the Collateral and the
Administrative Agent’s and the Lenders’ Security Interests therein and to effect
the intent of this Agreement, all as fully and effectively as such Grantor might
do.

(b) If any Grantor fails to perform or comply with any of its agreements
contained herein, the Administrative Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement in accordance with the provisions of Section 6.1
(a).

(c) The expenses of the Administrative Agent incurred in connection with actions
taken pursuant to the terms of this Agreement, together with interest thereon at
a rate per annum equal to the highest rate per annum at which interest would
then be payable on any category of past due Base Rate Loans under, the Credit
Agreement, from the date of payment by the Administrative Agent to the date
reimbursed by the relevant Grantor, shall be payable by such Grantor to the
Administrative Agent on demand.

(d) Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof in accordance with Section 6.1 (a). All
powers, authorizations and agencies contained in this Agreement are coupled with
an interest and are irrevocable until this Agreement is terminated and the
Security Interests created hereby are released.

SECTION 6.2 Duty of Administrative Agent. The Administrative Agent’s sole duty
with respect to the custody, safekeeping and physical preservation of the
Collateral in its possession, under Section 9-207 of the UCC or otherwise, shall
be to deal with it in the same manner as the Administrative Agent deals with
similar property for its own account. Neither the Administrative Agent, any
Lender nor any of their respective officers, directors, employees or agents
shall be liable for failure to demand, collect or realize upon any of the
Collateral or for any delay in doing so or shall be under any obligation to sell
or otherwise dispose of any Collateral upon the request of any Grantor or any
other Person or to take any other action whatsoever with regard to the
Collateral or any part thereof. The powers conferred on the Administrative Agent
and the Lenders hereunder are solely to protect the Administrative Agent’s and
the Lenders’ interests in the Collateral and shall not impose any duty upon the
Administrative Agent or any Lender to exercise any such powers. The
Administrative Agent and the Lenders shall be accountable only for amounts that
they actually receive as a result of the exercise of such powers, and neither
they nor any of their officers, directors, employees or agents shall be
responsible to any Grantor for any act or failure to act hereunder, except for
their own gross negligence or willful misconduct.

SECTION 6.3 Authority of Administrative Agent. Each Grantor acknowledges that
the rights and responsibilities of the Administrative Agent under this Agreement
with respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the

 

24



--------------------------------------------------------------------------------

Administrative Agent of any option, voting right, request, judgment or other
right or remedy provided for herein or resulting or arising out of this
Agreement shall, as between the Administrative Agent and the Lenders, be
governed by the Credit Agreement and by such other agreements with respect
thereto as may exist from time to time among them, but, as between the
Administrative Agent and the Grantors, the Administrative Agent shall be
conclusively presumed to be acting as agent for the Lenders with full and valid
authority so to act or refrain from acting, and no Grantor shall be under any
obligation, or entitlement to make any inquiry respecting such authority.

ARTICLE VII

MISCELLANEOUS

SECTION 7.1 Amendments in Writing. None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in
accordance with Section 9.2 of the Credit Agreement.

SECTION 7.2 Notices. All notices, requests and demands to or upon the
Administrative Agent or any Grantor hereunder shall be effected in the manner
provided for in Section 9.1 of the Credit Agreement.

SECTION 7.3 No Waiver by Course of Conduct, Cumulative Remedies. Neither the
Administrative Agent nor any Lender shall by any act (except by a written
instrument pursuant to Section 7.1), delay, indulgence, omission or otherwise be
deemed to have waived any right or remedy hereunder or to have acquiesced in any
Default or Event of Default. No failure to exercise, nor any delay in exercising
on the part of the Administrative Agent or any Lender, any right, power or
privilege hereunder shall operate as a waiver thereof. No single or partial
exercise of any right, power or privilege hereunder shall preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
A waiver by the Administrative Agent or any Lender of any right or remedy
hereunder on any one occasion shall not be construed as a bar to any right or
remedy which the Administrative Agent or such Lender would otherwise have on any
future occasion. The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.

SECTION 7.4 Enforcement Expenses, Indemnification.

(a) Each Grantor agrees to pay or reimburse each Lender and the Administrative
Agent for all its costs and expenses incurred in connection with enforcing or
preserving any rights under this Agreement and the other Loan Documents to which
such Grantor is a party, (including, without limitation, in connection with any
workout, restructuring, bankruptcy or other similar proceeding) including,
without limitation, the reasonable fees and disbursements of counsel to each
Lender and of counsel to the Administrative Agent.

(b) Each Grantor agrees to pay, and to save the Administrative Agent and the
Lenders harmless from, any and all liabilities with respect to, or resulting
from any delay in paying, any and all stamp, excise, sales or other taxes(in
each case, subject to Section 3.11 of the Credit

 

25



--------------------------------------------------------------------------------

Agreement) which may be payable or determined to be payable with respect to any
of the Collateral or in connection with any of the transactions contemplated by
this Agreement.

(c) Each Grantor agrees to pay, and to save the Administrative Agent and the
Lenders harmless from any and all liabilities, obligations, losses, damages,
penalties, costs arid expenses in connection with actions, judgments suits,
costs, expenses or disbursements of any kind or nature whatsoever with respect
to the execution, delivery, enforcement, performance and administration of this
Agreement to the extent any Grantor would be required to do so pursuant to
Section 9.2 of the Credit Agreement.

(d) The agreements in this Section 7.4 shall survive termination of the
Commitments and repayment of the Obligations and all other amounts payable under
the Credit Agreement and the other Loan Documents.

SECTION 7.5 Waiver of Jury Trial. EACH GRANTOR HEREBY ACKNOWLEDGES THAT IT HAS
IRREVOCABLY WAIVED ITS RESPECTIVE RIGHTS TO A JURY TRIAL WITH RESPECT TO ANY
ACTION, CLAIM OR OTHER PROCEEDING ARISING OUT OF ANY DISPUTE IN CONNECTION WITH
THIS AGREEMENT, ANY RIGHTS OR OBLIGATIONS HEREUNDER, OR THE PERFORMANCE OF SUCH
RIGHTS AND OBLIGATIONS.

SECTION 7.6 Successors and Assigns. This Agreement shall be binding upon the
successors and assigns of each Grantor and shall inure to the benefit of each
Grantor (and shall bind all Persons who become bound as a Grantor to this
Collateral Agreement), the Administrative Agent and the Lenders and their
successors and assigns: provided that no Grantor may assign, transfer or
delegate any of its rights or obligations under this Agreement without the prior
written consent of the Administrative Agent (given in accordance with
Section 7.1).

SECTION 7.7 Set-Off. Each Grantor hereby irrevocably authorizes the
Administrative Agent and each Lender at any time and from time to time pursuant
to Section 9.4 of the Credit Agreement, without notice to such Grantor or any
other Grantor, any such notice being expressly waived by each Grantor, to set
off and appropriate and apply any and all deposits (general or special, time or
demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by the Administrative Agent or such Lender to or for the credit or the
account of such Grantor, or any part thereof in such amounts as the
Administrative Agent or such Lender may elect, against and on account of the
obligations and liabilities of such Grantor to the Administrative Agent or such
Lender hereunder and claims of every nature arid description of the
Administrative Agent or such Lender against such Grantor, in any currency,
whether arising hereunder, under the Credit Agreement, any other Loan Document
or otherwise, as the Administrative Agent or such Lender may elect, whether or
not the Administrative Agent or any Lender has made any demand for payment and
although such obligations, liabilities and claims may be contingent or
unmatured. The Administrative Agent and each Lender shall notify such Grantor
promptly of any such set off and the application made by the Administrative
Agent or such Lender of the proceeds thereof; provided that the failure to give
such notice shall not affect the validity of such set off and application. The
rights of the Administrative Agent and each Lender under this Section 7.7 are in
addition to other rights

 

26



--------------------------------------------------------------------------------

and remedies (including, without limitation, other rights of set-off) which the
Administrative Agent or such Lender may have.

SECTION 7.8 Counterparts. This Agreement may be executed in counterparts, each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.

SECTION 7.9 Severability. Any provision of this Agreement or any other Loan
Agreement which is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective only to the extent of such prohibition or
unenforceability without invalidating the remainder of such provision or the
remaining provisions hereof or thereof or affecting the validity or
enforceability of such provision in any other jurisdiction.

SECTION 7.10 Section Heading. The Section headings used in this Agreement are
for convenience of reference only and are not to affect the construction hereof
or be taken into consideration in the interpretation hereof.

SECTION 7.11 Integration. This Agreement and the other Loan Documents, and any
separate letter agreements with respect to fees payable to the Administrative
Agent, constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. Each Loan Document was
drafted with the joint participation of the respective parties thereto and shall
be construed neither against nor in favor of any party, but rather in accordance
with the fair meaning thereof.

SECTION 7.12 Governing Law. This Agreement shall be governed by, and construed
in accordance with, the law of the State of New York.

SECTION 7.13 Consent to Jurisdiction. Each Grantor hereby irrevocably consents
to the personal jurisdiction of the state and federal courts located in New
York, New York, in any action, claim or other proceeding arising out of any
dispute in connection with this Agreement, the Notes and the other Loan
Documents, any rights or obligations hereunder or thereunder, or the performance
of such rights and obligations. Each Grantor hereby irrevocably consents to the
service of a summons and complaint and other process in any action, claim or
proceeding brought by the Administrative Agent or any Lender in connection with
this Agreement, the Notes or the other Loan Documents, any rights or obligations
hereunder or thereunder, or the performance of such rights and obligations, on
behalf of itself or its property, in the manner specified in Section 9.5(d) of
the Credit Agreement. Nothing in this Section 7.13 shall affect the right of the
Administrative Agent or any Lender to serve legal process in any other manner
permitted by Applicable Law or affect the right of the Administrative Agent or
any Lender to bring any action or proceeding against any Grantor or its
properties in the courts of any other jurisdictions.

SECTION 7.14 Acknowledgements.

(a) Each Grantor hereby acknowledges that: (i) it has been advised by counsel in
the negotiation, execution and delivery of this Agreement and the other Loan
Documents to which it is a party, (ii) neither the Administrative Agent nor any
Lender has any fiduciary relationship

 

27



--------------------------------------------------------------------------------

with or duty to any Grantor arising out of or in connection with this Agreement
or any of the other Loan Documents, and the relationship between the Grantors,
on the one hand, and the Administrative Agent and Lenders, on the other hand, in
connection herewith or therewith is solely that of debtor and creditor, and
(iii) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby or thereby
among the Lenders or among the Grantors and the Lenders.

(b) Each Issuer party to this Agreement acknowledges receipt of a copy of this
Agreement and agrees to be bound thereby and to comply with the terms thereof
insofar as such terms are applicable to it. Each Issuer agrees to provide such
notices to the Administrative Agent as may be necessary to give full effect to
the provisions of this Agreement.

SECTION 7.15 Additional Grantors. Each Subsidiary of the Borrower that is
required to become a party to this Agreement pursuant to the terms of the Credit
Agreement shall become a Grantor for all purposes of this Agreement upon
execution and delivery by such Subsidiary of a joinder agreement in form and
substance satisfactory to the Administrative Agent.

SECTION 7.16 Releases.

(a) At such time as the Obligations (other than contingent indemnification and
expense reimbursement obligations not then due) shall have been paid in full and
the Commitments have been terminated, the Collateral shall be released from the
Liens created hereby, and this Agreement and all obligations (other than those
expressly stated to survive such termination) of the Administrative Agent and
each Grantor hereunder shall terminate, all without delivery of any instrument
or performance of any act by any party, and all rights to the Collateral shall
revert to the Grantors. At the request and sole expense of any Grantor following
any such termination, the Administrative Agent shall deliver to such Grantor any
Collateral held by the Administrative Agent hereunder, and execute and deliver
to such Grantor such documents as such Grantor shall reasonably request to
evidence such termination

(b) If any of the Collateral shall be sold, transferred or otherwise disposed of
by any Grantor in a transaction permitted by the Credit Agreement, then the
Administrative Agent, at the request and sole expense of such Grantor, shall
execute and deliver to such Grantor all releases or other documents reasonably
necessary or desirable for the release of the Liens created hereby on such
Collateral. In the event that all the capital stock of any Grantor shall be
sold, transferred or otherwise disposed of in a transaction permitted by the
Credit Agreement, then, at the request of the Borrower and at the expense of the
Grantors, such Grantor shall be released from its obligations hereunder;
provided that the Borrower shall have delivered to the Administrative Agent, at
least ten (10) Business Days prior to the date of the proposed release, a
written request for release identifying the relevant Grantor and the terms of
the sale or other disposition in reasonable detail, including the price thereof
and any expenses in connection therewith, together with a certification by the
Borrower stating that such transaction is in compliance with the Credit
Agreement and the other Loan Documents.

[Signature Pages to Follow]

 

28



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Collateral Agreement to
be executed under seal by their duly authorized officers, all as of the day and
year first written above.

 

GREGG APPLIANCES, INC., as Grantor By:        Name:        Title:    

 

HHG DISTRIBUTING, LLC, an Indiana limited

liability company, as Grantor and Issuer

By: Gregg Appliances, Inc.,

its sole member

By: 

     

Name: 

     

Title:

   

[Collateral Agreement – Gregg Appliances]



--------------------------------------------------------------------------------

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Administrative Agent

By: 

     

Name: 

     

Title:

   

[Collateral Agreement – Gregg Appliances]



--------------------------------------------------------------------------------

EXHIBIT J

to

Credit Agreement

dated as of July 25, 2007

by and among

Gregg Appliances, Inc.,

as Borrower,

the Lenders party thereto,

as Lenders,

and

Wachovia Bank, National Association,

as Administrative Agent

FORM OF INTERCREDITOR AGREEMENT



--------------------------------------------------------------------------------

[Execution]

INTERCREDITOR AGREEMENT

INTERCREDITOR AGREEMENT, dated as of July 25, 2007, among Wachovia Capital
Finance Corporation (Central) in its capacity as administrative and collateral
agent for the Revolving Credit Secured Parties (in such capacity, the “Revolving
Credit Agent” as hereinafter further defined), and Wachovia Bank, National
Association, in its capacity as administrative and collateral agent for the Term
Loan Secured Parties (in such capacity, “Term Loan Agent” as hereinafter further
defined), Gregg Appliances, Inc., an Indiana corporation (“Borrower” as
hereinafter further defined), HHG Distributing, LLC, an Indiana limited
liability company as a guarantor (in such capacity and, together with any other
additional guarantors who may become a party to the Documents as guarantors, the
“Guarantors” as hereinafter defined).

W I T N E S S E T H :

WHEREAS, Borrower and Guarantors have entered into a secured revolving credit
facility with the Revolving Credit Agent and the lenders for whom it is acting
as agent as set forth in the Revolving Loan Agreement (as hereinafter defined)
pursuant to which such lenders have made and from time to time may make loans
and provide other financial accommodations to Borrower which are guaranteed by
Guarantors and secured by substantially all of the assets of Borrower and
Guarantors;

WHEREAS, Borrower and Guarantors have entered into a secured term loan facility
with the Term Loan Agent and the lenders for whom it is acting as agent as set
forth in the Term Loan Agreement (as hereinafter defined) pursuant to which such
lenders have made term loans to Borrower which are guaranteed by Guarantors and
secured by substantially all of the assets of Borrower and Guarantors;

WHEREAS, Revolving Credit Agent, Revolving Credit Secured Parties, Term Loan
Agent and Term Loan Secured Parties desire to enter into this Intercreditor
Agreement to (i) confirm the relative priority of the security interests of
Revolving Credit Agent and Term Loan Agent in the assets and properties of
Borrower and Guarantors, (ii) provide for the orderly sharing among them, in
accordance with such priorities, of proceeds of such assets and properties upon
any foreclosure thereon or other disposition thereof and (iii) address related
matters;

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
obligations herein set forth and for other good and valuable consideration, the
sufficiency and receipt of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

Section 1. Definitions; Interpretation

1.1 Definitions. As used in this Agreement, the following terms have the
meanings specified below:

“Agents” shall mean, collectively, the Revolving Credit Agent and the Term Loan
Agent; sometimes being referred to herein individually as an “Agent”.



--------------------------------------------------------------------------------

“Agreement” shall mean this Intercreditor Agreement, as amended, renewed,
extended, supplemented or otherwise modified from time to time in accordance
with the terms hereof.

“Bankruptcy Code” shall mean the United States Bankruptcy Code, being Title 11
of the United States Code, as the same now exists or may from time to time
hereafter be amended, modified, recodified or supplemented.

“Bankruptcy Law” shall mean the Bankruptcy Code and any similar Federal, state
or foreign law for the relief of debtors.

“Borrower” shall mean Gregg Appliances, Inc., an Indiana corporation, together
with its successors and assigns.

“Business Day” shall mean any day other than a Saturday, Sunday, or other day on
which commercial banks are authorized or required to close under the laws of the
State of Illinois, the State of Indiana, the State of New York or the State of
North Carolina, and a day on which Agent is open for the transaction of
business.

“Capital Stock” shall mean, with respect to any Person, any and all shares,
interests, participations, rights or other equivalents (however designated) of
such Person’s capital stock or partnership, limited liability company or other
equity interests at any time outstanding, and any and all rights, warrants or
options exchangeable for or convertible into such capital stock or other
interests (but excluding any debt security that is exchangeable for or
convertible into such capital stock).

“Collateral” shall mean all of the property and interests in property, real or
personal, tangible or intangible, now owned or hereafter acquired by any Grantor
in or upon which either Revolving Credit Agent or Term Loan Agent at any time
has a Lien, and including, without limitation, all proceeds of such property and
interests in property; provided, that, in no event (unless Borrower and other
Grantors shall after the date hereof otherwise agree), shall the terms
“Collateral,” “Term Loan Priority Collateral” and “Revolving Credit Priority
Collateral” include the property of Grantors described in Section 5.3 of
Revolving Loan Agreement (as in effect on the date hereof).

“Control Collateral” shall mean any Collateral consisting of any Certificated
Security, Instrument and Investment Property (each as defined in the UCC), cash
and any other Collateral as to which a first priority Lien shall or may be
perfected through possession or control of such Collateral by the secured party
or any agent therefor or any deposit or securities account in which such
Collateral is held, if such Collateral or any such account is in fact in
possession or under the control of an Agent or of agents or bailees of such
Agent.

“DIP Financing” shall have the meaning set forth in Section 6.2 hereof.

“Discharge of Revolving Loan Obligations” shall mean (a) the termination of the
commitments of the Revolving Credit Lenders and the financing arrangements
provided by Revolving Credit Agent and the other Revolving Credit Lenders to
Grantors under the Revolving Credit Documents, (b) except to the extent
otherwise provided in Sections 4.1 and 4.2, the final

 

2



--------------------------------------------------------------------------------

payment in full in cash in respect of the Revolving Loan Obligations (other than
the Revolving Loan Obligations described in clause (c) of this definition),
(c) payment in full in cash of cash collateral, or at Revolving Credit Agent’s
option, the delivery to Revolving Credit Agent of a letter of credit payable to
Revolving Credit Agent, in either case as required under the terms of the
Revolving Loan Agreement, in respect of letters of credit issued under the
Revolving Credit Documents, Revolving Credit Bank Product Obligations,
continuing obligations of Revolving Credit Agent and Revolving Credit Lenders
under control agreements and other contingent Revolving Loan Obligations in an
aggregate amount for clauses (a), (b) and (c) above not to exceed the Maximum
Revolving Loan Priority Debt Amount. If after receipt of any payment of, or
proceeds of Collateral applied to the payment of, the Revolving Loan
Obligations, Revolving Credit Agent or any other Revolving Credit Secured Party
is required to surrender or return such payment or proceeds to any person for
any reason, then the Revolving Loan Obligations intended to be satisfied by such
payment or proceeds shall be reinstated and continue and this Agreement shall
continue in full force and effect as if such payment or proceeds had not been
received by such Revolving Credit Agent or other Revolving Credit Secured Party,
as the case may be, and no Discharge of Revolving Loan Obligations shall be
deemed to have occurred.

“Discharge of Term Loan Obligations” shall mean, except to the extent otherwise
provided in Sections 4.1 and 4.2, the final payment in full in cash of the Term
Loan Obligations, including the payment in full in cash of cash collateral, or
at Term Loan Agent’s option, the delivery to Term Loan Agent of a letter of
credit payable to Term Loan Agent, in either case as required under the terms of
the Term Loan Agreement, in respect of Term Loan Bank Product Obligations, and
continuing obligations of Term Loan Agent and Term Loan Secured Parties under
control agreements and other contingent Term Loan Obligations in an aggregate
amount not to exceed the Maximum Term Loan Priority Debt Amount. If after
receipt of any payment of, or proceeds of Collateral applied to the payment of,
the Term Loan Obligations, Term Loan Agent or any other Term Loan Secured Party
is required to surrender or return such payment or proceeds to any person for
any reason, then the Term Loan Obligations intended to be satisfied by such
payment or proceeds shall be reinstated and continue and this Agreement shall
continue in full force and effect as if such payment or proceeds had not been
received by such Term Loan Agent or other Term Loan Secured Party, as the case
may be, and no Discharge of Term Loan Obligations shall be deemed to have
occurred.

“Documents” shall mean, collectively, the Revolving Credit Documents and the
Term Loan Documents; sometimes referred to herein individually as a “Document”.

“Enforcement” shall mean, collectively or individually for one or both of the
Revolving Credit Agent and the Term Loan Agent, when a Revolving Credit Default
or Term Loan Default, as the case may be, has occurred and is continuing, to
repossess, or exercise any remedies with respect to, any material amount of
Collateral or commence the enforcement of any of the rights and remedies under
the Revolving Credit Documents, the Term Loan Documents or under any applicable
law, but in all cases excluding the imposition of a default rate or late fee.

“Equipment” shall mean: (a) all “equipment” as defined in Article 9 of the UCC,
(b) all machinery, manufacturing equipment, data processing equipment,
computers, office equipment, furnishings, furniture, appliances, fixtures and
tools (in each case, regardless of whether characterized as equipment under the
UCC), and (c) all accessions or additions thereto,

 

3



--------------------------------------------------------------------------------

all parts thereof, whether or not at any time of determination incorporated or
installed therein or attached thereto, and all replacements therefor, wherever
located, now or hereafter existing, including any fixtures.

“Equipment Access Period” shall mean the period, which commences on the day that
Revolving Credit Agent provides Term Loan Agent with written notice of its
election to request access pursuant to Section 8.2 below and ends on the 120th
day after the date of such notice (such date, the “Equipment Access Period
Commencement Date”) plus, such number of days, if any, after the Equipment
Access Period Commencement Date that the Revolving Credit Agent is stayed or
otherwise prohibited by law or court order from exercising remedies with respect
to Revolving Credit Priority Collateral, or (ii) the date on which all or
substantially all of the Revolving Credit Priority Collateral for which the use
of such Equipment is necessary or desirable is sold, collected or liquidated, or
(iii) the date on which the Discharge of Revolving Loan Obligations occurs or
(iv) the date on which the Revolving Credit Default that was the subject of such
notice triggering the Equipment Access Period has been cured to the satisfaction
of the Revolving Credit Agent, or waived in writing by the Revolving Credit
Agent.

“Grantors” shall mean, collectively, Borrower, Guarantors and each Subsidiary of
Borrower or Guarantors that shall have created or purported to create a Lien on
its assets to secure any Revolving Loan Obligations or Term Loan Obligations,
together with their respective successors and assigns; sometimes being referred
to herein individually as a “Grantor”.

“Guarantors” shall mean, collectively, (a) HH Gregg Distributing LLC, an Indiana
limited liability company, and (b) any other person that at any time after the
date hereof becomes a party to a guarantee in favor of the Revolving Credit
Agent or the Revolving Credit Lenders in respect of any of the Revolving Loan
Obligations or the Term Loan Agent or the Term Loan Lenders in respect of any of
the Term Loan Obligations, and (c) their respective successors and assigns;
sometimes being referred to herein individually as a “Guarantor”.

“Hedging Obligations” shall mean, with respect to any Person, the obligations of
such Person under (a) interest rate swap agreements, interest rate cap
agreements and interest rate collar agreements and (b) other agreements or
arrangements designed to protect such Person against fluctuations in interest
rates, commodity prices, or the value of foreign currencies.

“Insolvency or Liquidation Proceeding” shall mean (a) any voluntary or
involuntary case or proceeding under any Bankruptcy Law with respect to any
Grantor, (b) any other voluntary or involuntary insolvency, reorganization or
bankruptcy case or proceeding, or any receivership, liquidation, reorganization
or other similar case or proceeding with respect to any Grantor or with respect
to any of their respective assets, (c) any proceeding seeking the appointment of
any trustee, receiver, liquidator, custodian or other insolvency official with
similar powers with respect to any Grantor or any or all of its assets or
properties, (d) any liquidation, dissolution, reorganization or winding up of
any Grantor whether voluntary or involuntary and whether or not involving
insolvency or bankruptcy or (e) any assignment for the benefit of creditors or
any other marshalling of assets and liabilities of any Grantor.

“Lien” shall mean any mortgage, deed of trust, pledge, hypothecation,
assignment, deposit arrangement, security interest, encumbrance (including, but
not limited to, easements,

 

4



--------------------------------------------------------------------------------

rights of way and the like), lien (statutory or other), security agreement or
transfer intended as security, including without limitation, any conditional
sale or other title retention agreement, the interest of a lessor under a
capital lease or any financing lease having substantially the same economic
effect as any of the foregoing.

“Maximum Priority Revolving Credit Bank Product Obligations” shall mean, as of
any date of determination, the amount of the Revolving Loan Obligations
constituting Revolving Credit Bank Product Obligations that is in excess of any
reserve established with respect thereto by Revolving Credit Agent under the
terms of the Revolving Loan Agreement outstanding on such date, up to
$11,000,000 in the aggregate at any one time outstanding.

“Maximum Priority Revolving Loan Debt Amount” shall mean, as of any date of
determination, (a) the sum of (i) $137,500,000, plus (b) any interest on such
amount (and including, without limitation, any interest which would accrue and
become due but for the commencement of Insolvency or Liquidation Proceeding,
whether or not such amounts are allowed or allowable in whole or in part in such
case or similar proceeding), plus (c) the Maximum Priority Revolving Credit Bank
Product Obligations, plus (d) any fees, costs, expenses and indemnities payable
under any of the Revolving Credit Documents (and including, without limitation,
any fees, costs, expenses and indemnities which would accrue and become due but
for the commencement of Insolvency or Liquidation Proceeding, whether or not
such amounts are allowed or allowable in whole or in part in such case or
similar proceeding), minus (e) the aggregate amount of all permanent reductions
of the Commitments under (and as defined in) the Revolving Loan Agreement made
from and after the date hereof.

“Maximum Priority Term-Loan Debt Amount” shall mean, as of any date of
determination, (a) the sum of the amount of $110,000,000 plus the amount of any
Incremental Loans (as such term is defined in the Term Loan Agreement) made
pursuant to and under the terms of the Term Loan Agreement not to exceed the
principal amount of $55,000,000, plus (b) any interest on such amount (and
including, without limitation, any interest which would accrue and become due
but for the commencement of Insolvency or Liquidation Proceeding, whether or not
such amounts are allowed or allowable in whole or in part in such case or
similar proceeding), plus (c) the Maximum Priority Term Loan Bank Product
Obligations, plus (d) any fees, costs, expenses and indemnities payable under
any of the Term Loan Documents (and including, without limitation, any fees,
costs, expenses and indemnities which would accrue and become due but for the
commencement of Insolvency or Liquidation Proceeding, whether or not such
amounts are allowed or allowable in whole or in part in such case or similar
proceeding), minus (e) the aggregate amount of all principal payments and
prepayments of the Term Loan Obligations actually received by Term Loan Agent or
the Term Loan Lenders.

“Maximum Priority Term Loan Bank Product Obligations” shall mean, as of any date
of determination, the amount of the Term Loan Obligations constituting Term Loan
Bank Product Obligations outstanding on such date, up to $10,000,000 in the
aggregate at any one time outstanding.

“Person” or “person” shall mean any individual, sole proprietorship,
partnership, corporation (including, without imitation, any corporation which
elects subchapter S status under the Internal Revenue Code of 1986, as amended),
limited liability company, limited liability

 

5



--------------------------------------------------------------------------------

partnership, business trust, unincorporated association, joint stock company,
trust, joint venture, or other entity or any government or any agency or
instrumentality or political subdivision thereof.

“Recovery” shall have the meaning set forth in Section 6.8 hereof.

“Revolving Credit Agent” shall mean Wachovia Capital Finance Corporation
(Central), and its successors and assigns, in its capacity as administrative and
collateral agent pursuant to the Revolving Credit Documents acting for and on
behalf of the other Revolving Credit Secured Parties and any successor or
replacement agent appointed pursuant to the Revolving Credit Documents.

“Revolving Credit Bank Product Obligations” shall mean with respect to any
Grantor, the obligations of such Grantor in connection with any one or more of
the following types of services or facilities extended to Grantor by Revolving
Credit Agent, any Revolving Loan Lender and any of their respective Affiliates:
(a) credit cards, (b) ACH Transactions (as such term is defined in the Revolving
Loan Agreement), (b) any overdrafts, cash management or related services, and
(c) Hedging Transactions (as such term is defined in the Revolving Loan
Agreement), which obligations are “Obligations” under the terms of the Revolving
Credit Documents.

“Revolving Credit Default” shall mean an “Event of Default” as defined in the
Revolving Credit Agreement.

“Revolving Credit Documents” shall mean, collectively, the Revolving Loan
Agreement and all agreements, documents and instruments at any time executed
and/or delivered by any Grantor or any other person to, with or in favor of any
Revolving Credit Secured Party in connection therewith or related thereto, as
all of the foregoing now exist or may hereafter be amended, modified,
supplemented, extended, renewed, restated, refinanced, replaced or restructured
(in whole or in part and including any agreements with, to or in favor of any
other lender or group of lenders that at any time refinances, replaces or
succeeds to all or any portion of the Revolving Loan Obligations).

“Revolving Credit Lenders” shall mean, collectively, any person party to the
Revolving Credit Documents as a lender (and including any other lender or group
of lenders that at any time refinances, replaces or succeeds to all or any
portion of the Revolving Loan Obligations or is otherwise party to the Revolving
Credit Documents as a lender); sometimes being referred to herein individually
as a “Revolving Credit Lender”.

“Revolving Credit Priority Collateral” shall mean all “Collateral” as described
in Annex A.

“Revolving Credit Secured Parties” shall mean, collectively, (a) the Revolving
Credit Agent, (b) the Revolving Credit Lenders, (c) the issuing bank or banks of
letters of credit or similar instruments under the Revolving Loan Agreement,
(d) each other person to whom any of the Revolving Loan Obligations (including
Revolving Loan Obligations constituting Revolving Credit Bank Product
Obligations) is owed and (e) the successors, replacements and assigns of

 

6



--------------------------------------------------------------------------------

each of the foregoing; sometimes being referred to herein individually as a
“Revolving Credit Secured Party”.

“Revolving Loan Agreement” shall mean the Amended and Restated Loan and Security
Agreement, dated of even date herewith, by and among Borrower, Guarantor,
Revolving Credit Agent and Revolving Credit Lenders, as the same now exists or
may hereafter be amended, modified, supplemented, extended, renewed, restated or
replaced.

“Revolving Loan Obligations” shall mean all “Obligations” as such term is
defined in the Revolving Loan Agreement, including, without limitation,
obligations, liabilities and indebtedness of every kind, nature and description
owing by any Grantor to any Revolving Credit Secured Party, including principal,
interest, charges, fees, premiums, indemnities and expenses, however evidenced,
whether as principal, surety, endorser, guarantor or otherwise, arising under
any of the Revolving Credit Documents and Revolving Credit Bank Product
Obligations, whether now existing or hereafter arising, whether arising before
during or after the initial or any renewal term of the Revolving Credit
Documents or after the commencement of any case with respect to any Grantor
under the Bankruptcy Code or any other Insolvency or Liquidation Proceeding (and
including, without limitation any principal, interest, fees, costs, expenses and
other amounts, which would accrue and become due but for the commencement of
such case, whether or not such amounts are allowed or allowable in whole or in
part in such case or similar proceeding), whether direct or indirect, absolute
or contingent, joint or several, due or not due, primary or secondary,
liquidated or unliquidated, secured or unsecured.

“Subsidiary” shall mean any “Subsidiary” of Borrower or Guarantor as defined in
the Revolving Loan Agreement.

“Secured Parties” shall mean collectively, the Revolving Credit Secured Parties
and the Term Loan Secured Parties; sometimes being referred to herein
individually as a “Secured Party”.

“Term Loan Agent” shall mean Wachovia Bank, National Association, and its
successors and assigns, in its capacity as administrative and collateral agent
under the Term Loan Documents, acting for and on behalf of the Term Loan Secured
Parties under the Term Loan Documents, and any successor or replacement agent
appointed pursuant to the terms of the Term Loan Documents.

“Term Loan Agreement” shall mean the Credit Agreement, dated of even date
herewith, by and among Borrower, Term Loan Agent and Term Loan Lenders, as the
same now exists or may hereafter be amended, modified, supplemented, extended,
renewed, restated or replaced.

“Term Loan Bank Product Obligations” shall mean with respect to any Grantor, the
obligations of such Grantor in connection with any one or more of the following
types of services or facilities extended to Grantor by Term Loan Agent, any Term
Loan Lender and any of their respective Affiliates: (to the extent such Term
Loan Agent, Term Loan Lender or Affiliate is not (nor are any of its Affiliates)
a party to the Revolving Loan Agreement): (a) credit cards, (b) ACH Transactions
(as such term is defined in the Term Loan Agreement (b) any

 

7



--------------------------------------------------------------------------------

overdrafts, cash management or related services, and (c) Hedging Transactions
(as such term is defined in the Term Loan Agreement), which obligations are
“Obligations” under the terms of the Term Loan Documents.

“Term Loan Obligations” shall mean all “Obligations” as such term is defined in
the Term Loan Agreement, including, without limitation, obligations, liabilities
and indebtedness of every kind, nature and description owing by any Grantor to
any Term Loan Secured Party in its capacity as a Term Loan Secured Party,
including principal, interest, charges, fees, premiums, indemnities and
expenses, however evidenced, whether as principal, surety, endorser, guarantor
or otherwise, arising under any of the Term Loan Documents and Term Loan Bank
Product Obligations, whether now existing or hereafter arising, whether arising
before, during or after the initial or any renewal term of the Term Loan
Documents or after the commencement of any case with respect to any Grantor
under the Bankruptcy Code or any other Insolvency Proceeding (and including,
without limitation, any principal, interest, fees, costs, expenses and other
amounts, which would accrue and become due but for the commencement of such
case, whether or not such amounts are allowed or allowable in whole or in part
in such case or similar proceeding), whether direct or indirect, absolute or
contingent, joint or several, due or not due, primary or secondary, liquidated
or unliquidated, secured or unsecured.

“Term Loan Default” shall mean an “Event of Default” as defined in the Term Loan
Agreement.

“Term Loan Documents” shall mean, collectively, the Term Loan Agreement and all
agreements, documents and instruments at any time executed and/or delivered by
any Grantor or any other person to, with or in favor of any Term Loan Secured
Party in connection therewith or. related thereto, as all of the foregoing now
exist or may hereafter be amended, modified, supplemented, extended, renewed,
restated, refinanced, replaced or restructured (in whole or in part and
including any agreements with, to or in favor of any other lender or group of
lenders that at any time refinances, replaces or succeeds to all or any portion
of the Term Loan Obligations).

“Term Loan Lenders” shall mean, collectively, any person party to the Term Loan
Documents as a lender (and including any other lender or group of lenders that
at any time refinances, replaces or succeeds to all or any portion of the Term
Loan Obligations or is otherwise party to the Term Loan Documents as a lender);
sometimes being referred to herein individually as a “Term Loan Lender”.

“Term Loan Priority Collateral” shall mean all of the Collateral other than the
Revolving Credit Priority Collateral.

“Term Loan Secured Parties” shall mean, collectively, (a) the Term Loan Agent,
(b) the Term Loan Lenders, (c) each other person to whom any of the Term Loan
Obligations is owed and (d) the successors, replacements and assigns of each of
the foregoing; sometimes being referred to herein individually as a “Term Loan
Secured Party”.

“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as
from time to time in effect in the State of New York.

 

8



--------------------------------------------------------------------------------

1.2 Terms Generally.

The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified,
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, and as to Borrower, any Guarantor or any other
Grantor shall be deemed to include a receiver, trustee or debtor-in-possession
on behalf of any of such person or on behalf of any such successor or assign,
(c) the words “herein”, “hereof” and “hereunder”, and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof, (d) all references herein to Sections shall be
construed to refer to Sections of this Agreement and (e) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

Section 2. Lien Priorities.

2.1 Acknowledgment of Liens.

(a) Revolving Credit Agent, on behalf of itself and each Revolving Credit
Secured Party, hereby acknowledges that Term Loan Agent, acting for and on
behalf of itself and the Term Loan Secured Parties, has been granted Liens upon
all of the Collateral pursuant to the Term Loan Agreements to secure the Term
Loan Obligations.

(b) Term Loan Agent, on behalf of itself and each Term Loan Secured Party,
hereby acknowledges that Revolving Credit Agent, acting for and on behalf of
itself and the Revolving Credit Secured Parties, has been granted Liens upon all
of the Collateral pursuant to the Revolving Loan Agreements to secure the
Revolving Loan Obligations.

2.2 Relative Priorities.

(a) Notwithstanding the date, manner or order of grant, attachment or perfection
of any Liens granted to the Revolving Credit Agent or the Revolving Credit
Secured Parties or the Term Loan Agent or the Term Loan Secured Parties and
notwithstanding any provision of the UCC, or any applicable law or any
provisions of the Revolving Credit Documents or the Term Loan Documents or any
other circumstance whatsoever:

(i) The Term Loan Agent, for itself and on behalf of the other Term Loan Secured
Parties, hereby agrees that: (A) any Lien on the Revolving Credit Priority
Collateral securing the Revolving Loan Obligations (other than the amount
thereof that exceeds the Maximum Priority Revolving Loan Debt Amount) now or
hereafter held by or for the benefit or on behalf of any Revolving Credit
Secured Party or any agent or trustee therefor shall be senior in right,
priority, operation, effect and in all other respects to any Lien on the
Revolving Credit

 

9



--------------------------------------------------------------------------------

Priority Collateral securing the Term Loan Obligations now or hereafter held by
or for the benefit or on behalf of any Term Loan Secured Party or any agent or
trustee therefor; and (B) any Lien on the Revolving Credit Priority Collateral
securing any of the Term Loan Obligations now or hereafter held by or for the
benefit or on behalf of any Term Loan Secured Party or any agent or trustee
therefor regardless of how acquired, whether by grant, statute, operation of
law, subrogation or otherwise, shall be junior and subordinate in all respects
to all Liens on the Revolving Credit Priority Collateral securing any Revolving
Loan Obligations (other than the amount thereof that exceeds the Maximum
Priority Revolving Loan Debt Amount).

(ii) The Revolving Credit Agent, for itself and on behalf of the other Revolving
Credit Secured Parties, hereby agrees that: (A) any Lien on the Term Loan
Priority Collateral securing the Term Loan Obligations (other than the amount
thereof that exceeds the Maximum Priority Term Loan Debt Amount) now or
hereafter held by or for the benefit or on behalf of any Term Loan Secured Party
or any agent or trustee therefor shall be senior in right, priority, operation,
effect and in all other respects to any Lien on the Term Loan Priority
Collateral securing the amount of the Revolving Loan Obligations now or
hereafter held by or for the benefit or on behalf of any Revolving Credit
Secured Party or any agent or trustee therefor; and (B) any Lien on the Term
Loan Priority Collateral securing any of the Revolving Loan Obligations now or
hereafter held by or for the benefit or on behalf of any Revolving Credit
Secured Party or any agent or trustee therefor regardless of how acquired,
whether by grant, statute, operation of law, subrogation or otherwise, shall be
junior and subordinate in all respects to all Liens on the Term Loan Priority
Collateral securing any Term Loan Obligations (other than the amount thereof
that exceeds the Maximum Priority Term Loan Debt Amount).

(iii) The Term Loan Agent, for itself and on behalf of the other Term Loan
Secured Parties, hereby agrees that: (A) any Lien on the Revolving Credit
Priority Collateral securing the amount of the Revolving Loan Obligations in
excess of the Maximum Priority Revolving Loan Debt Amount now or hereafter held
by or for the benefit or on behalf of any Revolving Credit Secured Party or any
agent or trustee therefor shall be senior in right, priority, operation, effect
and in all other respects to any Lien on the Revolving Credit Priority
Collateral securing the amount of the Term Loan Obligations in excess of the
Maximum Priority Term Loan Debt Amount now or hereafter held by or for the
benefit or on behalf of any Term Loan Secured Party or any agent or trustee
therefor; and (B) any Lien on the Revolving Credit Priority Collateral securing
any of the Term Loan Obligations in excess of the Maximum Priority Term Loan
Debt Amount now or hereafter held by or for the benefit or on behalf of any Term
Loan Secured Party or any agent or trustee therefor regardless of how acquired,
whether by grant, statute, operation of law, subrogation or otherwise, shall be
junior and subordinate in all respects to all Liens on the Revolving Credit
Priority Collateral securing the amount of any Revolving Loan Obligations in
excess of the Maximum Priority Revolving Loan Debt Amount.

(iv) The Revolving Credit Agent, for itself and on behalf of the other Revolving
Credit Secured Parties, hereby agrees that: (A) any Lien on the Term Loan
Priority Collateral securing the amount of Term Loan Obligations in excess of
the Maximum Priority Term Loan Debt Amount now or hereafter held by or for the
benefit or on behalf of any Term Loan Secured Party or any agent or trustee
therefor shall be senior in right, priority, operation, effect and in all other
respects to any Lien on the Term Loan Priority Collateral securing the amount of
any

 

10



--------------------------------------------------------------------------------

Revolving Loan Obligations in excess of the Maximum Priority Revolving Loan Debt
Amount now or hereafter held by or for the benefit or on behalf of any Revolving
Credit Secured Party or any agent or trustee therefor; and (B) any Lien on the
Term Loan Priority Collateral securing the amount of any of the Revolving Loan
Obligations in excess of the Maximum Priority Revolving Loan Debt Amount now or
hereafter held by or for the benefit or on behalf of any Revolving Credit
Secured Party or any agent or trustee therefor regardless of how acquired,
whether by grant, statute, operation of law, subrogation or otherwise, shall be
junior and subordinate in all respects to all Liens on the Term Loan Priority
Collateral securing the amount of any Term Loan Obligations in excess of the
Maximum Priority Term Loan Debt Amount.

(v) The Term Loan Agent, for itself and on behalf of the other Term Loan Secured
Parties, hereby agrees that: (A) any Lien on the Term Loan Priority Collateral
securing the Revolving Loan Obligations (other than the amount thereof that
exceeds the Maximum Priority Revolving Loan Debt Amount) now or hereafter held
by or for the benefit or on behalf of any Revolving Credit Secured Party or any
agent or trustee therefor shall be senior in right, priority, operation, effect
and in all other respects to any Lien on the Term Loan Priority Collateral
securing the portion of the Term Loan Obligations in excess of the Maximum
Priority Term Loan Debt Amount now or hereafter held by or for the benefit or on
behalf of any Term Loan Secured Party or any agent or trustee therefor; and
(B) any Lien on the Term Loan Priority Collateral securing the portion of the
Term Loan Obligations in excess of the Maximum Priority Term Loan Debt Amount
now or hereafter held by or for the benefit or on behalf of any Term Loan
Secured Party or any agent or trustee therefor regardless of how acquired,
whether by grant, statute, operation of law, subrogation or otherwise, shall be
junior and subordinate in all respects to all Liens on the Term Loan Priority
Collateral securing the Revolving Loan Obligations (other than the amount
thereof that exceeds the Maximum Priority Revolving Loan Debt Amount).

(vi) The Revolving Credit Agent, for itself and on behalf of the other Revolving
Credit Secured Parties, hereby agrees that: (A) any Lien on the Revolving Credit
Priority Collateral securing the Term Loan Obligations (other than the amount
thereof that exceeds the Maximum Priority Term Loan Debt Amount) now or
hereafter held by or for the benefit or on behalf of any Term Loan Secured Party
or any agent or trustee therefor shall be senior in right, priority, operation,
effect and in all other respects to any Lien on the Revolving Credit Priority
Collateral securing the portion of the Revolving Loan Obligations in excess of
the Maximum Priority Revolving Loan Debt Amount now or hereafter held by or for
the benefit or on behalf of any Revolving Credit Secured Party or any agent or
trustee therefor; and (B) any Lien on the Revolving Credit Priority Collateral
securing the portion of the Revolving Loan Obligations in excess of the Maximum
Priority Revolving Loan Debt Amount now or hereafter held by or for the benefit
or on behalf of any Revolving Credit Secured Party or any agent or trustee
therefor regardless of how acquired, whether by grant, statute, operation of
law, subrogation or otherwise, shall be junior and subordinate in all respects
to all Liens on the Revolving Credit Priority Collateral securing the Term Loan
Obligations (other than the amount thereof that exceeds the Maximum Priority
Term Loan Debt Amount).

(b) The lien priorities provided for herein shall not be altered or otherwise
affected by any amendment, modification, supplement, extension, increase,
replacement, renewal,

 

11



--------------------------------------------------------------------------------

restatement or refinancing of the Term Loan Obligations nor any action or
inaction which any Agents or Secured Parties may take or fail to take in respect
of the Collateral.

(c) The priorities set forth in this Section 2.2 shall apply to the Liens of the
Revolving Credit Agent and Term Loan Agent on the Collateral, notwithstanding
(i) any failure of the Revolving Credit Agent, any Revolving Credit Secured
Party, Term Loan Agent or any Term Loan Secured Party to adequately perfect its
security interests in the Collateral, (ii) the subordination of any Lien on the
Collateral to any Lien securing any other obligation of any Grantor, and
(iii) the avoidance, invalidation or lapse of any Lien on the Collateral.

2.3 Prohibition on Contesting Liens. Each of the Revolving Credit Agent, for
itself and on behalf of the other Revolving Credit Secured Parties, and the Term
Loan Agent, for itself and ; on behalf of the other Term Loan Secured Parties,
agrees that it shall not (and hereby waives any right to) contest or support any
other Person in contesting, in any proceeding (including any Insolvency or
Liquidation Proceeding), the perfection, priority, validity or enforceability of
a Lien held by or for the benefit or on behalf of any Revolving Credit Secured
Party in any Collateral or by or on behalf of any Term Loan Secured Party in any
Collateral, as the case may be; provided that nothing in this Agreement shall be
construed to prevent or impair the rights of the any Revolving Credit Secured
Party or Term Loan Secured Party to enforce this Agreement.

2.4 No New Liens.

(a) The parties hereto agree that, after the date hereof, if any Term Loan
Secured Party shall hold any Lien on any Collateral securing any Term Loan
Obligations that is not also subject to the Lien of the Revolving Credit Agent
under the Revolving Credit Documents (unless as a result of the written waiver
by Revolving Credit Agent of such Lien), such Term Loan Secured Party, without
the need for any further consent of any other Term Loan Secured Party and
notwithstanding anything to the contrary in any other Document, be deemed to
also hold and have held such Lien for the benefit of the Revolving Credit Agent
as security for the Revolving Loan Obligations (subject to the lien priorities
set forth in Section 2.2 above) and shall promptly notify the Revolving Credit
Agent of the existence of such Lien. To the extent that the provisions of this
Section 2.4(a) are not complied with for any reason, without limiting any other
right or remedy available to the Revolving Credit Agent or any other Revolving
Credit Secured Party, the Term Loan Agent agrees, for itself and on behalf of
the other Term Loan Secured Parties, that any amount received by or distributed
to any Term Loan Secured Party pursuant to or as a result of any Lien granted in
contravention of this Section shall be subject to Section 4 hereof.

(b) The parties hereto agree that, after the date hereof, if any Revolving
Credit Secured Party shall hold any Lien on any Collateral securing any
Revolving Loan Obligations that is not also subject to the first priority Lien
of the Term Loan Agent under the Term Loan Documents (unless as a result of the
written waiver by Term Loan Agent of such Lien), such Revolving Credit Secured
Party, without the need for any further consent of any other Revolving Credit
Secured Party and notwithstanding anything to the contrary in any other
Document, be deemed to also hold and have held such Lien for the benefit of the
Term Loan Agent as security for the Term Loan Obligations (subject to the lien
priorities set forth in Section 2.2 above) and shall promptly notify the Term
Loan Agent of the existence of such Lien. To the extent that the

 

12



--------------------------------------------------------------------------------

provisions of this Section 2.4(b) are not complied with for any reason, without
limiting any other right or remedy available to the Term Loan Agent or any other
Term Loan Secured Party, the Revolving Credit Agent agrees, for itself and on
behalf of the other Revolving Credit Secured Parties, that any amount received
by or distributed to any Revolving Credit Secured Party pursuant to or as a
result of any Lien granted in contravention of this Section shall be subject to
Section 4 hereof.

2.5 Similar Liens and Agreements. The parties hereto agree, subject to the other
provisions of this Agreement, upon request by the Revolving Credit Agent or the
Term Loan Agent, as the case may be, to advise the other from time to time of
the Collateral for which such party has taken steps to perfect its Liens and to
identify the parties obligated under the Revolving Credit Documents or Term Loan
Documents, as the case may be.

Section 3. Enforcement.

3.1 Exercise of Rights and Remedies.

(a) So long as the Discharge of the Revolving Loan Obligations has not occurred,
the Term Loan Agent, for itself and on behalf of the other Term Loan Secured
Parties:

(i) will not, directly or indirectly, enforce or exercise, or seek to enforce or
exercise, any rights or remedies (including any right of setoff or notification
of account debtors) with respect to any Revolving Credit Priority Collateral
(including the enforcement of any right under any lockbox agreement, account
control agreement, landlord waiver or bailee’s letter or any similar agreement
or arrangement to which the Term Loan Agent or any other Term Loan Secured Party
is a party) or otherwise realize upon (judicially or non-judicially) its Lien on
the Revolving Credit Priority Collateral or commence any legal proceeding with
respect to any Revolving Credit Priority Collateral; provided, that, subject at
all times to the provisions of Section 4 of this Agreement, the Term Loan Agent
may enforce or exercise any or all such rights and remedies with respect to the
Revolving Credit Priority Collateral, after a period ending one hundred twenty
(120) days after the date of the receipt by Revolving Credit Agent of written
notice from Term Loan Agent certifying that (A) a Term Loan Default has occurred
and is continuing and (B) that either the Term Loan Obligations are due and
payable in full (whether by acceleration or otherwise) or Term Loan Agent is
taking other action to enforce rights and remedies after a Term Loan Default, so
long as the Revolving Credit Agent or any other Revolving Credit Secured Party
is not diligently pursuing in good faith the exercise of its enforcement rights
or remedies against Grantors and/or the Revolving Credit Priority Collateral
(including, without limitation, any of the following: solicitation of bids from
third parties to conduct the liquidation of all or any material portion of the
Revolving Credit Priority Collateral, the engagement or retention of sales
brokers, marketing agents, investment bankers, accountants, auctioneers or other
third parties for the purpose of valuing, marketing, promoting or selling all or
any material portion of the Revolving Credit Priority Collateral, the
notification of account debtors to make payments to the Revolving Credit Agent
or its agents, the initiation of any action to take possession of all or any
material portion of the Collateral or the commencement of any legal proceedings
or actions against or with respect to all or any material portion of the
Revolving Credit Priority Collateral);

 

13



--------------------------------------------------------------------------------

(ii) will not contest, protest or object to any foreclosure action or proceeding
brought by the Revolving Credit Agent or any other Revolving Credit Secured
Party, or any other enforcement or exercise by any Revolving Credit Secured
Party of any rights or remedies relating to the Revolving Credit Priority
Collateral under the Revolving Credit Documents or otherwise, so long as the
Liens of Term Loan Agent attach to the proceeds thereof subject to the relative
priorities set forth in Section 2.1 and such actions or proceedings are being
pursued in good faith;

(iii) subject to the Term Loan Secured Parties’ rights under Section 3.1 (a)(i)
above, will not object to the forbearance by the Revolving Credit Agent or the
other Revolving Credit Secured Parties from commencing or pursuing any
foreclosure action or proceeding or any other enforcement or exercise of any
rights or remedies with respect to any of the Revolving Credit Priority
Collateral;

(iv) will not, except for actions permitted under Section 3.1(a)(i) above, take
or receive any Revolving Credit Priority Collateral, or any proceeds thereof or
payment with respect thereto, in connection with the exercise of any right or
remedy (including any right of setoff) with respect to any Revolving Credit
Priority Collateral or in connection with any insurance policy award or any
condemnation award (or deed in lieu of condemnation);

(v) will not take any action that would, or could reasonably be expected to,
hinder, in any manner, any exercise of remedies with respect to the Revolving
Credit Priority Collateral under the Revolving Credit Documents, including any
sale or other disposition of any Revolving Credit Priority Collateral, whether
by foreclosure or otherwise and acknowledges and agrees that no covenant,
agreement or restriction contained in any Term Loan Document shall be deemed to
restrict in any way the rights and remedies of the Revolving Credit Agent or the
other Revolving Credit Secured Parties with respect to the Revolving Credit
Priority Collateral as set forth in this Agreement and the Revolving Credit
Documents;

(vi) will not object to the manner in which the Revolving Credit Agent or any
other Revolving Credit Secured Party may seek to enforce or collect the
Revolving Loan Obligations or the Liens of such Revolving Credit Secured Party
with respect to the Revolving Credit Priority Collateral, regardless of whether
any action or failure to act by or on behalf of the Revolving Credit Agent or
any other Revolving Credit Secured Party is, or could be, adverse to the
interests of the Term Loan Secured Parties, and will not assert, and hereby
waives, to the fullest extent permitted by law, any right to demand, request,
plead or otherwise assert or claim the benefit of any marshalling, appraisal,
valuation or other similar right that may be available under applicable law with
respect to the Revolving Credit Priority Collateral or any other rights a junior
secured creditor may have under applicable law with respect to the matters
described in this clause (vi), provided that at all times Revolving Credit Agent
is acting in good faith; and

(vii) will not attempt, directly or indirectly, whether by judicial proceeding
or otherwise, to challenge or question the validity or enforceability of any
Revolving Loan Obligations or any Lien of Revolving Credit Agent or this
Agreement, or the validity or enforceability of the priorities, rights or
obligations established by this Agreement.

 

14



--------------------------------------------------------------------------------

(b) So long as the Discharge of Term Loan Obligations has not occurred, the
Revolving Credit Agent, for itself and on behalf of the other Revolving Credit
Secured Parties:

(i) will not directly or indirectly enforce or exercise, or seek to enforce or
exercise, any rights or remedies with respect to any Term Loan Priority
Collateral (other than the. enforcement of any rights under any lockbox
agreement, account control agreement, landlord’s agreement or other agreement to
the extent of the Revolving Credit Priority Collateral that is deposited therein
or located thereon) or otherwise realize upon (judicially or non-judicially) its
Lien upon the Term Loan Priority Collateral or commence any legal proceeding
with respect to any Term Loan Priority Collateral; provided, that, subject at
all times to the provisions of Section 4 of this Agreement, the Revolving Credit
Agent may enforce or exercise any or all such rights and remedies with respect
to the Term Loan Collateral, after a period ending one hundred twenty (120) days
after the date of the receipt by Term Loan Agent of written notice from
Revolving Credit Agent certifying that (A) a Revolving Credit Default has
occurred and is continuing and (B) that either the Revolving Loan Obligations
are due and payable in full (whether by acceleration or otherwise) or Revolving
Credit Agent is taking other action to enforce rights and remedies after a
Revolving Credit Default, so long as the Term Loan Agent or any other Term Loan
Secured Party is not diligently pursuing in good faith the exercise of its
enforcement rights or remedies against Grantors and/or the Term Loan Priority
Collateral (including, without limitation, any of the following: solicitation of
bids from third parties to conduct the liquidation of all or any material
portion of the Term Loan Priority Collateral, the engagement or retention of
sales brokers, marketing agents, investment bankers, accountants, auctioneers or
other third parties for the purpose of valuing, marketing, promoting or selling
all or any material portion of the Term Loan Priority Collateral, the
notification of account debtors to make payments to the Term Loan Agent or its
agents, the initiation of any action to take possession of all or any material
portion of the Term Loan Priority Collateral or the commencement of any legal
proceedings or actions against or with respect to all or any material portion of
the Term Loan Priority Collateral);

(ii) will not contest, protest or object to any foreclosure action or proceeding
brought by the Term Loan Agent or any other Term Loan Secured Party, or any
other enforcement or exercise by any Term Loan Secured Party of any rights or
remedies relating to the Term Loan Priority Collateral under the Term Loan
Documents or otherwise, so long as the Liens of Revolving Credit Agent attach to
the proceeds thereof subject to the relative priorities set forth in Section 2.1
and such actions or proceedings are being pursued in good faith;

(iii) subject to the Revolving Credit Secured Parties’ rights under Section 3.1
(b)(i) above, will not object to the forbearance by the Term Loan Agent or the
other Term Loan Secured Parties from commencing or pursuing any foreclosure
action or proceeding or any other enforcement or exercise of any rights or
remedies with respect to any of the Term Loan Priority Collateral;

(iv) will not, except for actions permitted under Section 3.1(b)(i) above, take
or receive any Term Loan Priority Collateral, or any proceeds thereof or payment
with respect thereto, in connection with the exercise of any right or remedy
(including any right of setoff) with respect to any Term Loan Priority
Collateral or in connection with any insurance policy award or any condemnation
award (or deed in lieu of condemnation);

 

15



--------------------------------------------------------------------------------

(v) will not take any action that would, or could reasonably be expected to,
hinder, in any manner, any exercise of remedies with respect to the Term Loan
Priority Collateral under the Term Loan Documents, including any sale or other
disposition of any Term Loan Priority Collateral, whether by foreclosure or
otherwise and acknowledges and agrees that no covenant, agreement or restriction
contained in any Revolving Loan Document shall be deemed to restrict in any way
the rights and remedies of the Term Loan Agent or the other Term Loan Secured
Parties with respect to the Term Loan Priority Collateral as set forth in this
Agreement and the Term Loan Documents;

(vi) will not object to the manner in which the Term Loan Agent or any other
Term Loan Secured Party may seek to enforce or collect the Term Loan Obligations
or the Liens of such Term Loan Secured Party on the Term Loan Priority
Collateral, regardless of whether any action or failure to act by or on behalf
of the Term Loan Agent or any other Term Loan Secured Party is, or could be,
adverse to the interests of the Revolving Credit Secured Parties, and will not
assert, and hereby waives, to the fullest extent permitted by law, any right to
demand, request, plead or otherwise assert or claim the benefit of any
marshalling, appraisal, valuation or other similar right that may be available
under applicable law with respect to the Term Loan Priority Collateral or any
other rights a junior secured creditor may have under applicable law with
respect to the matters described in this clause (vi), provided that at all times
Term Loan Agent is acting in good faith; and

(vii) will not attempt, directly or indirectly, whether by judicial proceeding
or otherwise, to challenge or question the validity or enforceability of any
Term Loan Obligations or any Lien of Term Loan Agent or this Agreement, or the
validity or enforceability of the priorities, rights or obligations established
by this Agreement.

3.2 Rights As Unsecured Creditors. Notwithstanding anything to the contrary in
this Agreement, either Agent and the Secured Parties on whose behalf such Agent
acts, may exercise rights and remedies as an unsecured creditor against any
Grantor in accordance with the terms of their respective Documents and
applicable law; for purposes hereof, any judgment lien obtained by exercise of
such rights and remedies shall be subject to the terms and conditions of this
Agreement, including without limitation Section 3.1 hereof. Nothing in this
Agreement shall prohibit the receipt by either Agent or any other Secured
Parties of the required payments of interest and principal so long as such
receipt is not the direct or indirect result of the exercise by such Agent or
any other Secured Party of foreclosure rights or other remedies as a secured
creditor or enforcement in contravention of this Agreement of any Lien held by
any of them or any other act or omission in contravention of this Agreement.

3.3 Release of Second Priority Liens.

(a) Notwithstanding anything to the contrary contained in any of the Documents,
after the occurrence of a Term Loan Default or Revolving Credit Default, as the
case may be, or an Insolvency or Liquidation Proceeding, only the Agent with the
senior Lien in the Collateral shall have the right to restrict or permit, or
approve or disapprove, the sale, transfer or other disposition of such
Collateral. The Agent with the junior Lien on any Collateral shall:

 

16



--------------------------------------------------------------------------------

(i) be deemed to have automatically and without further action released and
terminated any Liens it may have on such Collateral to the extent such
Collateral is sold or otherwise disposed of either by the Agent with the senior
Lien on such Collateral, any agent of such Agent, or any Grantor with the
consent of such Agent, provided, that the Liens of the Agent with such senior
Lien on the Collateral so sold or disposed of are released at the same time,

(ii) be deemed to have authorized the Agent with the senior Lien on such
Collateral to file UCC amendments and terminations covering the Collateral so
sold or otherwise disposed of with respect to the UCC financing statements
between any Grantor and the Agent with the junior Lien thereon to evidence such
release and termination,

(iii) promptly upon the request of the Agent with the senior Lien thereon,
execute and deliver such other release documents and confirmations of the
authorization to file UCC amendments and terminations provided for herein, in
each case as the Agent with the senior Lien thereon may require in connection
with such sale or other disposition by such Agent, such Agent’s agents or any
Grantor with the consent of such Agent to evidence and effectuate such
termination and release; provided, that, any such release or UCC amendment or
termination by or on behalf of the Agent with the junior Lien thereon shall not
extend to or otherwise affect any of the rights, if any, of such Agent with the
junior Lien to the proceeds from any such sale or other disposition of
Collateral in accordance with this Agreement; and

(iv) be deemed to have consented under the Documents of the Agent with the
junior Lien thereon and the Secured Parties for whom such Agent is acting to
such sale or other disposition, except that to the extent that such sale or
other disposition is of any capital stock or other equity interest in any
Grantor, the foregoing shall not be construed to waive any Event of Default
arising as a result of a Change of Control (as such term is defined in the
Documents governing the obligations giving rise to the junior liens) or to limit
any rights of the Agent or Secured Parties with the junior liens as a result of
such Change of Control.

(b) Each Agent with the junior Lien on any Collateral, for itself and on behalf
of the other Secured Parties for whom such Agent is acting, hereby irrevocably
constitutes and appoints the other Agent and any officer or agent of such Agent,
with full power of substitution, as:its true and lawful attorney-in-fact with
full irrevocable power and authority in the place and stead of such Agent with
the junior Lien or in the name of the Agent with the junior Lien, from time to
time in the discretion of the Agent holding the senior Lien, for the purpose of
carrying out the terms of this Section 3.3, to take any and all appropriate
action and to execute any and all documents and instruments which may be
necessary or desirable to accomplish the purposes of this Section 3.3, including
any termination statements, endorsements or other instruments of transfer or
release. This authorization is coupled with an interest and is irrevocable until
such time as this Agreement is terminated in accordance with its terms. Nothing
contained in this Agreement shall be construed to modify the obligation of the
Agent with the senior Lien to act in a commercially reasonable manner in the
exercise of its rights to sell, lease, license, exchange, transfer or otherwise
dispose of any Collateral.

 

17



--------------------------------------------------------------------------------

3.4 Insurance and Condemnation Awards.

(a) So long as the Discharge of Revolving Loan Obligations has not occurred,
(i) the Revolving Credit Agent and the other Revolving Credit Secured Parties
shall have the sole and exclusive right, subject to the rights of Grantors under
the Revolving Credit Documents, to settle and adjust claims in respect of the
Revolving Credit Priority Collateral under policies of insurance and to approve
any award granted in any condemnation or similar proceeding, or any deed in lieu
of condemnation in respect of the Revolving Credit Priority Collateral and
(ii) all proceeds of any such policy and any such award, or any payments with
respect to a deed in lieu of condemnation, shall (A) first, be paid to the
Revolving Credit Agent for the benefit of the Revolving Credit Secured Parties
to the extent required under the Revolving Credit Documents, (B) second, be paid
to the Term Loan Agent for the benefit of the Term Loan Secured Parties to the
extent required under the applicable Term Loan Documents, and (C) third, if no
Term Loan Obligations or Revolving Loan Obligations is outstanding, be paid to
the owner of the subject property or as a court of competent jurisdiction may
otherwise direct or may otherwise be required by applicable law. Until the
Discharge of Revolving Loan Obligations, if the Term Loan Agent or any other
Term Loan Secured Party shall, at any time, receive any proceeds of any such
insurance policy or any such award or payment with respect to any Revolving
Credit Priority Collateral in contravention of this Section 3.4(a), it shall pay
such proceeds over to the Revolving Credit Agent in accordance with the terms of
Section 4.2 hereof.

(b) So long as the Discharge of the Term Loan Obligations has not occurred
(i) the Term Loan Agent and the other Term Loan Secured Parties shall have the
sole and exclusive right, subject to the rights of Grantors under the Term Loan
Documents, to settle and adjust claims in respect of the Term Loan Priority
Collateral under policies of insurance and to approve any award granted in any
condemnation or similar proceeding, or any deed in lieu of condemnation in
respect of the Term Loan Priority Collateral and (ii) all proceeds of any such
policy and any such award, or any payments with respect to a deed in lieu of
condemnation, shall (A) first, be paid to the Term Loan Agent for the benefit of
the Term Loan Secured Parties to the extent required under the applicable Term
Loan Documents, (B) second, be paid to Revolving Credit Agent for the benefit of
the Revolving Credit Secured Parties to the extent required under the Revolving
Credit Documents, and (C) third, if no Revolving Loan Obligations or Term Loan
Obligations is outstanding, be paid to the owner of the subject property or as a
court of competent jurisdiction may otherwise direct or may otherwise be
required by applicable law. Until the Discharge of Term Loan Obligations, if the
Revolving Credit Agent or any other Revolving Credit Secured Party shall, at any
time, receive any proceeds of any such insurance policy or any such award or
payment with respect to any Term Loan Priority Collateral in contravention of
this Section 3.4(b), it shall pay such proceeds over to the Term Loan Agent in
accordance with the terms of Section 4.2 hereof.

(c) To the extent that any single claim, award or deed in lieu of condemnation
covers or applies to assets or property which constitutes both Revolving Credit
Priority Collateral and Term Loan Priority Collateral, then Agents will
cooperate and work in good faith to collect, settle or adjust amounts under such
insurance policy in accordance with the priorities set forth in this Agreement.

 

18



--------------------------------------------------------------------------------

Section 4. Payments.

4.1 Application of Proceeds.

(a) The Revolving Credit Priority Collateral or proceeds thereof received in
connection with the sale or other disposition of, or collection on, such
Revolving Credit Priority Collateral upon the exercise of remedies or in
connection with any Insolvency or Liquidation Proceeding, shall be applied in
the following order of priority:

(i) first, to the Revolving Loan Obligations (other than the amount thereof in
excess of the Maximum Priority Revolving Loan Debt Amount) and for cash
collateral as required under the Revolving Credit Documents, and in such order
as specified in the relevant Revolving Credit Documents until the Discharge of
Revolving Loan Obligations has occurred;

(ii) second, to the Term Loan Obligations (other than the amount thereof in
excess of the Maximum Priority Term Loan Debt Amount) in such order as specified
in the relevant Term Loan Documents until the Discharge of Term Loan Obligations
has occurred;

(iii) third, to the amount of the Revolving Loan Obligations in excess of the
Maximum Priority Revolving Loan Debt Amount until such amount is paid in full in
cash;

(iv) fourth, to the amount of the Term Loan Obligations in excess of the Maximum
Priority Term Loan Debt Amount until such amount is paid in full in cash.

(b) The Term Loan Priority Collateral or proceeds thereof received in connection
with the sale or other disposition of, or collection on, such Term Loan Priority
Collateral upon the exercise of remedies or in connection with an Insolvency or
Liquidation Proceeding, shall be applied in the following order of priority:

(i) first, to the Term Loan Obligations (other than the amount thereof in excess
of the Maximum Priority Term Loan Debt Amount) and for cash collateral as
required under the Term Loan Documents, and in such order as specified in the
relevant Term Loan Documents until the Discharge of Term Loan Obligations has
occurred;

(ii) second, to the Revolving Loan Obligations (other than the amount thereof in
excess of the Maximum Priority Revolving Loan Debt Amount) in such order as
specified in the relevant Revolving Credit Documents until the Discharge of
Revolving Loan Obligations has occurred;

(iii) third, to the amount of the Term Loan Obligations in excess of the Maximum
Priority Term Loan Debt Amount until such amount is paid in full in cash;

(iv) fourth, to the amount of the Revolving Loan Obligations in excess of the
Maximum Priority Revolving Loan Debt Amount until such amount is paid in full in
cash.

(c) The foregoing provisions of this Agreement are intended solely to govern the
respective lien priorities as between the Term Loan Agent and the Revolving
Credit Agent and shall not impose on any Agent or any other Secured Party any
obligations in respect of the

 

19



--------------------------------------------------------------------------------

disposition of proceeds of foreclosure on any Collateral which would conflict
with prior perfected claims therein in favor of any other person or any order or
decree of any court or other governmental authority or any applicable law.

4.2 Payments Over.

(a) Whether or not any Insolvency or Liquidation Proceeding has been commenced
by or against any Grantor, the Term Loan Agent agrees, for itself and on behalf
of the other Term Loan Secured Parties, that any Revolving Credit Priority
Collateral or proceeds thereof or payment with respect thereto received by the
Term Loan Agent or any other Term Loan Secured Party, and including in
connection with any right of set-off of any insurance policy claim or any
condemnation award (or deed in lieu of condemnation), shall be segregated and
held in trust and promptly transferred or paid over to the Revolving Credit
Agent for the benefit of the Revolving Credit Secured Parties in the same form
as received and in accordance with the priorities set forth in Section 4.1
(a) above, with any necessary endorsements or assignments or as a court of
competent jurisdiction may otherwise direct. The Revolving Credit Agent is
hereby authorized to make any such endorsements or assignments as agent for the
Term Loan Agent. This authorization is coupled with an interest and is
irrevocable.

(b) Subject to Section 4.2(c) below, whether or not any Insolvency or
Liquidation Proceeding has been commenced by or against any Grantor, the
Revolving Credit Agent agrees, for itself and on behalf of the other Revolving
Credit Secured Parties, that any Term Loan Priority Collateral or proceeds
thereof or payment with respect thereto received by the Revolving Credit Agent
or any other Revolving Credit Secured Party, including in connection with any
right of set-off of any insurance policy claim or any condemnation award (or
deed in lieu of condemnation), shall be segregated and held in trust and
promptly transferred or paid over to the Term Loan Agent for the benefit of the
Term Loan Secured Parties in the same form as received and in accordance with
the priorities set forth in Section 4. l(b) above, with any necessary
endorsements or assignments or as a court of competent jurisdiction may
otherwise direct. The Term Loan Agent is hereby authorized to make any such
endorsements or assignments as agent for the Revolving Credit Agent. This
authorization is coupled with an interest and is irrevocable.

(c) Notwithstanding anything to the contrary set forth Section 4.2(b) above, to
the extent that (i) a Cash Dominion Event (as such term is defined in the
Revolving Loan Agreement as in effect on the date hereof) has occurred and is
continuing and the Revolving Credit Agent shall have notified the Term Loan
Agent in writing of the occurrence of such Cash Dominion Event, and (ii) Term
Loan Agent has notified Revolving Credit Agent that cash proceeds with respect
to Term Loan Priority Collateral have been deposited into or received into the
lockbox, blocked account or any other deposit account under the control of the
Revolving Credit Agent (such written request to have been received by Agent no
later than thirty (30) days after any such amounts were due and payable by
Borrower to Term Loan Secured Parties) of Borrower or any other Grantor and
demanding payment thereof, then and in such event, Revolving Credit Agent shall,
(i) to the extent there is Excess Availability (as such term is defined in the
Revolving Loan Agreement as in effect on the date hereof) under the Revolving
Credit Documents, on the date of and after giving effect to any such payment,
and (ii) such payment is otherwise permitted by applicable law, pay over to Term
Loan Agent on behalf of the Term Loan Secured Parties, the amount of such Term
Loan Priority Collateral proceeds requested by Term Loan Agent;

 

20



--------------------------------------------------------------------------------

provided, that, in the event that Term Loan Agent, on behalf of itself and the
other Term Loan Secured Parties does not have a valid, enforceable and perfected
security interest in such Term Loan Priority Collateral, Borrower and each other
Grantor hereby, jointly and severally agree that Revolving Credit Agent shall
not have any liability to Borrowers and Grantors and Borrower and each other
Grantor hereby waives and releases Revolving Credit Agent from any claims,
actions or proceedings as a result of the payment of such proceeds to Term Loan
Agent and Term Loan Secured Parties. Borrower and each other Grantor
acknowledges and agrees that Revolving Credit Agent may make such advances on
behalf of and for the account of Borrower to Term Loan Agent in the event that
Revolving Credit Agent is required to make any such payments to Term Loan Agent
or as may otherwise be required herein (and Revolving Credit Agent may charge
the loan account of Borrower with such amounts), even if after giving effect
thereto there are no further loans available to Borrower under the Revolving
Loan Agreement (and notwithstanding any dispute or claim between Borrower or any
Guarantor and any Term Loan Secured Party) and Borrower and other Grantor hereby
waives and releases any claim against any Revolving Credit Agent and each
Revolving Credit Lender as a result of any such payment.

Section 5. Bailee for Perfection; Collateral Access Agreements.

5.1 Each Agent as Bailee.

(a) Each Grantor agrees, in accordance with the Documents, to (i) deliver any
Control Collateral consisting of Revolving Credit Priority Collateral to the
Revolving Credit Agent and (ii) deliver any Control Collateral consisting of
Term Loan Priority Collateral to the Term Loan Agent. Notwithstanding the
foregoing, with respect to any Control Collateral, each Agent agrees to hold
such Control Collateral as bailee and agent for and on behalf of the other Agent
solely for the purpose of perfecting the security interest granted to the other
Agent in such Control Collateral pursuant to the Revolving Credit Documents or
Term Loan Documents, as applicable, subject to the terms and conditions of this
Section 5.

(b) The Revolving Credit Agent (on behalf of itself and the Revolving Credit
Secured Parties), and the Term Loan Agent (on behalf of itself and the Term Loan
Secured Parties) each hereby agrees that:

(i) the Revolving Credit Agent shall, subject to the terms and conditions of
this Agreement and the Documents and until the Discharge of the Revolving Loan
Obligations have the sole and exclusive right and authority to give instructions
to, and otherwise direct, the Term Loan Agent, to the extent that Term Loan
Agent is in possession or control of that portion of the Control Collateral that
constitutes Revolving Credit Priority Collateral or any control agreement with
respect to such Control Collateral and neither the Term Loan Agent nor any Term
Loan Secured Party will impede, hinder, delay or interfere with the exercise of
such rights by the Revolving Credit Agent in any respect;

(ii) the Term Loan Agent shall, subject to the terms and conditions of this
Agreement and the Documents and until the Discharge of the Term Loan Obligations
have the sole and exclusive right and authority to give instructions to, and
otherwise direct, the Revolving Credit Agent to the extent that the Revolving
Credit Agent is in possession or control in respect

 

21



--------------------------------------------------------------------------------

of that portion of the Control Collateral that constitutes Term Loan Priority
Collateral or any control agreement with respect to such Control Collateral and
neither the Revolving Credit Agent nor any Revolving Credit Secured Party will
impede, hinder, delay or interfere with the exercise of such rights by the
Revolving Credit Agent in any respect;

(iii) such Agent in possession of the Control Collateral is authorized to take
all such actions as are provided to be taken by it hereunder, under any
Revolving Credit Document, under any Term Loan Document or as instructed by the
Revolving Credit Agent or the Term Loan Agent as provided herein, in each case
together with all other actions reasonably incidental thereto. As to any matters
not expressly provided for herein (including, without limitation, the timing and
methods of realization upon the Collateral) or in one or more of the Revolving
Credit Documents or Term Loan Documents, such Agent shall act or refrain from
acting in accordance with written instructions from the Revolving Credit Agent
or the Term Loan Agent, as applicable, or, in the absence of such instructions
or provisions, in accordance with its reasonable discretion;

(iv) Each Agent shall have no obligation whatsoever to the other Agent or any
other Secured Party to ensure that the Control Collateral is genuine or owned by
any of the Grantors or to preserve rights or benefits of any Person except as
expressly set forth in this Section 5. The duties or responsibilities of each
Agent under this Section 5 shall be limited solely to holding the Control
Collateral as bailee and agent for and on behalf of the other Agent for purposes
of perfecting the Lien held by the other Agent; which duty and responsibility of
such Agent in possession or control of the Control Collateral shall fulfill
using the same degree of care with respect thereto as it uses for similar
property pledged to it as collateral for indebtedness owed to such Agent and
such Agent shall have no liability in connection therewith except for its gross
negligence or willful misconduct as determined by a final non-appealable order
of a court of competent jurisdiction.

(v) each Agent shall not have, by reason of the Revolving Credit Documents, the
Term Loan Documents or this Agreement or any other Document, a fiduciary
relationship in respect of the other Agent or any of the other Secured Parties
and shall not have any liability to the other Agent or any other Secured Party
in connection with its holding the Control Collateral, other than for its gross
negligence or willful misconduct as determined by a final, non-appealable, order
of a court of competent jurisdiction.

5.2 Transfer of Control Collateral.

(a) Upon the Discharge of Revolving Loan Obligations, to the extent permitted
under applicable law, upon the request of the Term Loan Agent, the Revolving
Credit Agent shall, without recourse or warranty, transfer the possession and
control of the Control Collateral, if any, then in its possession or control to
Term Loan Agent; except in the event and to the extent (i) Revolving Credit
Agent or any other Revolving Credit Secured Party has retained or otherwise
acquired such Collateral in full or partial satisfaction of any of the Revolving
Loan Obligations, (ii) such Collateral is sold or otherwise disposed of by
Revolving Credit Agent or any other Revolving Credit Secured Party or by a
Grantor as provided herein of (iii) it is otherwise required by any order of any
court or other governmental authority or applicable law or would result in the
risk of liability of any Revolving Credit Secured Party to any third party.

 

22



--------------------------------------------------------------------------------

The foregoing provision shall not impose on Revolving Credit Agent or any other
Revolving Credit Secured Party any obligations which would conflict with prior
perfected claims therein in favor of any other person or any order or decree of
any court or other governmental authority or any applicable law. In connection
with any transfer described herein to Term Loan Agent, the Revolving Credit
Agent agrees to take reasonable actions in its power (with all costs and
expenses in connection therewith to be for the account of the Term Loan Agent
and to be paid by Borrower) as shall be reasonably requested by the Term Loan
Agent to permit the Term Loan Agent to obtain, for the benefit of the Term Loan
Secured Parties, a first priority security interest in the Control Collateral.

(b) Upon the Discharge of Term Loan Obligations, to the extent permitted under
applicable law, upon the request of the Revolving Credit Agent, the Term Loan
Agent shall, without recourse or warranty, transfer the possession and control
of the Control Collateral, if any, then in its possession or Control to
Revolving Credit Agent, except in the event and to the extent (i) Term Loan
Agent or any other Term Loan Secured Party has retained or otherwise acquired
such Collateral in full or partial satisfaction of any of the Term Loan
Obligations, (ii) such Collateral is sold or otherwise disposed of by Term Loan
Agent or any other Term Loan Secured Party or by a Grantor as provided herein or
(iii) it is otherwise required by any order of any court or other governmental
authority or applicable law or would result in the risk of liability of any Term
Loan Secured Party to any third party. The foregoing provision shall not impose
on Term Loan Agent or any other Term Loan Secured Party any obligations which
would conflict with prior perfected claims therein in favor of any other person
or any order or decree of any court or other governmental authority or any
applicable law. In connection with any transfer described herein to Revolving
Credit Agent, the Term Loan Agent agrees to take reasonable actions in its power
(with all costs arid expenses in connection therewith to be for the account of
the Revolving Credit Agent and to be paid by Borrower) as shall be reasonably
requested by the Revolving Credit Agent to permit the Revolving Credit Agent to
obtain, for the benefit of the Revolving Credit Secured Parties, a first
priority security interest in the Control Collateral.

5.3 Deposit Accounts; Collateral Access Agreements. In the case of any deposit
accounts subject to Deposit Account Control Agreements (as such term is defined
in the Revolving Loan Credit Documents) or any rights with respect to Collateral
obtained by the Revolving Credit Agent pursuant to Collateral Access Agreements
(as such term is defined in the Revolving Loan Credit Agreement), after the
Discharge of the Revolving Loan Obligations, and to the extent that the Term
Loan Obligations remains outstanding, the Revolving Credit Agent agrees, at the
request of the Term Loan Agent and at the expense of Grantors, to (i) with
respect to deposit accounts, promptly deliver written notice to the bank at
which deposit accounts are maintained that (A) such account(s) remain subject to
a Lien in favor of the Term Loan Agent and the Revolving Credit Agent is no
longer the “Lender Representative” or otherwise entitled to act under such
agreement and (B) from the date of the notice and at all times thereafter until
the Term Loan Obligations is paid in full or the Term Loan Agent instructs the
bank at which the deposit account is maintained otherwise, that the Term Loan
Agent is to be deemed the “Lender Representative” for all purposes in connection
with such agreement and that the bank is to follow the directions of the Term
Loan Agent for all purposes in connection with such deposit accounts, and
(ii) with respect to Collateral Access Agreements (as such term is defined in
the Revolving Loan Credit Agreement), promptly deliver written notice to the
Person party to the applicable Collateral Access Agreement that (A) the
Collateral located at such location remains

 

23



--------------------------------------------------------------------------------

subject to a Lien in favor of the Term Loan Agent, and (B) from the date of the
notice and at all times thereafter until the Term Loan Agent instructs such
party otherwise, the Term Loan Agent is to be deemed the “Agent” or “Lender
Representative”, as the case may be, for all purposes in connection with such
agreement.

Section 6. Insolvency or Liquidation Proceedings

6.1 General Applicability. This Agreement shall be applicable both before and
after the institution of any Insolvency or Liquidation Proceeding. All
references herein to Borrower or any other Grantor shall be deemed to apply to
any receiver or the trustee for Borrower in any Insolvency or Liquidation
Proceeding or such Grantor and Borrower or such Grantor as debtor-
in-possession. The relative rights of the Revolving Credit Secured Parties and
the Term Loan Secured Parties in or to any distributions from or in respect of
any Collateral or proceeds of Collateral shall continue after the institution of
any Insolvency or Liquidation Proceeding involving Borrower or any other
Grantor, including, without limitation, all converted cases and subsequent
cases, on the same basis as prior to the date of such institution, subject to
any court order approving the financing of, or use of cash collateral by,
Borrower or any other Grantor as debtor-in-possession, or any other court order
affecting the rights and interests of the parties hereto not in conflict with
this Agreement. This Agreement shall constitute a “subordination agreement” for
the purposes of Section 510(a) of the Bankruptcy Code and shall be enforceable
in any Insolvency or Liquidation Proceeding in accordance with its terms.

6.2 Bankruptcy Financing. If any Grantor becomes subject to any Insolvency or
Liquidation Proceeding, until the Discharge of Revolving Loan Obligations has
occurred, the Term Loan Agent, for itself and on behalf of the other Term Loan
Secured Parties, agrees that:

(a) each Term Loan Secured Party will not raise any objection to, nor support
any other Person objecting to, and will be deemed to have consented to, the use
of any Revolving Credit Priority Collateral constituting cash collateral under
Section 363 of the Bankruptcy Code, or any comparable provision of any other
Bankruptcy Law or any post-petition financing, provided by any Revolving Credit
Secured Party or any person approved by Revolving Credit Agent under Section 364
of the Bankruptcy Code, or any comparable provision of any other Bankruptcy Law
(a “DIP Financing”), will not request or accept adequate protection or any other
relief in connection with the use of such cash collateral or such DIP Financing
except as set forth in Section 6.4(b) below and (to the extent that the Liens
securing such DIP Financing are senior to or rank pari passu with the Liens of
the Revolving Credit Agent) will subordinate (and will be deemed hereunder to
have subordinated) the Liens granted to Term Loan Secured Parties in respect of
the Revolving Credit Priority Collateral to such DIP Financing on the same terms
as such Liens are subordinated to the Liens granted to Revolving Credit Agent
hereunder (and such subordination will not alter in any manner the terms of this
Agreement), to any adequate protection provided to the Revolving Credit Secured
Parties and to any “carve out’ for professional fees and United States Trustee
fees, claims of reclamation creditors or holders of claims under Section 503(b)
of the Bankruptcy Code agreed to by the Revolving Credit Agent, provided that:

(i) the Revolving Credit Agent does not oppose or object to such use of cash
collateral or DIP Financing,

 

24



--------------------------------------------------------------------------------

(ii) the aggregate principal amount of such DIP Financing, together with the
Revolving Loan Obligations as of such date, does not exceed the Maximum Priority
Revolving Loan Debt Amount, and the DIP Financing is treated as Revolving Loan
Obligations hereunder,

(iii) the Liens granted to the Revolving Credit Secured Parties or any person
approved by Revolving Credit Agent in connection with such DIP Financing are
subject to this Agreement and considered to be Liens of Revolving Credit Agent
for purposes hereof,

(iv) the Term Loan Agent retains a Lien on the Revolving Credit Priority
Collateral (including proceeds thereof) with the same priority as existed prior
to such Insolvency or Liquidation Proceeding (except to the extent of any “carve
out” agreed to by the Revolving Credit Agent),

(v) the Term Loan Agent receives replacement Liens on all post-petition assets
of any Grantor in which any of the Revolving Credit Secured Parties obtains a
replacement Lien, or which secure the DIP Financing, with the same priority
relative to the Liens of Revolving Credit Agent and Revolving Credit Secured
Parties as existed prior to such Insolvency or Liquidation Proceeding, and

(vi) the Term Loan Secured Parties may oppose or object to such use of cash
collateral or DIP Financing on the same basis as an unsecured creditor, so long
as such opposition or objection is not based on the Term Loan Secured Parties’
status as secured creditors and in connection with such opposition or objection,
the Term Loan Secured Parties affirmatively state that the Term Loan Secured
Parties are undersecured secured creditors; and

(b) no Term Loan Secured Party shall, directly or indirectly, provide, or seek
to provide (or support a DIP Financing proposed by a party not supported by the
Revolving Credit Agent), DIP Financing secured by Liens equal or senior in
priority to the Liens on the Collateral of Revolving Credit Agent, without the
prior written consent of Revolving Credit Agent.

6.3 Relief from the Automatic Stay.

(a) The Term Loan Agent, for itself and on behalf of the other Term Loan Secured
Parties, agrees that, so long as the Discharge of Revolving Loan Obligations has
not occurred, no Term Loan Secured Party shall, without the prior written
consent of the Revolving Credit Agent, seek or request relief from or
modification of the automatic stay or any other stay in any Insolvency or
Liquidation Proceeding in respect of any part of the Revolving Credit Priority
Collateral, any proceeds thereof or any Lien thereon securing any of the Term
Loan Obligations. Notwithstanding anything to the contrary set forth in this
Agreement, no Grantor waives or shall be deemed to have waived any rights under
Section 362 of the Bankruptcy Code.

(b) The Revolving Credit Agent, for itself and on behalf of the other Revolving
Credit Secured Parties, agrees that, so long as the Discharge of Term Loan
Obligations has not occurred, no Revolving Credit Secured Party shall, without
the prior written consent of the Term Loan Agent, seek or request relief from or
modification of the automatic stay or any other stay in any Insolvency or
Liquidation Proceeding in respect of any part of the Term Loan Priority
Collateral, any proceeds thereof or any Lien thereon securing any of the
Revolving Loan

 

25



--------------------------------------------------------------------------------

Obligations. Notwithstanding anything to the contrary set forth in this
Agreement, no Grantor waives or shall be deemed to have waived any rights under
Section 362 of the Bankruptcy Code.

6.4 Adequate Protection.

(a) Each Agent, on behalf of itself and the other Secured Parties, agrees that
none of them shall object, contest, or support any other Person objecting to or
contesting, (i) any request by the other Agent or any of the other Secured
Parties on behalf of whom such Agent is acting, for adequate protection or any
adequate protection provided to any Agent or other Secured Parties or (ii) any
objection by any Agent or any of the other Secured Parties to any motion,
relief, action or proceeding based on a claim of a lack of adequate protection
or (in) the payment of interest, fees, expenses or other amounts to any Agent or
any other Secured Party under Section 506(b) or 506(c) of the Bankruptcy Code or
otherwise, except in contravention of Term Loan Agent’s agreement not to seek
adequate protection as set forth in Section 6.2(a) hereof.

(b) Notwithstanding Section 6.4(a) above, Term Loan Agent, for itself or on
behalf of the other Term Loan Secured Parties, shall be permitted (i) to obtain
adequate protection in the form of the benefit of additional or replacement
Liens on the Collateral (including proceeds thereof arising after the
commencement of any Insolvency or Liquidation Proceeding), or additional or
replacement collateral to secure the Term Loan Obligations, in connection with
any DIP Financing or use of cash collateral as provided for in Section 6.2
above, or in connection with any such adequate protection obtained by Revolving
Credit Agent and the other Revolving Credit Secured Parties, as long as in each
case, the Revolving Credit Agent is also granted such additional or replacement
Liens or additional or replacement collateral and such Liens of Term Loan Agent
or any other Term Loan Secured Party are subordinated to the Liens securing the
Revolving Loan Obligations to the same extent as the Liens of Term Loan Agent
and the other Term Loan Secured Parties on the Collateral are subordinated to
the Liens of Revolving Credit Agent and the other Revolving Credit Secured
Parties hereunder and (ii) to obtain adequate protection in the form of reports,
notices, inspection rights and similar forms of adequate protection to the
extent granted to the Revolving Credit Agent.

6.5 Reorganization Securities. If, in any Insolvency or Liquidation Proceeding,
debt obligations of any reorganized Grantor secured by Liens upon any property
of such reorganized Grantor are distributed, pursuant to a plan of
reorganization, on account of both the Revolving Loan Obligations and the Term
Loan Obligations, then, to the extent the debt obligations distributed on
account of the Revolving Loan Obligations and on account of the Term Loan
Obligations are secured by Liens upon the same assets or property, the
provisions of this Agreement will survive the distribution of such debt
obligations pursuant to such plan and will apply with like effect to the Liens
securing such debt obligations.

6.6 Separate Classes. Each of the parties hereto irrevocably acknowledges and
agrees that (a) the claims and interests of the Revolving Credit Secured Parties
and the Term Loan Secured Parties are not “substantially similar” within the
meaning of Section 1122 of the. Bankruptcy Code, or any comparable provision of
any other Bankruptcy Law, (b) the grants of the Liens to secure the Revolving
Loan Obligations and the grants of the Liens to secure the Term Loan Obligations
constitute two separate and distinct grants of Liens, (c) the Revolving Credit
Secured Parties’ rights in the Collateral are fundamentally different from the
Term Loan

 

26



--------------------------------------------------------------------------------

Secured Parties’ rights in the Collateral and (d) as a result of the foregoing,
among other things, the Revolving Loan Obligations and the Term Loan Obligations
must be separately classified in any plan of reorganization proposed or adopted
in any Insolvency or Liquidation Proceeding.

6.7 Asset Dispositions.

(a) Until the Discharge of Revolving Loan Obligations has occurred, the Term
Loan Agent, for itself and on behalf of the other Term Loan Secured Parties,
agrees that, in the event of any Insolvency or Liquidation Proceeding, the Term
Loan Secured Parties will not object or oppose (or support any Person in
objecting or opposing) a motion to any sale, lease, license, exchange, transfer
or other disposition of any Revolving Credit Priority Collateral free and clear
of the Liens of Term Loan Agent and the other Term Loan Secured Parties or other
claims under Section 363 of the Bankruptcy Code, or any comparable provision of
any Bankruptcy Law and shall be deemed to have consented to any such any sale,
lease, license, exchange, transfer or other disposition of any Revolving Credit
Priority Collateral under Section 363(f) of the Bankruptcy Code that has been
consented to by the Revolving Credit Agent on behalf of the Revolving Credit
Secured Parties; provided, that, (i) the proceeds of such sale, lease, license,
exchange, transfer or other disposition of any Collateral to be applied to the
Revolving Loan Obligations or the Term Loan Obligations are applied in
accordance with Section 4.1, and 4.2 and (ii) Term Loan Agent, on behalf of
itself and the other Term Loan Secured Parties, may raise any objections to any
such sale, lease, license, exchange, transfer or other disposition of any
Collateral that could be raised by any creditor of Borrower whose claims were
not secured by any Liens on the Collateral, provided that such objections
(A) are not inconsistent with any other term or provision of this Agreement, and
(B) are not based on their status as secured creditors, including, without
limitation any objections based on rights afforded by Sections 363(e) and (f) of
the Bankruptcy Code or any comparable provisions of any Bankruptcy Law.

(b) Until the Discharge of Term Loan Obligations has occurred, the Revolving
Credit Agent, for itself and on behalf of the other Revolving Credit Secured
Parties, agrees that, in the event of any Insolvency or Liquidation Proceeding,
the Revolving Credit Secured Parties will not object or oppose (or support any
Person in objecting or opposing) a motion to any sale, lease, license, exchange,
transfer or other disposition of any Term Loan Priority Collateral free and
clear of the Liens of Revolving Credit Agent and the other Revolving Credit
Secured Parties or other claims under Section 363 of the Bankruptcy Code, or any
comparable provision of any Bankruptcy Law and shall be deemed to have consented
to any such any sale, lease, license, exchange, transfer or other disposition of
any Term Loan Priority Collateral under Section 363(f) of the Bankruptcy Code
that has been consented to by the Term Loan Agent, on behalf of the Term Loan
Secured Parties; provided, that; (i) the proceeds of such sale, lease, license,
exchange, transfer or other disposition of any Collateral to be applied to the
Revolving Loan Obligations or the Term Loan Obligations are applied in
accordance with Section 4.1 and 4.2, (ii) Revolving Credit Agent, on behalf of
itself and the other Revolving Credit Secured Parties, may raise any objections
to any such sale, lease, license, exchange, transfer or other disposition of any
Collateral that could be raised by any creditor of Borrower whose claims were
not secured by any Liens on the Collateral, provided that such objections
(A) are not inconsistent with any other term or provision of this Agreement, and
(B) are not based on their status as secured creditors, including, without
limitation any objections based on rights afforded by Sections 363(e) and (f) of
the Bankruptcy Code or any comparable provisions of any Bankruptcy Law, and
(iii) to the

 

27



--------------------------------------------------------------------------------

extent Revolving Credit Agent still requires the use of the Term Loan Priority
Collateral being sold or otherwise disposed of, such sale or other disposition
permits Revolving Credit Agent’s continued use of such Term Loan Priority
Collateral as set forth in Section 8 hereof.

6.8 Preference Issues. If any Revolving Credit Secured Party or Term Loan
Secured Party is required in any Insolvency or Liquidation Proceeding or
otherwise to turn over or otherwise pay to the estate of any Grantor any amount
(a “Recovery”), then the Revolving Loan Obligations or the Term Loan
Obligations, as the case may be, shall be reinstated to the extent of such
Recovery. If this Agreement shall have been terminated prior to such Recovery,
this Agreement shall be reinstated in full force and effect, and such prior
termination shall not diminish, release, discharge, impair or otherwise affect
the obligations of the parties hereto from such date of reinstatement.

6.9 Certain Waivers as to Section 1111(b)(2) of Bankruptcy Code. The Term Loan
Agent, for itself and on behalf of the other Term Loan Secured Parties, waives
any claim any Term Loan Secured Party may hereafter have against any Revolving
Credit Secured Party arising out of the election by any Revolving Credit Secured
Party of the application of Section 111 l(b)(2) of the Bankruptcy Code, or any
comparable provision of any other Bankruptcy Law. The Revolving Credit Agent,
for itself and on behalf of the other Revolving Credit Secured Parties, waives
any claim any Revolving Credit Secured Party may hereafter have against any Term
Loan; Secured Party arising out of the election by any Term Loan Secured Party
of the application of Section 1111 (b)(2) of the Bankruptcy Code or any
comparable provision of any other Bankruptcy Law.

6.10 Other Bankruptcy Laws. In the event that an Insolvency or Liquidation
Proceeding is filed in a jurisdiction other than the United States or is
governed by any Bankruptcy Law other than the Bankruptcy Code, each reference in
this Agreement to a section of the Bankruptcy Code shall be deemed to refer to
the substantially similar or corresponding provision of the Bankruptcy Law
applicable to such Insolvency or Liquidation Proceeding, or in the absence of
any specific similar or corresponding provision of the Bankruptcy Law, such
other general Bankruptcy Law as may be applied in order to achieve substantially
the same result as would be achieved under each applicable section of the
Bankruptcy Code.

Section 7. Intentionally Deleted.

Section 8. Access and Use of Term Loan Priority Collateral

8.1 The Term Loan Agent and each Grantor hereby grants (to the full extent of
their respective rights and interests) to the Revolving Credit Agent and its
agents, representatives and designees a royalty free, rent free non-exclusive
license (which will be binding on any successor or assignee of the Intellectual
Property) and lease to use, upon the occurrence and during the continuation of a
Revolving Credit Default, any of the Term Loan Priority Collateral constituting
Intellectual Property, to complete the sale of Inventory, the collection of
Accounts or other realization on any Revolving Credit Priority Collateral;
provided, that, the royalty free, rent free non-exclusive license and lease
granted above shall immediately expire upon the sale, lease, transfer or other
disposition of all Inventory, the collection of all Accounts and the realization
on any other Revolving Credit Priority Collateral for which such Intellectual
Property is necessary

 

28



--------------------------------------------------------------------------------

or desirable. Notwithstanding anything to the contrary contained herein, any
purchaser or assignee of Revolving Credit Priority Collateral pursuant to the
exercise by Revolving Credit Agent of any of its rights or remedies with respect
thereto shall have the right to sell or otherwise dispose of any such Revolving
Credit Priority Collateral to which any such Intellectual Property is affixed.

8.2 If the Term Loan Agent, or any agent or representative of the Term Loan
Agent, or any receiver, shall obtain possession or physical control of any
Equipment for which the use of such Equipment is necessary or desirable in
connection with any Enforcement in respect of any Revolving Credit Priority
Collateral, the Term Loan Agent shall promptly notify the Revolving Credit Agent
of that fact and the Revolving Credit Agent shall, within ten (10) Business Days
thereafter, notify the Term Loan Agent as to whether the Revolving Credit Agent
desires to exercise access and use rights under this Agreement as to such item
of Equipment, at which time the parties shall confer in good faith to coordinate
with respect to the Revolving Credit Agent’s exercise of such access rights.

8.3 During the Equipment Access Period for any such Equipment, at the sole cost
and expense of the Grantor to the extent required under the Documents, the
Revolving Credit Agent and its agents, representatives and designees (a) shall
have a non-exclusive right to have access to, and a rent free right to use, such
Equipment for the purpose of arranging for and effecting the sale or other
disposition of Revolving Credit Priority Collateral and (b) may continue to
operate, service, maintain, process and sell the Revolving Credit Priority
Collateral, as well as to engage in bulk sales of Revolving Credit Priority
Collateral. Revolving Credit Agent shall take proper care of the Equipment that
is used by Revolving Credit Agent during the Equipment Access Period with
respect thereto and repair and replace any damage (ordinary wear-and-tear
excepted) caused by Revolving Credit Agent or its agents, representatives or
designees and Revolving Credit Agent shall comply with all applicable laws in
connection with its use of any of the Term Loan Priority Collateral. The
Revolving Credit Agent and the Term Loan Agent shall cooperate and use
reasonable efforts to ensure that their activities during the Equipment Access
Period as described above do not interfere materially with the activities of the
other as described above, including the right of the Term Loan Agent to show the
Term Loan Priority Collateral to prospective purchasers and to ready the Term
Loan Priority Collateral for sale.

8.4 If any order or injunction is issued or stay is granted which prohibits the
Revolving Credit Agent from exercising any of its rights hereunder to Revolving
Credit Priority Collateral for which the use of any Equipment is necessary or
desirable in connection with any Enforcement in respect of such Revolving Credit
Priority Collateral, then at the Revolving Credit Agent’s option, the Equipment
Access Period granted to the Revolving Credit Agent under this Sections 8 with
respect to such Equipment shall be stayed during the period of such prohibition
and shall continue thereafter for the number of days remaining as required under
this Section 8. If the Term Loan Agent shall foreclose or otherwise sell any of
the Term Loan Priority Collateral, the Term Loan Agent will notify the buyer
thereof of the existence of this Agreement and that the buyer is acquiring the
Term Loan Priority Collateral subject to the terms of this Sections 8.

 

29



--------------------------------------------------------------------------------

Section 9. Reliance; Waivers; etc.

9.1 Reliance; Independent Credit Judgment.

(a) The consent by the Revolving Credit Secured Parties to the execution and
delivery of the Term Loan Documents and the grant to the Term Loan Agent on
behalf of the Term Loan Secured Parties of a Lien on the Collateral and all
loans and other extensions of credit made or deemed made on and after the date
hereof by the Revolving Credit Secured Parties to any Grantor shall be deemed to
have been given and made in reliance upon this Agreement. The consent by the
Term Loan Secured Parties to the execution and delivery of the Revolving Credit
Documents and the grant to the Revolving Credit Agent on behalf of the Revolving
Credit Secured Parties of a Lien on the Collateral and all loans and other
extensions of credit made or deemed made on and after the date hereof by the
Term Loan Secured Parties to any Grantor shall be deemed to have been given and
made in reliance upon this Agreement.

(b) Independent Credit Judgment. The Revolving Credit Agent, on behalf of itself
and the other Revolving Credit Secured Parties, acknowledges that it and the
Revolving Credit Secured Parties have, independently and without reliance on the
Term Loan Agent or any Term Loan Secured Party, and based on documents and
information deemed by them appropriate, made their own credit analysis and
decision to enter into the Revolving Credit Documents, this Agreement and the
transactions contemplated hereby and thereby and they will continue to make
their own credit decision in taking or not taking any action under the Revolving
Credit Documents or this Agreement. The Term Loan Agent, on behalf of itself and
the other Term Loan Secured Parties, acknowledges that it and the Term Loan
Secured Parties have, independently and without reliance on the Revolving Credit
Agent or any Revolving Credit Secured Party and based on documents and
information deemed by them appropriate, made their own credit analysis and
decision to enter into the Term Loan Documents, this Agreement and the
transactions contemplated hereby and thereby and they will continue to make
their own credit decision in taking or not taking any action under the Term Loan
Documents or this Agreement.

9.2 No Warranties or Liability.

(a) The Term Loan Agent, for itself and on behalf of the other Term Loan Secured
Parties, acknowledges and agrees that each of the Revolving Credit Agent and the
other Revolving Credit Secured Parties have made no express or implied
representation or warranty, including with respect to the execution, validity,
legality, completeness, collectibility or enforceability of any of the Revolving
Credit Documents, the ownership of any Collateral or the perfection or priority
of any Liens thereon. The Term Loan Agent agrees, for itself and on behalf of
the other Term Loan Secured Parties, that the Revolving Credit Secured Parties
will be entitled to manage and supervise their respective loans and extensions
of credit under the Revolving Credit Documents in accordance with law and as
they may otherwise, in their sole discretion, deem appropriate, and the
Revolving Credit Secured Parties may manage their loans and extensions of credit
without regard to any rights or interests that the Term Loan Agent or any of the
other Term Loan Secured Parties have in the Collateral or otherwise, except as
otherwise provided in this Agreement. Neither the Revolving Credit Agent nor any
of the other Revolving Credit Secured Parties shall have any duty to the Term
Loan Agent or any of the other Term Loan Secured Parties to act or refrain from
acting in a manner which allows, or results in, the

 

30



--------------------------------------------------------------------------------

occurrence or continuance of an event of default or default under any agreements
(other than this Agreement) with any Grantor (including the Term Loan
Documents), regardless of any knowledge thereof which they may have or be
charged with.

(b) The Revolving Credit Agent, for itself and on behalf of the other Revolving
Credit Secured Parties, acknowledges and agrees that each of the Term Loan Agent
and the other Term Loan Secured Parties have made no express or implied
representation or warranty, including with respect to the execution, validity,
legality, completeness, collectibility or enforceability of any of the Term Loan
Documents, the ownership of any Collateral or the perfection or priority of any
Liens thereon. The Revolving Credit Agent agrees, for itself and on behalf of
the other Revolving Credit Secured Parties, that the Term Loan Secured Parties
will be entitled to manage and supervise their respective loans and extensions
of credit under the Term Loan Documents in accordance with law and as they may
otherwise, in their sole discretion, deem appropriate, and the Term Loan Secured
Parties may manage their loans and extensions of credit without regard to any
rights or interests that the Revolving Credit Agent or any of the other
Revolving Credit Secured Parties have in the Collateral or otherwise, except as
otherwise provided in this Agreement. Neither the Term Loan Agent nor any of the
other Term Loan Secured Parties shall have any duty to the Revolving Credit
Agent or any of the other Revolving Credit Secured Parties to act or refrain
form acting in a manner which allows, or results in, the occurrence or
continuance of an event of default or default under any agreements (other than
this Agreement) with any Grantor (including the Revolving Credit Documents),
regardless of any knowledge thereof which they may have or be charged with.

9.3 No Waiver of Lien Priorities; Amendments to Revolving Credit Documents.

(a) No right of the Revolving Credit Agent or any of the other Revolving Credit
Secured Parties to enforce any provision of this Agreement or any of the
Revolving Credit Documents shall at any time in any way be prejudiced or
impaired by any act or failure to act on the part of any Grantor or by any act
or failure to act by Revolving Credit Agent or any other Revolving Credit
Secured Party, or by any noncompliance by any Person with the terms, provisions
and covenants of this Agreement, any of the Revolving Credit Documents or any of
the Term Loan Documents, regardless of any knowledge thereof which the Revolving
Credit Agent or any of the other Revolving Credit Secured Parties may have or be
otherwise charged with.

(b) Without in any way limiting the generality of the foregoing paragraph (but
subject to the rights of the Grantors under the Revolving Credit Documents), the
Revolving Credit Agent and any of the other Revolving Credit Secured Parties
may, at any time and from time to time, without the consent of, or notice to,
the Term Loan Agent or any other Term Loan Secured Party, without incurring any
liabilities to the Term Loan Agent or any other Term Loan Secured Party and
without impairing of releasing the Lien priorities and other benefits provided
in this Agreement (even if any right of subrogation or other right or remedy of
the Term Loan Agent or any other Term Loan Secured Party is affected, impaired
or extinguished thereby) do any one or more of the following:

(i) change the manner, place or terms of payment or change or extend the time of
payment of, or amend, renew, exchange, increase or alter, the terms of any of
the Revolving

 

31



--------------------------------------------------------------------------------

Loan Obligations or any Lien on any Collateral or guaranty thereof or any
liability of any Grantor, or any liability incurred directly or indirectly in
respect thereof (including any increase in or extension of the Revolving Loan
Obligations, without any restriction as to the amount, tenor or terms of any
such increase or extension) or, subject to the provisions of this Agreement,
otherwise amend, renew, exchange, extend, modify or supplement in any manner any
Liens held by the Revolving Credit Agent or any of the other Revolving Credit
Secured Parties, the Revolving Loan Obligations or any of the Revolving Credit
Documents; except that without the prior written consent of the Term Loan Agent,
no Revolving Credit Document may be amended, supplemented or otherwise modified,
and no new Revolving Credit Document may be entered into, to the extent such
amendment, supplement or other modification or new document would:

(A) result in the sum of (i) the aggregate principal amount of loans outstanding
under the Revolving Credit Documents, plus (ii) the unused portion of the
revolving commitments under the Revolving Credit Documents, plus (iii) the
aggregate face amount of all letters of credit issued or deemed issued and
outstanding under the Revolving Credit Documents (in the case of each of the
foregoing clauses (i), (ii) and (iii), as determined after giving effect to such
amendment, modification or waiver) exceeding the Maximum Priority Revolving Loan
Debt Amount (as in effect on the date hereof),

(B) increase the “Applicable Margins” or similar component of the interest rate
under the Revolving Loan Agreement in a manner that would result in the total
yield on the Revolving Loan Obligations to exceed by more than two percent
(2%) per annum the total yield on the Revolving Loan Obligations as in effect on
the date hereof (excluding increases resulting from the accrual or payment of
interest at the default rate),

(C) modify or add any covenant or event of default under the Revolving Credit
Documents that directly restricts Borrower or its subsidiaries from making
payments of the Term Loan Obligations that would otherwise be permitted under
the Revolving Credit Documents as in effect on the date hereof,

(D) contractually subordinate the Liens of the Revolving Credit Secured Parties
to any other debt of Grantors except as otherwise may be set forth in the
Revolving Loan Agreement and the Frigidaire Intercreditor Agreement and GE
Credit Card Intercreditor Agreement (as such terms are defined in the Revolving
Loan Agreement) by and between Revolving Credit Agent, acting on behalf of the
Revolving Credit Secured Parties and other Persons,

(E) extend the stated maturity date of the Indebtedness under the Revolving Loan
Agreement to a date beyond the stated maturity date of the term loans under the
Term Loan Agreement (as in effect on the date hereof or as hereafter extended),
or

(F) contravene the provisions of this Agreement;

(ii) sell, exchange, release, surrender, realize upon, enforce or otherwise deal
with in any manner and in any order any part of the Revolving Loan Priority
Collateral or any liability of any Grantor to the Revolving Credit Agent or any
of the other Revolving Credit

 

32



--------------------------------------------------------------------------------

Secured Parties, or any liability incurred directly or indirectly in respect
thereof, in each case in accordance with the terms hereof;

(iii) settle or compromise any of the Revolving Loan Obligations or any other
liability of any Grantor or any security therefor or any liability incurred
directly or indirectly in respect thereof and apply any sums by whomsoever paid
and however realized to any liability (including the Revolving Loan Obligations)
in any manner or order; and

(iv) subject to the terms of this Agreement, exercise or delay in or refrain
from exercising any right or remedy against any Grantor or any other Person,
elect any remedy and otherwise deal freely with any Grantor or any Collateral
and any security and any guarantor or any liability of any Grantor to any of the
Revolving Credit Secured Parties or any liability incurred directly or
indirectly in respect thereof.

(c) The Term Loan Agent agrees not to assert and hereby waives, to the fullest
extent permitted by law, any right to demand, request, plead or otherwise assert
or otherwise claim the benefit of, any marshalling, appraisal, valuation or
other similar right that may otherwise be available under applicable law with
respect to the Revolving Credit Priority Collateral or any other similar rights
a junior secured creditor may have under applicable law.

9.4 Amendments to Term Loan Documents.

(a) No right of the Term Loan Agent or any of the other Term Loan Secured
Parties to enforce any provision of this Agreement or any of the Term Loan
Documents shall at any time in any way be prejudiced or impaired by any act or
failure to act on the part of any Grantor or by any act or failure to act by
Term Loan Agent or any other Term Loan Secured Party, or by any noncompliance by
any Person with the terms, provisions and covenants of this Agreement, any of
the Revolving Credit Documents or any of the Term Loan Documents, regardless of
any knowledge thereof which the Term Loan Agent or any of the other Term Loan
Secured Parties may have or be otherwise charged with.

(b) Without in any way limiting the generality of the foregoing paragraph (but
subject to the rights of the Grantors under the Term Loan Documents), the Term
Loan Agent and any of the other Term Loan Secured Parties may, at any time and
from time to time, without the consent of, or notice to, the Revolving Credit
Agent or any other Revolving Credit Secured Party, without incurring any
liabilities to the Revolving Credit Agent or any other Revolving Credit Secured
Party and without impairing or releasing the Lien priorities and other benefits
provided in this Agreement (even if any right of subrogation or other right or
remedy of the Revolving Credit Agent or any other Revolving Credit Secured Party
is affected, impaired or extinguished thereby) do any one or more of the
following:

(i) change the manner, place or terms of payment or change or extend the time of
payment of, or amend, renew, exchange, increase or alter, the terms of any of
the Term Loan Obligations or any Lien on any Collateral or guaranty thereof or
any liability of any Grantor, or any liability incurred directly or indirectly
in respect thereof (including any increase in or extension of the Term Loan
Obligations, without any restriction as to the amount, tenor or terms of any
such increase or extension) or, subject to the provisions of this Agreement,
otherwise

 

33



--------------------------------------------------------------------------------

amend, renew, exchange, extend, modify or supplement in any manner any Liens
held by the Term Loan Agent or any of the other Term Loan Secured Parties, the
Term Loan Obligations or any of the Term Loan Documents; except that without the
prior written consent of the Revolving Credit Agent, no Term Loan Document may
be amended, supplemented or otherwise modified, and no new Term Loan Document
may be entered into, to the extent such amendment, supplement or other
modification or new document would:

(A) contravene the provisions of this Agreement,

(B) increase the “Applicable Percentage” or similar component of the interest
rate under the Term Loan Agreement in a manner that would result in the total
yield on the Term Loan Obligations to exceed by more than two percent (2%) per
annum the total yield on the Term Loan Obligations as in effect on the date of
the Term Loan Agreement (excluding increases resulting from the accrual or
payment of interest at the default rate),

(C) change to earlier dates any scheduled dates for payment of principal of or
interest on Term Loan Obligations,

(D) change the prepayment provisions set forth in the Term Loan Documents to
increase the amount or frequency of any required prepayment,

(E) contractually subordinate the Liens of the Term Loan Secured Parties to any
other debt of Grantors except as otherwise may be set forth in the Term Loan
Documents (as in effect on the date hereof),

(F) otherwise increase the obligations of Borrower or any other Grantor
thereunder in excess of the Maximum Priority Term Loan Debt Amount.

(ii) sell, exchange, release, surrender, realize upon, enforce or otherwise deal
with in any manner and in any order any part of the Term Loan Priority
Collateral or any liability of any Grantor to the Term Loan Agent or any of the
other Term Loan Secured Parties, or any liability incurred directly or
indirectly in respect thereof, in each case in accordance with the terms hereof;

(iii) settle or compromise any of the Term Loan Obligations or any other
liability of any Grantor or any security therefor or any liability incurred
directly or indirectly in respect thereof and apply any sums by whomsoever paid
and however realized to any liability (including the Term Loan Obligations) in
any manner or order; and

(iv) subject to the terms of this Agreement, exercise or delay in or refrain
from exercising any right or remedy against any Grantor or any other Person,
elect any remedy and otherwise deal freely with any Grantor or any Collateral
and any security and any guarantor or any liability of any Grantor to any of the
Term Loan Secured Parties or any liability incurred directly or indirectly in
respect thereof.

(c) The Revolving Credit Agent agrees not to assert and hereby waives, to the
fullest extent permitted by law, any right to demand, request, plead or
otherwise assert or otherwise claim the benefit of, any marshalling, appraisal,
valuation or other similar right that may

 

34



--------------------------------------------------------------------------------

otherwise be available under applicable law with respect to the Term Loan
Priority Collateral or any other similar rights a junior secured creditor may
have under applicable law.

Section 10. Miscellaneous.

10.1 Conflicts. In the event of any conflict between the provisions of this
Agreement and the provisions of the Revolving Credit Documents or the Term Loan
Documents, the provisions of this Agreement shall govern.

10.2 Continuing Nature of this Agreement; Severability. This Agreement shall
continue to be effective until the earlier to occur of Discharge of Revolving
Loan Obligations or the Discharge of the Term Loan Obligations. This is a
continuing agreement of lien subordination and the Revolving Credit Secured
Parties may to the extent provided in the Revolving Credit Documents continue,
at any time and without notice to the Term Loan Agent or any other Term Loan
Secured Party, to extend credit and other financial accommodations and lend
monies to or for the benefit of any Grantor constituting Revolving Loan
Obligations in reliance hereof. Each Agent, for itself and on behalf of the
Secured Parties on whose behalf it acts, hereby waives any right it may have
under applicable law to revoke this Agreement or any of the provisions of this
Agreement. The terms of this Agreement shall survive, and shall continue in full
force and effect, in any Insolvency or Liquidation Proceeding. Any provision of
this Agreement which is prohibited or unenforceable in any jurisdiction shall
not invalidate the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. For purposes of this
Section 10.2 only, the terms “Discharge of Revolving Loan Obligations” and
“Discharge of Term Loan Obligations” shall including in each case, the payment
in full in cash or other immediately available funds of the amount of the
Revolving Loan Obligations in excess of the Maximum Priority Revolving Loan Debt
Amount and the Maximum Priority Term Loan Debt Amount.

10.3 When Discharge of Debt Deemed to Not Have Occurred.

(a) If substantially contemporaneously with the Discharge of Revolving Loan
Obligations, Borrower refinances indebtedness outstanding under the Revolving
Credit Documents, then after written notice to Term Loan Agent, (i) the
indebtedness and other obligations arising pursuant to such refinancing of the
then outstanding indebtedness under the Revolving Credit Documents shall
automatically be treated as Revolving Loan Obligations for all purposes of this
Agreement, including for purposes of the Lien priorities and rights in respect
of Collateral set forth herein, (ii) the credit agreement and the other loan
documents evidencing such new indebtedness shall automatically be treated as the
Revolving Loan Agreement and the Revolving Credit Documents for all purposes of
this Agreement and (iii) the administrative agent under the new Revolving Loan
Agreement shall be deemed to be the Revolving Credit Agent for all purposes of
this Agreement. Upon receipt of notice of such refinancing (including the
identity of the new Revolving Credit Agent), the Term Loan Agent shall promptly
enter into such documents and agreements (including amendments of supplements to
this Agreement) as Borrower or the new Revolving Credit Agent may reasonably
request in order to provide to the new Revolving Credit Agent the rights of the
Revolving Credit Agent contemplated hereby.

 

35



--------------------------------------------------------------------------------

(b) If substantially contemporaneously with the Discharge of Term Loan
Obligations, Borrower refinances indebtedness outstanding under the Term Loan
Documents, then after written notice to Revolving Credit Agent, (i) the
indebtedness and other obligations arising pursuant to such refinancing of the
then outstanding indebtedness under the Term Loan Documents shall automatically
be treated as Term Loan Obligations for all purposes of this Agreement,
including for purposes of the Lien priorities and rights in respect of
Collateral set forth herein, (ii) the credit agreement and the other loan
documents evidencing such new indebtedness shall automatically be treated as the
Term Loan Agreement and the Term Loan Documents for all purposes of this
Agreement, and (iii) the administrative agent under the new Term Loan Agreement
shall be deemed to be the Term Loan Agent for all purposes of this Agreement.
Upon receipt of notice of such refinancing (including the identity of the new
Term Loan Agent), the Revolving Credit Agent shall promptly enter into such
documents and agreements (including amendments or supplements to this Agreement)
as Borrower or the new Term Loan Agent may reasonably request in order to
provide to the new Term Loan Agent the rights of the Term Loan Agent
contemplated hereby.

10.4 Amendments; Waivers. No amendment, modification or waiver of any of the
provisions of this Agreement by the Term Loan Agent or the Revolving Credit
Agent shall be deemed to be made unless the same shall be in writing signed by
each Agent or its authorized agent and each waiver, if any, shall be a waiver
only with respect to the specific instance involved and shall in no way impair
the rights of the parties making such waiver or the obligations of the other
parties to such party in any other respect or at any other time. The Grantors
shall not have any right to consent to or approve any amendment, modification or
waiver of any provision of this Agreement except to the extent their rights or
obligations are directly affected.

10.5 Subrogation.

(a) The Term Loan Agent, for itself and on behalf of the Term Loan Secured
Parties, hereby waives any rights, of subrogation it may acquire as a result of
any payment hereunder until the Discharge of Revolving Loan Obligations has
occurred.

(b) The Revolving Credit Agent, for itself and on behalf of the Revolving Credit
Secured Parties, hereby waives any rights of subrogation it may acquire as a
result of any payment hereunder until the Discharge of Term Loan Obligations has
occurred.

10.6 Consent to Jurisdiction; Waivers. The parties hereto consent to the
jurisdiction of any state or federal court located in New York, New York, and
consent that all service of process may be made by registered mail directed to
such party as provided in Section 10.7 below for such party. Service so made
shall be deemed to be completed three (3) days after the same shall be posted as
aforesaid. The parties hereto waive any objection to any action instituted
hereunder based on forum non conveniens, and any objection to the venue of any
action instituted hereunder. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
CONSENTS TO THE NON-EXCLUSIVE JURISDICTION OF THE SUPREME COURT OF THE STATE OF
NEW YORK IN NEW YORK COUNTY AND THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK AND WAIVES TRIAL BY JURY IN ANY ACTION OR
PROCEEDING WITH RESPECT TO THIS AGREEMENT.

 

36



--------------------------------------------------------------------------------

10.7 Notices. All notices to the Term Loan Secured Parties and the Revolving
Credit Secured Parties permitted or required under this Agreement may be sent to
the Term Loan Agent and the Revolving Credit Agent, respectively. Unless
otherwise specifically provided herein, any notice or other communication herein
required or permitted to be given shall be in writing and may be personally
served, electronically mailed or sent by courier service, facsimile transmission
or U.S. mail and shall be deemed to have been given when delivered in person or
by courier service, upon receipt of a facsimile transmission or electronic mail
or four (4) Business Days after deposit in the U.S. mail (registered or
certified, with postage prepaid and properly addressed). For the purposes
hereof, the addresses of the parties hereto shall be as set forth below, or, as
to each party., at such other address as may be designated by such party in a
written notice to all of the other parties.

 

Term Loan Agent:   

Wachovia Bank, National Association

Charlotte Plaza, CP-8

201 South College Street

Charlotte, North Carolina 28288-0680

Attention: Syndication Agency Services

Telephone No.: (704)374-2698

Telecopy No.: (704) 383-0288

With copies to:   

One South Broad Street

MC:PA4843,

Philadelphia, PA 19107

Attention: Mark Supple

Telephone No.: 267-321-6634

Telecopy No.: 267-321-6700

Revolving Credit Agent:   

Wachovia Capital Finance Corporation (Central)

150 South Wacker Drive, Suite 2200

Chicago, Illinois 60606-4202

Attention: Portfolio Manager -HHGREGG

Telephone No.: 312-332-0420

Telecopy No. : (312) 332-0424

Each Grantor:   

Gregg Appliances, Inc

4151 East 96th Street

Indianapolis, Indiana 46240

Attention of: Donald J.B. Van der Wiel,

                      Chief Financial Officer

Telephone No.: 317- 569-7505

Telecopy No.: 317-848-8788

E-mail: Don.VanderWiel@hhgregg.com

10.8 Further Assurances.

(a) The Term Loan Agent agrees that it shall, for itself and on behalf of the
Term Loan Secured Parties, take such further action and shall execute and
deliver to the Revolving

 

37



--------------------------------------------------------------------------------

Credit Agent such additional documents and instruments (in recordable form, if
requested) as the Revolving Credit Agent may reasonably request to effectuate
the terms of and the lien priorities contemplated by this Agreement.

(b) The Revolving Credit Agent agrees that it shall, for itself and on behalf of
the Revolving Credit Secured Parties, take such further action and shall execute
and deliver to the Term Loan Agent such additional documents and instruments (in
recordable form, if requested) as the Term Loan Agent may reasonably request to
effectuate the terms of and the lien priorities contemplated by this Agreement

10.9 Intentionally Deleted.

10.10 Governing Law. The validity, construction and effect of this Intercreditor
Agreement shall be governed by the internal laws of the State of New York but
excluding any principles of conflicts of law or any other rule of law that would
result in the application of the law of any jurisdiction other than the laws of
the State of New York.

10.11 Binding on Successors and Assigns. This Agreement shall be binding upon
the Revolving Credit Agent, the other Revolving Credit Secured Parties, the Term
Loan Agent, the Other Term Loan Secured Parties, Grantors and their respective
permitted successors and assigns.

10.12 Specific Performance.

(a) The Revolving Credit Agent may demand specific performance of this
Agreement. The Term Loan Agent, for itself and on behalf of the Term Loan
Secured Parties, hereby irrevocably waives any defense based on the adequacy of
a remedy at law and any other defense which might be asserted to bar the remedy
of specific performance in any action which may be brought by the Revolving
Credit Agent.

(b) The Term Loan Agent may demand specific performance of this Agreement. The
Revolving Credit Agent, for itself and on behalf of the Revolving Credit Secured
Parties, hereby irrevocably waives any defense based on the adequacy of a remedy
at law and any other defense which might be asserted to bar the remedy of
specific performance in any action which may be brought by the Term Loan Agent.

10.13 Section Titles; Time Periods. The section titles contained in this
Agreement are and shall be without substantive meaning or content of any kind
whatsoever and are not a part of this Agreement,

10.14 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be an original and all of which shall together constitute
one and the same document. This Agreement may be delivered by telecopier or
other electronic means with the same force and effect as if it were a manually
executed and delivered counterpart.

10.15 Authorization. By its signature, each Person executing this Agreement on
behalf of a party hereto represents and warrants to the other parties hereto
that it is duly authorized to execute this Agreement.

 

38



--------------------------------------------------------------------------------

10.16 No Third Party Beneficiaries. This Agreement and the rights and benefits
hereof shall inure to the benefit of each of the parties hereto and their
respective successors and assigns and shall inure to the benefit of each of the
holders of Revolving Loan Obligations and Term Loan Obligations. No other Person
shall have or be entitled to assert rights or benefits hereunder.

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

 

39



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

REVOLVING CREDIT AGENT     TERM LOAN AGENT WACHOVIA CAPITAL FINANCE CORPORATION
(CENTRAL), as Revolving Credit Agent     WACHOVIA BANK, NATIONAL ASSOCIATION, as
Term Loan Agent      

 

By:

 

 

 

By:

 

 

   

 

Title:

 

 

 

Title:

 

 

     

[SIGNATURE PAGES CONTINUED ON NEXT PAGE]

Signature Page to Intercreditor Agreement



--------------------------------------------------------------------------------

[SIGNATURE PAGES CONTINUED FROM PRECEDING PAGE]

 

BORROWER

GREGG APPLIANCES, INC.

By:

 

 

Title:

 

 

GUARANTOR

HHG DISTRIBUTING LLC

By: Gregg Appliances, Inc., its sole member

By:

 

 

Title:

 

 

[Signature Page to Intercreditor RLA & TLA]



--------------------------------------------------------------------------------

Annex A

Revolving Credit Priority Collateral

The term “Revolving Credit Priority Collateral” shall mean all of the following
property now owned or at any time hereafter acquired by the Borrower or any
other Grantor, in which Borrower or any other Grantor now has or at any time in
the future may acquire any right, title or interests:

(a) all present and future rights of Borrower and each other Grantor to payment
of a monetary obligation, whether or not earned by performance, which is not
evidenced by chattel paper or an instrument, and that (i) is for Inventory that
has been or is to be sold, leased, licensed, assigned, or otherwise disposed of,
(ii) is for services rendered or to be rendered, or (iii) arises out of the use
of a credit or charge card or information contained on or for use with the card
(such assets described in this paragraph (a) being referred to herein as
“Accounts”);

(b) all of Borrower’s and each other Grantor’s now owned and hereafter existing
or acquired goods, wherever located, which (i) are held by Borrower or any other
Grantor for sale or lease in the ordinary course of business or to be furnished
under a contract of service in the ordinary course of business; or (ii) consist
of raw materials, work in process, finished goods or materials used or consumed
in its business (such assets described in this paragraph (b) being referred to
herein as “Inventory”);

(c) all chattel paper (including all tangible and electronic chattel paper)
arising in connection with or related to any of the Accounts, Inventory or other
Revolving Credit Priority Collateral, but not arising in connection with or
related to the sale, license or other disposition of any Intellectual Property
(other than to the extent affixed to any Inventory or part of any Inventory and
consistent with Borrower’s and the Guarantors’ past practices);

(d) all instruments (including all promissory notes) arising in connection with
or related to any of the Revolving Credit Priority Collateral described in
clauses (a), (b), (c), (g), (j) or (k) of this Annex A, but not arising in
connection with or related to the sale, license or other disposition of any
Intellectual Property (other than to the extent affixed to any Inventory or part
of any Inventory and consistent with Borrower’s and the Guarantors’ past
practices);

(e) all documents arising in connection with or related to any of the Revolving
Credit Priority Collateral described in clauses (a), (b), (c), (d), (g), (j) or
(k) of this Annex A, but not arising in connection with or related to the sale,
license or other, disposition of any Intellectual Property as defined in Annex B
(other than to the extent affixed to any Inventory or part of any Inventory and
consistent with Borrower’s and the Guarantors’ past practices);

(f) all deposit accounts;

(g) all letters of credit, banker’s acceptances and similar instruments and
including all letter of credit rights arising in connection with or related to
any of the Revolving Credit Priority Collateral described in clauses (a), (b),
(c), (d), (i) or (j) of this Annex A, but not arising in

 

A-1



--------------------------------------------------------------------------------

connection with or related to the sale, license or other disposition of any
Intellectual Property (other than to the extent affixed to any Inventory or part
of any Inventory and consistent with Borrower and the Guarantors’ past
practices);

(h) all supporting obligations and all present and future liens, security
interests, rights, remedies, title and interest in, to and in respect of any of
the Revolving Credit Priority Collateral described in clauses (a), (b), (c),
(d), (g), (i) or (j) of this Annex A, but not arising in connection with or
related to the sale, license or other disposition of any Intellectual Property
(other than to the extent affixed to any Inventory or part of any Inventory and
consistent with Borrower and the Guarantors’ past practices), including
(i) rights and remedies under or relating to guaranties, contracts of
suretyship; letters of credit and credit and other insurance related to such
Revolving Credit Priority Collateral; (ii) rights of stoppage in transit,
replevin, repossession, reclamation and other rights and remedies of an unpaid
vendor, lienor or secured party; (iii) goods described in invoices, documents,
contracts or instruments with respect to, or otherwise representing or
evidencing, other Revolving Credit Priority Collateral, including returned,
repossessed and reclaimed goods; and (iv) deposits by and property of account
debtors or other persons securing the obligations of account debtors;

(i) all commercial tort claims arising from or in connection with any of the
Revolving Credit Priority Collateral described in clauses (a), (b), (c), (d),
(g) or (j) of this Annex A, but not arising in connection with or related to the
sale, license or other disposition of any Intellectual Property (other than to
the extent affixed to any Inventory or part of any Inventory and consistent with
Borrower and the Guarantors’ past practices);

(j) to the extent not otherwise described above, (i) all interest, fees, late
charges, penalties, collection fees and other amounts due or to become due or
otherwise payable in connection with any Account; (ii) all payment intangibles
of Borrower or any other Grantor; and (iii) all other accounts, contract rights,
chattel paper, instruments, notes, general intangibles and other forms of
obligations owing to Borrower or any other Grantor from the sale, lease or other
disposition of any of the Revolving Credit Priority Collateral described in
clauses (a), (b), (c), (d), (g) or (i) of this Annex A, licensing of any other
Revolving Credit Priority Collateral, rendition of services or otherwise
relating to any Accounts, Inventory or other Revolving Credit Priority
Collateral (including, without limitation, choses in action, causes of action,
or other rights and claims of Borrower or any other Grantor against carriers,
shippers, processors, warehouses, bailees, custom brokers, freight forwarders,
or other third parties at any time in possession or control of, or using, any of
the other Revolving Credit Priority Collateral or any sellers of any other
Revolving Credit Priority Collateral and refunds of sales, use or excise taxes
arising from the sale or other disposition of Inventory or other Revolving
Credit Priority Collateral);

(k) all books of account of every kind or nature, purchase and sale agreements,
invoices, ledger cards, bills of lading and other shipping evidence, statements,
correspondence, memoranda, credit files and other data relating to any of the
Revolving Credit Priority Collateral described in clauses (a), (b), (c), (d),
(g) or (j) of this Annex A, or any account debtor (including customer lists),
together with the tapes, disks, diskettes and other data and software storage
media and devices, file cabinets or containers in or on which the foregoing are
stored (including

 

A-2



--------------------------------------------------------------------------------

any rights of Borrower or any other Grantor with respect to the foregoing
maintained with or by any other person); and

(1) all products and proceeds of the foregoing, in any form, including insurance
proceeds and all claims against third parties for loss or damage to or
destruction of or other involuntary conversion of any kind or nature of any or
all of the other Revolving Credit Priority Collateral.

For purposes of this Annex A, the term “Intellectual Property” shall have the
meaning given to such term in Annex B to this Agreement.

 

A-3



--------------------------------------------------------------------------------

Annex B

Intellectual Property

“Copyright Licenses” shall mean any and all agreements providing for the
granting of any right in or to Copyrights (whether Borrower or any other Grantor
is licensee or licensor thereunder).

“Copyrights” shall mean all United States, and foreign copyrights, including but
not limited to copyrights in software and databases, and all Mask Works (as
defined under 17 U.S.C. 901 of the U.S. Copyright Act), whether registered or
unregistered, and, with respect to any and all of the foregoing: (i) all
registrations and applications therefor, (ii) all extensions and renewals
thereof, (iii) all rights corresponding thereto throughout the world, (iv) all
rights to sue for past, present and future infringements thereof, and (v) all
Proceeds of the foregoing, including, without limitation, licenses, royalties,
income, payments, claims, damages and proceeds of suit.

“Intellectual Property” shall mean, collectively, the Copyrights, the Copyright
Licenses, the Patents, the Patent Licenses, the Trademarks, the Trademark
Licenses, the Trade Secrets, and the Trade Secret Licenses.

“Patent Licenses” shall mean all agreements providing for the granting of any
right in or to Patents (whether Borrower or any other Grantor is licensee or
licensor thereunder).

“Patents” shall mean (i) all United States and foreign patents and certificates
of invention, or similar industrial property rights, and applications for any of
the foregoing, (ii) all reissues, divisions, continuations,
continuations-in-part, extensions, renewals, and reexaminations thereof,
(iii) all rights corresponding thereto throughout the world, (iv) all inventions
and improvements described therein, (v) all rights to sue for past, present and
future infringements thereof (vi) all licenses, claims, damages, and proceeds of
suit arising therefrom, and (vii) all Proceeds of the foregoing, including,
without limitation, licenses, royalties, income, payments, claims, damages, and
proceeds of suit.

“Proceeds” shall mean all “proceeds” as defined in Article 9 of the UCC, and in
any event, shall include, without limitation whatever is receivable or received
when assets or proceeds are sold, exchanged, collected or otherwise disposed of,
whether such disposition is voluntary or involuntary.

“Trademark Licenses” shall mean any and all agreements providing for the
granting of any right in or to Trademarks (whether Borrower or any other Grantor
is licensee or licensor thereunder).

“Trademarks” shall mean all United States, and foreign trademarks, trade names,
corporate names, company names, business names, fictitious business names,
Internet domain names, service marks, certification marks, collective marks,
logos, other source or business identifiers, designs and general intangibles of
a like nature, all registrations and applications for any of the foregoing
including, but not limited to: (i) all registrations and applications therefor,
(ii) all extensions or renewals of any of the foregoing, (iii) all of the
goodwill of the business connected with the use of and symbolized by the
foregoing, (iv) the right to sue for past, present and future

 

B-1



--------------------------------------------------------------------------------

infringement or dilution of any of the foregoing or for any injury to goodwill,
and (v) all Proceeds of the foregoing, including, without limitation, licenses,
royalties, income, payments, claims, damages, and proceeds of suit.

 

B-2



--------------------------------------------------------------------------------

EXHIBIT K

to

Credit Agreement

dated as of July 25, 2007

by and among

Gregg Appliances, Inc.,

as Borrower,

the Lenders party thereto,

as Lenders,

and

Wachovia Bank, National Association,

as Administrative Agent

FORM OF LENDER ADDENDUM



--------------------------------------------------------------------------------

FORM OF LENDER ADDENDUM

Reference is made to the Credit Agreement dated as of July 25, 2007 (as amended,
amended and restated, extended, supplemented, or otherwise modified or replaced
from time to time, the “Credit Agreement”) among Gregg Appliances, Inc., as
Borrower, the lenders party thereto from time to time, and Wachovia Bank,
National Association, as Administrative Agent. Unless otherwise defined herein,
terms defined in the Credit Agreement and used herein shall have the meanings
given to them in the Credit Agreement.

Upon execution and delivery of this Lender Addendum by the parties hereto as
provided in Section 9.22 of the Credit Agreement, the undersigned hereby becomes
a Lender under the Credit Agreement having the Commitments set forth on the
Register, effective as of the Closing Date.

THIS LENDER ADDENDUM SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE
LAW OF THE STATE OF NEW YORK.

Delivery of an executed signature page hereof by facsimile transmission shall be
effective as delivery of a manually executed counterpart hereof.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Lender Addendum to be duly
executed and delivered by its proper and duly authorized officer(s) as of this
     day of         , 2007.

 

[INSERT LENDER NAME] By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

SCHEDULE 1(a)

TO

CREDIT AGREEMENT

Frigidaire Consignment Collateral

All inventory located at any of Borrower’s locations which is manufactured or
distributed by Frigidaire, now existing or hereafter acquired, including but not
limited to all Tappan and/or Frigidaire brand refrigerators, freezers, air
conditioners, dehumidifiers, clothes washers, clothes dryers, ranges, stoves,
dishwashers, humidifiers, and other kinds of household and commercial
appliances, and replacement parts consigned to Borrower by Frigidaire.

Schedule 1(a)



--------------------------------------------------------------------------------

SCHEDULE 1(b)

TO

CREDIT AGREEMENT

Permitted Holders

1. Jerry W. Throgmartin, for so long as he is a shareholder in Parent, and a
member of the senior management of the Borrower or Parent;

2. Gregg Throgmartin, for so long as he is a shareholder in Parent, and a member
of the senior management of the Borrower or Parent;

3. Dennis L. May, for so long as he is a shareholder in Parent, and a member of
the senior management of the Borrower or Parent;

4. Freeman Spogli & Co. LLC (and any successor entity thereof or other entity
controlled by a majority of the principals of Freeman Spogli & Co. LLC (in their
capacity as principals of Freeman Spogli & Co. LLC), including, without
limitation, FS. Equity Partners V, L.P., FS Affiliates V, L.P., but excluding
any of Freeman Spogli & Co. LLC’s portfolio companies);

5. California State Teachers Retirement System and any successor entity thereof
or other entity controlled thereby;

6. A.S.F. Co-Investment Partners II, L.P. and any successor entity thereof or
other entity controlled thereby;

unless, with respect to the Persons listed in items 5 and 6 of this Schedule
1.1(b), on the relevant date of determination, such Persons Beneficially Own,
directly or indirectly, an equal or greater aggregate percentage of voting power
of the Voting Stock of the Borrower than the aggregate percentage Beneficially
Owned, directly or indirectly, by the Persons described in item (4) of this
Schedule 1.1(b).

For purposes of this Schedule 1.1(b), “Beneficial Owner” has the meaning
assigned to such term in Rule 13d-3 and Rule 13d-5 under the Exchange Act,
except that in calculating the beneficial ownership of any particular “person”
(as that term is used in Section 13(d)(3) of the Exchange Act), such “person”
shall be deemed to have beneficial ownership of all securities that such
“person” has the right to acquire by conversion or exercise of other securities,
whether such right is currently exercisable or is exercisable only upon the
occurrence of a subsequent condition. The terms “Beneficially Owns” and
“Beneficially Owned” shall have a corresponding meaning.

Schedule 1(b)



--------------------------------------------------------------------------------

SCHEDULE 5.1(e)

TO

CREDIT AGREEMENT

Litigation

NONE

Schedule 5.1(e)



--------------------------------------------------------------------------------

SCHEDULE 5.1(g)

TO

CREDIT AGREEMENT

Environmental Matters

NONE

Schedule 5.1(g)



--------------------------------------------------------------------------------

SCHEDULE 5.1(j)

TO

CREDIT AGREEMENT

Joint Ventures/Partnerships and Capitalization

 

1. With Respect to Borrower:

 

  A. Subsidiaries (More than 50% owned by Borrower)

 

Name

  

Jurisdiction of

Incorporation/Organization

  

Percentage Owned

HHG Distributing, LLC (“HHG”)

   Indiana    100%

 

  B. Joint Ventures (Less than 50% Owned by Borrower)

 

Name

  

Jurisdiction of

Incorporation/Organization

  

Percentage Owned

Ultra 8 International, LLC

   Nevada    5% (owned through HHG)

 

  C. Joint Ventures (Subject to common ownership with Borrower)

 

Joint Venture

  

Jurisdiction of

Incorporation

  

Parent

  

Percentage

Owned

None

        

 

  D. Shareholders

 

Name

  

Jurisdiction of

Incorporation

  

Percentage Owned

hhgregg, Inc.

   Delaware    100%

Schedule 5.1(j)



--------------------------------------------------------------------------------

2. With respect to HHG:

 

  A. Subsidiaries (More than 50% owned by HHG)

 

Subsidiary

  

Jurisdiction of

Incorporation

  

Percentage

Owned

None

     

 

  B. Joint Ventures (Less than 50% Owned by HHG)

 

Joint Venture

  

Jurisdiction of

Incorporation

  

Percentage

Owned

Ultra 8 International, LLC

   Nevada    5%

 

  C. Joint Ventures (Subject to common ownership with HHG)

 

Joint Venture

  

Jurisdiction of

Incorporation

  

Parent

  

Percentage

Owned

None

        

 

  D. Members

 

Member

  

Jurisdiction of

Incorporation

  

Percentage

Owned

Gregg Appliances, Inc.

   Indiana    100%

Schedule 5.1(j)



--------------------------------------------------------------------------------

SCHEDULE 5.1(k)

TO

CREDIT AGREEMENT

Employment Matters

NONE

Schedule 5.1(k)



--------------------------------------------------------------------------------

SCHEDULE 5.1(m)

TO

CREDIT AGREEMENT

Material Contracts

NONE

Schedule 5.1(m)



--------------------------------------------------------------------------------

SCHEDULE 6.4

TO

CREDIT AGREEMENT

Insured Locations

NONE

Schedule 6.4



--------------------------------------------------------------------------------

SCHEDULE 6.7

TO

CREDIT AGREEMENT

Existing Liens

 

1. With respect to Borrower:

 

Name and Address

of Secured Party

  

Description of Collateral

  

File No. of Financing

Statement/Jurisdiction

(Optional)

a.   GE Capital Consumer Card Co.    All of Retailer’s right, title and
interest, if any, now existing or hereafter arising in (i) all accounts, account
documentation and indebtedness; (ii) deposits, credit balances and reserves on
Bank’s books relating to any such accounts; and (iii) all proceeds of any of the
foregoing, in each case arising in connection with the consumer credit card
program established by the secured party and made available to the debtor.   

Original File No.

200400008721064 filed on

9/20/2004 with the Indiana

Secretary of State.

b.   Electrolux Home Products, Inc.    All inventory manufactured by,
distributed by, Electrolux home products, a division of White Consolidated
Industries, Inc. wherever located, now existing and hereafter acquired,
including but not limited to all Tappan and/or Frigidaire brand refrigerators,
freezers, air conditioners, dehumidifiers, clothes washers, clothes dryers,
ranges, stoves, dishwashers,    File No. 200100009887237 filed on 12/19/2001
with the Indiana Secretary of State. Amended on 11 / 15/2004 to correct the
debtor’s name. Amended on 11/16/2004 to change the secured party’s name to
Electrolux Home Products, Inc.

 

Schedule 6.7



--------------------------------------------------------------------------------

         humidifiers and other kinds of
household and commercial appliances,
and replacement parts, consigned to or
for the benefit of the consignee by the
consignor.     

c.

 

United Rentals, SE LP

3990 Jonesboro Road

Forest Park, GA 30297

  

One 19’ Scissor Lift 1999

Snorkel SLI9, S/N 991048 and

one 19’ Scissor Lift, 1999

Snorkel SL19, S/N 991049

  

File No. 200400010635293

filed with the Indiana

Secretary of State on

11/15/2004

 

2. With respect to HHG:

NONE

 

Schedule 6.7



--------------------------------------------------------------------------------

SCHEDULE 6.8

TO

CREDIT AGREEMENT

Existing Indebtedness

 

A. With respect to Borrower:

 

1. Direct Debt

a. Indebtedness secured by the Liens described in items a. and b. on Schedule
6.7 hereto.

 

2. Guarantees

NONE

 

B. With respect to HHG:

 

1. Direct Debt

NONE

 

2. Guarantees

NONE

Schedule 6.8



--------------------------------------------------------------------------------

SCHEDULE 6.9

TO

CREDIT AGREEMENT

Existing Loans and Advances

NONE

Schedule 6.9



--------------------------------------------------------------------------------

SCHEDULE 6.11

TO

CREDIT AGREEMENT

Transactions with Affiliates

NONE

Schedule 6.11